Exhibit 10.27

EXECUTION VERSION

MEZZANINE A LOAN AGREEMENT

Dated as of October 25, 2007

between

W2007 EQUITY INNS SENIOR MEZZ, LLC

as Borrower,

and

GOLDMAN SACHS MORTGAGE COMPANY,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

DEFINITIONS

     1       ARTICLE I       GENERAL TERMS   

Section 1.1.

   The Loan      36   

Section 1.2.

   The Term      36   

Section 1.3.

   Interest and Principal      36   

Section 1.4.

   Interest Rate Cap Agreements      38   

Section 1.5.

   Method and Place of Payment      39   

Section 1.6.

   Regulatory Change      39   

Section 1.7.

   Taxes      40   

Section 1.8.

   Lender Cooperation      41       ARTICLE II       VOLUNTARY PREPAYMENT;
ASSUMPTION   

Section 2.1.

   Voluntary Prepayment      41   

Section 2.2.

   Property Releases      43   

Section 2.3.

   Assumption      45   

Section 2.4.

   Termination of Operating Leases      49   

Section 2.5.

   Encumbered Property Capital Event      49   

Section 2.6

   Additional Mortgaged Properties      49       ARTICLE III       ACCOUNTS   

Section 3.1.

   Mortgage Loan Cash Management Account      52   

Section 3.2.

   Distributions from Mortgage Loan Cash Management Account      53   

Section 3.3.

   Mortgage Loan Cash Reserve Account      55   

Section 3.4.

   Required Capital Expenditures      55   

Section 3.5.

   Account Collateral      56   

Section 3.6.

   Bankruptcy      56   

Section 3.7.

   Distributions from Mortgage Loan Low Debt Yield Reserve Account      57   

Section 3.8.

   Mortgage Loan Nashville Reserve Account      58   

Section 3.9.

   Mortgage Loan Covenants; Replacement of Mortgage Loan Collateral Accounts   
  58       ARTICLE IV       REPRESENTATIONS   

Section 4.1.

   Organization      60   

Section 4.2.

   Authorization      61   

Section 4.3.

   No Conflicts      62   

 

i



--------------------------------------------------------------------------------

Section 4.4.

Consents   62   

Section 4.5.

Enforceable Obligations   62   

Section 4.6.

No Default   62   

Section 4.7.

Payment of Taxes   62   

Section 4.8.

Compliance with Law   63   

Section 4.9.

ERISA   63   

Section 4.10.

Government Regulation   63   

Section 4.11.

No Bankruptcy Filing   63   

Section 4.12.

Other Debt   64   

Section 4.13.

Litigation   64   

Section 4.14.

Major Leases; TRS Leases; Material Agreements   64   

Section 4.15.

Full and Accurate Disclosure   65   

Section 4.16.

Financial Condition   65   

Section 4.17.

Single-Purpose Requirements; Qualified TRS Lessee   65   

Section 4.18.

Location of Chief Executive Offices   65   

Section 4.19.

Not Foreign Person   65   

Section 4.20.

Labor Matters   66   

Section 4.21.

Title   66   

Section 4.22.

No Encroachments   67   

Section 4.23.

Physical Condition   67   

Section 4.24.

Fraudulent Conveyance   68   

Section 4.25.

Management   68   

Section 4.26.

Condemnation   68   

Section 4.27.

Utilities and Public Access   69   

Section 4.28.

Environmental Matters   69   

Section 4.29.

Assessments   70   

Section 4.30.

No Joint Assessment   70   

Section 4.31.

Separate Lots   70   

Section 4.32.

Permits; Certificate of Occupancy   70   

Section 4.33.

Flood Zone   71   

Section 4.34.

Security Deposits   71   

Section 4.35.

Acquisition Documents   71   

Section 4.36.

Insurance   71   

Section 4.37.

Ground Leased Parcels   71   

Section 4.38.

Franchise Agreements; Franchise Comfort Letters   72   

Section 4.39.

REAs   73   

Section 4.40.

Embargoed Person   73   

Section 4.41.

Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws   73   

Section 4.42.

Survival   73    ARTICLE V AFFIRMATIVE COVENANTS

Section 5.1.

Existence   74   

Section 5.2.

Maintenance of Mortgaged Properties   74   

Section 5.3.

Compliance with Legal Requirements   74   

 

ii



--------------------------------------------------------------------------------

Section 5.4.

Impositions and Other Claims   75   

Section 5.5.

Access to Properties   75   

Section 5.6.

Cooperate in Legal Proceedings   76   

Section 5.7.

Leases   76   

Section 5.8.

Plan Assets, etc.   78   

Section 5.9.

Further Assurances   78   

Section 5.10.

Management of Collateral and Mortgage Loan Collateral   79   

Section 5.11.

Certain Notices and Reports   81   

Section 5.12.

Annual Financial Statements   82   

Section 5.13.

Quarterly Financial Statements   82   

Section 5.14.

Monthly Financial Statements   83   

Section 5.15.

Insurance   83   

Section 5.16.

Casualty and Condemnation   83   

Section 5.17.

Annual Budget   84   

Section 5.18.

Franchise Agreements   84   

Section 5.19.

General Indemnity   84   

Section 5.20.

TRS Lessee   85   

Section 5.21.

Encumbered Property Indebtedness   85   

Section 5.22.

REA Covenants   86   

Section 5.23.

Property Agreement Covenants   86   

Section 5.24.

Covenants Regarding the Mortgage Loan   87    ARTICLE VI NEGATIVE COVENANTS

Section 6.1.

Liens on the Mortgaged Properties and Collateral   87   

Section 6.2.

Ownership   87   

Section 6.3.

Transfer   88   

Section 6.4.

Debt   88   

Section 6.5.

Dissolution; Merger or Consolidation   89   

Section 6.6.

Change In Business   89   

Section 6.7.

Debt Cancellation   89   

Section 6.8.

Affiliate Transactions   89   

Section 6.9.

Misapplication of Funds   89   

Section 6.10.

Place of Business   90   

Section 6.11.

Modifications and Waivers   90   

Section 6.12.

ERISA   91   

Section 6.13.

Alterations and Expansions   91   

Section 6.14.

Advances and Investments   92   

Section 6.15.

Single-Purpose Entity; Qualified TRS Lessee   92   

Section 6.16.

Zoning and Uses   92   

Section 6.17.

Waste   92   

Section 6.18.

TRS Lessee   93   

Section 6.19.

Refinancing of the Mortgage Loan   93   

 

iii



--------------------------------------------------------------------------------

ARTICLE VII DEFAULTS

Section 7.1.

Event of Default   93   

Section 7.2.

Remedies   98   

Section 7.3.

No Waiver   98   

Section 7.4.

Application of Payments after an Event of Default   99    ARTICLE VIII
CONDITIONS PRECEDENT

Section 8.1.

Conditions Precedent to Closing   99    ARTICLE IX MISCELLANEOUS

Section 9.1.

Successors   100   

Section 9.2.

Governing Law   100   

Section 9.3.

Modification, Waiver in Writing   101   

Section 9.4.

Notices   101   

Section 9.5.

Trial By Jury   102   

Section 9.6.

Headings   102   

Section 9.7.

Assignment and Participation   102   

Section 9.8.

Severability   104   

Section 9.9.

Preferences   104   

Section 9.10.

[Intentionally Omitted]   104   

Section 9.11.

Offsets, Counterclaims and Defenses   104   

Section 9.12.

No Joint Venture   104   

Section 9.13.

Conflict; Construction of Documents   104   

Section 9.14.

Brokers and Financial Advisors   104   

Section 9.15.

Counterparts   105   

Section 9.16.

Estoppel Certificates   105   

Section 9.17.

Payment of Expenses   105   

Section 9.18.

No Third-Party Beneficiaries   106   

Section 9.19.

Recourse   106   

Section 9.20.

Right of Set-Off   108   

Section 9.21.

Exculpation of Lender   109   

Section 9.22.

Servicer   109   

Section 9.23.

Prior Agreements   109   

 

iv



--------------------------------------------------------------------------------

Exhibits

 

A Form of Interest Rate Cap Confirmation B Form of Subordination of Property
Management Agreement Schedules A-1 Mortgaged Properties A-2 Encumbered
Properties A-3 Hyatt Properties B Exception Report C Liquor Licenses D Material
Agreements E Aggregate Allocated Loan Amounts F [Reserved] G Organizational
Chart H Franchise Agreements I Management Agreements J TRS Leases

 

v



--------------------------------------------------------------------------------

MEZZANINE A LOAN AGREEMENT

This Mezzanine A Loan Agreement (this “Agreement”) is dated October 25, 2007 and
is between GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership
(together with its successors and assigns, including any lawful holder of any
portion of the Indebtedness, as hereinafter defined, “Lender”), and W2007 EQUITY
INNS SENIOR MEZZ, LLC, a Delaware limited liability company (together with its
permitted successors and assigns, “Borrower”).

RECITALS

Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the financing of the Mortgaged Properties (as hereinafter
defined).

Lender is willing to make the Loan on the terms and conditions set forth in this
Agreement if Borrower joins in the execution and delivery of this Agreement,
issues the Notes and executes and delivers the other Loan Documents.

Lender and Borrower therefore agree as follows:

DEFINITIONS

(a) When used in this Agreement, the following capitalized terms have the
following meanings:

“Acceptable Counterparty” means any counterparty to an Interest Rate Cap
Agreement that has and maintains (a) either (i) a long-term unsecured debt
rating or counterparty rating of A+ or higher from S&P or (ii) a short-term
unsecured debt rating of A-1 or higher from S&P and (b) a long-term unsecured
debt rating of Aa3 or higher from Moody’s.

“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest or
other earnings thereon, and all proceeds thereof (including proceeds of sales
and other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities.

“Acquisition Documents” means that certain Agreement and Plan of Merger, dated
as of June 20, 2007, by and among Grace I, LLC, Grace Acquisition I, Inc., Grace
II, L.P., Operating Partnership and Equity Inns, Inc., as amended from time to
time.

“Additional Mortgaged Property” has the meaning set forth in Section 2.6.

“Affiliate” means, with respect to any Person, any other Person Controlling,
Controlled by or under common Control with such Person.

“Aggregate Allocated Loan Amount” means (1) with respect to each initial
Mortgaged Property, the portion of the sum of (x) the Loan Amount, (y) the
Mortgage Loan Amount and (z) the initial Junior Mezzanine Loan Principal
Indebtedness allocated thereto as set forth in Schedule E and (2) with respect
to each Additional Mortgaged Property, the amount determined in accordance with
Section 2.6(iv).

 

1



--------------------------------------------------------------------------------

“Agreement” means this Mezzanine A Loan Agreement, as the same may from time to
time hereafter be modified or replaced.

“Allocated Loan Amount” means, with respect to each Mortgaged Property at any
time, (x) such Mortgaged Property’s Aggregate Allocated Loan Amount, times
(y) the Mezzanine A Loan Percentage, as reduced by the allocable portion of any
voluntary prepayment pursuant to Section 2.1 that is not associated with the
release of a Mortgaged Property (the allocation for such purposes to be pro rata
among all the Mortgaged Properties on the basis of the Allocated Loan Amounts of
the Mortgaged Properties as in effect immediately prior to such prepayment).

“Allocated Required Capital Expenditure Amount” has the meaning set forth in the
Mortgage Loan Agreement.

“Alteration” means any demolition, alteration, installation, improvement or
expansion of or to any of the Mortgaged Properties or any portion thereof,
excluding (x) the installation or replacement of FF&E in the ordinary course of
business, (y) Tenant Improvements required under Leases and (z) demolition,
alteration, installation, improvement or expansion of or to any of the Mortgaged
Properties or any portion thereof relating to a Casualty or Condemnation with
respect to such Mortgaged Property, to the extent permitted hereunder.

“Annual Budget” means a capital and operating expenditure budget for the
Mortgaged Properties prepared by or on behalf of Property Owner and specifying
amounts reasonably foreseeable to be sufficient (i) to operate and maintain the
Mortgaged Properties at a standard at least equal to that maintained on the
Closing Date and (ii) subject to certain time extensions set forth in this
Agreement (if applicable), during the initial term of the Loan, to make
appropriate improvements to the Mortgaged Properties in an aggregate amount over
the initial term of the Loan of not less than the Required Capital Expenditure
Amount.

“Appraisal” means an as-is appraisal of each Mortgaged Property that is prepared
by a member of the Appraisal Institute selected by Lender, meets the minimum
appraisal standards for national banks promulgated by the Comptroller of the
Currency pursuant to Title XI of the Financial Institutions Reform, Recovery,
and Enforcement Act of 1989, as amended (FIRREA) and complies with the Uniform
Standards of Professional Appraisal Practice (USPAP).

“Approved Annual Budget” has the meaning set forth in Section 5.17.

“Approved Franchise Agreement” means, with respect to each Mortgaged Property,
the applicable hotel franchise agreement described in Schedule H, as that
agreement may be modified or replaced in accordance herewith.

“Approved Franchisor” means each franchisor engaged by one or more TRS Lessee as
a franchisor in respect of one or more Properties as of the Closing Date; it
being agreed and understood that any such franchisor shall be deemed an
“Approved Franchisor” with respect

 

2



--------------------------------------------------------------------------------

to all of the Mortgaged Properties if and only if such franchisor, when it
replaces an existing Approved Franchisor at one or more of the Mortgaged
Properties, is within the same or higher chain scale (as defined by Smith Travel
Research) as the franchisor it will succeed, in each case unless and until
Lender requests the termination of such franchise agreement pursuant to
Section 5.10(e).

“Approved Management Agreement” means, with respect to each Mortgaged Property,
the applicable hotel management agreement described in Schedule I, as that
agreement may be modified or replaced in accordance herewith.

“Approved Property Manager” means (i) each management company engaged by one or
more TRS Lessees as a hotel manager in respect of one or more of the Properties
as of the Closing Date; it being agreed and understood that each such management
company shall be deemed an “Approved Property Manager” with respect to all of
the Mortgaged Properties, (ii) any other reputable and experienced professional
hotel management company which has (A) at least 10 years’ experience in the
management of hotel properties substantially similar to the applicable Mortgaged
Property and (B) under management, at the time of its engagement as manager of
the applicable Mortgaged Property, not fewer than 25 hotel properties (excluding
the Properties) containing not fewer than 3,500 hotel rooms in the aggregate,
(iii) Archon Hospitality and (iv) any other management company approved by
Lender in its reasonable discretion (which approval, from and after a
Securitization of the Loan, may be conditioned on receipt of Rating
Confirmation). Notwithstanding the foregoing, any management company with
respect to a Mortgaged Property shall cease to be an Approved Property Manager
with respect to such Mortgaged Property at such time as Lender requests the
termination of that management company pursuant to Section 5.10(e).

“Assignment” has the meaning set forth in Section 9.7(b).

“Assignment of Interest Rate Cap Agreement” means each collateral assignment of
an interest rate cap agreement executed by Borrower and an Acceptable
Counterparty in accordance herewith, each of which must be in the form and
substance reasonably acceptable to Lender, as the same may from time to time be
modified or replaced in accordance therewith and herewith.

“Assumed Note Rate” has the meaning set forth in Section 2.1(a).

“Assumed Note Rate Payment” has the meaning set forth in Section 2.1(a).

“Assumed Note Rate Period” has the meaning set forth in Section 2.1(a).

“Assumption” has the meaning set forth in Section 2.3.

“Bankruptcy Code” has the meaning set forth in Section 7.1(d).

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in

 

3



--------------------------------------------------------------------------------

which the offices of Lender, its trustee, its Servicer or its Servicer’s
collection account are located are authorized or obligated by law, decree by any
Government Authority or executive order to be closed; except that when used with
respect to an Interest Determination Date, “Business Day” shall mean a day on
which banks are open for dealing in foreign currency and exchange in London.

“Capital Event” means, with respect to any Encumbered Property, (i) any direct
or indirect sale, transfer, pledge, mortgage or other conveyance (excluding, in
each case, any sale, transfer, pledge, mortgage or other conveyance of any
interests in Sponsor or any of its direct or indirect equity owners), of such
Encumbered Property or the corresponding Encumbered Property Owner as permitted
under any applicable Encumbered Property Indebtedness Documents, (ii) any
refinancing of the existing Encumbered Property Indebtedness with respect
thereto or (iii) any condemnation or insured casualty with respect thereto, to
the extent the proceeds thereof are not applied toward restoration, or otherwise
required to be applied toward a specific purpose under the applicable Encumbered
Property Indebtedness Documents.

“Capital Expenditure” means hard and soft costs incurred by Property Owner (or
TRS Lessee) with respect to replacements and capital repairs made to the
Mortgaged Properties (including repairs to, and replacements of, structural
components, roofs, building systems, parking garages and parking lots,
environmental remediation and FF&E), in each case, to the extent capitalized in
accordance with GAAP.

“Cash Collateral” means, with respect to any Collateral Account, any cash held
in such Collateral Account from time to time in respect of all or a portion of
the obligations of Borrower in connection with such Collateral Account under
Article III hereof.

“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of a Mortgaged Property.

“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan or the Mortgage
Loan, as the case may be.

“Change of Control” means the occurrence of any one or more or all of the
following: (i) the failure of Borrower and/or Property Owner to be Controlled by
one or more Qualified Equityholders (individually or collectively), (ii) the
failure of each Single-Purpose Equityholder of Borrower and/or Property Owner
(if any) to be Controlled by the same Qualified Equityholders that Control
Borrower and Property Owner, (iii) the failure of TRS Lessee to be Controlled by
the same Qualified Equityholders that Control Borrower and Property Owner
(individually or collectively) and/or (iv) the failure of any TRS Lessee to be
Controlled by one or more Qualified Equityholders.

“Closing Date” means the date of this Agreement.

“Closing Date DSCR” means 1.02.

 

4



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” means all assets owned from time to time by Borrower, including,
without limitation, (i) 100% of the issued and outstanding limited liability
company interests in Property Owner LLC, which constitutes 100% of the equity
interests in Property Owner LLC, (ii) 100% of the issued and outstanding limited
partnership interests in Property Owner LP, which together with the interests
described in clause (iii) below, constitute 100% of the direct and indirect
equity interests in Property Owner LP, (iii) 100% of the issued and outstanding
limited liability company interests in Property Owner GP, which constitutes 100%
of the equity interests in Property Owner GP, (iv) the Account Collateral,
(v) all other collateral pledged under the Pledge Agreement, (vi) all other
tangible and intangible property in respect of which Lender is granted a Lien
under the Loan Documents and (vii) all proceeds of any of the foregoing.

“Collateral Accounts” means, such accounts into which amounts pursuant to
Section 3.2(d) shall be deposited and such accounts established pursuant to
Section 3.9.

“Component Balance” has the meaning set forth in Section 1.3(c).

“Component Spread” has the meaning set forth in Section 1.3(c).

“Componentization Notice” has the meaning set forth in Section 1.3(c).

“Condemnation” means a taking or voluntary conveyance of all or part of any of
the Mortgaged Properties or any interest in or right accruing to or use of any
of the Mortgaged Properties, as the result of, or in settlement of, any
condemnation or other eminent domain proceeding by any Governmental Authority.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure a
creditor against loss.

“Control” of any entity means the ownership, directly or indirectly, of at least
51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
entity, whether through the ability to exercise voting power, by contract or
otherwise (“Controlled” and “Controlling” each have the meanings correlative
thereto).

“Cooperation Agreement” means that certain Mezzanine Loan Cooperation Agreement,
dated as of the Closing Date, among Borrower, Operating Partnership and Lender,
as the same may from time to time be modified or replaced in accordance
herewith.

“Damages” to a party means any and all liabilities, obligations, losses,
damages, penalties, assessments, actions, judgments, suits, claims, costs,
expenses (including reasonable attorneys’ fees whether or not suit is brought),
settlement costs and disbursements imposed on, incurred by or asserted against
such party.

 

5



--------------------------------------------------------------------------------

“Debt” means, with respect to any Person, without duplication:

(i) all indebtedness of such Person to any other party (regardless of whether
such indebtedness is evidenced by a written instrument such as a note, bond or
debenture), including indebtedness for borrowed money or for the deferred
purchase price of property or services;

(ii) all letters of credit issued for the account of such Person in respect of
which such Person has reimbursement obligations and all unreimbursed amounts
drawn thereunder;

(iii) all indebtedness secured by a Lien on any property owned by such Person
(whether or not such indebtedness has been assumed) except obligations for
impositions (including Taxes) which are not yet due and payable;

(iv) all Contingent Obligations of such Person;

(v) all payment obligations of such Person under any interest rate protection
agreement (including any interest rate swaps, floors, collars or similar
agreements) and similar agreements; and

(vi) all contractual indemnity obligations of such Person.

“Debt Service” means, with respect to any Test Period, the product of (x) the
sum of (a) the Principal Indebtedness, plus (b) the Mortgage Loan Principal
Indebtedness, plus (c) the Junior Mezzanine Loan Principal Indebtedness, times
(y) the Loan Constant.

“Debt Yield” has the meaning set forth in the Mortgage Loan Agreement.

“Default” means the occurrence of any event which, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

“Default Rate” means, with respect to any Note or Note Component, the greater of
(x) 3% per annum in excess of the interest rate otherwise applicable to such
Note or Note Component hereunder and (y) 1% per annum in excess of the Prime
Rate from time to time.

“DSCR” has the meaning set forth in the Mortgage Loan Agreement.

“DSCR Threshold” has the meaning set forth in the Mortgage Loan Agreement.

“Easement Areas” has the meaning set forth in Section 4.27(ii).

“Eligible Account” means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution or (ii) a segregated trust account or
accounts maintained with the corporate

 

6



--------------------------------------------------------------------------------

trust department of a federal depository institution or state-chartered
depository institution which has an investment-grade rating and is subject to
regulations regarding fiduciary funds on deposit under, or similar to, Title 12
of the Code of Federal Regulations Section 9.10(b) which, in either case, has
corporate trust powers, acting in its fiduciary capacity.

“Eligible Institution” means an institution (i) whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least A–1,
Prime-1 or F-1, as applicable, by each of the Rating Agencies and whose
long-term senior unsecured debt obligations are rated at least A or A2, as
applicable, by each of the Rating Agencies, and whose deposits are insured by
the FDIC or (ii) with respect to which Lender shall have received Rating
Confirmation.

“Embargoed Person” has the meaning set forth in Section 4.40.

“Encumbered Properties” means each Property owned in whole or in part by
Operating Partnership or any of its direct or indirect subsidiaries, including
those certain properties described in Schedule A-2 hereto.

“Encumbered Property Indebtedness” means all indebtedness of Encumbered Property
Owners and their Affiliates (excluding the Operating Partnership or any direct
or indirect owners of the Operating Partnership) secured by Liens on the
Encumbered Properties or pledges of direct or indirect equity interests or
rights of Control in Encumbered Property Owners, or proceeds from the operation
of the Encumbered Properties, and all obligations and liabilities of Encumbered
Property Owners and such Affiliates with respect thereto, but excluding the
Mortgage Loan Encumbered Property Pledge Agreements and the Mortgage Loan
Operating Partnership Guaranty.

“Encumbered Property Indebtedness Documents” means all of the agreements and
documents entered into by Encumbered Property Owners or their Affiliates in
connection with the Encumbered Property Indebtedness, as the same may from time
to time be modified or replaced in accordance therewith.

“Encumbered Property Owners” means the owner of the fee or leasehold interest in
each of the Encumbered Properties, from time to time.

“Encumbered Property Pledge Agreement” means, with respect to the Encumbered
Properties, that certain pledge agreement executed by Operating Partnership in
favor of Lender as of the Closing Date and securing the obligations of Operating
Partnership under the Operating Partnership Guaranty, as the same may from time
to time be modified or replaced in accordance herewith, which pledge agreement
shall be subject in all respects to any limitations or restrictions contained in
the Encumbered Property Indebtedness Documents.

“Engineering Report” means a structural and, where applicable, seismic,
engineering report or reports with respect to each of the Mortgaged Properties
prepared by an independent engineer and delivered to Mortgage Lender on the
Closing Date in connection with the Mortgage Loan, and any amendments or
supplements thereto delivered to Mortgage Lender.

“Environmental Claim” means any written notice, claim, proceeding, investigation
or demand by any Person or Governmental Authority alleging or asserting
liability

 

7



--------------------------------------------------------------------------------

with respect to Borrower, Property Owner, TRS Lessee or any of the Properties
arising out of, based on or resulting from (i) the alleged presence, Use or
Release of any Hazardous Substance, (ii) any alleged violation of any
Environmental Law or (iii) any alleged injury or threat of injury to property,
health or safety or to the environment caused by Hazardous Substances.

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the date hereof, by Borrower and Operating Partnership for the
benefit of Lender, as the same may from time to time be modified or replaced in
accordance herewith.

“Environmental Laws” means any and all present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, concerning
pollution, protection or cleanup of the environment, the impact of Hazardous
Substances on property, health or safety, or the Use or Release of Hazardous
Substances, or relating to the liability for or costs of other actual or
threatened danger to health or the environment allegedly caused by any Hazardous
Substance. The term “Environmental Law” includes, but is not limited to, the
following statutes, as amended, any successors thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including Subtitle I relating to
underground storage tanks); the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; those portions of the
Occupational Safety and Health Act relating to the use, handling or exposure to
any Hazardous Substance; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; and the River and Harbors Appropriation Act.

“Environmental Reports” means “Phase I Environmental Site Assessments” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-05 (and, if necessary, “Phase II Environmental
Site Assessments”), prepared by an independent environmental auditor approved by
Mortgage Lender and delivered to Mortgage Lender and any amendments or
supplements thereto delivered to Mortgage Lender, and shall also include any
other environmental reports delivered to Lender or Mortgage Lender pursuant to
this Agreement, the Environmental Indemnity and the Mortgage Loan Documents.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate,” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower,
Property Owner, Property Owner GP or TRS Lessee as a single employer under
Section 414 of the Code or Section 4001 of ERISA.

“Event of Default” has the meaning set forth in Section 7.1.

 

8



--------------------------------------------------------------------------------

“Exception Report” means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV.

“Excess Capital Event Proceeds” means, with respect to any Capital Event, all
amounts received by the applicable Encumbered Property Owner or any of its
equityholders in respect of such Capital Event, less (i) any portion thereof
actually applied toward the applicable Encumbered Property Indebtedness and such
additional amounts as may be necessary in order to secure the release of such
Encumbered Property from the Liens of the applicable Encumbered Property
Indebtedness Documents and (ii) reasonable and customary transaction costs
payable to unaffiliated third parties, to the extent applicable.

“Excess Transfer Proceeds” means Net Proceeds arising from the Transfer of a
Mortgaged Property to the extent such Net Proceeds exceed the sum of (i) the
applicable Release Price, plus (ii) the sum of the applicable “Release Prices”
under and as defined in the Mortgage Loan Agreement, plus (iii) the sum of the
applicable “Release Prices” under and as defined in each of the Junior Mezzanine
Loan Agreements.

“Excluded Tax” means, with respect to any Lender and to each Person to whom
there has been an Assignment or Participation of the Loan, (a) income or
franchise tax imposed on (or measured by) its net income or gross receipts, by
or on behalf of the United States of America or any taxing authority thereof or
(b) any branch profits tax imposed by the United States of America or any other
taxing authority thereof.

“Extension Interest Rate Cap Agreement” means an interest rate cap confirmation
between an Acceptable Counterparty and Borrower, relating to the applicable
Extension Term, which is, at all times, in substantially the form of Exhibit A
with such changes as may be reasonably acceptable to Lender (together with an
interest rate cap agreement and schedules relating thereto, which are consistent
in form and substance with the terms set forth in such confirmation).

“Extension Term” has the meaning set forth in Section 1.2(b).

“FF&E” means furniture, fixtures and equipment located in a Mortgaged Property.

“Fiscal Quarter” means the three-month period ending on
March 31, June 30, September 30 and December 31 of each year, or such other
fiscal quarter of Borrower as Borrower may select from time to time with the
prior consent of Lender, such consent not to be unreasonably withheld,
conditioned or delayed.

“Fiscal Year” means the 12-month period ending on December 31 of each calendar
year, or such other fiscal year of Borrower as Borrower may select from time to
time with the prior consent of Lender, not to be unreasonably withheld,
conditioned or delayed.

“Fitch” means Fitch, Inc. and its successors.

 

9



--------------------------------------------------------------------------------

“Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding) of the Department of Treasury of the
United States of America, and any successor form.

“Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.

“Franchise Comfort Letters” means the letter(s) from each Approved Franchisor to
Lender, delivered in connection with the closing, with respect to the applicable
Mortgaged Property or Mortgaged Properties, acknowledging the Loan, the Mortgage
Loan and the Junior Mezzanine Loans and providing certain assurances, reasonably
satisfactory to Lender, with respect thereto.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, as appropriately modified by the Uniform System,
consistently applied.

“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).

“Ground Lease” means any ground lease described in a Qualified Title Insurance
Policy or Mortgage, as such ground lease may be modified or replaced from time
to time in accordance herewith, and any related estoppel letters delivered to
Lender and Mortgage Lender in connection with the closing.

“Ground Leased Parcel” means, any portion of a Mortgaged Property with respect
to which Property Owner is the lessee under a Ground Lease.

“Ground Rent” means rent payable by Property Owner pursuant to a Ground Lease,
if any.

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as hazardous wastes, hazardous
substances, hazardous materials, extremely hazardous wastes, toxic substances,
toxic pollutants, contaminants, pollutants or words of similar meaning or
regulatory effect under any present or future Environmental Laws or that have a
negative impact on human health or the environment or the presence of which on,
in or under any of the Properties is prohibited under Environmental Law,
including petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead and radon, and compounds containing
them (including gasoline, diesel fuel, oil and lead-based paint), and
radioactive materials, flammables and explosives and compounds containing them;
excluding, however, products or substances which are generally used in the
ordinary course of operating of the applicable Property, work projects and
similar activities undertaken by or on behalf of Property Owner or any Tenants
at the a applicable Property, in each case in such quantities and concentrations
as are reasonable for their intended application.

 

10



--------------------------------------------------------------------------------

“Hyatt Properties” means those certain properties described in Schedule A-3
hereto.

“Increased Costs” has the meaning set forth in Section 1.6.

“Indebtedness” means the Principal Indebtedness, together with interest and all
other payment obligations of Borrower to Lender then due under the Loan
Documents, including all Transaction Costs, Spread Maintenance Amounts (if
applicable) and other amounts due or to become due to Lender pursuant to this
Agreement, under the Note or in accordance with any of the other Loan Documents,
and all other amounts, sums and expenses reimbursable by Borrower to Lender
hereunder or pursuant to the Note or any of the other Loan Documents.

“Indemnified Liabilities” has the meaning set forth in Section 9.19(b).

“Indemnified Parties” has the meaning set forth in Section 5.19.

“Independent Director” of any corporation or limited liability company means an
individual who is duly appointed as a member of the board of directors or board
of managers of such corporation or limited liability company or as a member of
the limited liability company and who is not, and has never been, and will not
while serving as Independent Director, be any of the following:

(i) a member, partner, equityholder, manager, director, officer or employee of
Borrower, Property Owner, any Single-Purpose Equityholder or any of their
respective equityholders or affiliates (other than as an independent director,
manager or member of an affiliate of Borrower, Property Owner or any
Single-Purpose Equityholder, provided, that such independent director, manager
or member is employed by a company that routinely provides professional
independent directors, managers or members);

(ii) a creditor, supplier or service provider (including provider of
professional services) to Borrower, Property Owner, any Single-Purpose
Equityholder or any of their respective equityholders or affiliates (other than
a company that routinely provides professional independent managers, directors
or members and which also provides lien search and other similar services to
Borrower, Property Owner, any Single-Purpose Equityholder or any of their
respective equityholders or affiliates in the ordinary course of business);

(iii) a member of the immediate family by blood or marriage of any such member,
partner, equityholder, manager, director, officer, employee, creditor, supplier
or service provider; or

(iv) a Person that Controls (whether directly, indirectly or otherwise) any of
the Persons described in clauses (i), (ii) or (iii) above.

 

11



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, an Independent Director may not
simultaneously serve as Independent Director of Borrower and independent
director of a Property Owner or a special purpose entity (other than Borrower)
that owns a direct or indirect equity interest in a Property Owner; provided,
however, that one Independent Director of Borrower (but not both Independent
Directors simultaneously) may serve as an independent director of Property Owner
and each Junior Mezzanine Borrower.

“Initial Cash Flow Reserve Period” has the meaning set forth in the Mortgage
Loan Agreement.

“Initial Interest Rate Cap Agreement” means an interest rate cap confirmation
between an Acceptable Counterparty and Borrower, relating to the initial term of
the Loan, which is substantially in the form attached hereto as Exhibit A.

“Initial Payment Date” means the Payment Date in December, 2007.

“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting any of the
Mortgaged Properties or any portion thereof or any use or condition thereof,
which may, at any time, be recommended by the board of fire underwriters, if
any, having jurisdiction over any of the Mortgaged Properties, or any other body
exercising similar functions.

“Interest Accrual Period” means, with respect to any specified Payment Date, the
period from and including the 6th day of the calendar month preceding such
Payment Date to but excluding the 6th day of the calendar month containing such
specified Payment Date (in each case, without regard to whether such 6th day is
a Business Day). Notwithstanding the foregoing, the first Interest Accrual
Period shall commence on and include the Closing Date and end on and include
November 5, 2007.

“Interest Determination Date” means, in connection with the calculation of
interest accrued for any Interest Accrual Period, the second Business Day
preceding the 14th day of the month in which such Interest Accrual Period
commenced; except that with respect to the first Interest Accrual Period, the
Interest Determination Date shall be the second Business Day preceding the
Closing Date.

“Interest Rate Cap Agreements” means, collectively, the Initial Interest Rate
Cap Agreement and any Extension Interest Rate Cap Agreements.

“Junior Mezzanine Borrowers” means, collectively, Mezzanine B Borrower,
Mezzanine C Borrower, Mezzanine D Borrower, Mezzanine E Borrower, Mezzanine F
Borrower and Mezzanine G Borrower; and each, a “Junior Mezzanine Borrower”.

“Junior Mezzanine Lenders” means, collectively, Mezzanine B Lender, Mezzanine C
Lender, Mezzanine D Lender, Mezzanine E Lender, Mezzanine F Lender and Mezzanine
G Lender; and each, a “Junior Mezzanine Lender”.

 

12



--------------------------------------------------------------------------------

“Junior Mezzanine Loan Agreements” means, collectively, the Mezzanine B Loan
Agreement, the Mezzanine C Loan Agreement, the Mezzanine D Loan Agreement, the
Mezzanine E Loan Agreement, the Mezzanine F Loan Agreement and the Mezzanine G
Loan Agreement; and each, a “Junior Mezzanine Loan Agreement”.

“Junior Mezzanine Loan Amount” means the aggregate sum of the Mezzanine B Loan
Amount, plus the Mezzanine C Loan Amount, plus the Mezzanine D Loan Amount, plus
the Mezzanine E Loan Amount, plus the Mezzanine F Loan Amount, plus the
Mezzanine G Loan Amount.

“Junior Mezzanine Loan Documents” means, collectively, the Mezzanine B Loan
Documents, the Mezzanine C Loan Documents, the Mezzanine D Loan Documents, the
Mezzanine E Loan Documents, the Mezzanine F Loan Documents and the Mezzanine G
Loan Documents.

“Junior Mezzanine Loan Event of Default” means the occurrence of any one or more
events that would constitute an “Event of Default” under and as defined in any
of the Junior Mezzanine Loan Documents, with respect to which Lender shall have
received written notice from Borrower or the applicable Junior Mezzanine Lender.

“Junior Mezzanine Loans” means, collectively, the Mezzanine B Loan, the
Mezzanine C Loan, the Mezzanine D Loan, the Mezzanine E Loan, the Mezzanine F
Loan and the Mezzanine G Loan; and each, a “Junior Mezzanine Loan”.

“Junior Mezzanine Loan Principal Indebtedness” means the sum of the Mezzanine B
Loan Principal Indebtedness, plus the Mezzanine C Loan Principal Indebtedness,
plus the Mezzanine D Loan Principal Indebtedness, plus the Mezzanine E Loan
Principal Indebtedness, plus the Mezzanine F Loan Principal Indebtedness, plus
the Mezzanine G Loan Principal Indebtedness.

“Lease” means any lease, license, letting, concession, occupancy agreement,
sublease to which Property Owner or TRS Lessee is a party (other than any TRS
Lease and any Ground Lease) or has a consent right, or other agreement (whether
written or oral and whether now or hereafter in effect) under which Property
Owner is a lessor or TRS Lessee is a sub-lessor, existing as of the Closing Date
or hereafter entered into by Property Owner or TRS Lessee (as lessor or
sublessor), in each case, pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any of
the Mortgaged Properties, and every modification or amendment thereof, and every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto, excluding
short-term agreements in the ordinary course of business pursuant to which hotel
rooms and facilities are made available to individual hotel guests.

“Legal Requirements” means all statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
(including Environmental Laws) affecting any of Borrower, Property Owner,
Property Owner GP, TRS Lessee, the Collateral or any of the Mortgaged Properties
or any portion of or the construction, ownership, use, alteration or operation
of, or any portion of any Mortgaged Property (whether now or hereafter enacted
and in force), and all permits, licenses and authorizations and regulations
relating thereto.

 

13



--------------------------------------------------------------------------------

“Lender” has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.

“LIBOR” means the rate per annum calculated as set forth below:

(i) On each Interest Determination Date, LIBOR for the applicable period will be
the rate for deposits in United States dollars for a one-month period which
appears as the London interbank offered rate on the display designated as
“LIBOR01” on the Reuters Screen (or such other page as may replace that page on
that service, or such page or replacement therefor on any successor service) as
the London interbank offered rate as of 11:00 a.m., London time, on such date.

(ii) With respect to an Interest Determination Date on which no such rate
appears as the London interbank offered rate on “LIBOR01” on the Reuters Screen
(or such other page as may replace that page on that service, or such page or
replacement therefor on any successor service) as described above, LIBOR for the
applicable period will be determined on the basis of the rates at which deposits
in United States dollars are offered by the Reference Banks at approximately
11:00 a.m., London time, on such date to prime banks in the London interbank
market for a one-month period (each a “Reference Bank Rate”). Lender shall
request the principal London office of each of the Reference Banks to provide a
quotation of its Reference Bank Rate. If at least two such quotations are
provided, LIBOR for such period will be the arithmetic mean of all such
quotations. If fewer than two quotations are provided, LIBOR for such period
will be the arithmetic mean of the rates quoted by major banks in New York City,
selected by Lender, at approximately 11:00 a.m., New York City time, on such
date for loans in United States dollars to leading European banks for a
one-month period.

(iii) If, on any Interest Determination Date, Lender is required but unable to
determine LIBOR in the manner provided in paragraphs (i) and (ii) above, LIBOR
for the applicable period for such Note shall be LIBOR as determined on the
previous Interest Determination Date.

All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards to the nearest multiple of 1/100 of 1%
and all U.S. dollar amounts used in or resulting from such calculations will be
rounded to the nearest cent (with one-half cent or more being rounded upwards).

“LIBOR Strike Rate” means, (a) with respect to the initial term of the Loan,
4.5% and (b) with respect to each Extension Term, if any, the greater of
(x) 4.5% and (y) the rate which would result in a DSCR equal to 1.05 for the
most recently concluded Test Period, calculated on a pro forma basis as if such
LIBOR Strike Rate were applicable to such Test Period and as if the Principal
Indebtedness throughout such Test Period were equal to the Principal
Indebtedness at the time of extension (in each case, excluding from the
determination of DSCR for such Test Period, the effect of any Mortgaged Property
released from the Lien of the Mortgage Loan Documents prior to the commencement
of the applicable Extension Term).

 

14



--------------------------------------------------------------------------------

“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, or any other encumbrance or
charge on or affecting any Collateral or Mortgage Loan Collateral, or any
portion thereof, or any interest therein (including any conditional sale or
other title retention agreement, any sale-leaseback, any financing lease or
similar transaction having substantially the same economic effect as any of the
foregoing, the filing of any financing statement or similar instrument under the
Uniform Commercial Code or comparable law of any other jurisdiction, domestic or
foreign, and mechanics’, materialmen’s and other similar liens and encumbrances,
as well as any option to purchase, right of first refusal, right of first offer
or similar right).

“Loan” has the meaning set forth in Section 1.1.

“Loan Amount” means $20.00.

“Loan Constant” means, at any time, the sum of (x) the Spread plus (y) the
then-applicable LIBOR Strike Rate.

“Loan Documents” means this Agreement, each of the Notes, the Pledge Agreement
(and related financing statements), the Assignment of Interest Rate Cap
Agreement, the Environmental Indemnity, each of the Subordination of Property
Management Agreements, the Recourse Guaranty, the TRS Lease Subordination
Agreement, the Franchise Comfort Letters, the Cooperation Agreement, the
Operating Partnership Guaranty, the Encumbered Property Pledge Agreement, any
Qualified Letter of Credit, the Post Closing Letter, and all other agreements,
instruments, certificates and documents necessary to effectuate the granting to
Lender of first-priority Liens on the Collateral or otherwise in satisfaction of
the requirements of this Agreement or the other documents listed above, and each
other document executed by Borrower and Lender that identifies itself as a Loan
Document in connection with the Loan, as all of the aforesaid may be modified or
replaced from time to time in accordance herewith.

“Loss Proceeds” means amounts, awards or payments payable to Borrower, Property
Owner, TRS Lessee, Mortgage Lender (to the extent the Mortgage Loan is
outstanding) or Lender in respect of all or any portion of any of the Mortgaged
Properties in connection with a Casualty or Condemnation thereof (after the
deduction therefrom and payment to Borrower, Property Owner, TRS Lessee,
Mortgage Lender (to the extent the Mortgage Loan is outstanding) and Lender,
respectively, of any and all reasonable expenses incurred by Borrower, Property
Owner, TRS Lessee and Mortgage Lender (to the extent the Mortgage Loan is
outstanding) and Lender in the recovery thereof, including all attorneys’ fees
and disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to such Casualty or
Condemnation).

“Major Lease” means any Lease which (i) is expected to contribute more than 5%
of the Revenue from any Mortgaged Property during any 12-month period (after
adjustment to eliminate the effect of free rent periods) or to cover more than
20,000 rentable square feet, (ii) contains an option or preferential right to
purchase all or any portion of such Mortgaged Property, (iii) is with an
affiliate of Borrower or Property Owner as Tenant or (iv) is entered into during
the continuance of an Event of Default.

 

15



--------------------------------------------------------------------------------

“Master Agreement” means that certain Master Agreement, dated as of October 3,
2006, pursuant to which certain predecessors in interest of Property Owner LLC
and various Affiliates of Property Owner LLC (or their respective predecessors
in interest) and certain Affiliates of Hyatt (including the initial Approved
Property Managers and initial Approved Franchisor with respect to the Hyatt
Properties) set forth their agreement with respect to the conversion of the
Hyatt Properties to hotels to be managed under Approved Management Agreements by
Select Hotels Group, L.L.C. and franchised under the brand name “Hyatt Place”
pursuant to Approved Franchise Agreements with the Hyatt Place Franchising,
L.L.C.

“Material Adverse Effect” means with respect a Mortgaged Property, a material
adverse effect upon (i) the ability of Borrower, Property Owner, any TRS Lessee,
Operating Partnership or Sponsor to perform or cause to be performed the
material provisions of any Loan Document or any Mortgage Loan Document, (ii) the
enforceability of the material provisions of any Loan Document or, if it has a
material adverse effect on Lender, any Mortgage Loan Document (other than as a
result of Lender’s or Servicer’s bad faith, gross negligence or willful
misconduct) or (iii) the value, Net Operating Income or use of such Mortgaged
Property or the operation thereof or the value of the Collateral.

“Material Agreements” means each contract and agreement (other than Leases, TRS
Leases and Ground Leases) relating to the ownership, management, development,
use, operation, maintenance, repair or improvement of any of the Mortgaged
Properties (including, without limitation, the Master Agreement), and/or
otherwise imposing obligations on Borrower, Property Owner or TRS Lessee,
(i) under which Borrower, Property Owner or TRS Lessee would have the obligation
to pay more than $250,000 per annum, (ii) is required for a Mortgaged Property
to be in compliance with Legal Requirements, including any local land-use or
zoning ordinances, (iii) which is with an Affiliate of Borrower, Property Owner
or TRS Lessee or (iv) provides for the use of an off-site facility related to a
Mortgaged Property, if loss of such use would have a Material Adverse Effect.

“Material Alteration” means any Alteration to be performed by or on behalf of
Property Owner or TRS Lessee at any of the Mortgaged Properties which (a) is
reasonably likely to have a Material Adverse Effect or (b) is reasonably
expected to cost (excluding tenant improvements under any Lease approved by
Lender and any work required by Legal Requirements) in excess of 5% of the
Aggregate Allocated Loan Amount of the applicable Mortgaged Property, as
determined by an independent architect selected by Property Owner at the
direction of Borrower and reasonably acceptable to Lender.

“Maturity Date” means the maturity date of the Loan as set forth in Section 1.2.

“Mezzanine A Loan Percentage” means a fraction (expressed as a percentage), the
numerator of which is the Loan Amount and the denominator of which is the sum of
the Loan Amount, the Mortgage Loan Agreement and the Junior Mezzanine Loan
Amount.

 

16



--------------------------------------------------------------------------------

“Mezzanine B Borrower” means W2007 Equity Inns Intermediate Mezz I, LLC, a
Delaware limited liability company.

“Mezzanine B Lender” means Goldman Sachs Mortgage Company, a New York limited
partnership, or any of its successors or assigns as “Lender” under and as
defined in the Mezzanine B Loan Agreement identified to Borrower in writing.

“Mezzanine B Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine B Lender to Mezzanine B Borrower.

“Mezzanine B Loan Agreement” means that certain Mezzanine B Loan Agreement,
dated as of the date hereof, by and between Mezzanine B Lender and Mezzanine B
Borrower, pursuant to which the Mezzanine B Loan was made.

“Mezzanine B Loan Amount” means $10.00.

“Mezzanine B Loan Documents” means the “Loan Documents” as defined in the
Mezzanine B Loan Agreement.

“Mezzanine B Loan Event of Default” means an “Event of Default” under and as
defined in the Mezzanine B Loan Agreement.

“Mezzanine B Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mezzanine B Loan Agreement.

“Mezzanine C Borrower” means W2007 Equity Inns Intermediate Mezz II, LLC, a
Delaware limited liability company.

“Mezzanine C Lender” means Goldman Sachs Mortgage Company, a New York limited
partnership, or any of its successors or assigns as “Lender” under and as
defined in the Mezzanine C Loan Agreement identified to Borrower in writing.

“Mezzanine C Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine C Lender to Mezzanine C Borrower.

“Mezzanine C Loan Agreement” means that certain Mezzanine C Loan Agreement,
dated as of the date hereof, by and between Mezzanine C Lender and Mezzanine C
Borrower, pursuant to which the Mezzanine C Loan was made.

“Mezzanine C Loan Amount” means $10.00.

“Mezzanine C Loan Documents” means the “Loan Documents” as defined in the
Mezzanine C Loan Agreement.

“Mezzanine C Loan Event of Default” means an “Event of Default” under and as
defined in the Mezzanine C Loan Agreement.

 

17



--------------------------------------------------------------------------------

“Mezzanine C Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mezzanine C Loan Agreement.

“Mezzanine D Borrower” means W2007 Equity Inns Intermediate Mezz III, LLC, a
Delaware limited liability company.

“Mezzanine D Lender” means Goldman Sachs Mortgage Company, a New York limited
partnership, or any of its successors or assigns as “Lender” under and as
defined in the Mezzanine D Loan Agreement identified to Borrower in writing.

“Mezzanine D Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine D Lender to Mezzanine D Borrower.

“Mezzanine D Loan Agreement” means that certain Mezzanine D Loan Agreement,
dated as of the date hereof, by and between Mezzanine D Lender and Mezzanine D
Borrower, pursuant to which the Mezzanine D Loan was made.

“Mezzanine D Loan Amount” means $10.00.

“Mezzanine D Loan Documents” means the “Loan Documents” as defined in the
Mezzanine D Loan Agreement.

“Mezzanine D Loan Event of Default” means an “Event of Default” under and as
defined in the Mezzanine D Loan Agreement.

“Mezzanine D Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mezzanine D Loan Agreement.

“Mezzanine E Borrower” means W2007 Equity Inns Intermediate Mezz IV, LLC, a
Delaware limited liability company.

“Mezzanine E Lender” means Goldman Sachs Mortgage Company, a New York limited
partnership, or any of its successors or assigns as “Lender” under and as
defined in the Mezzanine E Loan Agreement identified to Borrower in writing.

“Mezzanine E Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine E Lender to Mezzanine E Borrower.

“Mezzanine E Loan Agreement” means that certain Mezzanine E Loan Agreement,
dated as of the date hereof, by and between Mezzanine E Lender and Mezzanine E
Borrower, pursuant to which the Mezzanine E Loan was made.

“Mezzanine E Loan Amount” means $10.00.

“Mezzanine E Loan Documents” means the “Loan Documents” as defined in the
Mezzanine E Loan Agreement.

 

18



--------------------------------------------------------------------------------

“Mezzanine E Loan Event of Default” means an “Event of Default” under and as
defined in the Mezzanine E Loan Agreement.

“Mezzanine E Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mezzanine E Loan Agreement.

“Mezzanine F Borrower” means W2007 Equity Inns Intermediate Mezz V, LLC, a
Delaware limited liability company.

“Mezzanine F Lender” means Goldman Sachs Mortgage Company, a New York limited
partnership, or any of its successors or assigns as “Lender” under and as
defined in the Mezzanine F Loan Agreement identified to Borrower in writing.

“Mezzanine F Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine F Lender to Mezzanine F Borrower.

“Mezzanine F Loan Agreement” means that certain Mezzanine F Loan Agreement,
dated as of the date hereof, by and between Mezzanine F Lender and Mezzanine F
Borrower, pursuant to which the Mezzanine F Loan was made.

“Mezzanine F Loan Amount” means $10.00.

“Mezzanine F Loan Documents” means the “Loan Documents” as defined in the
Mezzanine F Loan Agreement.

“Mezzanine F Loan Event of Default” means an “Event of Default” under and as
defined in the Mezzanine F Loan Agreement.

“Mezzanine F Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mezzanine F Loan Agreement.

“Mezzanine G Borrower” means W2007 Equity Inns Junior Mezz, LLC, a Delaware
limited liability company.

“Mezzanine G Lender” means Goldman Sachs Mortgage Company, a New York limited
partnership, or any of its successors or assigns as “Lender” under and as
defined in the Mezzanine G Loan Agreement identified to Borrower in writing.

“Mezzanine G Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine G Lender to Mezzanine G Borrower.

“Mezzanine G Loan Agreement” means that certain Mezzanine G Loan Agreement,
dated as of the date hereof, by and between Mezzanine G Lender and Mezzanine G
Borrower, pursuant to which the Mezzanine G Loan was made.

“Mezzanine G Loan Amount” means $10.00.

 

19



--------------------------------------------------------------------------------

“Mezzanine G Loan Documents” means the “Loan Documents” as defined in the
Mezzanine G Loan Agreement.

“Mezzanine G Loan Event of Default” means an “Event of Default” under and as
defined in the Mezzanine G Loan Agreement.

“Mezzanine G Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mezzanine G Loan Agreement.

“Mezzanine Loan Permitted Encumbrances” means, collectively, (i) the Liens
created by the Loan Documents, (ii) Liens, if any, for Taxes not yet delinquent,
(iii) any attachment or judgment Lien on the Collateral, provided, that the
judgment it secures shall, within 60 days after the entry thereof, have been
discharged or execution thereof stayed pending appeal, or shall have been
discharged within 60 days after the expiration of any such stay, provided, that
no such Lien is in imminent danger of foreclosure and (iv) any Liens which are
hereafter approved in writing by Lender in its sole discretion.

“Minimum Release Price” means, with respect to each Mortgaged Property, the sum
of the following amounts:

(i) the product of (x) 105% times (y) the portion of such Mortgaged Property’s
Allocated Loan Amount, if any, which, when subtracted from the Principal
Indebtedness, reduces such figure to an amount greater than or equal to 90% of
the Loan Amount; plus

(ii) the product of (x) 110% times (y) the portion of the remainder of such
Mortgaged Property’s Allocated Loan Amount, if any, which, when subtracted from
the Principal Indebtedness (as reduced, if applicable, in accordance with clause
(i) above), further reduces such figure to an amount less than 90% but greater
than or equal to 80% of the Loan Amount; plus

(iii) the product of (x) 120% times (y) the remainder of such Mortgaged
Property’s Allocated Loan Amount, if any.

For purposes of calculating the “Minimum Release Prices” of multiple Mortgaged
Properties which are to be released from the Liens of the Mortgage Loan
Documents on the same day, such Mortgaged Properties shall be treated as if they
were released sequentially. If Loss Proceeds in respect of any Mortgaged
Property remaining after the Mortgage Loan has been paid in full are applied
toward Indebtedness pursuant to Section 5.16(a) hereof, then the Minimum Release
Price with respect to such Mortgaged Property shall be reduced by the amount so
applied on a dollar-for-dollar basis.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means, with respect to each Mortgaged Property, that certain
mortgage, deed of trust or deed to secure debt, assignment of rents and leases,
security agreement and fixture filing encumbering such Mortgaged Property
executed by the applicable Property Owner and the applicable TRS Lessee as of
the Closing Date, as the same may from time to time be modified or replaced in
accordance herewith.

 

20



--------------------------------------------------------------------------------

“Mortgage Lender” means Goldman Sachs Mortgage Company, a New York limited
partnership, or any of its permitted successors or assigns as “Lender” under and
as defined in the Mortgage Loan Agreement identified to Borrower in writing.

“Mortgage Loan” means that certain mortgage loan made on the date hereof by
Mortgage Lender to Property Owner.

“Mortgage Loan Agreement” means that certain Loan Agreement, dated as of the
date hereof, by and between Mortgage Lender and Property Owner, pursuant to
which the Mortgage Loan was made.

“Mortgage Loan Amount” means $1,799,999,920.00.

“Mortgage Loan Blocked Account Agreement” means the “Blocked Account Agreement”
as defined in the Mortgage Loan Agreement.

“Mortgage Loan Blocked Accounts” means the “Blocked Accounts” as defined in the
Mortgage Loan Agreement.

“Mortgage Loan Cash Management Account” means the “Cash Management Account” as
defined in the Mortgage Loan Agreement.

“Mortgage Loan Cash Management Agreement” means the “Cash Management Agreement”
as defined in the Mortgage Loan Agreement.

“Mortgage Loan Cash Management Bank” means the “Cash Management Bank” as defined
in the Mortgage Loan Agreement.

“Mortgage Loan Cash Reserve Account” means the “Cash Reserve Account” as defined
in the Mortgage Loan Agreement.

“Mortgage Loan Collateral” means the “Collateral” as defined in the Mortgage
Loan Agreement.

“Mortgage Loan Collateral Accounts” means the “Collateral Accounts” as defined
in the Mortgage Loan Agreement.

“Mortgage Loan Documents” means the “Loan Documents” as defined in the Mortgage
Loan Agreement.

“Mortgage Loan Encumbered Property Pledge Agreement” means the “Encumbered
Property Pledge Agreement” under and as defined in the Mortgage Loan Agreement.

“Mortgage Loan Event of Default” means an “Event of Default” under and as
defined in the Mortgage Loan Agreement.

 

21



--------------------------------------------------------------------------------

“Mortgage Loan Extension Interest Rate Cap Agreement” shall mean the “Extension
Interest Rate Cap Agreement” as defined in the Mortgage Loan Agreement.

“Mortgage Loan Indebtedness” means “Indebtedness” under and as defined in the
Mortgage Loan Agreement.

“Mortgage Loan Low Debt Yield Reserve Account” means the “Low Debt Yield Reserve
Account” under and as defined in the Mortgage Loan Agreement.

“Mortgage Loan Nashville Reserve Account” means the “Nashville Reserve Account”
under and as defined in the Mortgage Loan Agreement.

“Mortgage Loan Operating Partnership Guaranty” means the “Operating Partnership
Guaranty” as defined in the Mortgage Loan Agreement.

“Mortgage Loan Permitted Encumbrances” means “Permitted Encumbrances” as defined
in the Mortgage Loan Agreement as in effect on the date hereof.

“Mortgage Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mortgage Loan Agreement.

“Mortgage Loan Sponsor Guaranty” means the “Sponsor Guaranty” as defined in the
Mortgage Loan Agreement.

“Mortgaged Properties” means the fee ownership interest or, as applicable, the
ground leasehold estate ownership interest, of the applicable Property Owner in
(x) those certain properties described in Schedule A-1 hereto and (y) any
Additional Mortgaged Properties.

“Net Operating Income” has the meaning set forth in the Mortgage Loan Agreement.

“Net Proceeds” means, in connection with the sale or disposition of a Mortgaged
Property, 100% of the proceeds of such sale or disposition, net of reasonable
and customary transaction costs payable to unaffiliated third parties (or, in
the case of a release of a Mortgaged Property pursuant to Section 7.1(m), the
appraised value of the Property pursuant to a then-current Appraisal reasonably
acceptable to Lender).

“Nonconsolidation Opinion” means the opinion letter, dated as of the date
hereof, delivered by Borrower’s counsel to Lender and addressing issues relating
to substantive consolidation in bankruptcy.

“Note” means that certain amended and restated promissory note made by Borrower
to the order of Lender as of the Closing Date in the original principal amount
of $20.00, as such note may be modified, assigned (in whole or in part), divided
into multiple Note Components in accordance with Section 1.3(c) and/or replaced
from time to time in accordance herewith.

“Note Component” has the meaning set forth in Section 1.3(c).

 

22



--------------------------------------------------------------------------------

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities,
including, without limitation, trade embargo, economic sanctions, or other
prohibitions imposed by Executive Order of the President of the United States.
The OFAC List currently is accessible through the internet website at
www.treas.gov/ofac/t11sdn.pdf.

“Officer’s Certificate” means a certificate delivered to Lender which is signed
by an authorized officer of the applicable Borrower (or of a Person that is
authorized to act on its behalf) and certifies the information therein to such
officer’s knowledge.

“Operating Expenses” has the meaning set forth in the Mortgage Loan Agreement.

“Operating Income” has the meaning set forth in the Mortgage Loan Agreement.

“Operating Partnership” means W2007 Equity Inns Partnership, L.P., a Tennessee
limited partnership (f/k/a Equity Inns Partnership, L.P.).

“Operating Partnership Guaranty” means the guaranty, dated as of the Closing
Date, made in favor of Lender by Operating Partnership, as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance herewith.

“Participation” has the meaning set forth in Section 9.7(b).

“Payment Date” means the Initial Payment Date and, thereafter, the first day of
each month (or, if such first day is not a Business Day, the first preceding
Business Day); provided that the Payment Date on which the Maturity Date falls
shall be the second to last Business Day of the Interest Accrual Period in which
such Maturity Date falls.

“Peg Balance” has the meaning set forth in the Mortgage Loan Agreement.

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of each of the
Mortgaged Properties (including certificates of occupancy, business licenses,
state health department licenses, licenses to conduct business, licenses to sell
and serve alcoholic beverages at the Mortgaged Properties, and all such other
permits, licenses and rights, obtained from any Governmental Authority or
private Person concerning ownership, operation, use or occupancy of such
Mortgaged Property).

“Permitted Debt” means: (i) with respect to Property Owner and TRS Lessee, the
“Permitted Debt” as defined in the Mortgage Loan Agreement as in effect on the
date hereof and (ii) with respect to Borrower, (A) the Indebtedness and
(B) unsecured amounts, not represented by a note, customarily paid by Borrower
within 60 days of incurrence and in fact not more than 60 days outstanding,
payable by or on behalf of Borrower for or in respect of its customary corporate
administration, loan administration, financial reporting and overhead, and which
are incurred by Borrower in the ordinary course of Borrower’s ownership of
Property Owner and Property Owner GP; provided, that the amount outstanding
under clause (ii)(B) shall in no event exceed $100,000 at any time.

 

23



--------------------------------------------------------------------------------

“Permitted Encumbrances” means, collectively, the Mortgage Loan Permitted
Encumbrances and the Mezzanine Loan Permitted Encumbrances.

“Permitted Investments” means the following, subject to qualifications
hereinafter set forth:

(i) obligations of, or obligations guaranteed as to principal and interest by,
the U.S. government or any agency or instrumentality thereof, when such
obligations are backed by the full faith and credit of the United States of
America;

(ii) federal funds, unsecured certificates of deposit, time deposits, banker’s
acceptances, and repurchase agreements having maturities of not more than 365
days of any bank, the short-term debt obligations of which are rated A-1+ (or
the equivalent) by each of the Rating Agencies and, if it has a term in excess
of three months, the long-term debt obligations of which are rated AAA (or the
equivalent) by each of the Rating Agencies;

(iii) deposits that are fully insured by the Federal Deposit Insurance Corp.
(FDIC);

(iv) debt obligations that are rated AAA or higher (or the equivalent) by each
of the Rating Agencies;

(v) commercial paper rated A–1+ (or the equivalent) by each of the Rating
Agencies;

(vi) investment in money market funds rated AAAm or AAAm–G (or the equivalent)
by each of the Rating Agencies; and

(vii) such other investments as to which Lender shall have received Rating
Confirmation.

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the Standard & Poor’s “r” symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the

 

24



--------------------------------------------------------------------------------

option of the holder thereof on or prior to the earlier of (x) three months from
the date of their purchase or (y) the Business Day preceding the day before the
date such amounts are required to be applied hereunder.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code or
(iii) governmental plan (as defined in Section 3(32) of ERISA) subject to
federal, state or local laws, rules or regulations substantially similar to
Title I of ERISA or Section 4975 of the Code.

“Pledge Agreement” means that certain Pledge and Security Agreement, dated as of
even date herewith, executed by Borrower in favor of Lender, together with that
certain Consent of Property Owner LLC, Property Owner LP and Property Owner GP,
dated as of even date herewith, executed by Property Owner LLC, Property Owner
LP and Property Owner GP in favor of Lender, as each of the foregoing may be
modified or replaced in accordance herewith.

“Policies” has the meaning set forth in the Mortgage Loan Agreement.

“Portfolio Material Adverse Effect” means a material adverse effect upon (i) the
ability of Borrower or Property Owner to perform its material obligations under
any Loan Document or any Mortgage Loan Document, (ii) the enforceability of the
material provisions of the Loan Documents or, if it has a material adverse
effect on Lender, any Mortgage Loan Documents (other than as a result of
Lender’s or Servicer’s bad faith, gross negligence or willful misconduct) or
(iii) the aggregate value, Net Operating Income or use of the Properties, or the
operation thereof, or the aggregate value of the Collateral, in each case, taken
as a whole.

“Post-Closing Letter” means that certain Post Closing Matters Agreement, dated
as of the Closing Date, by and among Lender, Mortgage Lender, the Junior
Mezzanine Lenders, Borrower, Property Owner, the Junior Mezzanine Borrowers,
Operating Partnership and Sponsor.

“Preferred Equity Distribution Amount” has the meaning set forth in
Section 3.7(a).

“Prepayment Notice” has the meaning set forth in Section 2.1(b).

“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal. If The Wall Street Journal ceases to publish the “prime
rate,” then Lender and Borrower shall reasonably select an equivalent
publication that publishes such “prime rate,” and if such “prime rate” is no
longer generally published or is limited, regulated or administered by a
governmental or quasi-governmental body, then Lender and Borrower shall
reasonably select a comparable interest rate index.

 

25



--------------------------------------------------------------------------------

“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.

“Properties” means, collectively, the Encumbered Properties and the Mortgaged
Properties, together with all buildings and improvements thereon.

“Property Agreements” has the meaning set forth in the Mortgage Loan Agreement.

“Property Improvement Plans” means the written plans describing the capital
improvement or expenditure obligations required to be made by Property Owner or
TRS Lessee with respect to the Mortgaged Properties pursuant to an Approved
Management Agreement and/or Approved Franchise Agreement.

“Property Owner” means, Property Owner LLC and Property Owner LP, individually
and collectively as the context may require.

“Property Owner GP” means W2007 Equity Inns Realty Gen-Par, LLC, a Delaware
limited liability company.

“Property Owner LLC” means W2007 Equity Inns Realty, LLC, a Delaware limited
liability company.

“Property Owner LP” means W2007 Equity Inns Realty, L.P., a Delaware limited
partnership.

“Qualified Equityholder” means (i) Sponsor, (ii) a Junior Mezzanine Lender that
acquires a direct or indirect equity interest in Borrower through foreclosure or
a transfer in lieu of foreclosure, in each case, in accordance with the
intercreditor agreement among Lender, Mortgage Lender and the Junior Mezzanine
Lenders, (iii) a bank, saving and loan association, investment bank, insurance
company, trust company, commercial credit corporation, pension plan, pension
fund or pension advisory firm, mutual fund, government entity or plan, real
estate company, investment fund or an institution substantially similar to any
of the foregoing, provided in each case under this clause (iii) that such Person
(x) has total assets (in name or under management) in excess of $2 billion and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity in excess of $1 billion (in
both cases, exclusive of the Properties and the Encumbered Properties) and
(y) is regularly engaged in the business of owning and operating hotel
properties or (iv) any other Person with respect to which Rating Confirmation is
received and the consents of Mortgage Lender, Lender and each Junior Mezzanine
Lender are received. For avoidance of doubt, the Operating Partnership is not a
Qualified Equityholder.

“Qualified Letter of Credit” means a clean, irrevocable, unconditional,
transferable letter of credit in form reasonably satisfactory to Lender with
respect to which neither Borrower nor Property Owner has any reimbursement
obligation, payable on sight draft only, in favor of Lender and entitling Lender
to draw thereon in New York, New York or anywhere inside or outside of New York,
New York if it is capable of being drawn upon by facsimile presentation, issued
by a domestic bank or the U.S. agency or branch of a foreign bank

 

26



--------------------------------------------------------------------------------

or Bank of Scotland, in each case, provided, the long-term unsecured debt rating
thereof is not less than A- (or the equivalent) from each of the Rating Agencies
and the short-term unsecured debt rating thereof is not less than A-1 (or the
equivalent) from each of the Rating Agencies; provided, that a letter of credit
shall cease to be a Qualified Letter of Credit if at any time the long-term
unsecured debt rating of the issuing bank from any of the Rating Agencies shall
fall below A- (or the equivalent) or the short-term unsecured debt rating of the
issuing bank from any of the Rating Agencies shall fall below A-1 (or the
equivalent). The following terms and conditions shall apply to each Qualified
Letter of Credit:

(i) Each such Qualified Letter of Credit shall expressly provide that partial
draws are permitted thereunder.

(ii) Each such Qualified Letter of Credit shall expressly provide that it is
freely transferable to any successor or assign of Lender, without payment of any
fee by Lender.

(iii) Lender shall be entitled to draw on any Qualified Letter of Credit
immediately and without further notice (a) upon the occurrence and during the
continuance of any Event of Default, (b) if Borrower shall not have delivered,
or caused to be delievered, to Lender, no less than 30 days prior to the
expiration date of such Qualified Letter of Credit (including any renewal or
extension thereof), a renewal or extension of such Qualified Letter of Credit or
a replacement Qualified Letter of Credit for a term of not less than one year
(or through the date that is 30 days beyond the Maturity Date, whichever is
earlier) or, if Borrower shall not have replaced, or caused to be replaced, the
same with Sufficient Reserve Collateral or (c) if the credit rating or financial
condition of the issuing bank falls below the ratings set forth above in this
definition and Borrower fails to satisfy, or cause to be satisfied, the
obligations under Sections 3.6(d), 3.7(d), 3.8(f), 3.10(e) or 3.11(d), as
applicable, of the Mortgage Loan Agreement and/or Section 3.9 hereof.

“Qualified Pledgee” means an entity that satisfies the requirements set forth in
clause (iii) of the definition of “Qualified Equityholder” and that is regularly
engaged in the business of owning real estate or making or owning commercial
real estate loans.

“Qualified Successor Borrower” means a Single-Purpose Entity that is Controlled
by one or more Qualified Equityholders.

“Qualified Successor Property Owner” means a “Qualified Successor Borrower” as
defined in the Mortgage Loan Agreement.

“Qualified Successor TRS Lessee” means a Qualified TRS Lessee that is Controlled
by one or more Qualified Equityholders and is operating the Mortgaged Properties
pursuant to operating leases with a Qualified Successor Property Owner
substantially in the form and substance of the TRS Leases.

“Qualified Survey” means, with respect to each of the Mortgaged Properties,
current title surveys of such Mortgaged Property, certified to Property Owner,
the title company issuing the Qualified Title Insurance Policy and Mortgage
Lender and their respective successors and assigns.

 

27



--------------------------------------------------------------------------------

“Qualified Title Insurance Policy” means, as the context may require, (i) a
mortgagee’s title insurance policy with respect to each of the Mortgaged
Properties in favor of Mortgage Lender satisfying the requirements set forth in
the Mortgage Loan Agreement, and otherwise reasonably acceptable to Mortgage
Lender, (ii) a UCC insurance policy insuring Lender’s first-priority perfected
security interest in 100% of the limited liability company interests in Property
Owner LLC, 100% of the limited partnership interests in Property Owner LP and
100% of the limited liability company interests in Property Owner GP, in each
case, pledged by Borrower to Lender pursuant to the Pledge Agreement, and
otherwise in form and substance reasonably acceptable to Lender and (iii) an
owner’s title insurance policy with respect to each of the Mortgaged Properties
in favor of Property Owner with a “Mezzanine Lender’s Financing Endorsement,” or
a comparable endorsement reasonably acceptable to Lender naming Lender as an
additional insured, in form and substance reasonably acceptable to Lender.

“Qualified TRS Lessee” means, any Person which leases a Mortgaged Property from
Property Owner for the purpose of operating such Mortgage Property on behalf of
Property Owner and (a) is subject to and complies with all of the limitations on
powers and separateness requirements set forth in the organizational
documentation of such Person as of the Closing Date, (b) has at least one
Independent Director on its board of directors or board of managers or the
equivalent thereof, (c) has by-laws or an operating agreement, or, in the case
of a limited partnership, has a Single-Purpose Equityholder with by-laws or an
operating agreement, which provides that, for so long as the Loan and/or the
Mortgage Loan is outstanding, such Person shall not take or consent to any of
the following actions except to the extent expressly permitted in this Agreement
and the other Loan Documents:

(i) the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets;

(ii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official in respect of such Person without the
affirmative vote of all of its Independent Directors; and

(iii) any amendment or modification of any provision of its organizational
documents relating to qualification as a “Single-Purpose Entity”.

“Rating Agency” means (i) until a Securitization or series of Securitizations of
the Loan has occurred, which, in the aggregate shall have securitized the entire
Loan, S&P, Moody’s and Fitch and (ii) from and after the occurrence of a
Securitization or series of Securitizations of the Loan which, in the aggregate,
shall have securitized the entire Loan, those of S&P, Moody’s and Fitch that
rate the Certificates issued in such Securitization or series of
Securitizations.

“Rating Confirmation” means, with respect to any proposed action, confirmation
in writing from each of the Rating Agencies that such action shall not result,
in and of itself, in a

 

28



--------------------------------------------------------------------------------

downgrade, withdrawal or qualification of any rating then assigned to any
outstanding Certificates; except that if any portion of the Loan shall not have
been securitized pursuant to a Securitization rated by the Rating Agencies, then
“Rating Confirmation” shall instead mean that the matter in question is subject
to the prior written approval of both (x) the applicable Rating Agencies (if and
to the extent that any portion of the Loan has been securitized pursuant to a
Securitization or series of Securitizations rated by such Rating Agencies) and
(y) with respect to the portion of the Loan that has not been securitized,
Lender in its sole discretion. No Rating Confirmation shall be regarded as
having been received unless and until any conditions imposed on its
effectiveness by any Rating Agency shall have been satisfied.

“REA” means, with respect to each of the Mortgaged Properties, each instrument
described in the applicable Qualified Title Insurance Policy which (i) contains
a material agreement for reciprocal obligations between Property Owner and any
other parties thereto or (ii) grants to Property Owner a material right
necessary for the operation and use of any of the Mortgaged Properties in
compliance with applicable land-use laws and/or zoning ordinances (including, by
way of example only, any agreement for parking spaces required for the operation
and use of a Mortgaged Property in compliance with applicable land-use laws
and/or zoning ordinances), as each may be amended, modified or replaced from
time to time in accordance herewith.

“Recourse Guaranty” means the guaranty of recourse obligations, dated as of the
Closing Date, made in favor of Lender by Operating Partnership and Sponsor, as
the same may be amended, replaced, supplemented or otherwise modified from time
to time in accordance herewith.

“Reference Banks” means four major banks in the London interbank market selected
by Lender.

“Regulatory Change” means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata).

“Release Notice” has the meaning set forth in Section 2.2(a).

“Release Price” means, in respect of the Transfer of any Mortgaged Property, the
greater of (x) the Minimum Release Price of such Mortgaged Property or (y) the
product of (i) 90% of the Net Proceeds arising from such Transfer, not to exceed
140% of such Mortgaged Property’s Aggregate Allocated Loan Amount, and (ii) the
Mezzanine A Loan Percentage.

 

29



--------------------------------------------------------------------------------

“Release Price Deficit” means has the meaning specified in Section 2.2(c).

“Required Capital Expenditure Amount” has the meaning set forth in the Mortgage
Loan Agreement.

“Required Capital Expenditures” has the meaning set forth in the Mortgage Loan
Agreement.

“Resizing Notice” has the meaning set forth in Section 1.3(c).

“Restoration Threshold” has the meaning set forth in Section 5.16(a).

“Revenues” has the meaning set forth in the Mortgage Loan Agreement.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

“Securitization” means a transaction in which, in the case of the Loan, all or
any portion of the Loan and the Loan Documents are deposited into one or more
trusts which issue Certificates to investors, or a similar transaction, and, in
the case of the Mortgage Loan, all or any portion of the Mortgage Loan and the
Mortgage Loan Documents, are deposited into one or more trusts which issue
Certificates to investors, or a similar transaction.

“Service” means the Internal Revenue Service or any successor agency thereto.

“Servicer” means the entity or entities appointed by Lender from time to time to
serve as servicer and/or special servicer of the Loan, which entity shall act on
behalf of each holder of all or any portion of the Note pursuant to any
intercreditor arrangement between such parties. If at any time no entity is so
appointed, the term “Servicer” shall be deemed to refer to Lender.

“Single Member LLC” means a limited liability company which either (x) has only
one member or (y) has multiple members, none of which is a Single-Purpose
Equityholder.

“Single-Purpose Entity” means, with respect to each Mortgaged Property, a Person
which (a) was formed under the laws of the State of Delaware solely for the
purpose of (i) in the case of Property Owner, acquiring, holding, developing,
owning (in fee or as ground lessee, as applicable), selling, leasing,
transferring, exchanging, managing and operating the Mortgaged Properties,
entering into the Mortgage Loan Agreement, refinancing any of the Mortgaged
Properties in connection with a permitted prepayment or repayment of the
Mortgage Loan in accordance herewith and with the Mortgage Loan Agreement, and
transacting any and all lawful business that is incident, necessary and
appropriate to accomplish the foregoing, (ii) in the case of Borrower, acquiring
and owning, together with any Single-Purpose Equityholder of Property Owner, all
of the ownership interests in Property Owner and any Single-Purpose Equityholder
of Property Owner, entering into this Agreement, refinancing the Loan in
connection with a permitted prepayment or repayment of the Loan in accordance
with this Agreement, and transacting any and all lawful business that is
incident, necessary and appropriate to accomplish the foregoing or (iii) in the
case of a Single-Purpose Equityholder,

 

30



--------------------------------------------------------------------------------

acquiring and owning an ownership interest in Property Owner, (b) does not
engage in any business unrelated to (i) in the case of Property Owner, such
Mortgaged Properties, (ii) in the case of Borrower, its ownership interests in
Property Owner and any Single-Purpose Equityholder of Property Owner or (iii) in
the case of a Single-Purpose Equityholder, its ownership interest in Property
Owner, (c) does not have any assets other than those related to (i) in the case
of Property Owner, its fee or ground leasehold estate ownership interest in such
Mortgaged Properties, (ii) in the case of Borrower, its ownership interests in
Property Owner and any Single-Purpose Equityholder of Property Owner or (iii) in
the case of a Single-Purpose Equityholder, its ownership interest and general
partner or managing member, as the case may be, role in Property Owner, (d) does
not have any Debt other than, in the case of Borrower and Property Owner,
Permitted Debt, (e) maintains books, accounts, records, financial statements,
stationery, invoices and checks which are separate and apart from those of any
other Person (except that such Person’s financial position, assets, results of
operations and cash flows may be included in the consolidated financial
statements of an Affiliate of such Person in accordance with GAAP, provided that
any such consolidated financial statements shall contain a note indicating that
such Person and its Affiliates are separate legal entities and maintain records,
books of account separate and apart from any other Person), (f) is subject to
and complies with all of the limitations on powers and separateness requirements
set forth in the organizational documentation of such Person as of the Closing
Date, (g) holds itself out as being a Person separate and apart from each other
Person and not as a division or part of another Person, (h) conducts its
business in its own name (except for services rendered under a management
agreement with an Affiliate, so long as the manager, or equivalent thereof,
under such management agreement holds itself out as an agent of such Person),
(i) exercises reasonable efforts to correct any known misunderstanding actually
known to it regarding its separate identity, and maintains an arm’s-length
relationship with its Affiliates, (j) pays its own liabilities out of its own
funds (including the salaries of its own employees) and reasonably allocates any
overhead that is shared with an affiliate, including paying for shared office
space and services performed by any officer or employee of an Affiliate,
(k) maintains a sufficient number of employees in light of its contemplated
business operations, (l) conducts its business so that the assumptions made with
respect to it which are contained in the Nonconsolidation Opinion and the
“Nonconsolidation Opinion” (under and as defined in the Mortgage Loan Agreement)
shall at all times be true and correct in all material respects, (m) in the case
of (i) a corporation, observes all applicable corporate formalities in all
material respects, (ii) a limited liability company, observes all applicable
limited liability company formalities in all material respects and (iii) a
limited partnership, observes all applicable limited partnership formalities in
all material respects, (n) does not commingle its assets with those of any other
Person (other than, in the case of a Property Owner, the other Property Owner)
and holds such assets in its own name, (o) does not assume, guarantee or become
obligated for the debts of any other Person, and does not hold out its credit as
being available to satisfy the obligations or securities of others, (p) does not
acquire obligations or securities of its shareholders, members or partners,
(q) does not pledge its assets for the benefit of any other Person and does not
make any loans or advances to any Person, (r) currently (i.e., as of the date of
this Agreement) maintains, and intends to maintain adequate capital in light of
its contemplated business operations, (s) has two Independent Directors on its
board of directors or board of managers or the equivalent thereof, or, in the
case of a limited partnership, has a Single-Purpose Equityholder with two
Independent Directors on such Single-Purpose Equityholder’s board of directors
or board of managers or the equivalent

 

31



--------------------------------------------------------------------------------

thereof, (t) has by-laws or an operating agreement, or, in the case of a limited
partnership, has a Single-Purpose Equityholder with by-laws or an operating
agreement, which provides that, for so long as the Loan and/or the Mortgage Loan
is outstanding, such Person shall not take or consent to any of the following
actions except to the extent expressly permitted in this Agreement and the other
Loan Documents:

(i) the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets (and, in the case of Single-Purpose
Equityholder, the assets of Property Owner);

(ii) the engagement by such Person (and, in the case of Single-Purpose
Equityholder, the engagement by Property Owner) in any business other than
(x) in the case of Property Owner, the acquisition, development, management,
leasing, ownership, maintenance and operation of the Mortgaged Properties, and
activities incidental thereto, (y) in the case of Borrower, the acquisition and
ownership of its ownership interests in Property Owner and Property Owner GP,
and activities incidental thereto and (z) in the case of a Single-Purpose
Equityholder, activities incidental to its role as the sole general partner or
managing member, as the case may be, of Property Owner;

(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official in respect of such Person without the
affirmative vote of both of its Independent Directors (and, in the case of a
Single-Purpose Equityholder, without the affirmative vote of both of such
Single-Purpose Equityholder’s Independent Directors); and

(iv) any amendment or modification of any provision of its (and, in the case of
a Single-Purpose Equityholder, Property Owner’s) organizational documents
relating to qualification as a “Single-Purpose Entity”,

and (u) if such entity is a Single Member LLC, has organizational documents
which provide that upon the occurrence of any event (other than a permitted
equity transfer) that causes its sole member to cease to be a member while the
Loan and/or the Mortgage Loan is outstanding, to the fullest extent permitted by
law, the personal representative of such member shall be authorized to, and
shall, within 90 days after the occurrence of the event that terminated the
continuing membership of such member in the Single Member LLC, agree in writing
(i) to continue the existence of the Single Member LLC without dissolution and
(ii) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of the Single Member LLC.

“Single-Purpose Equityholder” means an entity that both (i) is a Single-Purpose
Entity that is a limited liability company or corporation formed under the laws
of the State of Delaware and (ii) serves as the general partner or managing
member of Property Owner.

“Sponsor” means Whitehall Street Global Real Estate Limited Partnership 2007, a
Delaware limited partnership.

 

32



--------------------------------------------------------------------------------

“Spread” means:

(i) initially, 2.55%; and

(ii) following the bifurcation of the Note into multiple Note Components
pursuant to Section 1.3(c), the weighted average of the Component Spreads at the
time of determination, weighted on the basis of the corresponding Component
Balances (which shall be the percentage specified in clause (i) unless and until
there is a partial prepayment of the Loan during the continuance of an Event of
Default or resulting from a Casualty or Condemnation, in which case the variance
from the percentage specified in clause (i) shall be limited to the effect of
such partial prepayment).

“Spread Maintenance Amount” means, with respect to each prepayment of the Loan
during the Spread Maintenance Period, the product of (1) 1/360, times (2) the
Spread, times (3) the number of days from and including the date of prepayment
through and including the last day of the Spread Maintenance Period, times
(4) the amount of such prepayment.

“Spread Maintenance Period” means the period from the Closing Date to but
excluding the first Payment Date following the 12-month anniversary of the
Closing Date.

“Subordination of Property Management Agreement” means a subordination of
property management agreement in substantially the form of Exhibit B, with such
changes as shall be approved by Lender (which approval shall not be unreasonably
withheld with respect to changes that are consistent with the requirements of
this Agreement).

“Sufficient Reserve Collateral” has the meaning set forth in the Mortgage Loan
Agreement.

“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the Mortgaged
Properties, Borrower, Property Owner or TRS Lessee with respect to the Mortgaged
Properties or rents therefrom, or the TRS Lessee Pledged Collateral or which may
become Liens upon any of the Mortgaged Properties, without deduction for any
amounts reimbursable to Borrower, Property Owner or TRS Lessee by third parties.

“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

“Tenant Improvements” means, collectively, (i) tenant improvements to be
undertaken for any Tenant which are required to be completed by or on behalf of
Property Owner pursuant to the terms of such Tenant’s Lease and (ii) tenant
improvements paid or reimbursed through allowances to a Tenant pursuant to such
Tenant’s Lease.

“Test Period” means each 12-month period ending on the last day of a Fiscal
Quarter (e.g., based on Borrower’s current Fiscal Quarters, the 12-month periods
ending March 31, June 30, September 30 and December 31).

 

33



--------------------------------------------------------------------------------

“Transaction” means, collectively, the transactions contemplated by the Loan
Documents.

“Transaction Costs” means the costs and expenses described in Section 9.17.

“Transfer” means (i) with respect to the Mortgaged Properties, the sale or other
whole or partial conveyance of all or any portion of any of the Mortgaged
Properties or any direct or indirect interest therein to a third party,
including granting of any purchase options, rights of first refusal, rights of
first offer or similar rights in respect of any portion of such Mortgaged
Property or the subjecting of any portion of such Mortgaged Property to
restrictions on transfer; except that any Lease at such Mortgaged Property in
accordance herewith shall not constitute a Transfer and (ii) with respect to the
Collateral, unless expressly permitted hereunder, the pledge, sale or other
whole or partial conveyance to a third party of either or both of (x) the
Collateral or any direct or indirect interest therein (other than any pledge of
direct or indirect equity interests in a Qualified Equityholder) and/or (y) the
transfer of any other direct interest in Property Owner or Property Owner GP.
For the avoidance of doubt, transfers of indirect equity interests in Borrower
not constituting a Change of Control and equity pledges which are not prohibited
under Section 7.1(f) shall not constitute a “Transfer” hereunder.

“Trigger Period” has the meaning set forth in the Mortgage Loan Agreement.

“TRS Lease Subordination Agreement” means that certain TRS lease subordination
agreement, dated as of the Closing Date, executed by TRS Lessee for the benefit
of Lender, as the same may from time to time be modified or replaced in
accordance herewith.

“TRS Lease” means, with respect to each Mortgaged Property, that certain lease
agreement described on Schedule J, dated as of the date set forth on Schedule J,
between the applicable Property Owner (or its predecessor in interest), as
lessor, and the applicable TRS Lessee, as lessee.

“TRS Lessee” means those entities that serve as the lessees under any one or
more of the TRS Leases, as more particularly set forth on Schedule J,
individually and collectively as the context may require.

“TRS Lessee Pledged Collateral” means all property, right, title and interest in
and to the collateral pledged by TRS Lessee to Mortgage Lender pursuant to the
Mortgages including, without limitation, all of TRS Lessee’s right, title and
interest in and to the TRS Leases.

“Uniform System” shall mean the Uniform System of Accounts for Hotels, 9th
Edition, International Association of Hospitality Accountants (1996), as from
time to time amended.

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.

 

34



--------------------------------------------------------------------------------

“U.S. Person” means a United States person within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof that is not an Excluded Tax.

“Whitehall Knowledge Party” means Alan Kava and Peter Weidman, whom Sponsor
represents are the Managing Directors at Goldman Sachs currently responsible for
Sponsor’s financing activity in the United States, or any other Managing
Director of Goldman Sachs who succeeds them as Managing Director at Goldman
Sachs responsible for Sponsor’s financing activity in the United States.

(b) Rules of Construction. All references to sections, schedules and exhibits
are to sections, schedules and exhibits in or to this Agreement unless otherwise
specified. Unless otherwise specified: (i) all meanings attributed to defined
terms in this Agreement shall be equally applicable to both the singular and
plural forms of the terms so defined, (ii) “including” means “including, but not
limited to”, (iii) “mortgage” means a mortgage, deed of trust, deed to secure
debt or similar instrument, as applicable, and “mortgagee” means the secured
party under a mortgage, deed of trust, deed to secure debt or similar instrument
and (iv) references to Payment Dates that fall in specified months ignore the
preceding Business Day convention. All accounting terms not specifically defined
in this Agreement shall be construed in accordance with GAAP, as the same may be
modified in this Agreement. Notwithstanding anything stated herein to the
contrary, any provisions in this Agreement cross-referencing provisions of the
Mortgage Loan Documents shall (x) mean the Mortgage Loan Documents in effect as
of the date hereof, unless otherwise specified, as the same may be modified in
accordance herewith, provided, however, Lender shall not be bound by any
modifications of the Mortgage Loan Documents with respect to such referenced
provisions unless Lender has consented to such modifications of the Mortgage
Loan Documents or its consent is not required under this Agreement and (y) to
the extent the context requires, be effective notwithstanding the termination of
the Mortgage Loan Agreement by payment in full of the Mortgage Loan or
otherwise. Whenever in this Agreement or in the other Loan Documents, it is
provided (i) that Borrower shall cause Property Owner to take or refrain from
taking any actions, such statements shall also mean that Borrower shall cause
Property Owner GP to cause Property Owner LP to take or refrain from taking any
actions and (ii) that Borrower shall not permit Property Owner to take or
refrain from taking any actions, such statements shall also mean that Borrower
shall not permit Property Owner GP to permit Property Owner LP to, and shall
cause Property Owner GP to not permit Property Owner LP to, take or refrain from
taking any actions, as the case may be. Whenever in this Agreement or in the
other Loan Documents, it is provided (i) that Borrower shall cause TRS Lessee to
take or refrain from taking any actions, such statements shall also mean that
Borrower shall cause Property Owner to cause TRS Lessee to take or refrain from
taking any actions and (ii) that Borrower shall not permit TRS Lessee to take or
refrain from taking any actions, such statements shall also mean that Borrower
shall not permit Property Owner to permit TRS Lessee to, and shall cause
Property Owner to not permit TRS Lessee to, take or refrain from taking any
actions, as the case may be. All references to “ownership interest” or “equity
interest” shall include 0% ownership interests and 0% equity interests,
respectively.

 

35



--------------------------------------------------------------------------------

ARTICLE I

GENERAL TERMS

1.1. The Loan. On the Closing Date, subject to the terms and conditions of this
Agreement, Lender shall make a loan to Borrower (the “Loan”) in an amount equal
to the Loan Amount. The Loan shall initially be represented by the Note which
shall bear interest as described in this Agreement at a per annum rate as
provided in Section 1.3(a). The Loan shall be secured by the Collateral.

1.2. The Term.

(a) The Maturity Date of the Loan shall be the Payment Date in November 2009, as
such date may be extended pursuant to Section 1.2(b), or such earlier date as
may result from acceleration of the Loan during the continuance of an Event of
Default in accordance with this Agreement.

(b) Borrower shall have two successive options to extend the scheduled Maturity
Date of the Loan to the Payment Date in November 2010 and 2011, respectively
(the period of each such extension, an “Extension Term”), provided that as a
condition to each such extension, (i) Borrower shall deliver to Lender written
notice of such extension at least 10 days and not more than 60 days prior to the
Maturity Date as theretofore in effect; (ii) no Event of Default shall be
continuing on either the date of such notice or the Maturity Date as theretofore
in effect; (iii) Borrower shall have obtained an Extension Interest Rate Cap
Agreement for the applicable Extension Term and collaterally assigned such
Extension Interest Rate Cap Agreement to Lender pursuant to an Assignment of
Interest Rate Cap Agreement; (iv) the term of the Mortgage Loan shall have been
extended in accordance with the provisions of Section 1.2(b) of the Mortgage
Loan Agreement and Property Owner shall have obtained and collaterally assigned
to Mortgage Lender a Mortgage Loan Extension Interest Rate Cap Agreement for the
applicable Extension Term; (v) with respect to the first Extension Term only,
Property Owner shall have satisfied its obligations under Section 3.8(c) of the
Mortgage Loan Agreement (unless extended in accordance herewith and with the
Mortgage Loan Agreement), (vi) Borrower shall have paid all reasonable
out-of-pocket expenses incurred by Lender in connection with such extension,
(vii) in respect of the first Extension Term, Borrower shall have achieved a
Debt Yield of 8.05% for the last full Test Period ending prior to the Maturity
Date as theretofore in effect and (viii) in respect of the second Extension
Term, Borrower shall have achieved a Debt Yield of 8.30% for the last full Test
Period ending prior to the Maturity Date as theretofore in effect (the foregoing
Debt Yield tests to be determined in each case taking into account any
prepayments made prior to or simultaneously with such extension in accordance
with Section 2.1). If Borrower fails to exercise any extension option in
accordance with the provisions of this Agreement, such extension option, and any
subsequent extension option hereunder, will automatically cease and terminate.

1.3. Interest and Principal.

(a) Commencing with the Initial Payment Date and on each and every Payment Date
thereafter, Borrower shall pay interest on the portion of the Principal
Indebtedness

 

36



--------------------------------------------------------------------------------

evidenced by the Note for the Interest Accrual Period in which such Payment Date
falls at a rate per annum equal to the sum of LIBOR, determined as of the
applicable Interest Determination Date, plus the applicable Spread (except that
interest shall be payable on the Indebtedness, including due but unpaid
interest, at the Default Rate with respect to any portion of such Interest
Accrual Period falling during the continuance of an Event of Default). Interest
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed.

(b) No prepayments of the Loan shall be permitted except as otherwise expressly
provided in this Agreement. The entire outstanding Principal Indebtedness,
together with all interest thereon through the end of the Interest Accrual
Period in which the Maturity Date falls (calculated as if such Principal
Indebtedness were outstanding for the entire Interest Accrual Period) and all
other amounts then due under the Loan Documents shall be due and payable by
Borrower to Lender on the Maturity Date.

(c) Upon written notice from Lender to Borrower (the “Componentization Notice”),
the Note will be deemed to have been subdivided (retroactively as of the
Closing) into multiple components (“Note Components”). Each Note Component shall
have such notional balance (a “Component Balance”) as Lender shall specify in
the Componentization Notice and an interest rate equal to the sum of LIBOR plus
such amount as Lender shall specify in the Componentization Notice (each such
amount, a “Component Spread”); provided that (i) the sum of the Component
Balances of all Note Components relating to the Note shall equal the principal
balance of such Note immediately prior to such subdivision, (ii) the initial
weighted average of the Component Spreads of all Note Components relating to the
Note, weighted on the basis of their respective Component Balances, shall equal
the percentage set forth in clause (i) of the definition of “Spread” and
(iii) the Componentization Notice shall not contain terms, provisions and
clauses that are less favorable to Borrower than those contained in the Loan
Documents as of the date hereof or which increase the obligations, or decrease
the rights, of Borrower or any of its Affiliates hereunder or under any of the
other Loan Documents (in each case, other than the effects of an increase in the
weighted average spread of the Component Spreads that may result from the
sequential application of a prepayment (x) during the continuance of an Event of
Default and (y) on account of Loss Proceeds, to the extent applied to prepay a
portion of the Loan in accordance with Section 5.16). If requested by Lender,
each Note Component shall be represented by a separate physical Note. Borrower
shall have three Business Days from receipt of a Componentization Notice to
object to same, it being understood that the sole basis on which Borrower may so
object shall be that the requirements set forth in this subparagraph (c) have
not been satisfied. Borrower shall execute and return to Lender a replacement
Note reflecting such componentization within five Business Days after Borrower’s
receipt of execution copies thereof. Subject to the terms of the Cooperation
Agreement, the foregoing shall be at Lender’s expense, except that Borrower
shall pay its own legal fees in respect thereof in an amount not to exceed
$100,000 in the aggregate (and, Lender, in addition to paying all other costs
and expenses in connection with the foregoing, shall pay all reasonable legal
fees of Borrower in connection therewith in excess of the first $100,000 of
legal fees payable by Borrower in respect thereof).

(d) Other than in the case of the payment in respect of principal due on the
Maturity Date or upon acceleration of the Loan during the continuance of an
Event of Default, any payments of interest not paid when due hereunder shall
bear interest at the applicable

 

37



--------------------------------------------------------------------------------

Default Rate and, when paid, shall be accompanied by a late fee in an amount
equal to 3% times the amount of such late payment. Borrower acknowledges that
(i) a delinquent payment will cause damage to Lender; (ii) the late fee is
intended to compensate Lender for the loss of use of the delinquent payment and
the expense incurred and time and effort associated with recovering the
delinquent payment; (iii) it will be extremely difficult and impractical to
ascertain the extent of Lender’s damages caused by the delinquency; and (iv) the
late fee represents Lender’s and Borrower’s reasonable estimate of Lender’s
damages from the delinquency and is not a penalty.

1.4. Interest Rate Cap Agreements.

(a) Within five Business Days after the date hereof, Borrower shall obtain, and
thereafter maintain in effect (unless replaced pursuant to Section 1.4(e)), an
Initial Interest Rate Cap Agreement, which shall be coterminous with the initial
term of the Loan and have a notional amount that is not less than the Principal
Indebtedness. Any Initial Interest Rate Cap Agreement shall have a LIBOR strike
rate equal to or less than the then-applicable LIBOR Strike Rate.

(b) If Borrower exercises any of its options to extend the term of the Loan
pursuant to Section 1.2(b), then on or prior to the commencement of the
applicable Extension Term Borrower shall obtain, and thereafter maintain in
effect (unless replaced pursuant to Section 1.4(e)), an Extension Interest Rate
Cap Agreement having a term coterminous with such Extension Term, a notional
amount that is not less than the Principal Indebtedness, and a LIBOR strike rate
equal to or less than the then-applicable LIBOR Strike Rate.

(c) Borrower shall collaterally assign to Lender pursuant to an Assignment of
Interest Rate Cap Agreement all of its right, title and interest in any and all
payments under each Interest Rate Cap Agreement and shall deliver to Lender an
executed counterpart of such Interest Rate Cap Agreement and obtain the consent
of the Acceptable Counterparty to such collateral assignment (as evidenced by
the Acceptable Counterparty’s execution of such Collateral Assignment of
Interest Rate Cap Agreement).

(d) Borrower shall comply with all of its obligations under the terms and
provisions of each Interest Rate Cap Agreement. All amounts paid under an
Interest Rate Cap Agreement shall be deposited directly into an account
specified by Lender. Borrower shall take all actions reasonably requested by
Lender to enforce Lender’s rights under the Interest Rate Cap Agreement in the
event of a default by the counterparty thereunder and shall not waive, amend or
otherwise modify any of its material rights thereunder.

(e) If, at any time during the term of the Loan, the counterparty to the
Interest Rate Cap Agreement then in effect ceases to be an Acceptable
Counterparty and thereafter fails to abide by the requirements set forth in such
Interest Rate Cap Agreement with respect to ratings downgrades, then Borrower
shall promptly obtain a replacement Interest Rate Cap Agreement satisfying the
requirements set forth in paragraph (a) or (b) above, as applicable, with a
counterparty that is an Acceptable Counterparty, which replacement Interest Rate
Cap Agreement shall be collaterally assigned to Lender as set forth in paragraph
(c) above.

 

38



--------------------------------------------------------------------------------

(f) At any time that Borrower obtains an Interest Rate Cap Agreement pursuant to
this Section 1.4, Borrower shall cause to be delivered to Lender a legal opinion
or opinions from counsel to the applicable Acceptable Counterparty (which
counsel may be internal counsel) with respect to the enforceability, authority
and other customary matters in form and substance reasonably satisfactory to
Lender.

(g) Borrower may, without Lender’s consent, cause the notional amount of any
Interest Rate Cap Agreement to be reduced, dollar-for-dollar, by any actual
prepayment of the Loan made in accordance herewith and Lender shall, at
Borrower’s sole cost and expense, cooperate with Borrower in effecting such
reduction, provided that the notional amount thereof shall at no time be less
than the Principal Indebtedness.

1.5. Method and Place of Payment. Except as otherwise specifically provided in
this Agreement, all payments and prepayments under this Agreement and the Notes
(including any amounts payable to Lender from the Mortgage Loan Cash Management
Account pursuant to Sections 3.2(b) of the Mortgage Loan Agreement) shall be
made to Lender not later than 1:00 p.m., New York City time, on the date when
due and shall be made in lawful money of the United States of America by wire
transfer in federal or other immediately available funds to the account
specified in writing from time to time by Lender to Borrower. Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day. Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made. If the amount received from
Borrower (or from the Mortgage Loan Cash Management Account pursuant to
Section 3.2(b) of the Mortgage Loan Agreement) is less than the sum of all
amounts then due and payable or required to be deposited hereunder, such amount
shall be applied, at Lender’s sole discretion, either toward the components of
the Indebtedness (e.g., interest, principal and other amounts payable hereunder)
and the Note Components in such sequence as Lender shall elect in its sole
discretion (subject, as between the holders of the Notes, to any intercreditor
agreement).

1.6. Regulatory Change. If, as a result of any Regulatory Change, any reserve,
special deposit or similar requirements relating to any extensions of credit or
other assets of, or any deposits with, any Lender is imposed, modified or deemed
applicable and the result is to increase the cost to such Lender of making
LIBOR-based loans, or to reduce the amount receivable by Lender hereunder in
respect of any portion of the Loan with respect to LIBOR-based loans by a
material amount (such increases in cost and reductions in amounts receivable,
“Increased Costs”), then Borrower agrees that it will pay to Lender upon
Lender’s request such additional amount or amounts (based upon a reasonable
allocation thereof by such Lender to the LIBOR-based loans made by such Lender)
as will compensate such Lender for such Increased Costs to the extent that such
Increased Costs are reasonably allocable to the Loan. Lender will notify
Borrower in writing of any event occurring after the Closing Date which will
entitle Lender to compensation pursuant to this Section 1.6 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation and will designate a different lending office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender. If such Lender shall fail to notify Borrower of any such event
within 90 days following the end of the month during which such event occurred,
then Borrower’s liability for any amounts described in this Section 1.6 incurred
by such Lender as a

 

39



--------------------------------------------------------------------------------

result of such event shall be limited to those attributable to the period
occurring subsequent to the 90th day prior to the date upon which such Lender
actually notified Borrower of the occurrence of such event. Notwithstanding the
foregoing, in no event shall Borrower be required to compensate any Lender
(i) for any portion of the income or franchise taxes of Lender, whether or not
attributable to payments made by Borrower and (ii) unless the events giving rise
to such compensation affect similarly situated banks or financial institutions
generally and are not applicable to such lender solely or primarily by reason of
such lender’s particular conduct or condition. If a Lender requests compensation
under this Section 1.6, Borrower may, by notice to Lender, require that such
Lender furnish to Borrower a statement setting forth in reasonable detail the
basis for requesting such compensation and the method for determining the amount
thereof. This Section 1.6 shall apply only with respect to any portion of the
Loan that is not contained in a Securitization. This Section 1.6 shall not apply
to a regulatory change with respect to any taxes (including, but not limited to,
U.S. Taxes).

1.7. Taxes.

(a) Borrower agrees to indemnify Lender against any present or future stamp,
documentary or other similar or related taxes or other similar or related
charges now or hereafter imposed, levied, collected, withheld or assessed by any
United States Governmental Authority by reason of the execution and delivery of
the Loan Documents and any consents, waivers, amendments and enforcement of
rights under the Loan Documents.

(b) If Borrower is required by law to withhold or deduct any amount from any
payment hereunder in respect of any U.S. Tax, Borrower shall withhold or deduct
the appropriate amount, remit such amount to the appropriate Governmental
Authority and pay to each Person to whom there has been an Assignment or
Participation of a Loan and who is not a U.S. Person such additional amounts as
are necessary in order that the net payment of any amount due to such non-U.S.
Person hereunder after deduction for or withholding in respect of any U.S. Tax
imposed with respect to such payment (or in lieu thereof, payment of such U.S.
Tax by such non-U.S. Person), will not be less than the amount stated in this
Agreement to be then due and payable; except that the foregoing obligation to
pay such additional amounts shall not apply (i) to the extent that Borrower
would be required to withhold or deduct any U.S. Tax if a payment to an assignee
would be made on the date of the Assignment or Participation (for the avoidance
of doubt, Borrower shall not be required to pay any additional amounts under
this Section 1.7(b) to the extent that the rate of withholding or payments to an
assignee on any Payment Date is equal to or less than the rate of withholding
that would apply to payments to such assignee if a payment was made on the date
of such Assignment or Participation), (ii) to any assignee that has not complied
with the obligations contained in Section 9.7(c), (iii) to any U.S. Taxes
imposed solely by reason of the failure by such Person (or, if such Person is
not the beneficial owner of the relevant Loan, such beneficial owner) to comply
with applicable certification, information, documentation or other reporting
requirements concerning the nationality, residence, identity or connections with
the United States of America of such Person (or beneficial owner, as the case
may be) if such compliance is required by statute or regulation of the United
States of America as a precondition to relief or exemption from such U.S. Taxes;
or (iv) with respect to any Person who is a fiduciary or partnership or other
than the sole beneficial owner of such payment, to any U.S. Tax imposed with
respect to payments made under any Note to a fiduciary or partnership to the
extent that the beneficial owner or member of the partnership would not have
been entitled to

 

40



--------------------------------------------------------------------------------

the additional amounts if such beneficial owner or member of the partnership had
been the holder of the Note. Within 30 days after paying any amount from which
it is required by law to make any deduction or withholding, and within 30 days
after it is required by law to remit such deduction or withholding to any
relevant taxing or other authority, Borrower shall deliver to such non-U.S.
Person satisfactory evidence of such deduction, withholding or payment (as the
case may be). This Section 1.7(b) shall apply only with respect to any portion
of the Loan that is not contained in a Securitization.

1.8. Lender Cooperation. Upon the repayment of the Indebtedness in full, at
Borrower’s request, Lender shall execute and deliver to Borrower instruments
(which will be in form appropriate for filing in the applicable jurisdiction(s),
if applicable), prepared by Borrower and reasonably satisfactory to Lender, to
release and discharge the Liens of the Loan Documents on all Collateral securing
payment of the Indebtedness (in each case, subject to Borrower’s obligation to
pay any associated fees and expenses), including all balances in the Collateral
Accounts and the return of any Qualified Letters of Credit.

ARTICLE II

VOLUNTARY PREPAYMENT; ASSUMPTION

2.1. Voluntary Prepayment.

(a) Borrower may voluntarily prepay the Loan in whole or in part on any Business
Day, except that no prepayments shall be permitted during the last two Business
Days in any Interest Accrual Period unless such prepayment is accompanied by
interest in respect of the next succeeding Interest Accrual Period as set forth
in the next sentence. Each such prepayment shall be accompanied by (i) the
amount of interest theretofore accrued but unpaid in respect of the principal
amount so prepaid; plus (ii) the amount of interest which would have accrued on
the principal amount so prepaid had it remained outstanding through the end of
the Interest Accrual Period in which such prepayment is made (plus, in the case
of a prepayment on one of the last two Business Days during an Interest Accrual
Period, the amount of interest which would have accrued on the principal amount
so prepaid had it remained outstanding through the end of the Interest Accrual
Period following the Interest Accrual Period in which such prepayment is made);
and for avoidance of doubt, no interest shall be payable in respect of the
amount so prepaid after payment of the amounts set forth herein on the date of
such prepayment. In addition, if such prepayment is made during the Spread
Maintenance Period, such prepayment shall be accompanied by the applicable
Spread Maintenance Amount. Notwithstanding anything to the contrary herein,
(x) simultaneously with any voluntary prepayment of all or any portion of the
Mortgage Loan Principal Indebtedness or the Junior Mezzanine Loan Principal
Indebtedness (excluding any prepayment made pursuant to Section 2.5 of this
Agreement, the Mortgage Loan Agreement and the Junior Mezzanine Loan
Agreements), Borrower shall make a prepayment hereunder in the amount necessary
so that the Principal Indebtedness, the Mortgage Loan Principal Indebtedness and
the “Principal Indebtedness” under and as defined in each of the Junior
Mezzanine Loan Agreements immediately after such prepayments are in the same
proportion as they were immediately prior to such prepayments and (y) Borrower
shall not be permitted to make a voluntary prepayment of the Loan hereunder
(excluding any prepayment made pursuant to Section 2.5) unless

 

41



--------------------------------------------------------------------------------

simultaneously therewith a prepayment of the Mortgage Loan and each Junior
Mezzanine Loan shall also be made in the amount necessary so that the Principal
Indebtedness, the Mortgage Loan Principal Indebtedness and the “Principal
Indebtedness” under and as defined in each of the Junior Mezzanine Loan
Agreements immediately after such prepayment are in the same proportion as they
were immediately prior to such prepayments. Notwithstanding anything to the
contrary herein (x) simultaneously with any voluntary prepayment of all or any
portion of the Junior Mezzanine Loan Principal Indebtedness pursuant to
Section 2.5 of this Agreement, the Mortgage Loan Agreement and the Junior
Mezzanine Loan Agreements, Borrower shall make a prepayment hereunder in the
amount necessary so that the Principal Indebtedness and the “Principal
Indebtedness” under and as defined in each of the Junior Mezzanine Loan
Agreements immediately after such prepayments are in the same proportion as they
were immediately prior to such prepayments and (y) Borrower shall not be
permitted to make a voluntary prepayment of the Loan hereunder pursuant to
Section 2.5 unless simultaneously therewith a prepayment under each Junior
Mezzanine Loan shall also be made in the amount necessary so that the Principal
Indebtedness and the “Principal Indebtedness” under and as defined in each of
the Junior Mezzanine Loan Agreements immediately after such prepayment are in
the same proportion as they were immediately prior to such prepayments. In the
event that Borrower makes a prepayment of the Loan in accordance with the
provisions of this Agreement on a Business Day that falls from and including the
second to last day in an Interest Accrual Period to but excluding the first
succeeding Interest Determination Date immediately following such Payment Date
(each such period, an “Assumed Note Rate Period”), it may be impossible for
Borrower and Lender to calculate with certainty the interest that would have
accrued at the applicable interest rate on the amount then prepaid through the
end of the Interest Accrual Period whose LIBOR is determined on such Interest
Determination Date. Accordingly, in the event that any portion of the Loan is
prepaid during an Assumed Note Rate Period, the interest that would have accrued
on such prepaid amount at the applicable Interest Rate through the end of such
Interest Accrual Period shall be estimated based on an interest rate (the
“Assumed Note Rate”) equal to the sum of (i) LIBOR calculated in accordance with
the definition of “LIBOR” herein, but assuming that the Interest Determination
Date used in such definition is the date that is two Business Days prior to the
date on which such prepayment is made, plus (ii) the applicable Spread, plus
(iii) 1.00% (the amount of interest prepaid based on the foregoing calculation,
the “Assumed Note Rate Payment”). Thereafter, on the Interest Determination Date
for the applicable Interest Accrual Period, Lender shall determine LIBOR with
respect to such Interest Accrual Period in accordance with the definition of
“LIBOR” herein. If it is determined by Lender that LIBOR as so determined for
the applicable Interest Accrual Period plus the applicable Spread is less than
the Assumed Note Rate, Lender shall promptly refund to Borrower, without
interest, an amount equal to the difference between (x) the Assumed Note Rate
Payment and (y) the amount of interest which would have been payable on the
prepaid amount based on LIBOR as determined on the Interest Determination Date.
Alternatively, in the event that it is determined that LIBOR as determined on
the Interest Determination Date plus the Spread is greater than the Assumed Note
Rate, Borrowers shall pay to Lender, without additional interest or other late
charges or penalties on the Payment Date that falls during such Interest Accrual
Period an amount equal to the difference between (x) the amount of interest
which would have been payable on the prepaid amount based on LIBOR as determined
on the Interest Determination Date and (y) the Assumed Note Rate Payment.

 

42



--------------------------------------------------------------------------------

(b) As a condition to any voluntary prepayment, Borrower shall give Lender
written notice (a “Prepayment Notice”) of its intent to prepay, which notice
must be given at least five Business Days and not more than 60 days prior to the
Business Day upon which prepayment is to be made and must specify the Business
Day on which such prepayment is to be made and the amount of such prepayment. If
any such notice is given, then, subject to the immediately succeeding sentence,
the amount specified in such notice will be due and payable on the date
specified therein. Notwithstanding the foregoing, if no Event of Default is then
continuing, such Prepayment Notice may be rescinded or amended by written notice
to Lender (for example, to adjourn the prepayment date or the amount of such
prepayment) without the need to once again comply with the Prepayment Notice
time period requirements set forth in the first sentence of this Section 2.1(b);
provided, however, no such amendment shall result in Lender having fewer than
two Business Days advance notice of the newly proposed prepayment date, and any
such newly proposed prepayment date shall not be more than 30 days after the
prepayment date specified in the original Prepayment Notice, and provided,
further, that Borrower shall compensate Lender for any and all Damages incurred
by Lender and/or its agents resulting from such rescission.

(c) If the Note has been bifurcated into multiple Note Components pursuant to
Section 1.3(c), all voluntary prepayments of the Loan pursuant to this
Section 2.1 and Section 2.5 shall be applied to the Note Components on a pro
rata basis (as distinguished from sequentially) in proportion to their
then-outstanding principal balance.

2.2. Property Releases.

(a) So long as no Event of Default is then continuing (other than an Event of
Default that would be eliminated after giving effect to the release of the
Mortgaged Property proposed to be released pursuant to Section 7.1(m)), Borrower
may from time to time cause Property Owner to obtain the release of one or more
of the Mortgaged Properties from the Liens of the Mortgage Loan Documents and
cause Property Owner to Transfer such Mortgaged Property to an unaffiliated
third party in an arms’-length transaction (except that, if the release is being
effectuated pursuant to the provisions of Section 7.1(m), Borrower may cause
Property Owner to Transfer such Mortgaged Property to an Affiliate of Borrower)
upon satisfaction of the following conditions:

(i) Borrower shall deliver to Lender notice (a “Release Notice”) of its intent
to cause Property Owner to release one or more of the Mortgaged Properties,
which notice must be given at least 10 Business Days and not more than 60 days
prior to the Business Day upon which the release is to be made and shall specify
the Mortgaged Property or Mortgaged Properties that Borrower intends to cause
Property Owner to release. Borrower shall promptly reimburse Lender for any
actual out-of-pocket costs and expenses (including the reasonable fees and
expenses of legal counsel and the Servicer) incurred by Lender in connection
with a release pursuant to this Section 2.2.

(ii) At the time of such release: (1) Borrower shall prepay a portion of the
Loan, in accordance with Section 2.1, in an amount equal to (x) subject to
Section 2.2(c), the applicable Release Price, plus (y) any additional amount
required to be prepaid in accordance with Section 2.2(c) in order to reduce the
Release Price Deficit, which

 

43



--------------------------------------------------------------------------------

prepayment, in each case under clauses (x) and (y), shall be accompanied by the
applicable Spread Maintenance Amount, which prepayment shall be accompanied by
the other amounts specified in Section 2.1, to the extent applicable (and
without duplication of any amounts otherwise payable by Borrower under this
Agreement) and (2) DSCR for the Fiscal Quarter then most recently ended,
recalculated to include only income and expense attributable to the Mortgaged
Properties remaining after the release and to exclude the interest expense and
principal payments on the aggregate amount to be prepaid, shall be equal to or
greater than the applicable DSCR Threshold; provided, however, that, except with
respect to a release of a Mortgaged Property pursuant to Section 7.1(m), the
DSCR Threshold need not be satisfied if at the time of such sale Borrower
(I) prepays the Loan in an amount set forth in clause (1) above, (II) causes
Property Owner to deposit 100% of any remaining Excess Transfer Proceeds, after
payment of the amount required under clause (1)(y) above and the corresponding
sections of the Mortgage Loan Agreement and each of the Junior Mezzanine Loan
Agreements, into the Mortgage Loan Cash Reserve Account as additional collateral
for the Loan (for the avoidance of doubt, any release of a Mortgaged Property
pursuant to Section 7.1(m) shall be subject to the satisfaction of the DSCR
Threshold, and Borrower shall not be released from such requirement by causing
Property Owner to deposit 100% of the Excess Transfer Proceeds as set forth in
clause (II) above) and (III) during the continuance of the Spread Maintenance
Period, pays, or causes to be paid, to Lender, Mortgage Lender and each Junior
Mezzanine Lender the applicable Spread Maintenance Amount on the amount so
deposited into the Mortgage Loan Cash Reserve Account as if the Loan, the
Mortgage Loan and the Junior Mezzanine Loans had been prepaid in such amount on
a pro rata basis pursuant to clause (z) of the following sentence. Following
such deposit, Borrower shall, in its sole discretion, have the option to either
(y) maintain the Excess Transfer Proceeds in the Mortgage Loan Cash Reserve
Account as additional collateral for the Loan or (z) cause all or any portion of
the Excess Transfer Proceeds to be applied toward prepayment of the Loan, the
Mortgage Loan and the Junior Mezzanine Loans, pro rata in proportion to their
respective principal amounts, which prepayments shall be made in accordance with
Section 2.1 hereof and the corresponding sections of the Mortgage Loan Documents
and the Junior Mezzanine Loan Documents (except that the Spread Maintenance
Amount, which shall have been paid upon deposit of funds into the Mortgage Loan
Cash Reserve Account, need not be paid a second time upon prepayment).

(iii) Lender shall have received a payoff letter or written confirmation from
Mortgage Lender and each Junior Mezzanine Lender that satisfactory escrow
arrangements in connection with the release of such Mortgaged Property have been
established.

(b) Immediately upon satisfaction of the requirements in Sections 2.2(a)(i) and
(ii), upon request of and at the sole cost and expense of Borrower, Lender shall
provide to Mortgage Lender written confirmation that satisfactory escrow
arrangements in connection with the release of such Mortgaged Property have been
established. Any Mortgaged Property released from the Liens of the Mortgage Loan
Documents pursuant to this Section 2.2 or Section 7.1(m) shall, effective upon
such release, no longer be deemed a “Mortgaged Property” or a “Property” for any
purpose of this Agreement or the other Loan Documents.

 

44



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, if the Net Proceeds of a
Transfer of a Mortgaged Property are less than the sum of its Minimum Release
Price and its aggregate “Minimum Release Price” under and as defined in the
Mortgage Loan Agreement and each of the Junior Mezzanine Loan Agreements, then
the amount payable by Borrower under Section 2.2(a)(ii)(1)(x) in connection with
its release shall be the Mezzanine A Loan Percentage of such Net Proceeds,
subject to the following:

(i) the Release Price Deficit (as defined below) may not at any time exceed 2%
of the Principal Indebtedness;

(ii) after prepayments have been made that reduce the Principal Indebtedness to
one-half of the Loan Amount, no release of a Mortgaged Property shall be
permitted that would result in any increase in the Release Price Deficit; and

(iii) if and to the extent the Release Price Deficit is greater than zero, all
Excess Transfer Proceeds shall be applied toward prepayment of the Loan, the
Mortgage Loan and each Junior Mezzanine Loan in proportion to the Release Price
Deficit and the “Release Price Deficits” under and as defined in the Mortgage
Loan and each Junior Mezzanine Loan Agreement, respectively, in each case until
reduced to zero.

“Release Price Deficit” means, from time to time, the excess, if any, of (x) the
sum of all Release Prices of all Mortgaged Properties theretofore released,
minus (y) the sum of all amounts theretofore applied toward the prepayment of
the Loan in connection with Transfers of Mortgaged Properties pursuant to
Section 2.2(a)(ii)(1)(x) and (y).

2.3. Assumption.

(a) Any proposed Transfer by the initial Property Owner of all of the Mortgage
Loan Collateral and any proposed “Assumption” (as defined in the Mortgage Loan
Agreement) of the Mortgage Loan by a Qualified Successor Property Owner shall be
subject to Lender’s approval, which approval may be given or withheld in
Lender’s sole discretion, and Borrower shall not cause or permit Property Owner
to effectuate any such Transfer or “Assumption” (as defined in the Mortgage Loan
Agreement) of the Mortgage Loan unless and until Lender’s written consent
thereto has been obtained.

(b) Subject to Section 2.3(a), if the initial Property Owner is effectuating a
Transfer of all of the Mortgage Loan Collateral and an “Assumption” (as defined
in the Mortgage Loan Agreement) of the Mortgage Loan by a Qualified Successor
Property Owner pursuant to Section 2.3 of the Mortgage Loan Agreement, the
initial Borrower shall contemporaneously provide for a Qualified Successor
Borrower that will (w) own, together with any Single-Purpose Equityholder of
such Qualified Successor Property Owner, 100% of the equity interests in the
Qualified Successor Property Owner, (x) own 100% of the equity interests in any
such Single-Purpose Equityholder of such Qualified Successor Property Owner,
(y) assume all of the obligations of Borrower hereunder and (z) pledge all of
its equity interests in the Qualified Successor Property Owner and in the
Single-Purpose Equityholder of such Qualified Successor Property Owner to
replace the original Collateral hereunder (an “Assumption”); provided no Event
of Default is then continuing or would result therefrom and the following
conditions are met to the reasonable satisfaction of Lender:

(i) such Qualified Successor Borrower shall have executed and delivered to
Lender an assumption agreement, in form and substance reasonably acceptable to
Lender, evidencing its agreement to abide and be bound by the terms of the Loan
Documents and containing representations substantially equivalent to those
contained in Article IV (or, as applied to a Qualified Successor TRS Lessee, to
the extent such representations are applicable to TRS Lessee), and such other
representations (and evidence of the accuracy of such representations) as Lender
(or the Servicer) shall reasonably request;

 

45



--------------------------------------------------------------------------------

(ii) the equity interests being pledged by such Qualified Successor Borrower
shall be pledged to Lender in a manner reasonably satisfactory to Lender; such
Qualified Successor Borrower shall have executed a pledge agreement
substantially in the same form as the Pledge Agreement pledging all of its
equity interests in the Qualified Successor Property Owner and the
Single-Purpose Equityholder of such Qualified Successor Property Owner; and such
Qualified Successor Borrower shall cause the Qualified Successor Property Owner
and the Single-Purpose Equityholder of such Qualified Successor Property Owner
to execute and deliver its consent to such pledge substantially in the same form
as the consent of Property Owner LLC, Property Owner LP and Property Owner GP
delivered to Lender on the Closing Date;

(iii) either (x) the TRS Leases shall have been terminated in accordance with
the terms of this Agreement and the Mortgage Loan Agreement or (y) such
Qualified Successor Borrower shall have caused the Qualified Successor Property
Owner to cause a Qualified Successor TRS Lessee to execute and deliver to Lender
new operating leases with respect to each of the Mortgaged Properties and an
assumption agreement, in form and substance reasonably acceptable to Lender,
evidencing its agreement to be bound by the terms of the Mortgage Loan Documents
and the Loan Documents to which TRS Lessee is a party;

(iv) TRS Lessee shall have delivered to Lender an instrument reasonably
satisfactory to Lender acknowledging the Assumption and ratifying its continued
obligations under the TRS Leases, the Approved Management Agreements, the
Approved Franchise Agreements, the TRS Lease Subordination Agreement and the
Mortgage Loan Documents (including, without limitation, the Mortgages) and the
Loan Documents to which it is a party, except that if, upon the Assumption,
Borrower causes Property Owner to either (x) terminate the TRS Leases in
accordance with the terms of this Agreement and the Mortgage Loan Agreement or
(y) causes a Qualified Successor TRS Lessee to deliver, with respect to each
Mortgaged Property, a new TRS Lease Subordination Agreement, a new “TRS Lease
Subordination Agreement” (as defined in the Mortgage Loan Agreement) and an
assumption of all of TRS Lessee’s obligations under the Mortgage Loan Documents
(including, without limitation, the Mortgages) and the Loan Documents to which
it is a party, which covers the period from and after the date of the
Assumption, in each case, in form and substance reasonably satisfactory to
Lender, then TRS Lessee shall have no liability for indemnified matters first
occurring after the date of such Assumption;

 

46



--------------------------------------------------------------------------------

(v) such Qualified Successor Borrower shall execute and deliver, and shall cause
to be executed and delivered, such Uniform Commercial Code financing statements
and new, or amendments to existing, Franchisor Comfort Letters, in each case, as
may be reasonably requested by Lender;

(vi) such Qualified Successor Borrower shall deliver to Lender a new
environmental indemnity and guaranty of recourse carveouts, in each case, in
form and substance substantially similar to the Environmental Indemnity and
Recourse Guaranty executed on the Closing Date or otherwise in a form and
substance reasonably satisfactory to Lender and executed by a substitute
indemnitor satisfactory to Lender, which in each case cover indemnified matters
first occurring after the date of the Assumption, in which event Sponsor and
Operating Partnership shall have no liability for indemnified matters first
occurring after the date of such Assumption;

(vii) such Qualified Successor Borrower shall have delivered to Lender legal
opinions of counsel reasonably acceptable to Lender which are reasonably
equivalent to the opinions delivered to Lender on the date hereof, including new
nonconsolidation opinions which are reasonably satisfactory to Lender and, in
the event of a Securitization of the Loan, satisfactory to each of the Rating
Agencies; and Borrower and the Qualified Successor Borrower shall have delivered
such other documents and certificates as Lender shall reasonably request;

(viii) such Qualified Successor Borrower shall have delivered to Lender all
documents reasonably requested by it relating to the existence of such Qualified
Successor Borrower and the Qualified Successor Property Owner (and, if
applicable, any Qualified Successor TRS Lessee) and the due authorization of the
Qualified Successor Borrower and the Qualified Successor Property Owner (and, if
applicable, any Qualified Successor TRS Lessee) to assume the Loan and to
execute and deliver the documents described in this Section 2.3, each in form
and substance reasonably satisfactory to Lender, including a certified copy of
the applicable resolutions from all appropriate Persons, certified copies of the
organizational documents of the Qualified Successor Borrower, the Qualified
Successor Property Owner and any Single-Purpose Equityholder of the Qualified
Successor Property Owner (and, if applicable, any Qualified Successor TRS
Lessee), together with all amendments thereto, and certificates of good standing
or existence for the Qualified Successor Borrower, the the Qualified Successor
Property Owner and any Single-Purpose Equityholder of the Qualified Successor
Property Owner (and, if applicable, any Qualified Successor TRS Lessee) issued
as of a recent date by its state of formation or organization and each other
state where such entity, by the nature of its business, is required to qualify
or register;

(ix) at Borrower’s sole cost and expense, (x) the Qualified Title Insurance
Policies shall have been properly endorsed to reflect the Transfer of the
Mortgaged Properties to the Qualified Successor Property Owner (and, if
applicable, the conveyance of the TRS Lessee Pledged Collateral to the Qualified
Successor TRS Lessee); (y) such Qualified Successor Borrower shall have
delivered a replacement “Mezzanine Lender’s Financing Endorsement” or a
comparable endorsement reasonably acceptable to Lender, naming Lender as an
additional insured (in form and substance reasonably acceptable to

 

47



--------------------------------------------------------------------------------

Lender) attached to the owner’s title insurance policies with respect to each of
the Mortgaged Properties issued in favor of the Qualified Successor Property
Owner (or such Qualified Successor Borrower shall have delivered a letter from
the applicable title insurer that the Transfer of the Properties (and, if
applicable, the conveyance of the TRS Lessee Pledged Collateral to the Qualified
Successor TRS Lessee) and “Assumption” (as defined in the Mortgage Loan
Agreement) of the Mortgage Loan and the Transfer of the Collateral and the
Assumption of the Loan do not affect the validity of such Qualified Title
Insurance Policies and the original “Mezzanine Lender’s Financing Endorsements”
(or a comparable endorsement as described above) attached thereto) and (z) such
Qualified Successor Borrower shall have delivered a replacement UCC insurance
policy in favor of Lender insuring Lender’s first-priority perfected security
interest in all of the equity interests in the Qualified Successor Property
Owner and any Single-Purpose Equityholder of the Qualified Successor Property
Owner pledged by such Qualified Successor Borrower to Lender;

(x) the requirements of Section 2.3 of the Mortgage Loan Agreement shall have
been satisfied or will be satisfied concurrently with the closing of the
Assumption;

(xi) if a Securitization of the Loan has occurred, Rating Confirmation shall
have been received with respect to the legal structure of the Qualified
Successor Borrower (and/or, if applicable, Qualified Successor TRS Lessee), the
documentation of the Assumption and the related legal opinions;

(xii) written confirmation shall have been received from each Junior Mezzanine
Lender that the corresponding requirements specified in the applicable Junior
Mezzanine Loan Documents with respect to loan assumptions have been satisfied;

(xiii) such Qualified Successor Borrower shall deliver to Lender a replacement
guaranty in form and substance substantially similar to the Operating
Partnership Guaranty, or otherwise in a form and substance satisfactory to
Lender, executed by a substitute guarantor approved by Lender in its sole
discretion;

(xiv) unless the Mortgage Loan Sponsor Guaranty shall have previously terminated
in accordance with its terms, such Qualified Successor Borrower shall deliver,
or cause to be delivered, to Mortgage Lender a replacement guaranty in form and
substance substantially similar to the Mortgage Loan Sponsor Guaranty, or
otherwise in a form and substance satisfactory to Lender, executed by a
substitute guarantor approved by Lender in its sole discretion; and

(xv) Lender shall have received upon request a nonrefundable assumption fee in
an amount equal to 0.5% of the Loan Amount and shall have received payment of
all reasonable out-of-pocket costs and expenses incurred by Lender and Servicer,
as applicable, in connection with such Assumption (including reasonable
attorneys’ fees and costs, the cost of issuing new Qualified Title Insurance
Policies reflecting the pledge of equity by the Qualified Successor Borrower and
the issuance of a “Mezzanine Lender’s Financing Endorsement”, or a comparable
endorsement reasonably acceptable to Lender, naming Lender as an additional
insured, to the owner’s policies issued to the Qualified Successor Property
Owner, lien search and credit investigation expenses and rating agency fees and
expenses).

 

48



--------------------------------------------------------------------------------

Upon an Assumption by a Qualified Successor Borrower in accordance with this
Section 2.3, the initial Borrower shall be replaced by such Qualified Successor
Borrower as “Borrower”, the initial Property Owner shall be replaced by such
Qualified Successor Property Owner as “Property Owner”, the initial Property
Owner GP shall be replaced by the Single-Purpose Equityholder of such Qualified
Successor Property Owner as “Property Owner GP”, in each case, for all purposes
under this Agreement and all other Loan Documents.

2.4 Termination of Operating Leases. Borrower shall have the right, without
payment of any fee, to cause Property Owner to terminate one or more of the TRS
Leases from time to time, provided (i) no Event of Default is then continuing or
would result therefrom; (ii) all of TRS Lessee’s right, title and interest in,
to and under all of the TRS Lessee Pledged Collateral (including, without
limitation, all of TRS Lessee’s right, title and interest in, to and under the
Approved Management Agreement, each Approved Franchise Agreement and, to the
fullest extent permitted by law, each Permit required for the provision of
alcoholic beverages and operation of liquor services at the applicable Mortgaged
Property) shall have been transferred to Property Owner or, at Property Owner’s
direction or as otherwise required by applicable law, to the applicable Approved
Property Manager, and pledged to Mortgage Lender, in each case, in a manner
reasonably satisfactory to Lender, and, if requested by Lender, reasonably
satisfactory legal opinions shall have been delivered with respect thereto;
(iii) Lender shall have received new, or amendments to existing, Franchisor
Comfort Letters, if applicable; (iv) no Material Adverse Effect would result
therefrom; and (v) without duplication, Borrower shall have paid all reasonable
out-of-pocket costs and expenses of Lender (including reasonable attorney’s
fees) incurred by Lender in connection therewith.

2.5 Encumbered Property Capital Events.

(a) If at any time during the term of the Loan a Capital Event shall occur with
respect to any of the Encumbered Properties, Borrower shall cause all Excess
Capital Event Proceeds with respect to such Capital Event to be applied toward
prepayment of the Loan and the Junior Mezzanine Loans, pro rata in proportion to
their respective outstanding principal amounts, which prepayments shall be made
in accordance with Section 2.1 hereof and of each of the Junior Mezzanine Loan
Agreements.

(b) In the case of a Capital Event which is in the nature of a sale or other
voluntary conveyance (other than a conveyance contemplated by Section 2.6) of
any of the Encumbered Properties, Borrower shall deliver, or cause to be
delivered, to Lender notice of the pending Capital Event at least 5 Business
Days and not more than 60 days prior to the date upon which such Capital Event
is reasonably anticipated to occur (which notice may be amended in the manner
set forth in Section 2.2(b), mutatis mutandis).

2.6 Additional Mortgaged Properties. Borrower may at any time cause Property
Owner to acquire an Encumbered Property that is a hotel owned as of the date
hereof by a direct or indirect subsidiary of the Operating Partnership and with
respect to which all Encumbered Property Indebtedness shall have been repaid,
whereupon such Encumbered

 

49



--------------------------------------------------------------------------------

Property shall become a Mortgaged Property for all purposes hereunder and shall
be directly and/or indirectly encumbered by the liens of the Loan Documents and
the Mortgage Loan Documents (each, an “Additional Mortgaged Property”), provided
that the following conditions are satisfied:

(i) Rating Confirmation shall have been received with respect thereto.

(ii) Mortgage Lender and each Junior Mezzanine Lender and each holder of any
portion of the Loan not contained in a Securitization shall have consented
thereto in writing.

(iii) Lender shall have reasonably determined that the Additional Mortgaged
Property would not result in a decrease in Net Operating Income or expose
Borrower, Property Owner or Lender to any material contingent liabilities
(unless adequate reserves are maintained with Lender in respect thereof).

(iv) Lender shall have received a final current Appraisal of the Additional
Mortgaged Property. The Aggregate Allocated Loan Amount of each Additional
Mortgaged Property shall equal 94% of its appraised value, as indicated in such
Appraisal.

(v) Lender shall have received with respect to each Additional Mortgaged
Property an Engineering Report and an Environmental Report, in each case in form
and from a third party reasonably acceptable to Lender and containing reasonably
acceptable reliance language; and Borrower shall have deposited, or caused to be
deposited, into the “Deferred Maintenance and Environmental Escrow Account”
(under and as defined in the Mortgage Loan Agreement) an amount equal to 125% of
the aggregate cost of all items specified in such Engineering Report and
Environmental Report as requiring near-term remediation, as reasonably
determined by Lender.

(vi) With respect to each Additional Mortgaged Property, Borrower shall have
(x) caused to be executed and delivered to Mortgage Lender a Mortgage (which
shall be recorded in the applicable real property records) and an “Environmental
Indemnity” under and as defined in the Mortgage Loan Agreement, (y) executed and
delivered to Lender an Environmental Indemnity and (z) authorized, and caused
Property Owner and TRS Lessee to have authorized, the filing of all applicable
UCC financing statements under the Loan Documents and the Mortgage Loan
Documents. Such documents shall be in substantially the form of the
corresponding Loan Documents and the Mortgage Loan Documents executed on the
Closing Date, with such state-specific modifications as shall be recommended by
counsel admitted to practice in such state and selected by Lender or in the case
of the Mortgage Loan Documents, Mortgage Lender. Each Mortgage shall secure the
entire Mortgage Loan Indebtedness, provided that in the event that the
jurisdiction in which the applicable Additional Mortgaged Property is located
imposes a mortgage recording, intangibles or similar tax and does not permit the
allocation of indebtedness for the purpose of determining the amount of such tax
payable, the principal amount of the Mortgage Loan secured by such Mortgage
shall be equal to 125% of such Additional Mortgaged Property’s “Allocated Loan
Amount” under and as defined in the Mortgage Loan Agreement.

 

50



--------------------------------------------------------------------------------

(vii) Lender shall have received a Qualified Survey in respect of the Additional
Mortgaged Property, certified to Mortgage Lender and evidencing that all utility
services and parking required for the Additional Mortgaged Property are
available and that each Additional Mortgaged Property is a separate legal and
tax lot.

(viii) Lender shall have received in respect of the Additional Mortgaged
Property, a Qualified Title Insurance Policy described (x) in clause (i) of the
definition thereof, insuring a valid and perfected first mortgage or deed of
trust lien on each such Additional Mortgaged Property in favor of Mortgage
Lender subject only to exceptions reasonably acceptable to Lender, together with
such endorsements as Lender or Mortgage Lender shall reasonably request and
(y) in clause (iii) of the definition thereof in form and substance reasonably
acceptable to Lender.

(ix) Lender shall have received reasonably satisfactory lien searches
(including, without limitation, UCC, federal and state tax lien, bankruptcy,
judgment and pending litigation searches) with respect to the Additional
Mortgaged Property and its prior owner (i.e., the corresponding Encumbered
Property Owner).

(x) Lender shall have received with respect to the Additional Mortgaged Property
a Subordination of Property Management Agreement and a Franchise Comfort Letter,
in each case in form and substance reasonably acceptable to Lender, and a copy
of the property management agreement and franchise agreement.

(xi) Sponsor and the Operating Partnership shall each acknowledge in writing
that the Additional Mortgaged Property shall thereafter be a Mortgaged Property
for all purposes under the Loan Documents.

(xii) Lender shall have received a reasonably satisfactory zoning report,
certified to Mortgage Lender and evidencing compliance with all applicable
zoning laws in all material respects.

(xiii) If the Additional Mortgaged Property is a ground leasehold interest,
Lender shall have received a reasonably satisfactory estoppel letter from the
ground lessor (containing, inter alia, such provisions as Lender shall require
in order to satisfy customary ground lease financeability requirements).

(xiv) Lender shall have received such information as it reasonably requires in
order to determine the amounts required to be reserved in respect of “Taxes,
Ground Rents and Insurance Reserve Account” (under and as defined in the
Mortgage Loan Agreement) in respect of the Additional Mortgaged Property (and
Borrower shall make, or cause to be made, the appropriate deposit therein
pursuant to Sections 3.4(b) of the Mortgage Loan Agreement (determined as if the
date Property Owner acquires the Additional Mortgaged Property were the Closing
Date) and Section 3.4(c) of the Mortgage Loan Agreement;

(xv) Borrower shall certify in writing that the representations and warranties
contained in Article IV are true and correct as they apply to the Mortgaged
Property, subject to such reasonably acceptable exceptions as Borrower shall
disclose to Lender in writing.

 

51



--------------------------------------------------------------------------------

(xvi) If any portion of the Loan has theretofore been securitized, Lender shall
have received a reasonably acceptable REMIC opinion with respect to the addition
of the Additional Mortgaged Property to the Collateral.

(xvii) Lender shall have received such other legal opinions as Lender shall
reasonably request, which shall be in substantially the form of the
corresponding opinions delivered in connection with the closing of the Loan on
the Closing Date.

(xviii) Lender shall have received such other information with respect to the
Additional Mortgaged Property as Lender shall reasonably request.

(xix) Borrower shall have paid or reimbursed Lender for all reasonable
out-of-pocket costs and expenses incurred by Lender (including, without
limitation, fees, costs and expenses of the Rating Agencies and the Servicer,
and reasonable attorneys fees and disbursements), and shall have paid, or caused
to be paid, all applicable recording charges, filing fees, taxes or other
expenses (including, without limitation, mortgage and intangibles taxes and
documentary stamp taxes).

ARTICLE III

ACCOUNTS

3.1. Mortgage Loan Cash Management Account.

(a) On or prior to the Closing Date, Borrower shall cause Property Owner to
establish and thereafter maintain with the Mortgage Loan Cash Management Bank,
the Mortgage Loan Collateral Accounts in accordance with the Mortgage Loan
Agreement and the Mortgage Loan Cash Management Agreement, in each case,
notwithstanding any waiver or future amendment of such covenants by Mortgage
Lender (other than with respect to payments to Mortgage Lender of Mortgage Loan
Indebtedness, which may have been waived or reduced by Mortgage Lender). As a
condition precedent to the closing of the Loan, Borrower shall cause Property
Owner to cause the Mortgage Loan Cash Management Bank to execute and deliver the
Mortgage Loan Cash Management Agreement which provides, inter alia, that no
party other than Mortgage Lender (and “Servicer” (as defined in the Mortgage
Loan Agreement) on behalf of Mortgage Lender) shall have the right to withdraw
funds from the Mortgage Loan Cash Management Account. Borrower shall cause the
fees and expenses of the Mortgage Loan Cash Management Bank to be paid by
Property Owner.

(b) Borrower shall cause Property Owner to (i) instruct and authorize each
Approved Property Manager to remit all amounts due to Property Owner or TRS
Lessee (in excess of the minimum working capital required to be held by the
Approved Property Manager in reserve pursuant to the respective Approved
Management Agreement) in accordance with the respective Approved Management
Agreements, but under no circumstances less often than weekly (except that with
respect to (A) Approved Property Managers affiliated with the Hyatt brand which
are currently managing Mortgaged Properties pursuant to Approved Management
Agreements, and (B) in the case of the Hyatt Properties, Select Hotels Group,
L.L.C. as and when it becomes the Approved Property Manager with respect to each
such Mortgaged Property

 

52



--------------------------------------------------------------------------------

in accordance with the terms of the applicable Subordinations of Property
Management Agreements, in which case such remittance shall occur not less often
than monthly) into the Mortgage Loan Cash Management Account or a Mortgage Loan
Blocked Account, (ii) cause Operating Partnership to remit or cause to be
remitted all revenues generated by the Encumbered Properties, and all other
revenues and receipts of Operating Partnership, after (x) payment of property
expenses with respect to such Encumbered Property and (y) payment of debt
service and funding of any reserves with respect to the applicable Encumbered
Property Indebtedness, in each case, except to the extent such distribution is
prohibited under the terms of the applicable Encumbered Property Indebtedness
Documents, into the Mortgage Loan Cash Management Account or Mortgage Loan
Blocked Account within one Business Day of Operating Partnership’s receipt
thereof, and (iii) cause all Excess Transfer Proceeds not applied toward
prepayment of the Loan, the Mortgage Loan or any Junior Mezzanine Loan in
accordance herewith, to be deposited into the Mortgage Loan Cash Management
Account or a Mortgage Loan Blocked Account contemporaneously with its receipt;
and each bank in which such Mortgage Loan Blocked Accounts are maintained shall
enter into a Mortgage Loan Blocked Account Agreement pursuant to which such bank
will remit, at the end of each Business Day, all amounts contained therein to an
account specified by Mortgage Lender (which shall be the Mortgage Loan Cash
Management Bank) for application in accordance with this Agreement and the other
Loan Documents.

3.2. Distributions from Mortgage Loan Cash Management Account.

(a) The Mortgage Loan Cash Management Agreement shall provide that from and
after the termination of the Initial Cash Flow Reserve Period, the Mortgage Loan
Cash Management Bank shall remit to an account specified by Property Owner, at
the end of each Business Day (or, at Property Owner’s election, on a less
frequent basis), the amount, if any, by which amounts then contained in the
Mortgage Loan Cash Management Account exceed the Peg Balance; provided, however,
that Mortgage Lender shall terminate such remittances during the continuance of
an Event of Default, Mortgage Loan Event of Default, Junior Mezzanine Loan Event
of Default or Trigger Period (and once again continue such remittances when no
Event of Default, Mortgage Loan Event of Event, Junior Mezzanine Event of
Default or Trigger Period exists); and provided, further, that the Mortgage Loan
Cash Management Bank may retain in the Mortgage Loan Cash Management Account a
nominal amount of funds (not to exceed $5,000) for the purpose of covering
miscellaneous fees and charges associated with the administration of the
Mortgage Loan Cash Management Account to the extent provided in the Mortgage
Loan Cash Management Agreement. Provided no Mortgage Loan Event of Default has
occurred and is continuing, Borrower shall cause Property Owner to use
commercially reasonable efforts to enforce the cash distribution priorities and
procedures set forth in Section 3.2 of the Mortgage Loan Agreement.

(b) Lender and Borrower acknowledge that under the terms of the Mortgage Loan
Documents, the amount remitted to Lender pursuant to Section 3.2(b) of the
Mortgage Loan Agreement may be less than all scheduled or delinquent interest
then due to Lender under the Loan Documents, but the same shall not excuse
Borrower from any of its obligations hereunder or under the Loan Documents.
Within five Business Days of each Interest Determination Date, Lender shall
specify the amount of scheduled or delinquent interest due to Lender under the
Loan Documents on the following Payment Date in written instructions to Mortgage
Lender or, at the request of Mortgage Lender, the Mortgage Loan Cash Management
Bank.

 

53



--------------------------------------------------------------------------------

(c) Lender and Borrower acknowledge that under the terms of the Mortgage Loan
Documents, during the continuance of a Mortgage Loan Event of Default, Mortgage
Lender may elect to remit no amount to Lender, but the same shall not excuse
Borrower from any of its obligations hereunder or under the other Loan
Documents.

(d) Lender and Borrower acknowledge that under the terms of the Mortgage Loan
Documents, during the continuance of an Event of Default but not a Mortgage Loan
Event of Default, all excess cash flow remaining in the Mortgage Loan Cash
Management Account after the payments and transfers under Sections 3.2(b)(i)
through (xiii) of the Mortgage Loan Agreement shall be remitted to an account
specified by Lender and applied in accordance with Section 3.5(c).

(e) If on any Payment Date during the continuance of an Initial Cash Flow
Reserve Period, Trigger Period, Event of Default or a Junior Mezzanine Loan
Event of Default, the amount in the Mortgage Loan Cash Management Account shall
be insufficient to make all of the transfers described in Sections 3.2(b)(i)
through (vi) of the Mortgage Loan Agreement, Borrower shall deposit, or shall
cause Property Owner to deposit, into the Mortgage Loan Cash Management Account
on such Payment Date the amount of such deficiency. If Borrower shall fail to
make, or fail to cause to be made, such deposit, the same shall constitute an
Event of Default and, in addition to all other rights and remedies provided for
under the Loan Documents, Lender may disburse and apply the amounts in the
Collateral Accounts in accordance with Section 3.5(c).

(f) Lender may conclusively rely upon any notice received from (i) Mortgage
Lender with respect to the amount then payable under the Mortgage Loan Agreement
and with respect to the occurrence, continuance or termination of the Initial
Cash Flow Reserve Period, any Trigger Period or a Mortgage Loan Event of Default
and (ii) any Junior Mezzanine Lender with respect to the amount then payable
under such Junior Mezzanine Lender’s Junior Mezzanine Loan Agreement and with
respect to the occurrence, continuance or termination of a Junior Mezzanine Loan
Event of Default under the related Junior Mezzanine Loan. Lender shall be under
no duty to inquire into or investigate the validity, accuracy or content of any
such notice.

(g) All transfers of Property Owner’s funds from the Mortgage Loan Cash
Management Account or any other source to or for the benefit of Lender, any
Junior Mezzanine Lender, Borrower or any Junior Mezzanine Borrower pursuant to
the Mortgage Loan Agreement, the Mortgage Loan Cash Management Agreement or any
of the other Mortgage Loan Documents shall constitute distributions from
Property Owner to the Borrower, from the Borrower to the Mezzanine B Borrower,
from Mezzanine B Borrower to Mezzanine C Borrower, from Mezzanine C Borrower to
Mezzanine D Borrower, from Mezzanine D Borrower to Mezzanine E Borrower, from
Mezzanine E Borrower to Mezzanine F Borrower and from Mezzanine F Borrower to
Mezzanine G Borrower, as applicable. No provision of any of the Loan Documents
or the Mortgage Loan Documents shall create a debtor-creditor relationship
between (i) the Property Owner, and Lender or any Junior Mezzanine Lender,
(ii) any Junior Mezzanine

 

54



--------------------------------------------------------------------------------

Borrower, and Mortgage Lender, Lender or any Junior Mezzanine Lender (other than
the Junior Mezzanine Lender under such Junior Mezzanine Borrower’s Junior
Mezzanine Loan) or (iii) Borrower, and Mortgage Lender or any Junior Mezzanine
Lender.

3.3. Mortgage Loan Cash Reserve Account. Borrower shall have the right to cause
property Owner to require Mortgage Lender to cause a disbursement from the
Mortgage Loan Cash Reserve Account, to the extent funds are available therein,
for application toward prepayment of the Loan, the Mortgage Loan and the Junior
Mezzanine Loans on a pro-rata basis in accordance with Section 2.2 (and Lender
is hereby directed to permit such disbursement if an Event of Default, Mortgage
Loan Event of Default or Junior Mezzanine Loan Event of Default occurs hereunder
or under and as defined in the Mezzanine Loan Documents).

3.4. Required Capital Expenditures.

(a) During the initial term of the Loan, Borrower shall cause Property Owner to
substantially complete the Required Capital Expenditures, subject to delay on
account of force majeure; provided that with respect to Required Capital
Expenditures that are specified in a Property Improvement Plan, if any Approved
Franchisor extends the deadline to complete the applicable Required Capital
Expenditures with respect to any Mortgaged Property to a date occurring after
the expiration of the initial term of the Loan (notice of which extension shall
be promptly provided, or caused to be provided, by Borrower to Lender in
writing), such Required Capital Expenditures shall be substantially completed no
later than the extended deadline required by the applicable Approved Franchisor,
subject to delay on account of force majeure. Subject to delay on account of
force majeure, failure to substantially complete the Required Capital
Expenditures and deliver reasonable documentation evidencing the same to Lender
prior to the end of the applicable period for substantial completion of such
Required Capital Expenditures (i.e., the expiration of the initial term of the
Loan, subject to any extension pursuant to the preceding sentence) shall
constitute an Event of Default. Borrower shall cause Property Owner to apply the
Required Capital Expenditure Amount toward completion of the Required Capital
Expenditures up to the respective amounts specified in Schedule J of the
Mortgage Loan Agreement.

(b) In the event that Property Owner amends any Property Improvement Plan, with
the result that the aggregate amount required to be spent thereunder is
increased, Borrower shall promptly deliver, or cause to be delivered, to Lender
an Officer’s Certificate certifying such amendment and shall cause Mortgage
Lender to comply with the requirements of Section 3.8(d) of the Mortgage Loan
Agreement.

(c) Provided no Event of Default or Mortgage Loan Event of Default is then
continuing, it shall not be a Default or an Event of Default hereunder if
Property Owner, from time to time, following prior written notice to Lender,
reallocates the Allocated Required Capital Expenditure Amounts among the
Mortgaged Properties, provided, that no Mortgaged Property’s Required Capital
Expenditure Amount shall be increased or decreased by more than 15%, and
provided, further, that such reallocation is reasonably expected to enhance the
value of the Mortgaged Properties to which such amounts are reallocated and
Borrower delivers to Lender an Officer’s Certificate certifying the same,
together with revised versions of the applicable Property Improvement Plans
(which shall be subject to Lender’s reasonable approval). The

 

55



--------------------------------------------------------------------------------

Allocated Required Capital Expenditure Amounts as so revised shall thereafter
replace and update the Allocated Required Capital Expenditure Amounts
theretofore in effect for all purposes under the Loan Documents. A schedule
specifying Borrower’s calculation of such revised Allocated Required Capital
Expenditure Amounts shall be attached to the Officer’s Certificate required
under the second preceding sentence.

(c) On a quarterly basis, on or prior to the date on which Borrower delivers to
Lender its quarterly financial statements pursuant to Section 5.13, Borrower
shall deliver to Lender a report detailing the status of completion of the
Required Capital Expenditures on a Mortgaged Property-by-Mortgaged Property
basis.

3.5 Account Collateral.

(a) Borrower hereby grants a perfected first-priority security interest in favor
of Lender in and to the Account Collateral as security for the Indebtedness,
together with all rights of a secured party with respect thereto. Each
Collateral Account shall be an Eligible Account under the sole dominion and
control of Lender and shall be in the name of Borrower, as pledgor, and Lender,
as pledgee. Borrower shall have no right to make withdrawals from any of the
Collateral Accounts. Funds in those Collateral Accounts established pursuant to
Section 3.9 shall not be commingled with any other monies at any time. Borrower
shall execute any additional documents that Lender in its reasonable discretion
may require and shall provide all other evidence reasonably requested by Lender
to evidence or perfect its first-priority security interest in the Account
Collateral.

(b) The insufficiency of amounts contained in the Collateral Accounts shall not
relieve Borrower from its obligation to fulfill all covenants contained in the
Loan Documents.

(c) During the continuance of an Event of Default, Lender may, in its sole
discretion, apply funds in or related to the Collateral Accounts either toward
the components of the Indebtedness (e.g., interest, principal and other amounts
payable hereunder), the Loan and the Notes (and/or Note Components, as
applicable) in such sequence as Lender shall elect in its sole discretion
(subject, however, as between the holders of the Notes, to any intercreditor
agreement).

3.6. Bankruptcy. Borrower and Lender acknowledge and agree that upon the filing
of a bankruptcy petition by or against Borrower under the Bankruptcy Code, the
Account Collateral shall be deemed not to be property of Borrower’s bankruptcy
estate within the meaning of Section 541 of the Bankruptcy Code. If, however, a
court of competent jurisdiction determines that, notwithstanding the foregoing
characterization of the Account Collateral by Borrower and Lender, the Account
Collateral does constitute property of Borrower’s bankruptcy estate, then
Borrower and Lender further acknowledge and agree that all funds therein or to
be deposited therein are and shall be cash collateral of Lender. Borrower
acknowledges that Lender does not consent to Borrower’s use of such cash
collateral and that, in the event Lender elects (in its sole discretion) to give
such consent, such consent shall only be effective if given in writing signed by
Lender. Except as provided in the immediately preceding sentence, Borrower shall
not have the right to use or apply or require the use or application of such
cash collateral (i) unless

 

56



--------------------------------------------------------------------------------

Borrower shall have received a court order authorizing the use of the same and
(ii) Borrower shall have provided such adequate protection to Lender as shall be
required by the bankruptcy court in accordance with the Bankruptcy Code.

3.7. Distributions from Mortgage Loan Low Debt Yield Reserve Account.

(a) It shall not be a Default or an Event of Default hereunder if, during the
continuance of the Initial Cash Flow Reserve Period, provided no Event of
Default or Trigger Period is otherwise continuing, Mortgage Lender releases to
Operating Partnership on not less than five Business Days’ prior written notice
from Property Owner, from and to the extent of amounts then contained in the
Mortgage Loan Low Debt Yield Reserve Account, the amount (the “Preferred Equity
Distribution Amount”) required to be distributed in respect of required periodic
dividends or similar payments with respect to the existing preferred equity
heretofore issued by the Operating Partnership or its subsidiary, as evidenced
by a reasonably detailed Officer’s Certificate delivered to Lender. If the
amounts so remitted from the Mortgage Loan Low Debt Yield Reserve Account exceed
the Preferred Equity Distribution Amount, and so long as an Initial Cash Flow
Reserve Period, Trigger Period, Junior Mezzanine Loan Event of Default, Mortgage
Loan Event of Default or Event of Default is then continuing, Borrower shall
cause Property Owner to cause such excess amounts to be remitted to the Mortgage
Loan Cash Management Account prior to the next succeeding Payment Date.

(b) It shall not be a Default or an Event of Default hereunder if, during the
continuance of the a Trigger Period, provided no Event of Default is otherwise
continuing and the Mortgage Loan Sponsor Guaranty has theretofore terminated in
accordance with its terms, Mortgage Lender releases to the Operating Partnership
on not less than five Business Days’ prior written notice the lesser of (x) the
Preferred Equity Distribution Amount or (y) the amount by which the balance in
the Mortgage Loan Low Debt Yield Reserve Account exceeds the amount that would
be contained therein if the Operating Partnership had made no remittances to the
Mortgage Loan Cash Management Account subsequent to the payment of the previous
Preferred Equity Distribution Amount, as evidenced by a reasonably detailed
Officer’s Certificate delivered to Lender and Mortgage Lender. If the amounts so
remitted from the Mortgage Loan Low Debt Yield Reserve Account exceed the
Preferred Equity Distribution Amount, and so long as an Initial Cash Flow
Reserve Period, Trigger Period, Junior Mezzanine Loan Event of Default, Mortgage
Loan Event of Default or Event of Default is then continuing, Borrower shall
cause Property Owner to cause such excess amounts to be remitted to the Mortgage
Loan Cash Management Account prior to the next succeeding Payment Date.

(c) It shall not be a Default or an Event of Default hereunder if, during the
continuance of the Initial Cash Flow Reserve Period or any Trigger Period,
provided no Event of Default is otherwise continuing, Mortgage Lender releases
to Property Owner, on not less than five Business Days’ prior written notice
from Property Owner, from and to the extent of amounts then contained in the
Mortgage Loan Low Debt Yield Reserve Account, the amount, not to exceed $3,000
per annum, that is required to be remitted to indirect minority equityholders of
Operating Partnership in order to maintain the REIT status of the Operating
Partnership’s equityholder (as evidenced by an Officer’s Certificate to such
effect).

 

57



--------------------------------------------------------------------------------

3.8. Mortgage Loan Nashville Reserve Account.

(a) On or prior to the Closing Date, Borrower shall, or shall cause Property
Owner to, establish and thereafter maintain with the Mortgage Loan Cash
Management Bank the Mortgage Loan Nashville Reserve Account for the purpose of
reserving $3,379,400 million in respect of the Mortgaged Property located in
Nashville, Tennessee and known as the Hampton Inn, Briley.

(b) On the Closing Date, Borrower shall, or shall cause Property Owner to,
deposit or deliver Sufficient Reserve Collateral in an aggregate amount equal to
$3,379,400, with any Cash Collateral so delivered to be withheld by Mortgage
Lender from the proceeds of the Mortgage Loan that would otherwise be advanced
to Property Owner pursuant to the Mortgage Loan Agreement and held in the
Mortgage Loan Nashville Reserve Account. Such amount shall be remitted into the
Mortgage Loan Cash Management Account (and any Qualified Letter of Credit
delivered to Mortgage Lender pursuant to Section 3.16(b) of the Mortgage Loan
Agreement shall be returned to Mortgage Borrower) only upon the earlier to occur
of (x) receipt by Lender of an estoppel letter reasonably satisfactory to Lender
that provides Lender with customary mortgagee protections satisfying rating
agency requirements (and the equivalent in respect of the Mortgage Loan and the
Junior Mezzanine Loans) or (y) the Mortgaged Property located in Nashville,
Tennessee and known as the Hampton Inn, Briley is released from the Collateral
and the Mortgage Loan Collateral in accordance with this Agreement and the
Mortgage Loan Agreement.

3.9. Mortgage Loan Covenants; Replacement of Mortgage Loan Collateral Accounts.

(a) Borrower hereby covenants that it shall cause Property Owner to fully comply
in all material respects with each of the covenants of Property Owner set forth
in Article III of the Mortgage Loan Agreement, including, without limitation,
Section 3.15 thereof and the last sentence of each of Sections 3.6(c), 3.7(b),
3.8(b), 3.10(b) and 3.11(b) thereof, notwithstanding any waiver or future
amendment of such covenants by Mortgage Lender and Property Owner (other than
with respect to payments to Mortgage Lender of Mortgage Loan Indebtedness, which
may have been waived or reduced by Mortgage Lender). Borrower acknowledges that
the obligation to comply with such covenants by Borrower is separate from, and
may be enforced independently from, the obligations of Property Owner under the
Mortgage Loan Agreement.

(b) Notwithstanding anything to the contrary contained in this Agreement, if at
any time and for any reason, Property Owner is no longer maintaining any of the
Mortgage Loan Collateral Accounts in accordance with the terms of the Mortgage
Loan Documents (including, for these purposes, any Qualified Letter of Credit or
Qualified Guarantee delivered in lieu of cash), (i) Borrower shall be required
to immediately establish and maintain with banking institutions selected by
Lender and reasonably approved by Borrower and for the benefit of Lender,
reserves in replacement and substitution thereof, which substitute reserves
shall be subject to all of the same terms and conditions applicable under the
Mortgage Loan Documents with respect to the Mortgage Loan Collateral Account(s)
being replaced (including the option of delivering Qualified Letters of Credit
and/or Qualified Guarantees in lieu of cash reserves and

 

58



--------------------------------------------------------------------------------

the right of Lender to replace the banking institution where such substitute
reserves are maintained), it being the intent of Lender and Borrower that such
substitute reserves replicate in purpose and function the Mortgage Loan
Collateral Account(s) no longer held by the Mortgage Lender; and (ii) Borrower
shall remit, or cause Property Owner (to the extent permitted under the Mortgage
Loan Documents) to remit, to such approved banking institution for the benefit
of Lender any funds from the Mortgage Loan Collateral Accounts that were
remaining in such reserves at the time of the termination of such reserves for
the purpose of funding the equivalent substitute reserves. Borrower hereby
pledges, assigns and grants a security interest to Lender, as security for
payment of all sums due under the Loan and the performance of all other terms,
conditions and provisions of the Loan Documents and this Agreement on Borrower’s
part to be paid and performed, of all Borrower’s right, title and interest in
and to such substitute reserves and the accounts in which the same may be held
and agrees that Borrower shall not, without obtaining the prior written consent
of Lender (which consent shall be given or withheld in Lender’s sole
discretion), further pledge, assign or grant any security interest in any such
replacement reserves or account in which the same may be held, or permit any
lien or encumbrance to attach thereto, or any levy to be made thereon, or any
Uniform Commercial Code financing statements, except those naming Lender as the
secured party, to be filed with respect thereto. This Agreement is, among other
things, intended by the parties to be a security agreement for purposes of the
Uniform Commercial Code in effect in New York and each other jurisdiction in
which any accounts may be located.

 

59



--------------------------------------------------------------------------------

(c) Simultaneously with the repayment of the Mortgage Loan in full, unless the
Loan is also being repaid in full, Borrower and Lender shall have established,
in a manner reasonably satisfactory to Lender, new collateral accounts
(corresponding to each Mortgage Loan Collateral Account) pledged to and under
the control of Lender in which shall be reserved the same amounts that would
have been reserved in the corresponding Mortgage Loan Collateral Accounts if the
Mortgage Loan Documents were still in effect and no prepayments had been made
thereunder. In full or partial satisfaction of the foregoing obligations (as the
case may be), Borrower may (i) cause to be delivered to Lender any Qualified
Letter of Credit and/or any Qualified Guarantee which would have been required
to be delivered to Mortgage Lender had the Mortgage Loan not been fully repaid
and (ii) cause Property Owner to cause Mortgage Lender to assign to Lender, at
Borrower’s sole cost, any Qualified Letter of Credit and/or any Qualified
Guarantee in Mortgage Lender’s possession as of the date of the repayment of the
Mortgage Loan.

(d) Simultaneously with the repayment of the Mortgage Loan in full, unless the
Loan is also being repaid in full, Borrower shall cause Sponsor to execute, and
deliver to Lender, a guaranty in favor of Lender substantially in the form of
the Mortgage Loan Sponsor Guaranty, provided, that the aggregate maximum
liability of Sponsor under such guaranty shall be reduced on a dollar-for-dollar
basis by any amounts theretofore paid thereon.

(e) Borrower shall, and shall cause Operating Partnership, Sponsor and Property
Owner to, execute any and all documents reasonably necessary for the
implementation or furtherance of the actions contemplated in this Section 3.9.

ARTICLE IV

REPRESENTATIONS

Borrower represents to Lender that, as of the Closing Date, except as set forth
in the Exception Report:

4.1. Organization.

(a) Property Owner LLC is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is in
good standing as a foreign limited liability company in each other jurisdiction
where ownership of its properties or the conduct of its business requires it to
be so, and Property Owner LLC has all power and authority under such laws and
its organizational documents and all material licenses, authorizations, consents
and approvals required by any Governmental Authority to carry on its business as
now conducted.

(b) Property Owner LP is a limited partnership, duly organized, validly existing
and in good standing under the laws of the State of Delaware, and is in good
standing as a foreign limited partnership in each other jurisdiction where
ownership of its properties or the conduct of its business requires it to be so,
and Property Owner LP has all power and authority under such laws and its
organizational documents and all material licenses, authorizations, consents and
approvals required by any Governmental Authority to carry on its business as now
conducted.

 

60



--------------------------------------------------------------------------------

(c) Property Owner LP’s sole general partner, W2007 Equity Inns Realty Gen-Par,
LLC, is a Single-Purpose Equityholder that is a limited liability company and is
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and is in good standing as a foreign limited liability
company in each other jurisdiction where ownership of its assets or the conduct
of its business requires it to be so, and such general partner has all power and
authority under such laws and its organizational documents and all material
licenses, authorizations, consents and approvals required by any Governmental
Authority to carry on its business as now conducted.

(d) Each TRS Lessee is a Qualified TRS Lessee, duly organized, validly existing
and in good standing under the laws of the State of its formation or
organization, and each is in good standing in each other jurisdiction where
ownership of its properties or the conduct of its business requires it to be so,
and each TRS Lessee has all power and authority under such laws and its
organizational documents and all material licenses, authorizations, consents and
approvals required by any Governmental Authority to carry on its business as now
conducted.

(e) Borrower is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Delaware, and is in good
standing as a foreign limited liability company in each other jurisdiction where
ownership of its properties or the conduct of its business requires it to be so,
and Borrower has all power and authority under such laws and its organizational
documents and all material licenses, authorizations, consents and approvals
required by any Governmental Authority to carry on its business as now
conducted.

(f) Neither Property Owner nor TRS Lessee has any subsidiaries or owns any
equity interest in any other Person. Property Owner LP’s Single-Purpose
Equityholder has no subsidiaries (other than Property Owner LP) and does not own
any equity interest in any other Person (other than Property Owner LP).

(g) Borrower does not have any subsidiaries or owns any equity interest in any
other Person (other than Property Owner and Property Owner GP).

(h) The organizational chart contained in Schedule G is true and correct as of
the date hereof.

4.2. Authorization. Each of Borrower, Property Owner, Property Owner GP and TRS
Lessee has the power and authority to enter into this Agreement and the other
Loan Documents and the Mortgage Loan Documents to which it is a party, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated by the Loan Documents and the Mortgage Loan Documents
to which it is a party and has by proper action duly authorized the execution
and delivery of the Loan Documents and the Mortgage Loan Documents to which it
is a party.

 

61



--------------------------------------------------------------------------------

4.3. No Conflicts. None of the execution and delivery of the Loan Documents or
the Mortgage Loan Documents, the consummation of the transactions contemplated
therein, or the performance of and compliance with the terms and provisions
thereof, will (i) violate or conflict with any provision of Borrower’s, Property
Owner’s, Property Owner GP’s or TRS Lessee’s organizational or other governance
document, (ii) violate any law, regulation (including Regulation U, Regulation X
or Regulation T), order, writ, judgment, injunction, decree or permit presently
in effect and applicable thereto, (iii) violate or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, contract or other Material Agreement to which Borrower,
Property Owner, Property Owner GP, TRS Lessee, Operating Partnership or Sponsor
is a party or by which Borrower, Property Owner, Property Owner GP, TRS Lessee,
Operating Partnership or Sponsor may be bound, (iv) other than with respect to
Mezzanine Loan Permitted Encumbrances, result in or require the creation of any
Lien or other charge or encumbrance upon or with respect to the Collateral in
favor of any party other than Lender or (v) other than with respect to a
Mortgage Loan Permitted Encumbrances, result in or require the creation of any
Lien or other charge or encumbrance upon or with respect to the Mortgage Loan
Collateral in favor of any party other than Mortgage Lender.

4.4. Consents. No consent, approval, authorization or order of, or qualification
with, any court or Governmental Authority or any parties to an REA (other than
Property Owner and/or TRS Lessee) is required in connection with the execution,
delivery or performance by Borrower, Property Owner, Property Owner GP and TRS
Lessee of this Agreement or the other Loan Documents and Mortgage Loan Documents
to which it is a party, except for any of the foregoing which have already been
obtained.

4.5. Enforceable Obligations. As of the Closing Date, this Agreement and the
other Loan Documents and the Mortgage Loan Documents to which Borrower, Property
Owner, Property Owner GP or TRS Lessee is a party have been duly executed and
delivered by such party and constitute such party’s legal, valid and binding
obligations, enforceable in accordance with their respective terms, subject to
bankruptcy, insolvency and similar laws of general applicability relating to or
affecting creditors’ rights and to general equity principles. As of the Closing
Date, neither the Loan Documents nor the Mortgage Loan Documents are subject to
any right of rescission, set-off, counterclaim or defense by Borrower, Property
Owner, Property Owner GP or TRS Lessee, including the defense of usury.

4.6. No Default. As of the Closing Date, (i) no Default or Event of Default
exists and (ii) no “Default” under and as defined in the Mortgage Loan Documents
or a Mortgage Loan Event of Default exists.

4.7. Payment of Taxes. Borrower, Property Owner, Property Owner GP and each
Encumbered Property Owner has filed (or has obtained extensions for filing which
remain in effect), or has caused to be filed, all tax returns (federal, state,
local and foreign) required to be filed and has paid all amounts of taxes stated
to be due on such returns (including interest and penalties) except for taxes
which are not yet delinquent and has paid all other taxes, fees, assessments and
other governmental charges (including filing fees, mortgage recording taxes,
documentary stamp taxes and intangible taxes) owing by it or TRS Lessee
necessary to preserve the Lien of the Pledge Agreement and the other Loan
Documents in favor of Lender, the Lien of the Mortgages and the other Mortgage
Loan Documents in favor of Mortgage Lender and the Liens under the Encumbered
Property Indebtedness Documents, as applicable.

 

62



--------------------------------------------------------------------------------

4.8. Compliance with Law. Except as set forth in the Engineering Reports with
respect to the Mortgaged Properties, Borrower, Property Owner, Property Owner
GP, TRS Lessee, Encumbered Property Owners, the Properties and the use thereof
comply in all material respects with all applicable Insurance Requirements and
Legal Requirements, including building and zoning ordinances and codes, except
to the extent that non-compliance therewith would not reasonably be likely to
have a Material Adverse Effect. To the extent necessary to avoid a Material
Adverse Effect, each of the Properties conform to current zoning requirements
(including requirements relating to parking) and is neither an illegal nor a
legal nonconforming use. Except as set forth in the Engineering Report, none of
Borrower, Property Owner, Property Owner GP, TRS Lessee or any Encumbered
Property Owner is in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority the violation of which could adversely
affect the Properties or the condition (financial or otherwise) or business of
Borrower, Property Owner, Property Owner GP, TRS Lessee or Encumbered Property
Owners, which default or violation is reasonably likely to have a Material
Adverse Effect or a Portfolio Material Adverse Effect. There has not been
committed by or on behalf of any of Borrower, Property Owner or Property Owner
GP or, to the best of Borrower’s knowledge, any other person in occupancy of or
involved with the operation or use of the Properties, any act or omission
affording any federal Governmental Authority or any state or local Governmental
Authority the right of forfeiture as against the Properties or any portion
thereof or any monies paid in performance of its obligations under any of the
Loan Documents or the Mortgage Loan Documents. To Borrower’s knowledge, neither
Property Owner nor any Encumbered Property Owner has purchased any portion of
the Properties with proceeds of any illegal activity.

4.9. ERISA. None of Borrower, Property Owner, Property Owner GP, TRS Lessee or
any ERISA Affiliate of any of the foregoing has incurred or could be subjected
to any liability under Title IV or Section 302 of ERISA or Section 412 of the
Code or maintains or contributes to, or is or has been required to maintain or
contribute to, any employee benefit plan (as defined in Section 3(3) of ERISA)
subject to Title IV or Section 302 of ERISA or Section 412 of the Code. The
consummation of the transactions contemplated by this Agreement and the Mortgage
Loan Agreement will not constitute or result in any non-exempt prohibited
transaction by Borrower or any of its subsidiaries or Lender under Section 406
of ERISA, Section 4975 of the Code or substantially similar provisions under
federal, state or local laws, rules or regulations.

4.10. Government Regulation. None of Borrower, Property Owner, Property Owner GP
or TRS Lessee is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

4.11. No Bankruptcy Filing. None of Borrower, Property Owner, Property Owner GP,
TRS Lessee nor any Encumbered Property Owner is contemplating either the filing
of a petition by it under any state or federal bankruptcy or insolvency laws or
the liquidation of all or a major portion of its assets or property. Borrower
does not have knowledge of any Person contemplating the filing of any such
petition against Borrower, Property Owner, Property Owner GP, TRS Lessee or any
Encumbered Property Owner.

 

63



--------------------------------------------------------------------------------

4.12. Other Debt. None of Borrower, Property Owner, Property Owner GP or TRS
Lessee has outstanding any Debt other than, in the case of Borrower, Property
Owner and TRS Lessee, Permitted Debt, and in the case of any TRS Lessee that is
also a lessee in respect of any Encumbered Property, Debt created by or
expressly permitted under the corresponding Encumbered Property Indebtedness
Documents.

4.13. Litigation. There are no actions, suits, proceedings, arbitrations or
governmental investigations by or before any Governmental Authority or other
agency now pending, and to the best of Borrower’s knowledge there are no such
actions, suits, proceedings, arbitrations or investigations by any Governmental
Authority threatened against or affecting Borrower, Property Owner, Property
Owner GP, TRS Lessee, Encumbered Property Owners or the Properties, in each
case, except as listed in the Exception Report (and there are no actions, suits,
proceedings, arbitrations or investigations by or before any Governmental
Authority now pending, and to the best of Borrower’s knowledge there are no such
actions, suits, proceedings, arbitrations or investigations by any Governmental
Authority threatened, against or affecting Borrower, Property Owner, Property
Owner GP, TRS Lessee, Encumbered Property Owners, the Collateral or the
Properties, in each case, whether or not listed in the Exception Report, which
alone or in the aggregate, if determined against Borrower, Property Owner,
Property Owner GP, TRS Lessee, Encumbered Property Owners, the Collateral or the
Properties, could result in a Material Adverse Effect or a Portfolio Material
Adverse Effect).

4.14. Major Leases; TRS Leases; Material Agreements.

(a) There are no Major Leases as of the date hereof. Borrower has delivered to
Lender true and complete copies of all of the TRS Leases. Except as set forth in
the Exception Report, (i) no Person has any possessory interest in the Mortgaged
Properties or right to occupy the same except under and pursuant to the
provisions of (x) the Leases, (y) the Ground Leases and (z) the TRS Leases,
(ii) no security deposits are being held by Property Owner, (iii) no Tenant has
any extension, renewal or termination options, (iv) no Tenant or other party has
any option, right of first refusal or similar preferential right to purchase or
lease all or any portion of the Mortgaged Properties, (v) no fixed rent has been
paid more than 30 days in advance of its due date and (vi) no payments of rent
are more than 30 days delinquent, in each of the foregoing cases, other than a
party to a Lease which is not a Major Lease. Other than the Major Leases, there
are no Leases the existence or termination of which is reasonably likely to have
a Material Adverse Effect.

(b) Except as indicated in Schedule F, all work to be performed by the landlord
under the Major Leases and TRS Leases has been substantially performed, all
contributions to be made by the landlord to the Tenants thereunder have been
made, all other conditions to each Tenant’s obligations thereunder have been
satisfied, no Tenant has the right to require Property Owner or TRS Lessee to
perform or finance Tenant Improvements or Material Alterations and no Leasing
Commissions are owed or would be owed upon the exercise of any such Tenant’s
existing renewal or expansion options.

 

64



--------------------------------------------------------------------------------

(c) There are no Material Agreements except as described in Schedule D. Borrower
has made available to Lender true and complete copies of all Material
Agreements. Each Material Agreement has been entered into at arm’s length in the
ordinary course of business by or on behalf of Borrower, Property Owner,
Property Owner GP or TRS Lessee.

(d) To Borrower’s knowledge, the Major Leases, TRS Leases and the Material
Agreements are in full force and effect and there are no material defaults
thereunder by Borrower, Property Owner, Property Owner GP, TRS Lessee or, to
Borrower’s best knowledge, any other party thereto. None of Borrower, Property
Owner, Property Owner GP or TRS Lessee is in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Permitted Encumbrance or any other agreement or
instrument to which it is a party or by which it, the Collateral or any of the
Mortgaged Properties are bound.

4.15. Full and Accurate Disclosure. To Borrower’s knowledge, no statement of
fact heretofore delivered by Borrower or its Affiliates to Lender in writing in
respect of the Collateral, the Properties, Borrower, Property Owner, Property
Owner GP or TRS Lessee when considered together, contains any untrue statement
of a material fact or omits to state any material fact necessary to make
statements contained therein not misleading unless subsequently corrected. There
is no fact presently actually known to Borrower which has not been disclosed to
Lender which is reasonably likely to result in a Portfolio Material Adverse
Effect.

4.16. Financial Condition. All financial data concerning Borrower, Property
Owner, Property Owner GP, TRS Lessee, the Collateral and the Properties
heretofore provided to Lender, taken as a whole, fairly presents in accordance
with GAAP the financial position of Borrower, Property Owner, Property Owner GP
or TRS Lessee, as the case may be, in all material respects, as of the date on
which it was made, and does not omit to state any fact necessary to make
statements contained herein or therein not misleading. Since the delivery of
such data, except as otherwise disclosed in writing to Lender, there have
occurred no changes or circumstances which have had or are reasonably likely to
result in a Portfolio Material Adverse Effect.

4.17. Single-Purpose Requirements; Qualified TRS Lessee. Each of Borrower,
Property Owner LLC, Property Owner LP and any Single-Purpose Equityholder is
now, and has always been since its formation, a Single-Purpose Entity. Each TRS
Lessee is now a Qualified TRS Lessee.

4.18. Location of Chief Executive Offices. The location of Borrower’s principal
place of business and chief executive office is the address listed in
Section 9.4. The location of Property Owner’s place of business and chief
executive office is the address listed in Section 9.4 of the Mortgage Loan
Agreement. The location of Property Owner GP’s and each TRS Lessee’s place of
business and chief executive office is the same as the address for Property
Owner listed in Section 9.4 of the Mortgage Loan Agreement.

4.19. Not Foreign Person. None of Borrower, Property Owner, Property Owner GP or
TRS Lessee is a “foreign person” within the meaning of Section 1445(f)(3) of the
Code.

 

65



--------------------------------------------------------------------------------

4.20. Labor Matters. None of Borrower, Property Owner, Property Owner GP or TRS
Lessee is a party to any collective bargaining agreements.

4.21. Title.

(a) Borrower has good title to the Collateral, in each case, free and clear of
all Liens except the Mezzanine Loan Permitted Encumbrances. The Pledge Agreement
and the other Loan Documents, upon the filing of Uniform Commercial Code
financing statement in the appropriate jurisdiction, create and constitute a
valid and perfected first priority Lien on the Collateral, free and clear of all
Liens other than the Mezzanine Loan Permitted Encumbrances.

(b) To Borrower’s knowledge, the Mezzanine Loan Permitted Encumbrances do not
and will not materially adversely affect the value, current use or current
operation, of the Collateral or the Mortgaged Properties, the security intended
to be provided by the Loan Documents or the Mortgage Loan Documents, Borrower’s
ability to repay the Indebtedness in accordance with the terms of the Loan
Documents or Property Owner’s ability to repay the Mortgage Loan Indebtedness in
accordance with the terms of the Mortgage Loan Documents. No creditor of
Borrower other than Lender has in its possession any goods that constitute or
evidence the Collateral.

(c) Property Owner owns good, marketable and insurable fee or leasehold title,
as applicable, to the Mortgaged Properties and good and marketable title to the
related personal property and FF&E (to the extent not owned by the tenants
(including TRS Lessee), guests or employees at the Mortgaged Properties), to the
Mortgage Loan Collateral Accounts and to any other Mortgage Loan Collateral
(other than the TRS Lessee Pledged Collateral), in each case free and clear of
all Liens whatsoever except the Mortgage Loan Permitted Encumbrances. The
Mortgages, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (i) valid, perfected first priority Liens on the
Mortgaged Properties (or, as applicable, Property Owner’s ground leasehold
estate ownership interest therein) and the rents therefrom, enforceable as such
against creditors of and purchasers from Property Owner and subject only to
Mortgage Loan Permitted Encumbrances and (ii) perfected Liens (pursuant to the
Uniform Commercial Code of the State of Delaware) in and to all personalty owned
by Property Owner, all in accordance with the terms thereof, in each case
subject only to any applicable Mortgage Loan Permitted Encumbrances. To
Borrower’s knowledge, the Mortgage Loan Permitted Encumbrances do not and will
not affect or interfere with the value, or current use or operation, of the
Collateral or the Mortgaged Properties, or the security intended to be provided
by the Mortgages or Property Owner’s ability to repay the Mortgage Loan
Indebtedness in accordance with the terms of the Mortgage Loan Documents or
Borrower’s ability to repay the Indebtedness in accordance with the terms of the
Loan Documents, in each case, other than in a way that would not have a Material
Adverse Effect. Except as indicated on a Qualified Title Insurance Policy, there
are no claims for payment for work, labor or materials affecting the Mortgaged
Properties which are or may become a Lien prior to, or of equal priority with,
the Liens created by the Mortgage Loan Documents. No creditor of Property Owner
other than Mortgage Lender has in its possession any goods that constitute or
evidence the Mortgage Loan Collateral.

 

66



--------------------------------------------------------------------------------

(d) TRS Lessee owns good title to the TRS Lessee Pledged Collateral free and
clear of all Liens whatsoever except the Mortgage Loan Permitted Encumbrances.
The Mortgages, when properly recorded in the appropriate records, together with
any Uniform Commercial Code financing statements required to be filed in
connection therewith, will create (i) valid, perfected first priority Liens on
the TRS Lessee Pledged Collateral, enforceable as such against creditors of and
purchasers from TRS Lessee and subject only to Mortgage Loan Permitted
Encumbrances and (ii) perfected Liens (pursuant to the Uniform Commercial Code
of the State of Delaware or other applicable State of organization of any TRS
Lessee) in and to all personalty owned by TRS Lessee in connection with the
Mortgaged Properties, all in accordance with the terms thereof, in each case
subject only to any applicable Mortgage Loan Permitted Encumbrances. To
Borrower’s knowledge, the Mortgage Loan Permitted Encumbrances do not and will
not affect or interfere with the value, or current use or operation, of the TRS
Lessee Pledged Collateral, or the security intended to be provided by the
Mortgages, in each case, other than in a way that would not have a Material
Adverse Effect. No creditor of TRS Lessee other than Mortgage Lender has in its
possession any goods that constitute or evidence the TRS Lessee Pledged
Collateral.

(e) Each Encumbered Property Owner owns good, marketable and insurable fee or
leasehold title, as applicable, to its respective Encumbered Property and good
and marketable title to the related personal property (to the extent not owned
by the tenants (including any operating lessee), guests or employees at the
Encumbered Properties), in each case free and clear of all Liens whatsoever
except for Liens securing the Encumbered Property Indebtedness and any Liens
that would constitute “Mortgage Loan Permitted Encumbrances” hereunder or any
analogous term under any of the Encumbered Property Indebtedness Documents.

4.22. No Encroachments. Except as shown on the Qualified Survey, all of the
improvements on the Mortgaged Properties that were included in determining the
appraised value of the Mortgaged Properties lie wholly within the boundaries and
building restriction lines of the Mortgaged Properties, and no improvements on
adjoining property encroach upon the Mortgaged Properties, and no easements or
other encumbrances upon the Mortgaged Properties encroach upon any of the
improvements, so as, in either case, to adversely affect the value or
marketability of the Mortgaged Properties, except those which are indicated on a
Qualified Title Insurance Policy.

4.23. Physical Condition.

(a) To Borrower’s knowledge, except for items set forth on Schedule F and in the
Engineering Reports, the Mortgaged Properties (including sidewalks, storm
drainage system, roof, plumbing system, HVAC system, fire protection system,
electrical system, equipment, elevators, exterior sidings and doors, irrigation
system and all structural components) are in good condition, order and repair in
all respects material to its use, operation or value.

(b) Borrower is not aware of any material structural defect or damages in the
Mortgaged Properties, whether latent or otherwise except for items set forth on
Schedule F and in the Engineering Reports.

 

67



--------------------------------------------------------------------------------

(c) Neither Borrower or Property Owner has received and Borrower is not aware of
any other party’s receipt of notice from any insurance company or bonding
company of any defects or inadequacies in the Mortgaged Properties which would,
alone or in the aggregate, adversely affect in any material respect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.

(d) Except as set forth in the Exception Report, each Mortgaged Property has
available to it adequate parking to permit the operation of such Mortgaged
Property as a hotel operated in compliance with any applicable standards set
forth in the applicable Approved Management Agreement and/or Approved Franchise
Agreement, in each case, in all material respects.

(e) All of the rooms at each Mortgaged Property are in service, except for rooms
that are temporarily out of service for remodeling in the ordinary course of
business or routine maintenance and repair or in connection with any Property
Improvement Plans or any other item of Required Capital Expenditures set forth
on Schedule J of the Mortgage Loan Agreement.

4.24. Fraudulent Conveyance. None of Borrower, Property Owner or Property Owner
GP has entered into the Transaction or any of the Loan Documents or the Mortgage
Loan Documents with the actual intent to hinder, delay or defraud any creditor.
Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents and Property Owner has received reasonably
equivalent value in exchange for its obligations under the Mortgage Loan
Documents. Each of Borrower’s, Property Owner’s and Property Owner GP’s
aggregate assets do not and, immediately following the making of the Loan (in
the case of Borrower) and the Mortgage Loan (in the case of Property Owner and
Property Owner GP) and the use and disbursement of the proceeds thereof will
not, constitute unreasonably small capital to carry out its respective business
as conducted or as proposed to be conducted. None of Borrower, Property Owner or
Property Owner GP intends to, and each of Borrower, Property Owner or Property
Owner GP does not believe that it will, incur debts and liabilities (including
Contingent Obligations, “Contingent Obligations” under and as defined in the
Mortgage Loan Documents and other commitments) beyond its ability to pay such
debts as they mature (taking into account the timing and amounts reasonably
expected to be payable on or in respect of its respective obligations).

4.25. Management. Except for any Approved Management Agreement, no property
management agreements are in effect with respect to the Mortgaged Properties.
Except as set forth in the Exception Report, no party to any Approved Management
Agreement (other than Property Owner and/or TRS Lessee) has any possessory
interest in, or right to occupy, or any option, right of first refusal or
similar preferential right to purchase or lease, all or any portion of the
Mortgaged Properties.

4.26. Condemnation. No Condemnation has been commenced or, to Borrower’s
knowledge, is contemplated with respect to all or any material portion of the
Mortgaged Properties or for the relocation of roadways providing access to the
Mortgaged Properties.

 

68



--------------------------------------------------------------------------------

4.27. Utilities and Public Access. The following statements are accurate in all
material respects:

(i) The Mortgaged Properties have adequate rights of access to dedicated public
ways (and makes no material use of any means of access or egress that is not
pursuant to such dedicated public ways or recorded, irrevocable rights-of-way or
easements) and is adequately served by all public utilities necessary to the
continued use and enjoyment of the Mortgaged Properties as presently used and
enjoyed.

(ii) All such utilities are located in the public right-of-way abutting the
premises or in areas (“Easement Areas”) that are the subject of recorded
irrevocable easement agreements which benefit the Mortgaged Properties and which
are listed in Schedule A of the Qualified Title Insurance Policy so as to be
included in the coverage thereof.

(iii) All such utilities are connected so as to serve the Mortgaged Properties
without passing over other property other than Easement Areas.

(iv) All roads necessary for the full utilization of each of the Mortgaged
Properties for their current purposes have been completed and are either part of
the relevant Mortgaged Properties (by way of deed, easement or ground lease) or
dedicated to public use and accepted by all applicable Governmental Authorities.

4.28. Environmental Matters. Except as disclosed in the Environmental Reports:

(i) The Properties are in compliance in all material respects with all
Environmental Laws applicable to the Properties (which compliance includes, but
is not limited to, the possession of, and compliance with, all environmental,
health and safety permits, approvals, licenses, registrations and other
authorizations required by any Governmental Authority in connection with the
ownership and operation of the Properties under all Environmental Laws).

(ii) No Environmental Claim is pending with respect to any of the Properties,
nor, to Borrower’s knowledge, is any threatened, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or similar administrative enforcement or judicial requirements outstanding under
any Environmental Law with respect to Borrower, Property Owner, Property Owner
GP, TRS Lessee or the Properties.

(iii) Without limiting the generality of the foregoing, other than in compliance
with applicable Environmental Laws there is not present at, on, in or under any
Property, any Hazardous Substances, PCB-containing equipment, asbestos or
asbestos containing materials, underground storage tanks or surface impoundments
for any Hazardous Substance, lead in drinking water (except in concentrations
that comply with all Environmental Laws), or lead-based paint.

 

69



--------------------------------------------------------------------------------

(iv) To Borrower’s knowledge, there have not been and are no past, present or
threatened Releases of any Hazardous Substance from or at any of the Properties
that are reasonably likely to form the basis of any Environmental Claim, and, to
Borrower’s knowledge, there is no threat of any Release of any Hazardous
Substance migrating to any of the Properties that could reasonably be expected
to result in liability to Borrower, Property Owner, Property Owner GP or TRS
Lessee or otherwise have a Material Adverse Effect.

(v) No Liens are presently recorded with the appropriate land records under or
pursuant to any Environmental Law with respect to any of the Properties and, to
Borrower’s best knowledge, no Governmental Authority has been taking any action
to subject any of the Properties to Liens under any Environmental Law.

(vi) There have been no material environmental investigations, studies, audits,
reviews or other analyses conducted by or that are in the possession of
Borrower, Property Owner or Property Owner GP in relation to any of the
Properties which have not been made available to Lender.

4.29. Assessments. There are no pending or, to Borrower’s knowledge, proposed
special or other assessments for public improvements or otherwise affecting any
of the Mortgaged Properties, nor, to Borrower’s knowledge, are there any
contemplated improvements to any of the Mortgaged Properties that may result in
such special or other assessments. No extension of time for assessment or
payment by Borrower, Property Owner, Property Owner GP or TRS Lessee of any
federal, state or local tax is in effect. All amounts owed to date by Property
Owner as owner of, or by TRS Lessee as lessee and operator of, the Mortgaged
Properties in the nature of common area maintenance expenses, parking fees,
common association dues, assessments and similar charges have been paid in full.

4.30. No Joint Assessment. None of Borrower, Property Owner or Property Owner GP
has suffered, permitted or initiated the joint assessment of the Mortgaged
Properties (i) with any other real property constituting a separate tax lot or
(ii) with any personal property, or any other procedure whereby the Lien of any
Taxes which may be levied against such other real property or personal property
shall be assessed or levied or charged to the Mortgaged Properties as a single
Lien.

4.31. Separate Lots. No portion of any of the Mortgaged Properties is part of a
tax lot that also includes any real property that is not Mortgage Loan
Collateral.

4.32. Permits; Certificate of Occupancy.

(a) Borrower, Property Owner, Property Owner GP, TRS Lessee, the ground lessor
under any applicable Ground Lease, the applicable Approved Property Manager
and/or the applicable Approved Franchisor has obtained all Permits necessary for
the present and contemplated use and operation of the Mortgaged Properties
except Permits the absence of which would not reasonably be likely to have a
Material Adverse Effect. The uses being made of the Mortgaged Properties are in
conformity in all material respects with the certificate of occupancy and/or
Permits for such Mortgaged Properties.

(b) Schedule C sets forth the holder of the Permits required for the provision
of alcoholic beverages at each of the Mortgaged Properties at which alcoholic
beverages are currently served.

 

70



--------------------------------------------------------------------------------

4.33. Flood Zone. Except as shown in a Qualified Survey, none of the
Improvements on the Mortgaged Properties are located in areas identified by the
Federal Emergency Management Agency or the Federal Insurance Administration as a
“100 year flood plain” or as having special flood hazards (including Zones A, B,
C, V and X and Shaded X areas), or, to the extent that any portion of the
Mortgaged Properties are located in such an area, the Mortgaged Properties are
covered by flood insurance meeting the requirements set forth in
Section 5.15(a)(ii) of the Mortgage Loan Agreement.

4.34. Security Deposits. To Borrower’s knowledge, Property Owner is in
compliance in all material respects with all Legal Requirements relating to
security deposits.

4.35. Acquisition Documents. Borrower has delivered to Lender true and complete
copies of the Acquisition Documents.

4.36. Insurance. Borrower has obtained (or caused to be obtained) insurance
policies reflecting the insurance coverages, amounts and other requirements set
forth in this Agreement. All premiums on such insurance policies required to be
paid as of the Closing Date have been paid for the current policy period. To
Borrower’s knowledge, no Person, including Borrower, Property Owner or Property
Owner GP has done, by act or omission, anything which would impair the coverage
of any such policy.

4.37. Ground Leased Parcels. With respect to each Ground Leased Parcel, each of
the following is true with respect to the related Ground Lease:

(i) true and complete copies of the Ground Leases has been delivered to Lender,
and the Ground Leases or memoranda thereof have been duly recorded;

(ii) the Ground Leases are in full force and effect and no ground lessee default
has occurred thereunder that has not been cured nor, to Borrower’s knowledge,
has any ground lessor default occurred thereunder that has not been cured nor,
to Borrower’s knowledge, is there any existing condition which, but for the
passage of time or the giving of notice or both, would result in a default under
the terms of any of the Ground Leases;

(iii) the Ground Leases have original terms which extend not less than 30 years
beyond the Maturity Date, taking into account any extension options that are
freely exercisable by the lessee under the Ground Lease, and all such extension
options have either been previously exercised or are first exercisable not less
than five years after the Maturity Date;

(iv) the Ground Leases do not restrict the use of any portion of the applicable
Mortgaged Properties by the lessee, its successors or its assigns in a manner
that would cause a Material Adverse Effect;

 

71



--------------------------------------------------------------------------------

(v) the Ground Leases permit the interest of the lessee thereunder to be
encumbered by leasehold mortgages and contains no restrictions on the identity
of a leasehold mortgagee;

(vi) the Ground Leases may not be amended, modified, cancelled or terminated
without the prior written consent of a leasehold mortgagee;

(vii) the Ground Leases are not subject to any liens or encumbrances superior
to, or of equal priority with, the applicable Mortgage (other than Mortgage Loan
Permitted Encumbrances and the applicable ground lessor’s fee ownership interest
in the land underlying the applicable Mortgaged Property);

(viii) there are no Liens encumbering the ground lessor’s fee interests, and the
Ground Lease shall remain prior to any Lien upon the related fee interest that
may hereafter be granted (other than Mortgage Loan Permitted Encumbrances) upon
the related fee interest;

(ix) the Ground Leases are assignable by a holder of a leasehold mortgage upon a
foreclosure of such mortgage without the consent of the lessor thereunder;

(x) the Ground Leases require the lessor thereunder to give notice of any
default by the lessee to a holder of a leasehold mortgage; and the Ground Leases
further provide that no notice given thereunder is effective against such
holder, unless a copy has been given to such holder in the manner described in
such Ground Lease;

(xi) a holder of a leasehold mortgage is permitted at least 30 days in addition
to Borrower’s applicable cure period to cure any default under each of the
Ground Leases which is curable after the receipt of notice of any such default
before the lessor thereunder may terminate such Ground Lease (and, where
necessary, is permitted the opportunity to gain possession of the interest of
the lessee under such Ground Lease through legal proceedings or to take other
action so long as such holder is proceeding diligently);

(xii) in the case of any default which is not curable by a holder of a leasehold
mortgage, or in the event of the bankruptcy or insolvency of the lessee under
one of the Ground Leases, such holder has the right, following termination of
such existing Ground Lease or rejection thereof by a bankruptcy trustee or
similar party, to enter into a new ground lease with the lessor on the same
terms as such existing Ground Lease, and all rights of the lessee under such
Ground Lease may be exercised by or on behalf of such holder; and

(xiii) the Ground Lease does not impose any restrictions on subletting.

4.38 Franchise Agreements; Franchise Comfort Letters. (a) Borrower has delivered
to Lender (or will deliver to Lender reasonably promptly after the Closing Date)
a true and complete copy of each Approved Franchise Agreement and each Franchise
Comfort Letter. To Borrower’s knowledge, none of Property Owner, TRS Lessee, or
to Borrower’s knowledge, any other party thereto, is in material default under
any Approved Franchise Agreement.

(b) Except as set forth in the Exception Report, no party to a Franchise
Agreement (other than Property Owner and/or TRS Lessee) has any possessory
interest in, or right to occupy, or any option, right of first refusal or
similar preferential right to purchase or lease, all or any portion of the
Mortgaged Properties.

 

72



--------------------------------------------------------------------------------

4.39 REAs. Neither Property Owner nor, to Borrower’s knowledge, any other party
thereto, is in material default under any REA. Property Owner and/or TRS Lessee
has obtained all necessary approvals and consents from all other parties to each
REA to the extent such approval or consent is necessary to encumber the
Mortgaged Properties.

4.40 Embargoed Person. (a) None of the funds or other assets of any of Borrower,
Property Owner, Property Owner GP, TRS Lessee, any Single-Purpose Equityholder,
Operating Partnership or Sponsor constitute property of, or are beneficially
owned, directly or indirectly, by any person, entity or government subject to
trade restrictions under federal law, including, without limitation, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders
or regulations promulgated thereunder, with the result that (i) the investment
in any of Borrower, Property Owner, Property Owner GP, TRS Lessee, any
Single-Purpose Equityholder, Operating Partnership or Sponsor, as applicable
(whether directly or indirectly), is prohibited by law or (ii) the Loan and/or
the Mortgage Loan is in violation of law (any such person, entity or government,
an “Embargoed Person”); (b) no Embargoed Person has any interest of any nature
whatsoever in any of Borrower, Property Owner, Property Owner GP, TRS Lessee,
any Single-Purpose Equityholder, Operating Partnership or Sponsor, as applicable
(whether directly or indirectly), with the result that (i) the investment in any
of Borrower, Property Owner, Property Owner GP, TRS Lessee, any Single-Purpose
Equityholder, Operating Partnership or Sponsor, as applicable (whether directly
or indirectly) is prohibited by law or (ii) the Loan and/or the Mortgage Loan is
in violation of law and (c) none of the funds of any of Borrower, Property
Owner, Property Owner GP, TRS Lessee, any Single-Purpose Equityholder, Operating
Partnership or Sponsor, as applicable, have been derived from any unlawful
activity with the result that (i) the investment in any of Borrower, Property
Owner, Property Owner GP, TRS Lessee, any Single-Purpose Equityholder, Operating
Partnership or Sponsor, as applicable (whether directly or indirectly) is
prohibited by law or (ii) the Loan and/or the Mortgage Loan is in violation of
law. Notwithstanding Section 4.42 to the contrary, the representations and
warranties contained in this Section 4.40 shall survive in perpetuity.

4.41 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower, Property Owner, Property Owner GP, TRS Lessee, and to
Borrower’s knowledge, each Person owning an interest in any of Borrower,
Property Owner, Property Owner GP, TRS Lessee, any Single-Purpose Equityholder,
Operating Partnership or Sponsor, (i) is not currently identified on the OFAC
List and (ii) is not a Person with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of any Legal Requirement.

4.42 Survival. Borrower agrees that all of the representations of Borrower set
forth in this Agreement and in the other Loan Documents shall survive for so
long as any portion of the Indebtedness is outstanding. All representations,
covenants and agreements made by Borrower in this Agreement or in the other Loan
Documents shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

73



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

5.1. Existence. Borrower, TRS Lessee and, if applicable, each Single-Purpose
Equityholder, shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect Borrower’s, Property Owner’s, TRS
Lessee’s and each Single-Purpose Equityholder’s existence and all rights,
licenses, Permits, franchises and other agreements necessary for the continued
use and operation of its business. Borrower, Property Owner, TRS Lessee and, if
applicable, each Single-Purpose Equityholder, shall deliver to Lender a copy of
each amendment or other modification to any of Borrower’s, Property Owner’s, TRS
Lessee’s or any Single-Purpose Equityholder’s organizational documents promptly
after the execution thereof.

5.2. Maintenance of Mortgaged Properties.

(a) Borrower shall cause Property Owner and TRS Lessee to keep the Mortgaged
Properties in good working order and repair, reasonable wear and tear excepted.
Subject to Section 6.13, Borrower shall cause Property Owner from time to time
make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements to such properties.

(b) Borrower shall cause Property Owner to diligently perform to completion all
work as, when and to the extent required under any “Property Improvement Plans,”
“Restoration Scope” plans, or similar capital improvement or expenditure
obligations provided for in any Approved Management Agreement and/or Approved
Franchise Agreement and any other capital improvement or expenditure obligation
which Borrower or Property Owner is obligated to perform or undertake, including
any such obligations assumed by Property Owner or any of its affiliates pursuant
to the Acquisition Documents (as any such plan or obligation may be modified
from time to time in accordance herewith). On or prior to the date hereof,
Borrower has delivered the current Property Improvement Plans to Lender.
Borrower shall deliver to Lender promptly from time to time, any amendments to
such initial Property Improvement Plans (which amendments shall be subject to
Lender’s reasonable approval).

5.3. Compliance with Legal Requirements. Borrower shall, and shall cause
Property Owner to, in all material respects, comply with (or cause compliance
with), and shall cause the Properties to comply with and be operated,
maintained, repaired and improved in compliance with, all Legal Requirements,
Insurance Requirements and all material contractual obligations by which
Borrower, Property Owner, Property Owner GP, TRS Lessee or any Encumbered
Property Owner is legally bound. Notwithstanding the foregoing, but without
limiting the requirements of any other provision of this Agreement or the
Mortgage Loan Agreement permitting such proceedings (including clauses (iv) and
(vi) of the definition of “Permitted Encumbrances” set forth in the Mortgage
Loan Agreement), Borrower may contest, or cause Property Owner or TRS Lessee to
contest, by appropriate legal proceedings, initiated

 

74



--------------------------------------------------------------------------------

and conducted in good faith and with reasonable diligence, the validity or
application of any legal requirement, provided that and so long as: (i) such
proceeding shall be permitted under and be conducted in accordance with the
applicable provisions of any other instrument governing the contest of such
legal requirements to which Borrower, Property Owner, Property Owner GP, TRS
Lessee or any such Mortgaged Property is subject and shall not constitute a
default thereunder; (ii) no part of or interest in any Mortgaged Property (or
Property Owner’s or TRS Lessee’s interest therein) or in any Collateral (or any
interest in the foregoing) will be in danger of being sold, forfeited,
terminated, canceled or lost during the pendency of the proceeding; (iii) such
proceeding shall not subject Borrower, Property Owner, Property Owner GP or the
Lender to criminal liability; (iv) Borrower shall pay, or cause Property Owner
or TRS Lessee to pay, promptly upon final determination thereof, the amount of
such items, together with all costs, interest and penalties; and (v) such
proceeding would not have a Material Adverse Effect or a Portfolio Material
Adverse Effect.

5.4. Impositions and Other Claims. Borrower shall, and shall cause Property
Owner and each TRS Lessee to, pay (or cause to be paid) and discharge all taxes,
assessments and governmental charges levied upon it, its income and its assets
as and when such taxes, assessments and charges are due and payable, as well as
all lawful claims for labor, materials and supplies or otherwise, subject to any
rights to contest contained in the definition of Mortgage Loan Permitted
Encumbrances; provided, however, that Borrower’s obligation to directly pay (or
caused to be paid) taxes shall be suspended for so long as Borrower complies (or
causes the compliance) with the terms and provisions of Section 3.4 of the
Mortgage Loan Agreement. Borrower shall, and shall cause Property Owner,
Property Owner GP and TRS Lessee to, file all federal, state and local tax
returns and other reports that it is respectively required by law to file. If
any law or regulation applicable to Lender, any Note, the Collateral or the
Pledge Agreement is enacted that deducts from the value of property for the
purpose of taxation any Lien thereon, or imposes upon Lender the payment of the
whole or any portion of the taxes or assessments or charges or Liens required by
this Agreement to be (or caused to be) paid by Borrower, or changes in any way
the laws or regulations relating to the taxation of security agreements or debts
secured by mortgages or security agreements or the interest of the secured party
in the property covered thereby, or the manner of collection of such taxes, so
as to affect the Pledge Agreement, the Indebtedness or Lender, then Borrower,
upon demand by Lender, shall pay such taxes, assessments, charges or Liens, or
reimburse Lender for any amounts paid by Lender. If it would be unlawful to
require Borrower to make such payment, Lender may elect to declare all of the
Indebtedness to be due and payable 90 days from the giving of written notice by
Lender to Borrower.

5.5. Access to Properties. Borrower shall permit, or cause Property Owner and
TRS Lessee to permit, agents, representatives and employees of Lender and the
Servicer (at Lender’s sole cost and expense unless an Event of Default shall
have occurred and is then continuing) to inspect the Mortgaged Properties or any
portion thereof, and/or the books and records of Borrower, Property Owner and
Property Owner GP at such reasonable times as may be requested by Lender upon
reasonable advance notice, subject to the terms of the Leases, TRS Leases and
Ground Leases, and provided such entry and inspection shall not unreasonably
interfere with the usual operation and conduct of business at the Mortgaged
Properties or the use and enjoyment of the Mortgaged Properties by Property
Owner or its tenants (including TRS Lessee), ground lessors, customers and
guests.

 

75



--------------------------------------------------------------------------------

5.6. Cooperate in Legal Proceedings. Except with respect to any claim by
Borrower or TRS Lessee (or any Affiliate of Borrower or TRS Lessee) against
Lender and any claim brought by Lender against Borrower or TRS Lessee (or any
Affiliate of Borrower or TRS Lessee), Borrower shall, and shall cause Property
Owner and TRS Lessee to, cooperate fully with Lender with respect to any
proceedings before any Governmental Authority which may in any way affect the
rights of Lender hereunder or under any of the Loan Documents and, in connection
therewith, Lender may, at its election, participate or designate a
representative to participate in any such proceedings.

5.7. Leases.

(a) Borrower shall, or shall cause Property Owner to, furnish Lender with
executed copies of all Major Leases, together with a detailed breakdown of
income and cost associated therewith. All Leases executed after the date hereof
and renewals or amendments of Leases after the date hereof must be entered into
on an arms-length basis with Tenants whose identity and creditworthiness are
appropriate for tenancy in a property of comparable quality and nature to the
applicable Mortgaged Property, must provide for rental rates and other economic
terms which, taken as a whole, are at least equivalent to then-existing market
rates, based on the applicable market, and must contain terms and conditions
that are commercially reasonable (in each case, unless Lender consents to such
Lease in its sole discretion); provided, however, that the foregoing limitations
and consent rights shall not apply to any renewal or amendment of any existing
Lease which Property Owner or TRS Lessee is obligated to execute and deliver
after the date hereof in accordance with the terms and conditions of such
existing Lease, in each case, to the extent the terms of such renewal or
amendment are dictated by the provisions of such existing Lease. All new Leases
must provide that they are subject and subordinate to any current or future
mortgage financing on the Mortgaged Properties and that the Tenants agree to
attorn to any foreclosing mortgagee at such mortgagee’s request, provided, that
the foregoing subordination and attornment obligations may be conditioned upon
the receipt from Mortgage Lender of a subordination, non-disturbance and
attornment agreement substantially in the form attached as Exhibit B to the
Mortgage Loan Agreement and with such changes as may be commercially reasonably
requested by Tenant. To the extent any such Tenant’s subordination and
attornment obligations under any such new Lease are conditioned on the receipt
of a subordination, non-disturbance and attornment agreement from Mortgage
Lender, Borrower shall, or shall cause Property Owner to, pay all reasonable,
out-of-pocket costs and expenses (including attorney’s fees) of Lender and
Mortgage Lender incurred in connection with the preparation, negotiation,
execution and delivery of such subordination, non-disturbance and attornment
agreement.

(b) All new Leases which are Major Leases and all new TRS Leases, and all
terminations, renewals and amendments of Major Leases or TRS Leases (other than
in accordance with Section 2.4 hereof and of the Mortgage Loan Agreement), and
any surrender of rights under any Major Lease or TRS Lease (other than in
accordance with Section 2.4 hereof and of the Mortgage Loan Agreement), shall be
subject to the prior written consent of Lender, which consent, in the absence of
a continuing Event of Default, shall not be unreasonably withheld, delayed or
conditioned. Each request for approval of a Lease which is submitted to Lender
in an envelope marked “URGENT – LENDER’S ATTENTION REQUIRED WITHIN 10 BUSINESS
DAYS”, together with a copy of the proposed Lease, a summary of the material

 

76



--------------------------------------------------------------------------------

economic terms thereof and any termination and other material options contained
therein, and copies of all written materials obtained by Borrower or Property
Owner in connection with its evaluation of the creditworthiness of the proposed
Tenant or, with respect to a proposed termination, a description of the reason
therefor, shall be deemed approved if Lender shall not have notified the
Borrower in writing of its disapproval within 10 Business Days after receipt of
such submission. For the avoidance of doubt, the deemed approval provision of
the immediately preceding sentence shall not apply to any proposed TRS Lease or
amendment thereto. Mortgage Lender’s execution and delivery of a subordination,
non-disturbance and attornment agreement to the Tenant of any future Major Lease
shall be subject to the approval of Lender, provided, that Lender shall be
deemed to have consented to the same if Lender has approved such Major Lease and
such subordination, non-disturbance and attornment agreement is in substantially
the form attached as Exhibit B to the Mortgage Loan Agreement, with such changes
as may be commercially reasonably requested by Tenant and a fully executed copy
thereof is delivered to Lender.

(c) Borrower shall cause Property Owner to (i) observe and perform (or cause to
be observed and performed) in a commercially reasonable manner all the material
obligations imposed upon the lessor under the Leases and the TRS Lease;
(ii) enforce in a commercially reasonable manner all of the material terms,
covenants and conditions contained (x) in the case of Leases, on the part of the
lessee or (y) in the case of TRS Leases, on the part of the TRS Lessees,
thereunder to be observed or performed, short of termination thereof, except
that Borrower may cause Property Owner to terminate (or cause the termination
of) any Lease following a material default thereunder by the respective Tenant
or, in the case of Leases which are not Material Leases, if such termination
would not have a Material Adverse Effect; (iii) not collect any of the rents
thereunder more than one month in advance of its due date (other than security
deposits held in accordance with the terms of this Agreement); (iv) not execute
any assignment of lessor’s interest in the Leases or TRS Leases or associated
rents other than the assignments of rents and leases under the Mortgages; and
(v) not cancel or terminate any guarantee of any of the Major Leases or TRS
Leases without the prior written consent of Lender, which consent, in the
absence of a continuing Event of Default, shall not be unreasonably withheld,
delayed or conditioned. Except as otherwise explicitly set forth herein
(including, without limitation, in Section 2.4 hereof and of the Mortgage Loan
Agreement), no TRS Lease may be terminated by Property Owner without the prior
written consent of Lender, which may be withheld in Lender’s sole discretion.

(d) Security deposits of Tenants under all Leases, whether held in cash or any
other form, shall not be commingled with any other funds of Borrower, Property
Owner, Property Owner GP or TRS Lessee and, if cash, Borrower shall cause the
same to be deposited (or caused to be deposited) by Property Owner or TRS Lessee
at such commercial or savings bank or banks as may be reasonably satisfactory to
Mortgage Lender (or Lender, if the Mortgage Loan is no longer outstanding or
Mortgage Lender is otherwise not requiring Property Owner or TRS Lessee to be in
compliance with Section 5.7(d) of the Mortgage Loan Agreement) and Property
Owner’s or TRS Lessee’s rights thereto pledged to Mortgage Lender (or Lender, if
the Mortgage Loan is no longer outstanding or Mortgage Lender is otherwise not
requiring Property Owner or TRS Lessee to be in compliance with Section 5.7(d)
of the Mortgage Loan Agreement). Any bond or other instrument which Property
Owner or TRS Lessee is permitted to hold in lieu of cash security deposits under
any applicable Legal Requirements shall be

 

77



--------------------------------------------------------------------------------

maintained in full force and effect unless replaced by cash deposits as
described above, shall be issued by an institution reasonably satisfactory to
Mortgage Lender (or Lender, if the Mortgage Loan is no longer outstanding or
Mortgage Lender is otherwise not requiring Property Owner or TRS Lessee to be in
compliance with Section 5.7(d) of the Mortgage Loan Agreement), shall (if not
prohibited by any Legal Requirements) name Mortgage Lender as payee or mortgagee
(or name Lender as payee, if the Mortgage Loan is no longer outstanding or
Mortgage Lender is otherwise not requiring Property Owner or TRS Lessee to be in
compliance with Section 5.7(d) of the Mortgage Loan Agreement) thereunder (or be
fully assignable to Mortgage Lender (or Lender, if the Mortgage Loan is no
longer outstanding or Mortgage Lender is otherwise not requiring Property Owner
or TRS Lessee to be in compliance with Section 5.7(d) of the Mortgage Loan
Agreement)) or may name Property Owner or TRS Lessee as payee thereunder so long
as such bond or other instrument is pledged to Mortgage Lender (or Lender, if
the Mortgage Loan is no longer outstanding or Mortgage Lender is otherwise not
requiring Property Owner or TRS Lessee to be in compliance with Section 5.7(d)
of the Mortgage Loan Agreement) as security for the Indebtedness and shall, in
all respects, comply with any applicable Legal Requirements and otherwise be
reasonably satisfactory to Mortgage Lender (or Lender, if the Mortgage Loan is
no longer outstanding or Mortgage Lender is otherwise not requiring Property
Owner or TRS Lessee to be in compliance with Section 5.7(d) of the Mortgage Loan
Agreement). Borrower shall (or shall cause Property Owner or TRS Lessee to),
upon Lender’s request, provide Lender with evidence reasonably satisfactory to
Lender of Borrower’s, Property Owner’s and TRS Lessee’s compliance with the
foregoing. During the continuance of any Event of Default, subject to the rights
of Mortgage Lender under the Mortgage Loan Documents, Borrower shall (or shall
cause Property Owner or TRS Lessee to), upon Lender’s request, deposit with
Lender in an Eligible Account pledged to Lender an amount equal to the aggregate
security deposits of the Tenants (and any interest theretofore earned on such
security deposits and actually received by Property Owner or TRS Lessee) which
Property Owner or TRS Lessee had not returned to the applicable Tenants or
applied in accordance with the terms of the applicable Lease, and Lender shall
hold such security deposits in a segregated account in accordance with the
applicable Lease.

(e) Borrower shall provide a copy of each notice of default or event of default
delivered or received by Property Owner under the TRS Leases.

5.8. Plan Assets, etc. Borrower will do, or cause to be done, all things
necessary to ensure that none of it, Property Owner, Property Owner GP or TRS
Lessee will be deemed to hold Plan Assets at any time.

5.9. Further Assurances. Borrower shall, and shall cause Property Owner,
Property Owner GP and TRS Lessee to, at Borrower’s sole cost and expense, from
time to time as reasonably requested by Lender, execute, acknowledge, record,
register, file and/or deliver, or cause to be executed, acknowledged, recorded,
registered, filed and/or delivered, to Lender such other instruments,
agreements, certificates and documents (including Uniform Commercial Code
financing statements and amended or replacement pledges) as Lender may
reasonably request to evidence, confirm, perfect and maintain the Liens securing
or intended to secure the obligations of Borrower, Property Owner, Property
Owner GP, TRS Lessee, Encumbered Property Owners, Operating Partnership and
Sponsor under the Loan Documents or to facilitate a replacement of the Mortgage
Loan Cash Management Bank pursuant to Section 3.1(c) of the Mortgage Loan

 

78



--------------------------------------------------------------------------------

Agreement or a bifurcation of the Note pursuant to Sections 1.3(c) and/or
9.7(a), in each case, if reasonably requested by Lender, and do and execute all
such further lawful and reasonable acts, conveyances and assurances for the
better and more effective carrying out of the intents and purposes of this
Agreement and the other Loan Documents as Lender shall reasonably request from
time to time. The provisions set forth in this Section 5.9 shall be subject to
the limitation set forth in the final sentence of Section 1.3(c).

5.10. Management of Collateral and Mortgage Loan Collateral.

(a) Each Mortgaged Property shall be managed at all times by an Approved
Property Manager pursuant to an Approved Management Agreement. As a condition to
the Closing (or reasonably promptly after the Closing Date), except as otherwise
expressly set forth herein, each Approved Property Manager shall agree with
Lender in writing that its Approved Management Agreement, and all fees
(including any incentive fees) thereunder, are subject and subordinate to the
Indebtedness and that no fees payable (including any incentive fees) thereunder
shall accrue as between such Approved Property Manager and Lender as a result of
Property Owner’s or TRS Lessee’s failure to pay any amounts (without in any way
implying any obligation on the part of Lender to pay any fees payable by
Property Owner or TRS Lessee to any Approved Property Manager), and that such
Approved Management Agreement may be terminated under the circumstances set
forth herein, and that such Approved Property Manager shall release Borrower,
Property Owner and TRS Lessee from any and all liabilities of any and every kind
accruing prior to the date of any foreclosure or conveyance in lieu of
foreclosure by Lender. Borrower may permit Property Owner from time to time to
appoint one or more successor managers, which successor managers shall be
Approved Property Managers, to manage Mortgaged Properties pursuant to one or
more Approved Management Agreements, and such successor managers shall execute
for Lender’s benefit Subordinations of Property Management Agreement in form and
substance reasonably satisfactory to Lender. Borrower may permit Property Owner
or TRS Lessee to, from time to time modify or replace an Approved Management
Agreement, but any material modification or replacement agreement shall be
subject to Lender’s prior written consent (which consent shall not, in the
absence of a continuing Event of Default, be unreasonably withheld, delayed or
conditioned) and, in the event of the Securitization of the Loan, Rating
Confirmation. No new Approved Management Agreement hereafter entered into shall
provide for management fees in excess of 4% of gross revenues without Lender’s
prior written consent.

(b) Each Mortgaged Property shall at all times be branded pursuant to an
Approved Franchise Agreement between Property Owner or TRS Lessee and an
Approved Franchisor. Notwithstanding the foregoing, Lender agrees that, if the
Borrower requests Lender’s consent to the replacement of any existing franchisor
for one or more of the Mortgaged Properties with a Person that is a franchisor
in respect of any of the other Mortgaged Properties and such replacement
franchisor is within a lower chain scale (as defined by Smith Travel Research)
than the franchisor it will succeed, Lender shall promptly, and in any case
within 30 days of request by the Borrower and Lender’s receipt of the net
present value calculation described below, consent to such replacement, provided
only that the net present value of the Mortgaged Property would be greater after
giving effect to the new franchise agreement than the net present value of the
Mortgaged Property before giving effect thereto as substantiated by a net
present value analysis prepared by Borrower (or, as applicable, Property Owner
or TRS Lessee),

 

79



--------------------------------------------------------------------------------

that includes cash flows projections under which the proposed successor
franchisor and the existing franchisor would franchise the hotel at the
Mortgaged Property, including any required capital expenditures (i.e., a
comparative analysis as to the economic benefit of the successor franchisor
assuming such role). Borrower may permit Property Owner or TRS Lessee to, from
time to time modify an Approved Franchise Agreement or replace an Approved
Franchisor with a successor Approved Franchisor pursuant to an Approved
Franchise Agreement, but any such modification or replacement of an Approved
Franchise Agreement shall be subject to Lender’s prior written consent (which
consent shall not, in the absence of a continuing Event of Default, be
unreasonably withheld, delayed or conditioned) and Lender’s receipt of a
Franchise Comfort Letter from the successor Approved Franchisor.

(c) Borrower shall cause Property Owner to cause TRS Lessee and each Approved
Property Manager (including any successor Approved Property Manager) to maintain
at all times worker’s compensation insurance as required by any applicable
Governmental Authority.

(d) Borrower shall notify Lender in writing of any material default of Property
Owner, TRS Lessee or an Approved Property Manager under any of the Approved
Management Agreements, after the expiration of any applicable cure periods, of
which Borrower or Property Owner has actual knowledge. Lender shall have the
right, after reasonable notice to Borrower, Property Owner or TRS Lessee and in
accordance with the applicable Subordination of Property Management Agreement,
to cure material defaults of Property Owner or TRS Lessee under such Approved
Management Agreement. Any reasonable out-of-pocket expenses incurred by Lender
to cure any such default in accordance with such Subordination of Property
Management Agreement shall constitute a part of the Indebtedness and shall be
due from Borrower upon demand by Lender. Notwithstanding anything to the
contrary, in the case of a default by Property Owner or TRS Lessee under any
Approved Management Agreement relating to a failure to provide adequate working
capital in respect of payroll and related employee expenses or otherwise,
Borrower shall, or shall cause Property Owner or TRS Lessee to, cure any such
default promptly upon its or Property Owner’s or TRS Lessee’s receipt of notice
thereof from the applicable Approved Property Manager and in any event by no
later than five Business Days prior to the expiration of any applicable cure
periods provided under the applicable Approved Management Agreement.

(e) Upon the occurrence and during the continuance of an Event of Default,
Lender may, in its sole discretion, (1) terminate or require Borrower to
terminate, or cause to be terminated, one or more of the Approved Management
Agreements and engage one or more Approved Property Managers selected by Lender
to serve as replacement Approved Property Managers pursuant to Approved
Management Agreements; and/or (2) to the extent permitted under the Approved
Franchise Agreements, terminate or require Borrower to terminate, or cause to be
terminated, one or more of the Approved Franchisors and, if requested by Lender,
engage one or more Approved Franchisors selected by Lender to serve as
replacement Approved Franchisors pursuant to Approved Franchise Agreements.

(f) Upon the filing of a bankruptcy petition or the occurrence of a similar
event with respect to an Approved Property Manager or Approved Franchisor, or a
material default by an Approved Property Manager or Approved Franchisor that is
reasonably likely to

 

80



--------------------------------------------------------------------------------

have a Material Adverse Effect upon the applicable Mortgaged Property (beyond
the expiration of any applicable cure period) under an Approved Management
Agreement or Approved Franchise Agreement,

(i) to the extent permitted under the applicable Approved Management Agreement
or the applicable Subordination of Property Management Agreement, Lender may, in
its sole discretion, require Borrower to terminate, or cause to be terminated,
the applicable Approved Management Agreement and cause Borrower to engage, or
cause to be engaged, one or more replacement Approved Property Managers pursuant
to Approved Management Agreements; and

(ii) to the extent permitted under the applicable Approved Franchise Agreement,
Lender may, in its sole discretion, require Borrower to terminate, or cause to
be terminated, the applicable Approved Franchise Agreement and cause Borrower to
engage, or cause to be engaged, one or more replacement Approved Franchisors
pursuant to Approved Franchise Agreements.

(g) Notwithstanding anything herein to the contrary, in connection with the
closing, Lender agrees to enter into reasonably satisfactory subordination and
non-disturbance agreements with Hilton brands with respect to any Approved
Management Agreements that terminate within 18 months after the Closing Date,
pursuant to which Lender will not have the termination rights specified herein;
provided, that any renewal or replacement thereof shall be subject to the
subordination and other requirements specified herein without regard to this
clause (g). In addition, notwithstanding anything herein to the contrary, in
connection with the closing, Lender agrees to enter into reasonably satisfactory
subordination and non-disturbance agreements with Hyatt brands with respect to
any Approved Management Agreement, pursuant to which Lender will not have the
termination rights specified herein; provided, that any renewal or replacement
thereof shall be subject to the subordination and other requirements specified
herein without regard to this clause (g). Finally, notwithstanding anything
herein to the contrary, in connection with the closing, Lender agrees to enter
into reasonably satisfactory subordination agreements with (i) McKibbon Hotel
Management, Inc., (ii) Andrus Hotel management, LLC and (iii) Huntington Pacific
Hotels, LLC with respect to any Approved Management Agreements, pursuant to
which Lender will not have the termination rights specified herein; provided
that any renewal or replacement thereof shall be subject to the subordination
and other requirements specified herein without regard to this clause (g).

5.11. Certain Notices and Reports.

(a) Borrower shall give Lender prompt notice (containing reasonable detail) of
(w) any Material Adverse Effect or any Portfolio Material Adverse Effect, in
either case, as reasonably determined by Borrower, including the termination or
cancellation of terrorism or other insurance required by the Mortgage Loan
Agreement, (x) any Mortgage Loan Event of Default or Junior Mezzanine Loan Event
of Default, (y) any event of default by an Encumbered Property Owner or any of
its Affiliates under any Encumbered Property Indebtedness Documents and (z) any
litigation or proceedings by any Governmental Authority pending or threatened in
writing against Borrower, Property Owner, Property Owner GP or TRS Lessee which
is reasonably likely to have a Material Adverse Effect or a Portfolio Material
Adverse Effect.

 

81



--------------------------------------------------------------------------------

(b) Borrower shall deliver, or cause to be delivered, to Lender copies of the
periodic reports delivered to Property Owner or TRS Lessee by the Approved
Property Managers and the Approved Franchisors pursuant to the respective
Approved Management Agreements and Approved Franchise Agreements.

(c) Borrower shall deliver, or cause to be delivered, to Lender copies of all
periodic financial statements and reports with respect to the Encumbered
Properties as are required to be delivered to any lender under any Encumbered
Property Indebtedness Documents applicable thereto, in each case as and when
such reports are required to be delivered to such lender (subject to any
extended time period or waiver by such lender).

5.12. Annual Financial Statements. As soon as available, and in any event within
90 days after the close of each Fiscal Year, Borrower shall furnish, or cause to
be furnished, to Lender, on a Mortgaged Property by Mortgaged Property basis,
balance sheets of Borrower and Property Owner as of the end of such year,
together with related statements of income and equityholders’ capital for such
Fiscal Year, audited by a “Big Four” accounting firm (or another independent
accounting firm of national repute reasonably approved by Lender) whose opinion
shall be to the effect that such financial statements have been prepared in
accordance with GAAP and shall not be qualified as to the scope of the audit or
as to the status of Borrower or Property Owner as a going concern. Together with
Borrower’s and Property Owner’s annual financial statements, Borrower shall
furnish, or cause to be furnished, to Lender:

(i) a statement of cash flows for Property Owner;

(ii) an annual report for the most recently completed Fiscal Year, describing
Capital Expenditures (stated separately with respect to any project costing in
excess of $500,000), Tenant Improvements and Leasing Commissions; and

(iii) such other information as Lender shall reasonably request.

5.13. Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter (including year-end),
Borrower shall furnish, or cause to be furnished, to Lender, on a Mortgaged
Property by Mortgaged Property basis, quarterly and year-to-date unaudited
financial statements prepared for such fiscal quarter with respect to Borrower
and Property Owner, including balance sheets and operating statement as of the
end of such Fiscal Quarter, together with related statements of income,
equityholders’ capital and cash flows for such Fiscal Quarter and for the
portion of the Fiscal Year ending with such Fiscal Quarter, which statements
shall be accompanied by an Officer’s Certificate certifying that the same are
true and correct and were prepared in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments. Each such quarterly
report from Borrower and Property Owner shall be accompanied by the following:

(i) a statement in reasonable detail which calculates Net Operating Income for
each of the Fiscal Quarters in the Test Period ending in such Fiscal Quarter, in
the case of each such Fiscal Quarter, ending at the end thereof;

 

82



--------------------------------------------------------------------------------

(ii) then current franchise reports, average daily room rates and occupancy
reports; and

(iii) such other information as Lender shall reasonably request.

5.14. Monthly Financial Statements. Until the occurrence of a Securitization and
during the continuance of a Trigger Period, Initial Cash Flow Reserve Period,
Event of Default or Junior Mezzanine Loan Event of Default (or, in the case of
item (ii) below, at all times), Borrower shall furnish, or cause to be
furnished, within 30 days after the end of each calendar month (other than the
calendar month immediately following the final calendar month of any Fiscal Year
or Fiscal Quarter), monthly and year-to-date unaudited financial statements
prepared on a Mortgaged Property by Mortgaged Property basis for the applicable
month with respect to Borrower and Property Owner, including a balance sheet and
operating statement as of the end of such month, together with related
statements of income, equityholders’ capital and cash flows for such month and
for the portion of the Fiscal Year ending with such month, which statements
shall be accompanied by an Officer’s Certificate certifying that the same are
true and correct and were prepared in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments. Each such monthly
report from Borrower and Property Owner shall be accompanied by the following:

(i) then current franchise reports, STR reports, average daily room rates and
occupancy reports; and

(ii) such other information as Lender shall reasonably request.

5.15. Insurance. Borrower shall cause Property Owner to obtain and maintain with
respect to each of the Mortgaged Properties, the Policies of insurance required
to be maintained pursuant to the provisions of Section 5.15 of the Mortgage Loan
Agreement. Borrower shall cause (or shall cause Property Owner to cause) Lender
at all times to be named as an additional insured (but not a “loss payee” unless
and until the Mortgage Loan is no longer outstanding) under the Policies and
shall deliver, or cause to be delivered, to Lender evidence, reasonably
satisfactory to Lender, of the insurance described in Section 5.15 hereof and of
the Mortgage Loan Agreement.

5.16. Casualty and Condemnation.

(a) Borrower shall give, or cause to be given, prompt notice to Lender of any
Casualty or Condemnation. In the event any Casualty or Condemnation in respect
of which Mortgage Lender applies Loss Proceeds toward the prepayment of the
Mortgage Loan, all excess Loss Proceeds remaining after the Mortgage Loan has
been paid in full shall be applied toward the prepayment of the Loan and shall
be accompanied by interest through the end of the applicable Interest Accrual
Period (calculated as if the amount prepaid were outstanding for the entire
Interest Accrual Period during which the prepayment is applied). If the Note has
been bifurcated into multiple Note Components pursuant to Section 1.3(c), all
prepayments of the Loan applied toward such Note shall be applied to the Note
Components of such Note in ascending order of interest rate (i.e., first to the
Note Component with the lowest Component Spread until its outstanding principal
balance has been reduced to zero, then to the Note Component with the second
lowest Component Spread until its outstanding principal balance has been reduced
to zero, and so on).

 

83



--------------------------------------------------------------------------------

(b) Borrower shall provide, or cause Property Owner to provide, to Lender copies
of all insurance claims and settlement notices, and in the case where the Loss
Proceeds are applied towards restoration of the applicable Mortgaged Property
under the Mortgage Loan Agreement, copies of the plans and specifications,
architect’s certificates, waivers of lien, contractor’s sworn statements, plans,
bonds, plats of survey and such other documents as Lender may reasonably
request, to the extent delivered to Mortgage Lender.

(c) In the event the Mortgage Loan is paid in full, the provisions of
Section 5.16 of the Mortgage Loan Agreement as in effect on the date hereof
(subject to any amendments approved by Lender unless such approval is not
required hereunder) shall apply herein and Borrower and Lender shall each have
the same rights and obligations with respect to Loss Proceeds, availability of
funds, claims adjustments and the restoration of any Property, as provided
therein between Property Owner and Mortgage Lender.

5.17. Annual Budget. Borrower has previously delivered to Lender (for
informational purposed only) the Annual Budget (covering both Operating Expenses
and Capital Expenditures) for the Mortgaged Properties for the 2007 Fiscal Year.
At least 15 days prior to the commencement of each subsequent Fiscal Year during
the term of the Loan, and at least 30 days after the commencement of any Trigger
Period or Event of Default (provided such Event of Default is then continuing),
Borrower shall deliver, or cause to be delivered, to Lender an Annual Budget for
the Mortgaged Properties prepared by Property Owner in good faith for the
ensuing Fiscal Year and, promptly after preparation thereof, any subsequent
revisions thereto. Such Annual Budget, and any revisions thereto, shall be
subject to Lender’s approval during the continuance of a Trigger Period, Initial
Cash Flow Reserve Period or Event of Default; it being agreed that during the
continuance of a Trigger Period or an Initial Cash Flow Reserve Period (and
provided no Event of Default is the continuing), such Lender approval shall not
be unreasonably withheld, conditioned or delayed. Such Annual Budget, in the
absence of the continuance of a Trigger Period, Initial Cash Flow Reserve Period
or Event of Default, as so delivered, and, during the continuance of a Trigger
Period, Initial Cash Flow Reserve Period or Event of Default, as so approved, is
referred to herein as the “Approved Annual Budget”).

5.18 Franchise Agreements. Borrower shall, or shall cause Property Owner and TRS
Lessee to, (i) comply with all material terms, conditions and covenants of the
Approved Franchise Agreements; (ii) promptly deliver to Lender a true and
complete copy of each and every notice of material default received by Property
Owner or TRS Lessee with respect to any obligation of Property Owner or TRS
Lessee under any Approved Franchise Agreement; (iii) deliver to Lender copies of
any written notices of material default or event of default delivered by
Property Owner or TRS Lessee under any Franchise Agreement; and (iv) not amend,
modify or terminate any Franchise Agreement other than in accordance with
Section 5.10(b).

5.19. General Indemnity. Borrower shall indemnify, reimburse, defend and hold
harmless Lender and its officers, directors, employees and agents (collectively,
the “Indemnified Parties”) for, from and against any and all Damages of any kind
or nature whatsoever which may be imposed on, incurred by, or asserted against
the Indemnified Parties,

 

84



--------------------------------------------------------------------------------

in any way relating to or arising out of the making or holding or enforcement of
the Loan by Lender or the administration of the Transaction to the extent
resulting, directly or indirectly, from any claim (including any Environmental
Claim) made (whether or not in connection with any legal action, suit, or
proceeding) by or on behalf of any Person; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder for its own
fraud, bad faith, gross negligence or willful misconduct. The provisions of, and
undertakings and indemnification set forth in, this Section 5.19 shall survive
the satisfaction and payment in full of the Indebtedness and termination of this
Agreement.

5.20 TRS Lessee.

(a) With respect to TRS Lessee’s operation of the Mortgaged Properties, Borrower
shall cause Property Owner to cause TRS Lessee to comply with all of the
covenants set forth in (i) this Agreement as if TRS Lessee were the Property
Owner hereunder and (ii) the Mortgage Loan Agreement as if TRS Lessee were the
“Borrower” thereunder. Borrower shall cause each Encumbered Property Owner,
promptly upon receipt of any notice of breach or default under any Encumbered
Property Indebtedness Documents, to deliver a copy of the same to Lender and to
grant access to, and otherwise cooperate with, Lender to permit Lender to cure
such default to the same extent, and subject to the same conditions, as the
right granted to Lender under Section 7.2(c) to cure an Event of Default with
respect to any Mortgaged Property. The costs and expenses incurred by Lender in
exercising rights under this paragraph (including reasonable attorneys’ fees),
with interest at the Default Rate for the period after notice from Lender that
such costs or expenses were incurred to the date of payment to Lender, shall
constitute a portion of the Indebtedness, shall be secured by the Pledge
Agreement and other Loan Documents and shall be due and payable to Lender upon
demand therefor.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Documents or in any TRS Lease, upon the foreclosure or transfer in lieu of
foreclosure of all or any part of the Collateral, Lender shall terminate any TRS
Lease without payment of any termination fee, penalty or other amount.

5.21 Encumbered Property Indebtedness. Borrower shall cause each Encumbered
Property Owner to comply in all material respects with all of their respective
obligations and liabilities under the Encumbered Property Indebtedness Documents
to which each is a party, in each case except to the extent that any failure to
so comply would not have a material adverse effect on the value of the
Encumbered Properties or the collateral securing the Encumbered Property Pledge
Agreements taken as a whole. Borrower shall cause each Encumbered Property
Owner, promptly upon receipt of any notice of breach or default under any
Encumbered Property Indebtedness Documents, to deliver a copy of the same to
Lender and to grant access to, and otherwise cooperate with, Lender to permit
Lender to cure such default to the same extent, and subject to the same
conditions, as the right granted to Lender under Section 7.2(c) to cure an Event
of Default with respect to any Mortgaged Property. The costs and expenses
incurred by Lender in exercising rights under this paragraph (including
reasonable attorneys’ fees), with interest at the Default Rate for the period
after notice from Lender that such costs or expenses were incurred to the date
of payment to Lender, shall constitute a portion of the Indebtedness, shall be
secured by the Mortgages and other Loan Documents and shall be due and payable
to Lender upon demand therefor.

 

85



--------------------------------------------------------------------------------

5.22 REA Covenants.

(a) Borrower covenants and agrees as follows:

(i) Borrower shall comply (or cause compliance) with all material terms,
conditions and covenants of each of the REAs;

(ii) Borrower shall promptly deliver (or cause to be delivered) to Lender a true
and complete copy of each and every notice of default received by Property Owner
or TRS Lessee with respect to any obligation of Property Owner or TRS Lessee
under the provisions of any of the REAs;

(iii) Borrower shall deliver (or cause to be delivered) to Lender copies of any
written notices of default or event of default relating to any of the REAs
served by Property Owner;

(iv) after the occurrence of an Event of Default, so long as the Loan is
outstanding, Borrower shall cause Property Owner not to grant or withhold any
consent, approval or waiver under any of the REAs without the prior written
consent of Lender; provided, that, with respect to matters for which any REA
expressly requires the consent of a mortgagee, Borrower shall at all times,
whether or not an Event of Default has occurred, cause Property Owner to obtain
the prior written consent of Mortgage Lender as and to the extent provided for
in the applicable REA and Borrower shall also obtain the prior written consent
of Lender with respect to any such matter; and

(v) Borrower shall deliver (or cause to be delivered) to each other party to an
REA written notice of the identity of Mortgage Lender on the date hereof and
each assignee of Mortgage Lender of which Borrower or Property Owner is given
notice in accordance with Section 9.4 if the terms of such REA provide that such
other party(ies) to the REA shall give notices of default thereunder to a lender
of which such other party(ies) have notice.

(b) Borrower shall pay (or cause to be paid) all fees, assessments and charges
payable pursuant to each of the REAs as and when the same become due and
payable.

(c) In the event proceeds of a Casualty or Condemnation with respect to any of
the Mortgaged Properties are required to be deposited into an account pursuant
to the relevant REA or Ground Lease, Borrower, to the fullest extent permitted
under the applicable REA or Ground Lease, shall cause such amounts to be
deposited into an Eligible Account, and any amounts released therefrom to
Borrower, Property Owner or TRS Lessee shall be deposited into the “Loss
Proceeds Account” (as defined in the Mortgage Loan Agreement) as set forth in
the Mortgage Loan Agreement.

5.23 Property Agreement Covenants.

(a) Borrower shall cause Property Owner and TRS Lessee to perform and observe,
in a timely manner, all of the covenants, conditions, obligations and agreements
of Property Owner and TRS Lessee under the Property Agreements and shall suffer
or permit no delinquency on its part to exist thereunder if such delinquency
would have a Material Adverse Effect.

(b) Borrower shall cause Property Owner and TRS Lessee to exercise all
reasonable efforts to enforce or secure the performance of each and every
obligation, covenant, condition and agreement to be performed by the franchisor,
manager, licensor, grantor or other contracting party under the Property
Agreements, if the failure to so enforce or secure such performance would have a
Material Adverse Effect.

 

86



--------------------------------------------------------------------------------

5.24 Covenants Regarding the Mortgage Loan.

(a) Without the written consent of Lender, Borrower shall not permit Property
Owner to amend or otherwise modify any of the Mortgage Loan Documents in any
respect, including, without limitation, the cash management provisions and the
insurance and casualty and condemnation provisions therein contained. Any
modification to the Mortgage Loan Documents in violation of this Section 5.24
shall be ineffective as against Lender, and shall constitute an Event of Default
hereunder unless Lender consents thereto in its sole discretion. Borrower shall
deliver to Lender copies of any and all modifications to the Mortgage Loan
Documents within five Business Days after execution thereof.

(b) During the continuance of any Mortgage Loan Event of Default, Lender may,
but without any obligation to do so and without notice to or demand on Borrower
or Property Owner and without releasing Borrower from any obligation hereunder,
take any action to cure such Mortgage Loan Event of Default. The actual costs
and expenses incurred by Lender in exercising rights under this paragraph
(including reasonable attorneys’ fees to the extent permitted by law), with
interest at the Default Rate for the period after notice from Lender that such
costs or expenses were actually incurred to the date of payment to Lender, shall
constitute a portion of the Indebtedness, shall be secured by the Pledge
Agreement and the other Loan Documents and shall be due and payable to Lender
upon demand therefor.

ARTICLE VI

NEGATIVE COVENANTS

6.1. Liens on the Mortgaged Properties and Collateral. None of Borrower,
Property Owner or, if applicable, any Single-Purpose Equityholder shall permit
or suffer the existence of any Lien on any of its assets, other than, in the
case of Borrower, the Mezzanine Loan Permitted Encumbrances and in the case of
Property Owner, the Mortgage Loan Permitted Encumbrances.

6.2. Ownership. Borrower shall not own any assets other than the equity
interests in Property Owner and Property Owner GP and assets related thereto
(including, without limitation, the Collateral). Borrower shall not permit
Property Owner GP to own any assets other than Property Owner GP’s general
partnership interests in Property Owner LP and assets related to Property Owner
GP’s role as the general partner of Property Owner LP. Borrower shall not permit
Property Owner to own any assets other than the Mortgage Loan Collateral and the
Mortgaged Properties, the related improvements, personal property, fixtures,

 

87



--------------------------------------------------------------------------------

intangibles, rights, intellectual property and any other property located
therein, used in connection therewith or necessary or incidental to the
operation of the Mortgaged Properties, or any proceeds of the foregoing.

6.3. Transfer. Borrower shall not (i) Transfer any Collateral, (ii) permit
Property Owner GP to Transfer Property Owner GP’s interest in Property Owner LP,
(iii) permit, and Borrower shall cause Property Owner GP to not permit, Property
Owner LP to issue any additional equity interests in Property Owner LP,
(iv) permit Property Owner GP to issue any additional equity interests in
Property Owner GP, (v) permit Property Owner LLC to issue any additional equity
interests in Property Owner LLC, (vi) permit Property Owner or Property Owner GP
to Transfer any of the Mortgage Loan Collateral, in each of the foregoing cases,
other than in compliance with Article II or Section 7.1(m) and other than the
replacement or other disposition of obsolete or non-useful personal property and
fixtures in the ordinary course of business, and Borrower shall not, and shall
not permit Property Owner to, hereafter file a declaration of condominium with
respect to the Mortgaged Properties. Notwithstanding anything to the contrary
contained in this Agreement, Borrower may, without the consent of Lender, permit
Property Owner to grant easements, restrictions, covenants, reservations and
rights of way in the ordinary course of business for access, water and sewer
lines, cable, telephone and telegraph lines, electric lines or other utilities
or for other similar purposes, provided, that no such Transfer, conveyance or
encumbrance shall materially impair the utility and operation of the affected
Mortgaged Property, materially reduce the value of such Mortgaged Property or
the Collateral or have a Material Adverse Effect or Portfolio Material Adverse
Effect. In connection with any Transfer permitted pursuant to this Section 6.3,
the execution and delivery by Mortgage Lender of any instrument reasonably
necessary or appropriate to release the portion of the Mortgaged Property
affected by such taking or such Transfer from the Lien of the applicable
Mortgage or, in the case of the second sentence of this Section 6.3, to
subordinate the Lien of the applicable Mortgage to such easements, restrictions,
covenants, reservations and rights of way or other similar grants, shall be
subject to Lender’s consent, provided, that Lender shall be deemed to have
consented to the same upon receipt by Lender of:

(a) 30 days prior written notice thereof;

(b) a copy of the instrument or instruments of Transfer;

(c) an Officer’s Certificate stating (x) with respect to any Transfer, the
consideration, if any, being paid for the Transfer and (y) that such Transfer
does not materially impair the utility and operation of the affected Property,
materially reduce the value of such Mortgaged Property or have a Portfolio
Material Adverse Effect;

(d) reimbursement of all of Lender’s reasonable costs and expenses (including,
reasonable attorneys’ fees) incurred in connection with such Transfer; and

(e) a fully executed copy of any such instrument duly executed by the Mortgage
Lender in accordance with the Mortgage Loan Agreement.

6.4. Debt. None of Borrower, Property Owner, Property Owner GP or TRS Lessee
shall have any Debt, other than Permitted Debt and Debt incurred in connection
with, and

 

88



--------------------------------------------------------------------------------

substantially simultaneously with, the repayment in full of (i) in the case of
Borrower, the Loan or (ii) in the case of Property Owner, to the extent such
repayment is permitted under this Agreement, the Mortgage Loan Agreement.

6.5. Dissolution; Merger or Consolidation. Borrower shall not, and shall not
permit Property Owner and, if applicable, any Single-Purpose Equityholder to,
(i) dissolve, terminate, liquidate, merge with or consolidate into another
Person or (ii) cause, permit or suffer TRS Lessee to dissolve, liquidate, merge
with or consolidate into another Person, in each case, without first causing the
Loan to be assumed by a Qualified Successor Borrower and the Mortgage Loan to be
assumed by a Qualified Successor Property Owner and/or Qualified Successor TRS
Lessee, as applicable, pursuant to Section 2.3.

6.6 Change in Business. Borrower shall not, and shall not permit, cause or
suffer Property Owner or TRS Lessee to, make any material change in the scope or
nature of its respective business objectives, purposes or operations or
undertake or participate in activities other than the continuance of its
respective business.

6.7. Debt Cancellation. Borrower shall not, and shall cause Property Owner,
Property Owner GP and TRS Lessee not to, cancel or otherwise forgive or release
any material claim or Debt owed to Borrower, Property Owner, Property Owner GP
or TRS Lessee, as the case may be, by any Person, except for adequate
consideration or in the ordinary course of its business.

6.8. Affiliate Transactions. Borrower shall not, and shall cause Property Owner,
Property Owner GP and TRS Lessee not to, enter into, or be a party to, any
transaction with any Affiliate of Borrower, Property Owner, Property Owner GP or
TRS Lessee, except on terms which are no less favorable to Borrower, Property
Owner, Property Owner GP or TRS Lessee, as the case may be, than would be
obtained in a comparable arm’s length transaction with an unrelated third party,
and except for (i) Approved Management Agreements entered into with an entity
described in clause (i) of the definition of “Approved Property Manager” (for so
long as such entity continues to be an Approved Property Manager hereunder),
provided that clause (h) of the definition of “Single-Purpose Entity” shall at
all times be satisfied, and the terms of the Approved Management Agreement are
substantially the same as would be negotiated by Property Owner on an arm’s
length basis with an unaffiliated third party and (ii) the Transfer of a
Mortgaged Property pursuant to Section 7.1(m).

6.9. Misapplication of Funds. Borrower shall not, and shall cause Property
Owner, Property Owner GP and TRS Lessee not to, (a) knowingly distribute any
Revenue or Loss Proceeds in violation of the provisions of this Agreement (and
shall promptly cause the reversal of any such distributions made in error of
which Borrower, Property Owner, Property Owner GP or TRS Lessee becomes aware),
(b) fail to remit amounts to the Mortgage Loan Cash Management Account as
required by Article III of this Agreement and/or Section 3.1 of the Mortgage
Loan Agreement, (c) fail to apply proceeds from the sale or refinancing of an
Encumbered Property in accordance with this Agreement, the Mortgage Loan
Agreement and the Junior Mezzanine Loan Agreements or (d) misappropriate any
security deposit or portion thereof.

 

89



--------------------------------------------------------------------------------

6.10. Place of Business. Borrower shall not, and shall cause Property Owner,
Property Owner GP and TRS Lessee not to, change its chief executive office or
its principal place of business without giving Lender at least 30 days’ prior
written notice thereof and promptly providing Lender such information as Lender
may reasonably request in connection therewith.

6.11. Modifications and Waivers. Unless otherwise consented to in writing by
Lender, which consent, in the absence of a continuing Event of Default, shall
not be unreasonably withheld, delayed or conditioned:

(i) Borrower shall not permit Property Owner or TRS Lessee to amend, modify,
terminate, renew, surrender any material rights or remedies under, or materially
default under, any Major Lease, or enter into any Major Lease, except in
compliance with Section 5.7;

(ii) None of Borrower, Property Owner, Property Owner GP, TRS Lessee or, if
applicable, any Single-Purpose Equityholder shall terminate, amend or modify any
provision in its organizational documents (including, without limitation, any
operating agreement, limited partnership agreement, by-laws, certificate of
formation, certificate of limited partnership or certificate of incorporation)
relating to qualification as a “Single-Purpose Entity” or as may be otherwise
prohibited by the terms thereof;

(iii) Borrower shall not permit Property Owner or TRS Lessee to amend, modify,
terminate, renew, surrender any rights or remedies under, or materially default
under, or enter into, any Approved Management Agreement or Approved Franchise
Agreement, except in compliance with Section 5.10;

(iv) Borrower shall not permit Property Owner or TRS Lessee to materially amend,
materially modify, terminate, renew, surrender any rights or remedies under, or
materially default under, or enter into, any Ground Lease or TRS Lease (other
than in accordance with Section 2.4 hereof and of the Mortgage Loan Agreement);

(v) except as would not reasonably be likely to have a Material Adverse Effect,
Borrower shall not permit Property Owner or TRS Lessee to amend, modify,
terminate, renew, surrender any rights or remedies under, or materially default
under, or enter into, any REA;

(vi) Borrower shall not permit Property Owner or TRS Lessee to (x) sell, assign,
transfer, mortgage or pledge any Property Agreement or any such right or
interest under any Property Agreement or (y) subject to Section 5.10 with
respect to Approved Management Agreements, cancel, terminate, amend, supplement
or modify any Property Agreement (other than, in each case, TRS Leases which
shall be subject to clause (i) above), in either case, if such action would have
a Material Adverse Effect or is otherwise prohibited under this Agreement; and

(vii) except as would not reasonably be likely to have a Material Adverse
Effect, Borrower shall not permit Property Owner or TRS Lessee to amend, modify,
terminate, renew, surrender any rights or remedies under, or materially default
under, or enter into, any other Material Agreement.

 

90



--------------------------------------------------------------------------------

6.12. ERISA.

(a) Borrower shall not maintain or contribute to, or agree to maintain or
contribute to, or permit any of Property Owner, Property Owner GP, TRS Lessee or
any ERISA Affiliate of Borrower, Property Owner, Property Owner GP or TRS Lessee
to maintain or contribute to or agree to maintain or contribute to, any employee
benefit plan (as defined in Section 3(3) of ERISA) subject to Title IV or
Section 302 of ERISA or Section 412 of the Code. Borrower shall not incur or be
subject to, and shall not permit Property Owner, Property Owner GP, TRS Lessee
or any of their respective ERISA Affiliates to incur or be subject to, any
liability under Title IV or Section 302 of ERISA or Section 412 of the Code.

(b) Borrower shall not, and shall cause Property Owner, Property Owner GP and
TRS Lessee not to, engage in a non-exempt prohibited transaction under
Section 406 of ERISA, Section 4975 of the Code, or substantially similar
provisions under federal, state or local laws, rules or regulations or in any
transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Notes, this
Agreement, the Pledge Agreement or any other Loan Document) to be a non-exempt
prohibited transaction under such provisions, in either case, which could
subject Borrower, Property Owner, Property Owner GP, TRS Lessee or Lender to a
tax or penalty imposed by either Section 4975 of the Code or Section 502(i) of
ERISA, and/or litigation risk, in an amount that would be material.

6.13. Alterations and Expansions. During the continuance of a Trigger Period,
Initial Cash Flow Reserve Period or Event of Default, Borrower shall not, and
shall cause Property Owner not to, perform or contract to perform any Capital
Expenditures that are not consistent with the Approved Annual Budget. Borrower
shall not, and shall cause Property Owner not to, perform or contract to perform
any Material Alteration without the prior written consent of Lender, which
consent (in the absence of a continuing Event of Default) shall not be
unreasonably withheld, delayed or conditioned. With regard to any action
described in this Section 6.13 for which Lender’s consent is required, Lender
shall not withhold, condition or delay its consent or disapproval to any such
action for more than ten Business Days after request for approval thereof has
been made, or caused to be made, by Borrower, accompanied by a detailed
description of the request for which approval is sought, provided, that Borrower
submits, or cause to be submitted, such request for Lender’s approval in an
envelope marked “URGENT – LENDER’S ATTENTION REQUIRED WITHIN TEN BUSINESS DAYS”.
If Lender shall fail to respond to Borrower’s request to approve or disapprove
same within ten Business Days of Lender’s receipt thereof, Borrower may deliver,
or cause to be delivered, to Lender a second request for consent in an envelope
marked “LENDER’S FAILURE TO RESPOND TO THE ENCLOSED REQUEST WITHIN TEN BUSINESS
DAYS SHALL BE DEEMED LENDER’S APPROVAL.” In the event Lender fails to approve or
disapprove such request within ten Business Days of Lender’s receipt of such
second request, such request shall be deemed approved.

In the event that Lender fails to either approve such request or disapprove such
request (together with its reasons therefor) for more than ten Business Days
after receipt thereof,

 

91



--------------------------------------------------------------------------------

the action that was the subject of said request shall be deemed approved. If
Lender’s consent is requested hereunder with respect to a Material Alteration,
Lender may retain a construction consultant reasonably acceptable to Borrower to
review such request and, if such request is granted, Lender may retain a
construction consultant reasonably acceptable to Borrower to inspect the work
from time to time. Borrower shall, on demand by Lender, reimburse Lender for the
reasonable fees and disbursements of such consultant.

6.14. Advances and Investments. Borrower shall not, and shall cause Property
Owner, TRS Lessee and any Single-Purpose Equityholder not to, lend money or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any Person, except for Permitted Investments.

6.15. Single-Purpose Entity; Qualified TRS Lessee. None of Borrower, Property
Owner or Property Owner GP shall cease to be a Single-Purpose Entity. No TRS
Lessee shall cease to be a Qualified TRS Lessee.

6.16. Zoning and Uses. Borrower shall not, and shall cause Property Owner not
to, do any of the following:

(i) initiate or support any limiting change in the permitted uses of any of the
Mortgaged Properties (or to the extent applicable, zoning reclassification of
any of the Mortgaged Properties) or any portion thereof, seek any variance under
existing land use restrictions, laws, rules or regulations (or, to the extent
applicable, zoning ordinances) applicable to any Mortgaged Property, or use or
permit the use of any Mortgaged Property in a manner that would result in the
use of such Mortgaged Property becoming a nonconforming use under applicable
land-use restrictions or zoning ordinances or that would violate the terms of
any Major Lease, Legal Requirement or Permitted Encumbrance in a manner that
would have a Material Adverse Effect;

(ii) consent to any modification, amendment or supplement to any of the terms of
any Permitted Encumbrance in a manner that would have a Material Adverse Effect,
or default in any of its material obligations under a Permitted Encumbrance;

(iii) impose or consent to the imposition of any restrictive covenants,
easements or encumbrances upon a Mortgaged Property in any manner that would
have a Material Adverse Effect;

(iv) execute or file any subdivision plat affecting the Mortgaged Properties, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising the Mortgaged Properties, if same would have a Material Adverse
Effect; or

(v) permit or consent to any of the Mortgaged Properties being used by the
public or any Person in such manner as might make possible a claim of adverse
usage or possession or of any implied dedication or easement.

6.17. Waste. Borrower shall not, and shall cause Property Owner not to, commit
or permit any waste on the Mortgaged Properties so as to result in a Material
Adverse Effect, nor take any actions that might invalidate any insurance
required to be carried on the Mortgaged Properties pursuant to this Agreement
(and Borrower shall promptly correct, or cause to be corrected, any such actions
of which Borrower or Property Owner becomes aware).

 

92



--------------------------------------------------------------------------------

6.18 TRS Lessee. With respect to TRS Lessee’s operation of the Properties,
Borrower shall cause TRS Lessee to comply with all of the negative covenants set
forth in this Agreement and no default hereunder shall be excused by virtue of
the fact that such default was caused by a TRS Lessee (by way of example, if any
TRS Lessee initiated a zoning change not permitted hereunder, the same shall
constitute a violation of Section 6.16).

6.19. Refinancing of the Mortgage Loan. Borrower shall not permit Property Owner
to replace the Mortgage Loan with other mortgage financing secured by all or any
of the Properties without Lender’s prior written consent unless the Loan is
contemporaneously repaid in full.

ARTICLE VII

DEFAULTS

7.1. Event of Default. The occurrence of any one or more of the following events
shall be, and shall constitute the commencement of, an “Event of Default”
hereunder (any Event of Default which has occurred shall continue unless and
until waived by Lender in its sole discretion):

(a) Payment.

(i) Borrower shall default in the payment when due of any principal or interest
owing hereunder or under the Notes (including any mandatory prepayment required
hereunder); provided that it shall not be an Event of Default if such payment is
not paid when due if (x) there are sufficient sums on deposit in the Mortgage
Loan Cash Management Account for payment of such amounts and Lender’s access to
such funds has not been inhibited or prevented in any manner whatsoever due to
circumstances or events which are directly related to Borrower or Property Owner
and (y) Mortgage Lender is affirmatively obligated under the Mortgage Loan
Documents to remit such amounts to Lender; or

(ii) Borrower shall default, and such default shall continue for at least five
Business Days after notice to Borrower that such amounts are owing, in the
payment when due of fees, expenses or other amounts owing hereunder, under the
Notes or under any of the other Loan Documents (other than principal and
interest owing hereunder or under the Notes); provided that it shall not be an
Event of Default if such payment is not paid when due if (x) there are
sufficient sums on deposit in the Mortgage Loan Cash Management Account for
payment of such amounts as well as all principal and interest then due and
payable, and Lender’s access to such funds has not been inhibited or prevented
in any manner whatsoever due to circumstances or events which are directly
caused by Borrower or Property Owner and (y) Mortgage Lender is affirmatively
obligated under the Mortgage Loan Documents to remit such amounts to Lender; or

(iii) Borrower shall fail to remit, or cause to be remitted, funds into the
Mortgage Loan Cash Management Account as and when required under Section 3.2(e)
of this Agreement and/or the Mortgage Loan agreement.

 

93



--------------------------------------------------------------------------------

(b) Representations. Any representation made by Borrower or TRS Lessee in any of
the Loan Documents, or in any material report, certificate, financial statement
or other instrument, agreement or document furnished to Lender shall have been
false or misleading in any material respect (or, with respect to any
representation which itself contains a materiality qualifier, in any respect) as
of the date such representation was made; provided that, with respect to any
such breach which is capable of being cured, such breach shall not constitute an
Event of Default unless and until it shall remain uncured for 30 days after
Borrower receives written notice thereof from Lender; provided, further, that,
with respect to any such breach which cannot be cured by the payment of money
but is susceptible of being cured and cannot reasonably be cured within such
30-day period, if Borrower commences to cure such breach within such 30-day
period and thereafter diligently and expeditiously proceeds to cure the same,
Borrower shall have such additional time as is reasonably necessary to effect
such cure, but in no event in excess of 90 days from the original notice from
Lender.

(c) Other Loan Documents. Any Loan Document shall fail to be in full force and
effect or to convey the material Liens, rights, powers and privileges purported
to be created thereby; or a default by Borrower shall occur under any of the
other Loan Documents; or a default by Property Owner or TRS Lessee shall occur
under any of the Approved Franchise Agreements, Approved Management Agreements,
TRS Leases or REAs, in each case, beyond the expiration of any applicable cure
period.

(d) Bankruptcy, etc.

(i) Borrower, Property Owner, TRS Lessee or, if applicable, any Single-Purpose
Equityholder shall commence a voluntary case concerning itself under Title 11 of
the United States Code (as amended, modified, succeeded or replaced, from time
to time, the “Bankruptcy Code”);

(ii) Borrower, Property Owner, TRS Lessee or, if applicable, any Single-Purpose
Equityholder shall commence any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of creditors, dissolution, insolvency or
similar law of any jurisdiction whether now or hereafter in effect relating to
Borrower, Property Owner, TRS Lessee or such Single-Purpose Equityholder, or
shall dissolve or otherwise cease to exist;

(iii) there is commenced against Borrower, Property Owner, TRS Lessee or, if
applicable, any Single-Purpose Equityholder an involuntary case under the
Bankruptcy Code, or any such other proceeding, which is not discharged, stayed
or dismissed within a period of 90 days after commencement;

(iv) Borrower, Property Owner, TRS Lessee or, if applicable, any Single-Purpose
Equityholder is adjudicated insolvent or bankrupt;

 

94



--------------------------------------------------------------------------------

(v) Borrower, Property Owner, TRS Lessee or, if applicable, any Single-Purpose
Equityholder suffers appointment of any custodian or the like for it or for any
substantial portion of its property and such appointment continues unchanged or
unstayed for a period of 60 days after commencement of such appointment;

(vi) Borrower, Property Owner, TRS Lessee or, if applicable, any Single-Purpose
Equityholder makes a general assignment for the benefit of creditors; or

(vii) any action is taken by Borrower, Property Owner, TRS Lessee or, if
applicable, any Single-Purpose Equityholder for the purpose of effecting any of
the foregoing.

(e) Change of Control.

(i) A Change of Control shall occur; or

(ii) any party shall acquire more than 49% of the direct or indirect equity
interest in Borrower, Property Owner, TRS Lessee or a Single-Purpose
Equityholder (even if not constituting a Change of Control) other than a direct
or indirect interest in a Qualified Equityholder and Borrower shall fail to
deliver to Lender with respect to such new equityholder a new non-consolidation
opinion satisfactory to (A) prior to the occurrence of any Securitization of the
Loan, Lender (Lender’s approval of any such non-consolidation opinion which is
in substantially the form of the Nonconsolidation Opinion not to be unreasonably
withheld, conditioned or delayed) and (B) at any time following any
Securitization or series of Securitizations of the Loan, each of the Rating
Agencies rating such Securitization or Securitizations.

(f) Equity Pledge; Preferred Equity; Debt. Any direct or indirect equity
interest in or right to distributions from Borrower, Property Owner, Property
Owner GP or TRS Lessee shall be subject to a Lien in favor of any Person, or
Borrower, Property Owner, Property Owner GP, TRS Lessee or any holder of a
direct or indirect interest in Borrower, Property Owner, Property Owner GP or
TRS Lessee shall issue preferred equity (or debt granting the holder thereof
rights substantially similar to those generally associated with preferred
equity), or Borrower, Property Owner, Property Owner GP, TRS Lessee or any of
their direct or indirect equityholders shall have or incur any Debt (secured or
unsecured) other than Permitted Debt or “Permitted Debt” under and as defined in
each of the Mortgage Loan Agreement and the Junior Mezzanine Loan Agreements, as
applicable; except that, subject to Section 6.1 and Section 6.3, the following
shall be permitted and shall not constitute a Default or Event of Default:

(i) any pledge of direct and indirect equity interests in and rights to
distributions from a Qualified Equityholder;

(ii) the issuance of preferred equity interests in a Qualified Equityholder or
any Person holding direct or indirect equity interests therein;

(iii) (a) the existing preferred equity heretofore issued by the Operating
Partnership, provided that the terms thereof shall not be modified without the
prior written consent of Lender (which, in the case of a change that is not
adverse to the

 

95



--------------------------------------------------------------------------------

Operating Partnership, Property Owner, Property Owner GP or Borrower, shall not
be unreasonably withheld, conditioned or delayed), and (b) the preferred shares
to be issued to indirect equityholders of the Operating Partnership in order to
maintain the REIT status of the Operating Partnership’s equityholder, provided
the holders of such shares are not entitled to distributions in excess of $3,000
per annum in the aggregate;

(iv) the pledges of direct and indirect equity interests in (x) Property Owner
and Property Owner GP securing the Loan and (y) Borrower securing the Junior
Mezzanine Loans;

(v) the incurrence of any Debt by a Qualified Equityholder or its direct or
indirect equityholders, subject (in the case of Sponsor) to any limitations
contained in the Mortgage Loan Sponsor Guaranty; and

(vi) in the case of any TRS Lessee that owns an Encumbered Property, any Lien
securing the related Encumbered Property Indebtedness.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, any sale, assignment, pledge, hypothecation or transfer of any equity
interests in any Qualified Equityholder or any Person holding a direct or
indirect interest therein shall be permitted and shall not be deemed a Default
or an Event of Default under this Agreement.

(g) Insurance. Borrower shall fail to cause Property Owner to maintain, or
Property Owner shall fail to maintain, in full force and effect all Policies
required hereunder, unless (x) such failure results from a failure to timely pay
any premium, (y) sufficient amounts for the payment of such premium are
contained in the “Taxes, Ground Rents and Insurance Reserve Account” (under and
as defined in the Mortgage Loan Agreement) and (z) funds for payment of
insurance premiums are then being reserved therein in pursuant to Section 3.4(e)
of the Mortgage Loan Agreement.

(h) ERISA; Negative Covenants. A default shall occur in the due performance or
observance by Borrower, Property Owner, Property Owner GP, TRS Lessee or any
ERISA Affiliate of any of the foregoing of any term, covenant or agreement
contained in Section 5.8 or in Article VI.

(i) Qualified Letters of Credit.

(i) With respect to any Qualified Letter of Credit delivered pursuant to the
Loan Documents and/or the Mortgage Loan Documents, Borrower shall fail to
deliver, or cause to be delivered, a renewal, extension or replacement thereof
in accordance herewith no less than 30 days prior to the expiration date
thereof, unless Borrower deposits, or causes to be deposited, Cash Collateral
into the applicable Collateral Account or Mortgage Loan Collateral Account, as
the case may be, to which such Qualified Letter of Credit relates.

(ii) With respect to any Qualified Letter of Credit delivered pursuant to the
Loan Documents and/or the Mortgage Loan Documents which ceases to be a Qualified
Letter of Credit, Borrower shall fail to either deliver, or cause to be
delivered, a

 

96



--------------------------------------------------------------------------------

replacement Qualified Letter of Credit in accordance herewith or deposit, or
cause to be deposited, Cash Collateral into the applicable Collateral Account or
Mortgage Loan Collateral Account, as the case may be, to which such Qualified
Letter of Credit, relates, in each case, within 10 Business Days thereafter.

(j) Certificates of Pledged Collateral. If at any time the equity interests
pledged by Borrower pursuant to the Pledge Agreement shall be evidenced by new,
replacement or additional certificates and Borrower shall fail to deliver such
certificates to Lender, together with an executed stock, membership or
partnership power, as applicable, in blank.

(k) Cross-Default. A Mortgage Loan Event of Default shall be continuing.

(l) Other Covenants. A default shall occur in the due performance or observance
by Borrower of any term, covenant or agreement (other than those referred to in
subsections (a) through (k), inclusive, of this Section 7.1) contained in this
Agreement or in any of the other Loan Documents, except that if such default
referred to in this subsection (l) is susceptible of being cured, such default
shall not constitute an Event of Default unless and until it shall remain
uncured for 30 days after Borrower receives written notice thereof from Lender;
and if a default cannot be cured by the payment of money but is susceptible of
being cured and cannot reasonably be cured within such 30-day period, and
Borrower commences to cure such default within such 30-day period and thereafter
diligently and expeditiously proceeds to cure the same, Borrower shall have such
additional time as is reasonably necessary to effect such cure, but in no event
in excess of 120 days from the original notice from Lender.

(m) Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, if a Default or Event of Default shall occur under this Agreement or
under another Loan Document because a representation, warranty, affirmative
covenant, negative covenant or other provision hereunder or thereunder shall be
breached or violated as it affects a particular Mortgaged Property (other than
any misappropriation of funds collected in respect thereof), (x) such Default or
Event of Default shall be deemed cured, (y) any related acceleration of the Loan
shall be rescinded and (z) any other remedy relating to such Default or Event of
Default, other than any indemnification to which an Indemnified Party may be
entitled hereunder, shall cease to apply upon Borrower causing to occur a
Transfer of the applicable Mortgaged Property to an affiliated or an
unaffiliated Person and the satisfaction of the requirements set forth in
Section 2.2, including payment of the applicable Release Price together with
(i) the amount of interest theretofore accrued but unpaid in respect of the
principal amount so prepaid; plus (ii) the amount of interest which would have
accrued on the principal amount so prepaid had it remained outstanding through
the end of the Interest Accrual Period in which such prepayment is made (or in
the case of a prepayment during any Assumed Rate Period, the amount of interest
which would have accrued on the principal amount so prepaid had it remained
outstanding through the end of the Interest Accrual Period following the
Interest Accrual Period in which such prepayment is made, as determined in
accordance with Section 2.1(a)); plus (iii) any Spread Maintenance Amount, if
applicable; provided that such payment must be made not later than 20 calendar
days after any acceleration of the Loan. In the event of such payment, so long
as no other Event of Default shall have occurred and be continuing hereunder
(other than one that is simultaneously being cured pursuant to this
Section 7.1(m)), Property Owner shall be free to transfer, without Lender’s
consent, such Mortgaged Property in accordance with the Mortgage Loan Agreement.

 

97



--------------------------------------------------------------------------------

7.2. Remedies.

(a) During the continuance of an Event of Default, Lender may by written notice
to Borrower, in addition to any other rights or remedies available pursuant to
this Agreement, the Notes, the Pledge Agreement and the other Loan Documents, at
law or in equity, declare by written notice to Borrower all or any portion of
the Indebtedness to be immediately due and payable, whereupon all or such
portion of the Indebtedness shall so become due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Collateral (including all rights or remedies
available at law or in equity); provided, however, that, notwithstanding the
foregoing, if an Event of Default specified in Section 7.1(d) shall occur, then
the Indebtedness shall immediately become due and payable without the giving of
any notice or other action by Lender. Any actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth in this Agreement or in the
other Loan Documents.

(b) If Lender forecloses on the Collateral, Lender shall apply all net proceeds
of such foreclosure to repay the Indebtedness, the Indebtedness shall be reduced
to the extent of such net proceeds and the remaining portion of the Indebtedness
shall remain outstanding and secured by the Collateral and the other Loan
Documents, it being understood and agreed by Borrower that Borrower is liable
for the repayment of all the Indebtedness; provided, however, that at the
election of Lender, the Notes shall be deemed to have been accelerated only to
the extent of the net proceeds actually received by Lender with respect to the
Collateral and applied in reduction of the Indebtedness.

(c) During the continuance of any Event of Default, Lender may, but without any
obligation to do so and without notice to or demand on Borrower and without
releasing Borrower from any obligation hereunder, take any action to cure such
Event of Default. Lender may appear in, defend, or bring any action or
proceeding to protect its interest in the Collateral or to foreclose the
security interests granted pursuant to the Pledge Agreement or collect the
Indebtedness. The costs and expenses incurred by Lender in exercising rights
under this paragraph (including reasonable attorneys’ fees), with interest at
the Default Rate for the period after notice from Lender that such costs or
expenses were incurred to the date of payment to Lender, shall constitute a
portion of the Indebtedness, shall be secured by the Pledge Agreement and other
Loan Documents and shall be due and payable to Lender upon demand therefor.

(d) Interest shall accrue on any judgment obtained by Lender in connection with
its enforcement of the Loan at a rate of interest equal to the Default Rate.

7.3. No Waiver. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time

 

98



--------------------------------------------------------------------------------

to time and as often as may be deemed by Lender to be expedient. A waiver of any
Default or Event of Default shall not be construed to be a waiver of any
subsequent Default or Event of Default or to impair any remedy, right or power
consequent thereon.

7.4. Application of Payments after an Event of Default. Notwithstanding anything
to the contrary contained herein, during the continuance of an Event of Default,
all amounts received by Lender in respect of the Loan shall be applied at
Lender’s sole discretion either toward the components of the Indebtedness (e.g.,
Lender’s expenses in enforcing the Loan, interest, principal and other amounts
payable hereunder), and the Note Components in such sequence as Lender shall
elect in its sole discretion (subject, as between the holders of the notes to
any intercreditor agreement).

ARTICLE VIII

CONDITIONS PRECEDENT

8.1. Conditions Precedent to Closing. This Agreement shall become effective on
the date that all of the following conditions shall have been satisfied (or
waived in accordance with Section 9.3), except as may otherwise be provided for
in the Post-Closing Letter:

(a) Loan Documents. Lender shall have received a duly executed copy of each Loan
Document and each Mortgage Loan Document.

(b) Opinions of Counsel. Lender shall have received such opinions in form and
substance satisfactory to Lender, including (i) a New York legal opinion, (ii) a
Delaware legal opinion, (iii) an opinion from counsel in each state where a
Mortgaged Property is located and (iv) a Nonconsolidation Opinion.

(c) Organizational Documents. Lender shall have received all documents
reasonably requested by Lender relating to the existence of Sponsor, Borrower,
Property Owner, TRS Lessee and, if applicable, any Single-Purpose Equityholder,
the validity of this Agreement, the other Loan Documents and the Mortgage Loan
Documents and other matters relating thereto, in form and substance satisfactory
to Lender, including:

(i) Authorizing Resolutions. A certified copy of the resolutions of (w) a
manager of Borrower, Property Owner LLC and Property Owner GP, (x) the sole
member of TRS Lessee, (y) the general partner of Property Owner LP and (z) an
officer of the general partner of Operating Partnership and Sponsor, approving
and adopting the Loan Documents and the Mortgage Loan Documents to be executed
by Borrower, Property Owner, Property Owner GP, TRS Lessee, Operating
Partnership and Sponsor, as applicable, and authorizing the execution and
delivery thereof.

(ii) Organizational Documents. Certified copies of the organizational documents
of Sponsor, Operating Partnership, Borrower, Property Owner, TRS Lessee and, if
applicable, any Single-Purpose Equityholder (including any certificate of
formation, certificate of limited partnership, certificate of incorporation,
operating agreement, limited partnership agreement or by-laws), in each case
together with all amendments thereto.

(iii) Certificates of Good Standing or Existence. Certificates of good standing
or existence for Sponsor, Operating Partnership, Borrower, Property Owner, TRS
Lessee and, if applicable, any Single-Purpose Equityholder issued as of a recent
date by its state of formation or organization and by each state in which the
Mortgaged Properties are located.

 

99



--------------------------------------------------------------------------------

(d) Consents, Licenses, Approvals, etc. Lender shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrower and Property Owner, and the
validity and enforceability of, the Loan Documents and the Mortgage Loan
Documents, and such consents, licenses and approvals shall be in full force and
effect.

(e) Mortgage Loan Collateral Accounts. Each of the Mortgage Loan Collateral
Accounts shall have been established with the Mortgage Loan Cash Management Bank
and funded to the extent required under Article III of this Agreement and the
Mortgage Loan Agreement.

(f) Mortgage Loan. The closing under the Mortgage Loan Agreement shall have
occurred or will, simultaneously with the closing hereunder, occur.

(g) Additional Matters. Lender shall have received such other certificates,
opinions, documents and instruments relating to the Loan as may have been
reasonably requested by Lender. All corporate and other proceedings, all other
documents (including all documents referred to in this Agreement and not
appearing as exhibits or schedules to this Agreement) and all legal matters in
connection with the Loan shall be reasonably satisfactory in form and substance
to Lender.

ARTICLE IX

MISCELLANEOUS

9.1. Successors. Except as otherwise provided in this Agreement, whenever in
this Agreement any of the parties to this Agreement is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party. All covenants, promises and agreements in this Agreement by or on
behalf of Borrower shall inure to the benefit of Lender and its successors and
assigns. All covenants, promises and agreements in this Agreement by or on
behalf of Lender shall inure to the benefit of Borrower and its permitted
successors and assigns.

9.2. GOVERNING LAW.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BORROWER OR LENDER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN
ANY ACTION IN RESPECT

 

100



--------------------------------------------------------------------------------

OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN OR SECURITY INTEREST
CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK.
LENDER AND BORROWER HEREBY (i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM AND (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION
OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

9.3. Modification, Waiver in Writing. None of this Agreement, any other Loan
Document or any of the terms hereof or thereof may be amended, changed or
modified, unless such amendment, change or modification is in writing signed by
the Lender and Borrower. None of this Agreement, any other Loan Document or any
of the terms hereof or thereof may be waived, discharged or terminated, nor
shall any consent or approval of Lender be granted hereunder, unless (x) such
waiver, discharge, termination, consent or approval is in a writing signed by
Lender or (y) in the case of requested approvals under Sections 5.7(b) and 6.13,
such approval is deemed granted.

9.4. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
by facsimile (with answer back acknowledged and followed immediately by another
method of notice permitted under this Section 9.4), or by expedited prepaid
delivery service, either commercial or United States Postal Service or
international courier, with proof of delivery or attempted delivery, addressed
as follows (or at such other address and person as shall be designated from time
to time by any party to this Agreement, as the case may be, in a written notice
to the other parties to this Agreement in the manner provided for in this
Section). A notice shall be deemed to have been received, (a) in the case of
expedited prepaid delivery service, when delivered or upon refusal to accept
delivery or (b) in the case of facsimile, on the date of transmittal if sent
during business hours on a Business Day (otherwise on the next Business Day),
provided that such facsimile has been followed by another method of notice
permitted under this Section 9.4 on the same day as the transmittal of such
facsimile, in each case addressed to the parties as follows:

If to Lender:

Goldman Sachs Mortgage Company

85 Broad Street

New York, New York 10004

Attention: Jeffrey Fastov

Facsimile: (212) 346-3594

 

101



--------------------------------------------------------------------------------

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Michael Weinberger, Esq.

Facsimile: (212) 225-3999

If to Borrower:

W2007 Equity Inns Senior Mezz, LLC

85 Broad Street

New York, New York 10004

Attention: Chief Financial Officer

Facsimile: (212) 357-5505

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Anthony J. Colletta, Esq.

Facsimile: (212) 558-3588

9.5. TRIAL BY JURY. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT THEY MAY
LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY LENDER
AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY LENDER OR BORROWER, AS APPLICABLE.

9.6. Headings. The Article and Section headings in this Agreement are included
in this Agreement for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

9.7. Assignment and Participation.

(a) Except as explicitly set forth in this Agreement, Borrower may not sell,
assign or transfer any interest in the Loan Documents or any portion thereof
(including Borrower’s rights, title, interests, remedies, powers and duties
hereunder and thereunder).

 

102



--------------------------------------------------------------------------------

(b) Lender and each assignee of all or a portion of the Loan shall have the
right from time to time in its discretion to sell one or more of the Notes or
any interest therein (an “Assignment”) and/or sell a participation interest in
one or more of the Notes (a “Participation”). Borrower agrees reasonably to
cooperate with Lender, at Lender’s request, in order to effectuate any such
Assignment or Participation. In the case of a Participation, (i) Lender’s
obligations under this Agreement shall remain unchanged, (ii) Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) Lender shall remain the holder of any Note for all
purposes of this Agreement and (iv) Borrower shall continue to deal solely and
directly with Lender in connection with Lender’s rights and obligations under
and in respect of this Agreement and the other Loan Documents. In the case of an
Assignment, (i) each assignee shall have, to the extent of such Assignment, the
rights, benefits and obligations of the assigning Lender as a “Lender” hereunder
and under the other Loan Documents, (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to an Assignment, relinquish its rights and be released from its obligations
under this Agreement and (iii) one Lender shall serve as agent for all Lenders
and shall be the sole Lender to whom notices, requests and other communications
shall be addressed and the sole party authorized to grant or withhold consents
hereunder on behalf of Lenders (subject, in each case, to appointment of a
Servicer, pursuant to Section 9.22, to receive such notices, requests and other
communications and/or to grant or withhold consents, as the case may be) and to
be the sole Lender to designate the account to which payments shall be made by
Borrower to Lenders hereunder. Goldman Sachs Mortgage Company or, upon
appointment of a Servicer, such Servicer, shall maintain, or cause to be
maintained, as agent for Borrower, a register on which it shall enter the name
or names of the registered owner or owners from time to time of the Notes.
Lender shall permit Borrower to review the register as needed for Borrower to
comply with its obligations under this Agreement, the Loan Documents or any
applicable law, regulation or procedure. Borrower agrees that upon effectiveness
of any Assignment of any Note in part, Borrower will promptly provide to the
assignor and the assignee separate promissory notes in the amount of their
respective interests (but, if applicable, with a notation thereon that it is
given in substitution for and replacement of an original Note or any replacement
thereof), and otherwise in the form of such Note, upon return of the Note then
being replaced. The assigning Lender shall notify in writing each of the other
Lenders of any Assignment. Each potential or actual assignee, participant or
investor in a Securitization of the Loan, and each Rating Agency, shall be
entitled to receive all information received by Lender under this Agreement.
After the effectiveness of any Assignment, the party conveying the Assignment
shall provide notice to Borrower and each Lender of the identity and address of
the assignee. Notwithstanding anything in this Agreement to the contrary, after
an Assignment, the assigning Lender (in addition to the assignee) shall continue
to have the benefits of any indemnifications contained in this Agreement which
such assigning Lender had prior to such assignment with respect to matters
occurring prior to the date of such assignment.

(c) If, pursuant to this Section 9.7, any interest in this Agreement or any Note
is transferred to any transferee that is not a U.S. Person, the transferor
Lender shall cause such transferee, concurrently with the effectiveness of such
transfer, (i) to furnish to Borrower and/or the transferor Lender either Form
W-8BEN or Form W-8ECI or any other form in order to establish an exemption from,
or reduction in the rate of, U.S. withholding tax on all interest payments
hereunder and (ii) to agree (for the benefit of Lender and Borrower) to provide
Borrower and the transferor Lender a new Form W-8BEN or Form W-8ECI or any forms

 

103



--------------------------------------------------------------------------------

reasonably requested in order to establish an exemption from, or reduction in
the rate of, U.S. withholding tax upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such transferee, and to comply from time to time with all applicable U.S.
laws and regulations with regard to such withholding tax exemption.

9.8. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

9.9. Preferences. Lender shall have no obligation to marshal any assets in favor
of Borrower or any other party or against or in payment of any or all of the
obligations of Borrower pursuant to this Agreement, the Notes or any other Loan
Document. To the extent Borrower makes a payment or payments to Lender, which
payment or proceeds or any portion thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or proceeds received, the obligations hereunder or portion thereof intended to
be satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

9.10. [Intentionally Omitted].

9.11. Offsets, Counterclaims and Defenses. All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any setoffs or counterclaims. Borrower waives the
right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness, but Borrower may bring a separate claim against
Lender. Any assignee of Lender’s interest in the Loan shall take the same free
and clear of all offsets, counterclaims or defenses which are unrelated to the
Loan.

9.12. No Joint Venture. Nothing in this Agreement is intended to create a joint
venture, partnership, tenancy-in-common, or joint tenancy relationship between
Borrower and Lender, nor to grant Lender any interest in the Collateral other
than that of pledgee or lender.

9.13. Conflict; Construction of Documents. In the event of any conflict between
the provisions of this Agreement and the provisions of the Notes, the Pledge
Agreement or any of the other Loan Documents, the provisions of this Agreement
shall prevail.

9.14. Brokers and Financial Advisors. Borrower represents that it has dealt with
no financial advisors, brokers, underwriters, placement agents, agents or
finders in connection with the transactions contemplated by this Agreement.
Borrower shall indemnify and hold Lender harmless from and against any and all
claims, liabilities, costs and expenses of any kind in any way relating to or
arising from a claim by any Person that such Person acted on behalf of

 

104



--------------------------------------------------------------------------------

Borrower in connection with the transactions contemplated in this Agreement. The
provisions of this Section 9.14 shall survive the expiration and termination of
this Agreement and the repayment of the Indebtedness.

9.15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

9.16. Estoppel Certificates. (a) Borrower agrees at any time and from time to
time, to execute, acknowledge and deliver to Lender, within 15 Business Days
after receipt of Lender’s written request therefor, a statement in writing
setting forth (A) the Principal Indebtedness, (B) the date on which installments
of interest and/or principal were last paid, (C) any offsets or defenses to the
payment of the Indebtedness, (D) that the Notes, this Agreement, the Pledge
Agreement and the other Loan Documents are valid, legal and binding obligations
and have not been modified or if modified, giving particulars of such
modification, (E) that neither Borrower nor, to Borrower’s knowledge, Lender, is
in default under the Loan Documents (or specifying any such default), (F) that
neither Property Owner nor TRS Lessee is in material default under the TRS Lease
(or specifying any such material default) and (G) to Borrower’s knowledge, such
other matters as Lender may reasonably request. Any prospective purchaser of any
interest in a Loan shall be permitted to rely on such certificate.

(b) After written request by Borrower not more than twice annually, Lender shall
furnish Borrower a statement setting forth (i) the amount of the original
principal amount of the Note, (ii) the unpaid principal amount of the Note
Components, (iii) the rate of interest of the Note Components, (iv) if Lender
holds any Collateral Accounts as provided in Section 3.9, the balance of the
sums in such accounts, if any; and (v) a statement regarding whether Lender has
delivered to Borrower notice of an Event of Default.

9.17. Payment of Expenses. Borrower shall reimburse Lender upon receipt of
written notice from Lender for (i) all reasonable out-of-pocket costs and
expenses incurred by Lender (or any of its affiliates) in connection with the
origination of the Loan, including legal fees and disbursements, accounting
fees, and the costs of the Appraisal, the Engineering Report, the Qualified
Title Insurance Policy, the Qualified Survey, the Environmental Report and any
other third-party diligence materials; (ii) all reasonable out-of-pocket costs
and expenses incurred by Lender (or any of its affiliates) in connection with
(A) monitoring Borrower’s ongoing performance of and compliance with Borrower’s
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including confirming compliance with environmental and insurance requirements,
in each case, in connection with an actual or imminent Default by Borrower, as
determined by Lender, (B) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Borrower or by Lender, except for any request made by Lender in
connection with any Assignment, Participation or Securitization, (C) filing fees
and expenses and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents, (D) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting

 

105



--------------------------------------------------------------------------------

Borrower, Property Owner, Property Owner GP, TRS Lessee, this Agreement, the
other Loan Documents, the Mortgaged Properties or any Collateral and (E) if
applicable, obtaining any Rating Confirmation required or requested by Borrower
hereunder; and (iii) all actual out-of-pocket costs and expenses (including, if
the Loan has been the subject of a Securitization, special servicing fees)
incurred by Lender (or any of its Affiliates) in connection with the enforcement
of any obligations of Borrower or TRS Lessee, or a Default by Borrower or TRS
Lessee, under the Loan Documents, including any actual or attempted foreclosure,
deed-in-lieu of foreclosure, refinancing, restructuring or workout and any
insolvency or bankruptcy proceedings; provided, however, that notwithstanding
anything in this Section 9.17, Borrower shall not be responsible for the payment
of ordinary, master or primary servicing fees (as opposed to special servicing
fees). For the avoidance of doubt, subject to the terms of the Cooperation
Agreement, Lender shall pay the reasonable third party costs and expenses
incurred by Borrower in connection with the matters set forth in Section 1.3(c)
or any Securitization, except for the first $100,000 of Borrower’s legal fees in
connection therewith. In addition, and notwithstanding anything to the contrary
herein, Borrower shall promptly following request by Lender pay, or cause to be
paid, any and all transfer fees and other banking charges due and payable in
connection with any transfer by Lender of a Qualified Letter of Credit delivered
pursuant to this Agreement and/or the Mortgage Loan Agreement.

9.18. No Third-Party Beneficiaries. This Agreement and the other Loan Documents
are solely for the benefit of Lender and Borrower, and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein or therein.
All conditions to the obligations of Lender to make the Loan hereunder are
imposed solely and exclusively for the benefit of Lender, and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that Lender will refuse to make the
Loan in the absence of strict compliance with any or all thereof, and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

9.19. Recourse.

(a) Except for any obligations of any Person under a Loan Document to which it
is a party, no recourse shall be had for the Indebtedness or for the performance
or observation of any other obligation under this Agreement or any of the Loan
Documents against any Affiliate of Borrower or any officer, director, partner or
equityholder of Borrower or any such Affiliate. There shall be no limit on
Lender’s recourse against Borrower.

(b) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all Damages to Lender (including the legal and other expenses of
enforcing the obligations of Borrower under this Section 9.19) resulting from or
arising out of any of the following (the “Indemnified Liabilities”):

(i) any fraud or intentional misrepresentation committed by Borrower, Property
Owner, Property Owner GP, TRS Lessee, Operating Partnership, Sponsor or any of
their respective Affiliates in connection with the Loan and/or the Mortgage
Loan;

 

106



--------------------------------------------------------------------------------

(ii) the misappropriation or misapplication (in violation of the Loan Documents
and/or the Mortgage Loan Documents) by Borrower, Property Owner, Property Owner
GP, TRS Lessee, Operating Partnership, Sponsor or any of their respective
Affiliates of any funds (including misappropriation or misapplication of
Revenues, security deposits, sales proceeds, Loss Proceeds and/or any excess
proceeds from Mortgage Lender’s exercise of any of its remedies under the
Mortgage Loan Documents remaining after payment in full of the Mortgage Loan
Indebtedness and the violation of the last sentence of Section 5.7(d) of this
Agreement and/or the Mortgage Loan Agreement and any failure by the Operating
Partnership to remit or cause to be remitted all net revenues generated by the
Encumbered Properties in the possession or control of the Operating Partnership
or its Affiliates, including but not limited to net revenues from the sale of
all or any part of the Encumbered Properties, or sales of full or partial
interests in the Encumbered Properties, into the Mortgage Loan Cash Management
Account or a Mortgage Loan Blocked Account, in each case pursuant to and solely
to the extent required under Section 3.1(b)(ii) of the Mortgage Loan Agreement);

(iii) any Transfer of any of the Mortgaged Properties, the Collateral, the
Mortgage Loan Collateral or any other direct or, except as described in
Section 7.1(f), indirect interests in Borrower, Property Owner, Property Owner
GP or TRS Lessee or any Lien which is prohibited hereunder and/or under the
Mortgage Loan Documents;

(iv) any breach by Borrower, Property Owner, Property Owner GP, TRS Lessee,
Operating Partnership or Sponsor of any representation or covenant regarding
environmental matters contained in this Agreement or in the Environmental
Indemnity Agreement;

(v) the occurrence of any filing by Borrower, Property Owner, Property Owner GP,
TRS Lessee or any Junior Mezzanine Borrower under the Bankruptcy Code or any
joining or colluding by Borrower, Property Owner, Property Owner GP, TRS Lessee,
any Junior Mezzanine Borrower or any of their Affiliates (including Sponsor and
Operating Partnership) in the filing of an involuntary case in respect of
Borrower, Property Owner, Property Owner GP, TRS Lessee or any Junior Mezzanine
Borrower under the Bankruptcy Code;

(vi) any intentional physical waste with respect to any Mortgaged Property
committed or permitted by Borrower, Property Owner, Property Owner GP, TRS
Lessee, Operating Partnership, Sponsor or any of their respective affiliates;

(vii) the failure of any of Borrower, Property Owner and/or, if applicable, any
Single-Purpose Equityholder, at any time, to be a Single-Purpose Entity, or the
failure of any TRS Lessee, at any time, to be a Qualified TRS Lessee;

 

107



--------------------------------------------------------------------------------

(viii) failure of Borrower to deliver any certificates which evidence the equity
interests pledged by Borrower pursuant to the Pledge Agreement to Lender,
together with an executed stock, membership or partnership power, as applicable,
in blank; and

(ix) Borrower’s failure to notify Lender or cause Lender to be notified of the
receipt by the Encumbered Property Owner of a written notice of default
(specifically denominated as such) under any Encumbered Property Indebtedness
Document and/or Borrower’s failure to reasonably cooperate with Lender to permit
Lender to cure the default, in each case if, and only if, a Whitehall Knowledge
Party is aware of same, in each case pursuant to Section 5.21.

(c) The foregoing limitations on personal liability shall in no way impair or
constitute a waiver of the validity of the Notes, the Indebtedness secured by
the Collateral, or the Liens on the Collateral, or the right of Lender, as
pledgee or secured party, to foreclose and/or enforce its rights with respect to
the Collateral after an Event of Default. Nothing in this Agreement shall be
deemed to be a waiver of any right which Lender may have under the United States
Bankruptcy Code to file a claim for the full amount of the debt owing to Lender
by Borrower or to require that all Collateral shall continue to secure all of
the Indebtedness owing to Lender in accordance with the Loan Documents. Lender
may seek a judgment on the Note (and, if necessary, name Borrower in such suit)
as part of judicial proceedings to foreclose under the Pledge Agreement or to
foreclose pursuant to any other Loan Documents, or as a prerequisite to any such
foreclosure or to confirm any foreclosure or sale pursuant to power of sale
thereunder, and in the event any suit is brought on the Notes, or with respect
to any Indebtedness or any judgment rendered in such judicial proceedings, such
judgment shall constitute a Lien on and will be and can be enforced on and
against the Collateral and the rents, profits, issues, products and proceeds
thereof. Nothing in this Agreement shall impair the right of Lender to
accelerate the maturity of the Note upon the occurrence of an Event of Default,
nor shall anything in this Agreement impair or be construed to impair the right
of Lender to seek personal judgments, and to enforce all rights and remedies
under applicable law against any guarantors (including, without limitation,
Sponsor and Operating Partnership) to the extent allowed by any applicable
guarantees (including, without limitation, the Recourse Guaranty). The
provisions set forth in this Section 9.19 are not intended as a release or
discharge of the obligations due under the Note or under any Collateral
Documents, but are intended as a limitation, to the extent provided in this
Section, on Lender’s right to sue for a deficiency or seek a personal judgment
against Borrower or Sponsors.

9.20. Right of Set-Off. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, Lender
may from time to time, without presentment, demand, protest or other notice of
any kind (all of such rights being hereby expressly waived), set-off and
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by Lender (including branches, agencies
or Affiliates of Lender wherever located) to or for the credit or the account of
Borrower against the obligations and liabilities of Borrower to Lender
hereunder, under the Notes, the other Loan Documents or otherwise, irrespective
of whether Lender shall have made any demand hereunder and although such
obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of Lender subsequent thereto.

 

108



--------------------------------------------------------------------------------

9.21. Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Appraisals of
the Mortgaged Properties or other Mortgage Loan Collateral or the Collateral,
(b) any environmental report or (c) any other matters or items, including
engineering, soils and seismic reports which are contemplated in the Loan
Documents or in the Mortgage Loan Documents. Any such selection, review,
inspection, examination and the like, and any other due diligence conducted by
Lender, is solely for the purpose of protecting Lender’s rights under the Loan
Documents, and shall not render Lender liable to Borrower or any third party for
the existence, sufficiency, accuracy, completeness or legality thereof.

9.22. Servicer. Lender may delegate any and all rights and obligations of Lender
hereunder and under the other Loan Documents to the Servicer upon notice by
Lender to Borrower, whereupon any notice or consent from the Servicer to
Borrower, and any action by the Servicer on Lender’s behalf, shall have the same
force and effect as if Servicer were Lender. Borrower shall not be responsible
for any set-up fees or any other costs relating to or arising under the
agreement entered into between Lender and Servicer.

9.23. Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONTAIN THE
ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

[No further text on this page; Signature Page Follows]

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Borrower are executing this Agreement as of the
date first above written.

 

LENDER: GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership By:
Goldman Sachs Real Estate Funding Corp., its general partner By: LOGO
[g933018ex10_27pg110a.jpg] Name: Mark J. Buono Title: Vice President

BORROWER: W2007 EQUITY INNS SENIOR MEZZ, LLC, a Delaware limited liability
company By: LOGO [g933018ex10_27pg110b.jpg] Name: Alexandra Ortved Title:
Authorized Signatory



--------------------------------------------------------------------------------

Exhibit A

CONFIRMATION

 

DATE: [DATE] TO: [BORROWER] Telephone No.: [NUMBER] Facsimile No.: [NUMBER]
Attention: [NAME] FROM: [CAP COUNTERPARTY] SUBJECT: Cap Transaction REF. NO.:
[REF. NO.]

 

The purpose of this communication is to set forth the terms and conditions of
the above-referenced transaction entered into on the Trade Date specified below
(the “Transaction”) between [CAP PROVIDER] (“Cap Provider”) and [BORROWER]
(“Counterparty”). This communication constitutes a “Confirmation” and evidences
a complete and binding agreement between Cap Provider and Counterparty as to the
terms of the Transaction and shall supplement, form a part of and be subject to
the terms and conditions of the ISDA Form (subject to the Definitions and the
Modifications).

1. The terms, conditions and other provisions contained in the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “ISDA Form”) including a Credit
Support Annex (Bilateral)(the “CSA Form”) thereto incorporating Schedule A
hereto as Paragraph 13 thereof, together with the 2000 ISDA Definitions (the
“Definitions”), each as published by the International Swaps and Derivatives
Association, Inc., are hereby incorporated into this Confirmation by this
reference, subject to the terms and conditions set forth herein, as well as the
following (collectively, the “Modifications”):1

 

1  In the case of a Cap Provider (or a guarantor) which is a non-United States
entity, the following Modifications should be added:

 

  (a) Section 2(d)(i)(4) of the ISDA Form is amended by:

 

  (i) deleting the words “However, X will not be required to pay any additional
amount to Y to the extent that it would not be required to be paid but for:”;
and

 

  (ii) deleting subsections (A) and (B);

 

  (b) Section 2(d)(ii) of the ISDA Form is deleted;

 

  (c) Section 4(e) of the ISDA Form is deleted; and

 

  (d) The definition of “Indemnifiable Tax” contained in Section 14 of the ISDA
Form is deleted and is replaced with the following: “‘Indemnifiable Tax’ means
any and all withholding tax.”



--------------------------------------------------------------------------------

  (e) “Market Quotation” and “Second Method” are selected;

 

  (f) US Dollars are selected as the “Termination Currency”;

 

  (g) Paragraph 4 of the May 1989 ISDA Addendum to Schedule to Interest Rate and
Currency Exchange Agreement is incorporated herein by this reference;

 

  (h) Section 2(c)(ii) of the ISDA Form applies to the Transaction;

 

  (i) There is deemed to be no “Specified Entity” for either Counterparty or Cap
Provider for purposes of Sections 5(a)(v), 5(a)(vi), 5(a)(vii) or 5(b)(iv) of
the ISDA Form;

 

  (j) Sections 5(b)(ii) and 5(b)(iii) of the ISDA Form is deleted;

 

  (k) The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the ISDA
Form do not to apply to either Counterparty or Cap Provider;

 

  (l) The “Automatic Early Termination” provision of Section 6(a) of the ISDA
Form does not apply to the Transaction;

 

  (m) There is deemed to be no “Set-Off” for purposes of Section 6(e) of the
ISDA Form (except that, Counterparty shall have the right to set-off and
counterclaim following a default by Cap Provider);

 

  (n) Each of Cap Provider and Counterparty represent that it is not a
“Multibranch Party” for purposes of Section 10(c) of the ISDA Form; and

 

  (o) Neither Cap Provider nor Counterparty is deemed to have any “Affiliate”
for purposes of the Transaction.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

Notional Amount: USD[LOAN AMOUNT] Trade Date: Effective Date: Termination Date:
[DAY AFTER FINAL DAY OF FINAL INTEREST ACCRUAL PERIOD DURING INITIAL TERM OF
LOAN] Floating Amounts:

Floating Rate Payer (Cap Seller):

Cap Provider

Cap Rate:

[LIBOR STRIKE RATE] per annum

Floating Rate Period End Dates:

Monthly, on the 6th day of each month, subject to adjustment in accordance with
the Following Business Day Convention

Floating Rate Due Dates:

Monthly, on the third Business Day prior to the 1st day of each month, provided
that if such 1st day is not a Business Day, then the Floating Rate Due Date will
be the fourth Business Day prior to such 1st day.

Floating Rate Option:

USD-LIBOR-BBA



--------------------------------------------------------------------------------

Floating Rate Designated Maturity:

1 Month (including any stub periods)

Floating Rate Reset Dates:

[TBD].

Floating Rate Day Count Fraction:

Actual/360

Floating Rate Spread:

Inapplicable

Floating Rate Compounding:

Inapplicable Fixed Amounts:

Fixed Rate Payer (Cap Buyer):

Counterparty

Fixed Rate Due Date:

[EFFECTIVE DATE OF CAP]

Fixed Amount:

USD[PURCHASE PRICE OF CAP] Business Days: New York Calculation Agent: Cap
Provider Governing Law: New York law Documentation: ISDA Form (subject to the
Definitions and the Modifications)

3. Additional Provisions:

(a) Notwithstanding Section 7 of the ISDA Form, Cap Provider agrees that
Counterparty may collaterally assign (a “Collateral Assignment”) all or a
portion of the Transaction to a bank, insurance company, trustee in connection
with a securitization of the loan to which the Transaction relates, or other
institutional lender organized under the laws of the United States or any state
therein (a “Pledgee”), as security for financing provided to Counterparty by
such a Pledgee, provided that Cap Provider receives prior written notice of any
such assignment and any information regarding the Pledgee that Cap Provider may
reasonably request (including any information with respect to such Pledgee that
Cap Provider would be entitled to receive with respect to Counterparty pursuant
hereto). In connection with any Collateral Assignment, Cap Provider agrees that
it will execute any separate consent reasonably requested by Counterparty and
its Pledgee, including a consent pursuant to which Cap Provider will agree
(i) not to recognize instructions or directions from the Counterparty and only
to recognize such instructions or directions from such Pledgee and (ii) that all
payments by the Cap Provider hereunder will be made directly to such Pledgee and
not to the Counterparty. In addition, in connection with any Collateral
Assignment involving only a partial assignment of the Transaction, Cap Provider
agrees to issue two new confirmations containing substantially similar terms and
conditions as the Transaction (provided that the aggregate Notional Amounts
contained in such confirmations shall equal the Notional Amount set forth above,
and that the Cap Rate of each such confirmation shall equal the Cap Rate set
forth above), which confirmations shall evidence the assigned and unassigned
portions of the Transaction (Cap Provider and Counterparty agreeing to enter
into such additional documentation as is reasonably required to accomplish the
foregoing and to accomplish such Collateral Assignment).



--------------------------------------------------------------------------------

(b) (i) If, at any time, Cap Provider fails to satisfy the S&P First Ratings
Requirement and/or if Cap Provider fails to satisfy the Moody’s First Trigger
Ratings Requirement,2 then Cap Provider shall be required to post collateral in
accordance with the CSA Form. A failure to post collateral in accordance with
the CSA Form will be an “Additional Termination Event” as defined by
Section 5(b)(v) of the 1992 ISDA Master Agreement, with the Cap Provider as the
sole “Affected Party”.

(ii) If, at any time, Cap Provider fails to satisfy the S&P Second Ratings
Requirement, then Cap Provider must within 60 Business Days either (i) find a
replacement rate cap provider, at Cap Provider’s sole cost and expense, meeting
the rating requirements outlined in the preceding paragraph, provided however,
Cap Provider will continue to perform its obligations under the Rate Cap
Agreement until a replacement cap provider is in place or (ii) obtain at its own
expense an unconditional, irrevocable guaranty of an entity that satisfies such
rating requirements. If the Cap Provider fails to satisfy the foregoing it will
be an “Additional Termination Event” as defined by Section 5(b)(v) of the 1992
ISDA Master Agreement, with the Cap Provider as the sole “Affected Party”.

(iii) It shall be an “Additional Termination Event” as defined by
Section 5(b)(v) of the 1992 ISDA Master Agreement, with the Cap Provider as the
sole “Affected Party”, if the Cap Provider fails to satisfy the Moody’s Second
Trigger Ratings Requirement and at least 30 Local Business Days have elapsed
since the Cap Provider satisfied the Moody’s Second Trigger Ratings Requirement,
and Cap Provider has received a Firm Offer from a replacement cap provider that
(x) satisfies the S&P Second Ratings Requirement and the Moody’s Second Trigger
Ratings Requirement or (y) has obtained at its own expense an unconditional,
irrevocable guaranty of an entity that satisfies the foregoing rating
requirements; provided that, assuming the occurrence of an Early Termination
Date, such Firm Offer would qualify as a Market Quotation and remains capable of
becoming legally binding upon acceptance.

“Firm Offer” means an offer which, when made, was capable of becoming legally
binding upon acceptance.

“Moody’s” means Moody’s Investors Service, Inc. and any successors thereto.

“Moody’s First Trigger Ratings Requirement” means a long-term rating of “A1” by
Moody’s.

“Moody’s Second Trigger Ratings Requirement” means a long-term rating of “A3” by
Moody’s.

 

2  The Cap Provider may also satisfy these rating requirements by obtaining a
guarantee from an appropriately rated guarantor, provided that the applicable
guarantee is unconditional, irrevocable and continuing, is not a guarantee of
collection and is otherwise acceptable in form and content to S&P and Moody’s,
including delivery of any required opinions.



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc. and any successors thereto.

“S&P First Ratings Requirement” means a short term rating of “A-1” by S&P or, if
the Cap Provider does not have a short term rating, a long term rating of “A+”
by S&P.

“S&P Second Ratings Requirement” means (a) with respect to a bank,
broker/dealer, insurance company, structured investment company or derivatives
product company, a short term rating of “A-2” by S&P or, if Cap Provider has no
short term rating, a long term rating of “BBB+” by S&P or (b) in all other
cases, a short term rating of “A-1” by S&P or, if the Cap Provider does not have
a short term rating, a long term rating of “A+” by S&P.

(c) Cap Provider agrees that it shall not petition Counterparty into bankruptcy
(nor shall Counterparty join in any such petition) for 365 days after the loan
to which the Transaction relates has been paid in full.

(d) The parties are prohibited from amending the cap agreement (including the
ISDA Form, scheduled items, confirmation and collateral assignment of cap
agreement) without rating agency confirmation.

 

4. Credit Support Documents: 5. Account Details: Payments to Cap Provider:

•  For the Account of:

•  Name of Bank:

•  Account Number:

•  Fed ABA Number:

Payments to Counterparty: In accordance with Counterparty’s written
instructions, or as otherwise agreed to by Cap Provider in connection with a
Collateral Assignment

•  For the Account of:

•  Name of Bank:

•  Account Number:

•  Fed ABA Number:

6. Offices: Office of Cap Provider Office of Counterparty



--------------------------------------------------------------------------------

7. Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt, so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing correctly sets
forth the terms of the agreement between Counterparty and Cap Provider with
respect to the Transaction, by manually signing this Confirmation and providing
the other information requested herein and immediately returning an executed
copy to Cap Provider by facsimile.



--------------------------------------------------------------------------------

Very truly yours, [CAP PROVIDER] By:

 

Name: Title:

 

Agreed and Accepted By: [COUNTERPARTY] By:

 

Name: Title:



--------------------------------------------------------------------------------

Schedule A

Paragraph 13. Elections and Variables

(a) Security Interest for “Obligations”. The term “Obligations” as used in this
Annex includes the following additional obligations:

With respect to Cap Provider: Not applicable.

With respect to Counterparty: Not applicable.

(b) Credit Support Obligations.

(i) Delivery Amount, Return Amount and Credit Support Amount.

(A) “Delivery Amount” has the meaning specified in Paragraph 3(a), except that:

(I) the words “upon a demand made by the Secured Party on or promptly following
a Valuation Date” shall be deleted and replaced with the words “not later than
the close of business on each Valuation Date”,

(II) the last sentence of Paragraph 3(a) shall be deleted in its entirety and
replaced with the following:

“The “Delivery Amount” applicable to the Pledgor for any Valuation Date will
equal the greater of:

(1) the amount by which (a) the S&P Credit Support Amount for such Valuation
Date exceeds (b) the S&P Value, as of such Valuation Date, of all Posted Credit
Support held by the Secured Par, and

(2) the amount by which (a) the Moody’s Credit Support Amount for such Valuation
Date exceeds (b) the Moody’s Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party.

(B) “Return Amount” has the meaning specified in Paragraph 3(b), except that the
last sentence of Paragraph 3(b) shall be deleted in its entirety and replaced
with the following:

“The “Return Amount” applicable to the Secured Party for any Valuation Date will
equal the lesser of:

(1) the amount by which (a) the S&P Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the S&P Credit
Support Amount for such Valuation Date, and

(2) the amount by which (a) the Moody’s Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the Moody’s Credit
Support Amount for such Valuation Date.

(C) “Credit Support Amount” means the S&P Credit Support Amount or the Moody’
Credit Support or both, as applicable.



--------------------------------------------------------------------------------

(ii) Eligible Collateral. The items set forth in Annex A and Annex B hereto will
qualify as “Eligible Collateral”.

(iii) Other Eligible Support. The following items will qualify as “Other
Eligible Support” for the party specified: Not applicable.

(iv) Thresholds.

 

  (A) “Independent Amount” means zero with respect to Cap Provider and
Counterparty.

 

  (B) “Moody’s Threshold” means, with respect to Cap Provider and any date of
determination, if Cap Provider has not satisfy the Moody’s First Trigger Ratings
Requirement (i) continuously for 30 Local Business Days as of such date or
(ii) as of the first day that such Cap Provider entered into the Transaction,
zero; otherwise, infinity.

“Moody’s Threshold” means, with respect to Counterparty: Infinity.

 

  (C) “S&P Threshold” means, with respect to Cap Provider and any date of
determination, if Cap Provider does not satisfy the S&P First Ratings
Requirements (i) continuously for 10 Local Business Days as of such date or
(ii) as of the first day that such Cap Provider entered into the Transaction,
zero; otherwise, infinity.

“S&P Threshold” means, with respect to Counterparty: Infinity.

 

  (C) “Minimum Transfer Amount” means with respect to Cap Provider: $0. “Minimum
Transfer Amount” means with respect to Counterparty: Infinity.

 

  (D) Rounding. The Delivery Amount up to the nearest integral multiple of
$[        ] and the Return Amount will be rounded down to the nearest integral
multiple of $[        ].

 

  (c) Valuation and Timing.

(i) “Valuation Agent” means Cap Provider.

(ii) “Valuation Date” means the first Local Business Day in each week on which
any of the S&P Threshold or the Moody’s Threshold is zero.



--------------------------------------------------------------------------------

(iii) “Valuation Time” means:

¨ the close of business in the city of the Valuation Agent on the Valuation Date
or date of calculation, as applicable;

x the close of business on the Local Business Day before the Valuation Date or
date of calculation, as applicable;

provided that the calculations of Value and Exposure will be made as of
approximately the same time on the same date.

(iv) “Notification Time” means 1:00 p.m., New York time, on a Local Business
Day, unless otherwise specified here:

(d) Conditions Precedent and Secured Party’s Rights and Remedies. The following
Termination Event(s) will be a “Specified Condition” for the party specified
(that party being the Affected Party if the Termination Event occurs with
respect to that party): Not applicable.

(e) Substitution.

(i) “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

(ii) Consent. If specified here as applicable, then the Pledgor must obtain the
Secured Party’s consent for any substitution pursuant to Paragraph 4(d):
Inapplicable.

(f) Dispute Resolution.

(i) “Resolution Time” means 1:00 p.m., New York time, on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 5, unless otherwise specified here:

(ii) Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of Posted
Credit Support will be calculated as follows:

For Eligible Collateral other than Cash listed in Annex A or Annex B, as
applicable: the sum of (A) the product of (1)(x) the bid price at the Valuation
Time for such securities on the principal national securities exchange on which
such securities are listed or (y) if such securities are not listed on a
national securities exchange, the bid price for such securities quoted at the
Valuation Time by any principal market maker for such securities selected by the
Valuation Agent or (z) if no such bid price is listed or quoted for such date,
the bid price listed or quoted (as the case may be) at the Valuation Time for
the day next preceding such date on which such prices were available and (2) the
applicable Valuation Percentage for such Eligible Collateral and (B) the accrued
interest on such securities (except to the extent Transferred to the Pledgor
pursuant to Paragraph 6(d)(ii) or included in the applicable price referred to
in the immediately preceding clause (A)) as of such date.

For Cash, the amount thereof multiplied, in the case of the S&P Value, by the
applicable S&P Valuation Percentage.

(iii) Alternative. The provisions of Paragraph 5 will apply.



--------------------------------------------------------------------------------

(g) Holding and Using Posted Collateral.

(i) Eligibility to Hold Posted Collateral; Custodians. Counterparty and its
Custodian will be entitled to hold Posted Collateral pursuant to Paragraph 6(b);
provided that the following conditions applicable to it are satisfied:

(1) Counterparty is not a Defaulting Party;

(2) Posted Collateral may be held only in the following jurisdictions: United
States; and

(3) the Custodian has a short-term unsecured and unsubordinated debt rating from
S&P of “A-1,” or, if such entity does not have a short-term unsecured and
unsubordinated debt rating from S&P, a long-term unsecured and unsubordinated
debt rating or counterparty rating from S&P of “A+”.

If at any time the Custodian does not satisfy Paragraph 13(g)(3) above,
Counterparty must within 60 days obtain a replacement Custodian with ratings
from S&P that satisfy Paragraph 13(g)(3) above.

Initially, the Custodian for Counterparty is [COUNTERPARTY TO DESIGNATE].

(ii) Use of Posted Collateral. The provisions of Paragraph 6(c)(i) will not
apply to Counterparty except to the extent required to effect the transfer of
this Transaction pursuant to Section 3(a) of the Confirmation.

(h) Distributions and Interest Amount.

(i) Interest Rate. The “Interest Rate” will be the actual interest earned on the
Posted Collateral, or such other rate as the parties may agree to from time to
time.

(ii) Transfer of Interest Amount. The Transfer of the Interest Amount will be
made on the last Local Business Day of each calendar month and on any Local
Business Day that Posted Collateral in the form of Cash is Transferred to the
Pledgor pursuant to Paragraph 3(b).

(iii) Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will
apply.



--------------------------------------------------------------------------------

(i) Additional Representation(s). There are no additional representations by
either party.

(j) Other Eligible Support and Other Posted Support.

(i) “Value” with respect to Other Eligible Support and Other Posted Support
means: not applicable.

(ii) “Transfer” with respect to Other Eligible Support and Other Posted Support
means: not applicable.

(k) Demands and Notices.

All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Agreement, unless otherwise specified here:

Cap Provider:

Counterparty:

(l) Addresses for Transfers.

Cap Provider:

Counterparty:

(m) Other Provisions.

(i) Agreement as to Single Secured Party and Single Pledgor. Cap Provider and
Counterparty hereby agree that, notwithstanding anything to the contrary in the
CSA Form, (a) the term “Secured Party” as used in the CSA Form means only
Counterparty, (b) the term “Pledgor” as used in the CSA Form means only Cap
Provider, (c) only Cap Provider makes the pledge and grant in Paragraph 2, the
acknowledgement in the final sentence of Paragraph 8(a) and the representations
in Paragraph 9.

(ii) Events of Default. Paragraph 7 will not apply to cause any Event of Default
to exist with respect to Counterparty except that Paragraph 7(i) will apply to
Counterparty solely in respect of Counterparty’s obligations under Paragraph
3(b) of the CSA Form. Notwithstanding anything to the contrary in Paragraph 7 of
the CSA Form, any failure by Cap Provider to comply with or perform any
obligation to be complied with or performed by Cap Provider under the CSA Form
shall only be an Event of Default if at such time Cap Provider has failed to
satisfy Moody’s Second Trigger Ratings Requirement continuously for at least 30
Local Business Days.

(iii) Additional Definitions.

“DV01” means, with respect to any date of determination, the estimated change in
the Secured Party’s Exposure that would result from a one basis point change in
the relevant swap curve on such date, as determined by the Valuation Agent in
good faith and in a



--------------------------------------------------------------------------------

commercially reasonable manner in accordance with the relevant methodology
customarily used by the Valuation Agent. The Valuation Agent shall, upon request
of Counterparty, provide to Counterparty a statement showing in reasonable
detail such calculation.

“Local Business Day” means, for purposes of the CSA Form, any day on which
(A) commercial banks are open for business in New York and the location of Cap
Provider, Counterparty and any Custodian and (B) in relation to a Transfer of
Eligible Collateral, any day on which the clearance system agreed between the
parties for the delivery of Eligible Collateral is open for acceptance and
execution of settlement instructions or in the case of a Transfer of Cash or
other Eligible Collateral for which delivery is contemplated by other means a
day on which commercial banks are open for business in New York and the location
of Cap Provider, Counterparty and any Custodian.

“Moody’s Credit Support Amount” means, for any Valuation Date:

 

  (A) if the Moody’s Threshold for such Valuation Date is zero and it is not the
case that, as of such Valuation Date, Cap Provider has not satisfied the Moody’s
Second Ratings Requirement continuously for at least 30 Local Business Days, an
amount (never less than zero) equal to the sum of the Secured Party’s Exposure
and Moody’s First Trigger Additional Amount;

 

  (B) if the Moody’s Threshold for such Valuation Date is zero and, as of such
Valuation Date, the Cap Provider has not satisfied the Moody’s Second Trigger
Ratings Requirement continuously for at least 30 Local Business Days, an amount
equal to the greatest of (x) zero, (y) the aggregate amount of the Next Payments
for all Next Payment Dates and (z) the sum of the Secured Party’s Exposure and
Moody’s Second Trigger Additional Amount; or

 

  (C) if the Moody’s Threshold for such Valuation Date is infinity, zero.

“Moody’s First Trigger Additional Amount” means, for any Valuation Date, the
lesser of (x) the product of the Moody’s First Trigger DV01 Multiplier and DV01
for such Valuation Date and (y) the product of (i) Moody’s First Trigger
Notional Amount Multiplier, (ii) the Scale Factor, if any, or, if no Scale
Factor is applicable to this Transaction, one and (iii) the Notional Amount for
the Calculation Period which includes such Valuation Date.

“Moody’s First Trigger DV01 Multiplier” means 25 or such other number as
determined by Moody’s.

“Moody’s First Trigger Notional Amount Multiplier” means 4% or such other number
as determined by Moody’s.



--------------------------------------------------------------------------------

“Moody’s Second Trigger Additional Amount” means, for any Valuation Date,

 

  (A) if this Transaction is not a Transaction-Specific Hedge, the lesser of
(i) the product of the Moody’s Second Trigger DV01 Multiplier and DV01 for such
Valuation Date and (ii) the product of (1) the Moody’s Second Trigger Notional
Amount Multiplier, (2) the Scale Factor, if any, or, if no Scale Factor is
applicable for this Transaction, one and (3) the Notional Amount for the
Calculation Period which includes such Valuation Date; or

 

  (B) if such Transaction is a Transaction-Specific Hedge, the lesser of (i) the
product of the Moody’s Second Trigger Transaction-Specific Hedge DV01 Multiplier
and DV01 for such Valuation Date and (ii) the product of (1) the Moody’s Second
Trigger Transaction-Specific Hedge Notional Amount Multiplier, (2) the Scale
Factor, if any, or, if no Scale Factor is applicable for this Transaction, one
and (3) the Notional Amount for the Calculation Period which includes such
Valuation Date.

“Moody’s Second Trigger DV01 Multiplier” means 60 or such other number as
determined by Moody’s.

“Moody’s Second Trigger Notional Amount Multiplier” means 9% or such other
number as determined by Moody’s.

“Moody’s Second Trigger Transaction-Specific Hedge DV01 Multiplier” means 75 or
such other number as determined by Moody’s.

“Moody’s Second Trigger Transaction-Specific Hedge Notional Amount Multiplier”
means 11% or such other number as determined by Moody’s.

“Moody’s Value” means, on any date and with respect to any Eligible Collateral,
(A) in the case of Eligible Collateral other than Cash, the product of (x) the
bid price obtained by the Valuation Agent for such Eligible Collateral and
(y) the applicable Moody’s Valuation Percentage for such Eligible Collateral set
forth in the table attached as Annex B hereto and (B) in the case of Cash, the
amount thereof.

“Moody’s Valuation Percentage” means, with respect to a Valuation Date and each
item of Eligible Collateral,

 

  (A) if it is not the case that, as of such Valuation Date, Cap Provider has
not satisfied the Moody’s Second Trigger Ratings Requirement continuously for at
least 30 Local Business Days, the corresponding percentage for such Eligible
Collateral in the column headed “Moody’s First Trigger Ratings Requirement
Valuation Percentage” in the table attached as Annex B hereto or

 

  (B) if it is the case that, as of such Valuation Date, Cap Provider has not
satisfied the Moody’s Second Trigger Ratings Requirement continuously for at
least 30 Local Business Days, the corresponding percentage for such Eligible
Collateral in the column headed “Moody’s Second Trigger Ratings Requirement
Valuation Percentage” in the table attached as Annex B hereto.



--------------------------------------------------------------------------------

“Next Payment” means, in respect of each Next Payment Date, an amount (never
less than zero) equal to the excess of the aggregate amount of any payments due
to be made by Cap Provider under Section 2(a) of the CSA Form on such Next
Payment Date over the aggregate amount of any payments due to be made by
Counterparty under Section 2(a) of the CSA Form on such Next Payment Date (any
such payments determined based on rates prevailing the date of determination).

“Next Payment Date” means each date on which the next scheduled payment under
this Transaction is due to be paid.

“S&P Credit Support Amount” means, for any Valuation Date:

 

  (A) if the S&P Threshold for such Valuation Date is zero and it is not the
case that, as of such Valuation Date, Cap Provider has not satisfied the S&P
Second Ratings Requirement continuously for at least 10 Local Business Days, an
amount equal to the Secured Party’s Exposure;

 

  (B) if the S&P Threshold for such Valuation Date is zero and, as of such
Valuation Date, the Cap Provider has not satisfied the S&P Second Ratings
Requirement continuously for at least 10 Local Business Days, an amount equal to
125% of the Secured Party’s Exposure; or

 

  (C) if the S&P Threshold for such Valuation Date is infinity, zero.

“S&P Valuation Percentage” means, with respect to a Valuation Date and each item
of Eligible Collateral,

 

  (A) if it is not the case that, as of such Valuation Date, Cap Provider has
not satisfied the S&P Second Ratings Requirement continuously for at least 10
Local Business Days, the corresponding percentage for such Eligible Collateral
in the column headed “S&P First Ratings Requirement Valuation Percentage” in the
table attached as Annex A hereto or

 

  (B) if it is the case that, as of such Valuation Date, Cap Provider has not
satisfied the S&P Second Ratings Requirement continuously for at least 10 Local
Business Days, the corresponding percentage for such Eligible Collateral in the
column headed “S&P Second Ratings Requirement Valuation Percentage” in the table
attached as Annex A hereto.

“S&P Value” means, on any date and with respect to any Eligible Collateral,
(A) in the case of Eligible Collateral other than Cash, the product of (x) the
bid price obtained by the Valuation Agent for such Eligible Collateral and
(y) the applicable S&P Valuation Percentage for such Eligible Collateral set
forth in the table attached as Annex A hereto and (B) in the case of Cash, the
amount thereof multiplied by the applicable S&P Valuation Percentage set forth
in the table attached as Annex A hereto.



--------------------------------------------------------------------------------

“Scale Factor” means (A), for purposes of the definition of “Moody’s First
Trigger Additional Amount”, the percentage set forth in the applicable row of
Table 1 hereto; (B), for purposes of clause (A) of the definition of “Moody’s
Second Trigger Additional Amount”, the percentage set forth in the applicable
row of Table 2 hereto; and (C), for purposes of clause (B) of the definition of
“Moody’s Second Trigger Additional Amount”, the percentage set forth in the
applicable row of Table 3 hereto

“Valuation Percentage” means, for purposes of determining the S&P Value with
respect to any Eligible Collateral or Posted Collateral, the applicable S&P
Valuation Percentage as set forth in the table attached as Annex A hereto.

“Value” means, in respect of any date, the related S&P Value or the related
Moody’s Value or both, as applicable.



--------------------------------------------------------------------------------

Annex A

The S&P Valuation Percentages listed below shall apply to the following Eligible
Collateral with respect to the calculation of the S&P Value:

 

Eligible Collateral

   S&P First
Ratings
Requirement
Valuation
Percentage     S&P Second
Ratings
Requirement
Valuation
Percentage  

(A)   Cash

     100 %      80 % 

(B)   U.S. treasuries (current coupon, constant maturity) rated “AAA” by S&P,
U.S. agencies covered bonds (floating) rated “AAA” by S&P, sovereign bonds
(floating) rated “AAA” by S&P, credit card ABS (floating) rated “AA” or higher
by S&P, auto ABS (floating) rated “AA” or higher by S&P and U.S. student loan
ABS (floating) rated “AAA” by S&P, in each case with a weighted average life of
less than 5 years.

     98.0 %      78.4 % 

(C)   U.S. treasuries (current coupon, constant maturity) rated “AAA” by S&P,
U.S. agencies covered bonds (floating) rated “AAA” by S&P, sovereign bonds
(floating) rated “AAA” by S&P, credit card ABS (floating) rated “AA” or higher
by S&P, auto ABS (floating) rated “AA” or higher by S&P and U.S. student loan
ABS (floating) rated “AAA” by S&P, in each case with a weighted average life of
greater than 5 years but less than 10 years.

     92.6 %      74.1 % 

(D)   Covered bonds (fixed) rated “AAA” by S&P, sovereign bonds (fixed) rated
“AAA” by S&P, credit card ABS (floating) rated “A” by S&P, auto ABS (floating)
rated “A” by S&P, CMBS (floating) rated “AAA” by S&P, CDO (floating) rated “AAA”
by S&P, U.S. student loan ABS (floating) rated “AA” or “A” by S&P and corporate
bonds (fixed or floating) rated “AA” or higher by S&P, in each case with a
weighted average life of less than 5 years.

     95.2 %      76.2 % 

(E)   Covered bonds (fixed) rated “AAA” by S&P, sovereign bonds (fixed) rated
“AAA” by S&P, credit card ABS (floating) rated “A” by S&P, auto ABS (floating)
rated “A” by S&P, CMBS (floating) rated

     87 %      69.6 % 



--------------------------------------------------------------------------------

“AAA” by S&P, CDO (floating) rated “AAA” by S&P, U.S. student loan ABS
(floating) rated “AA” or “A” by S&P and U.S. and European corporate bonds (fixed
or floating) rated “AAA” or “AA” by S&P, in each case with a weighted average
life of greater than 5 years but less than 10 years.

(F)    Credit card ABS (floating) rated “BBB” by S&P, auto ABS (floating) rated
“BBB” by S&P, CDO (floating) rated “AA” or “A” by S&P, U.S. student loan ABS
(floating) rated “BBB” by S&P, and corporate bonds (fixed or floating) rated “A”
by S&P, in each case with a weighted average life of less than 5 years.

  80 %    64 % 

(G)   Credit card ABS (floating) rated “BBB” by S&P, auto ABS (floating) rated
“BBB” by S&P, CDO (floating) rated “AA” or “A” by S&P, U.S. student loan ABS
(floating) rated “BBB” by S&P and corporate bonds (fixed or floating) rated “A”
by S&P, in each case with a weighted average life of greater than 5 years but
less than 10 years.

  71.4 %    57.1 % 



--------------------------------------------------------------------------------

Annex B

The Moody’s Valuation Percentages listed below shall apply to the following
Eligible Collateral with respect to the calculation of the Moody’s Value:

 

Instrument

   Moody’s First Trigger
Ratings Requirement
Valuation Percentage     Moody’s First Trigger
Ratings Requirement
Valuation Percentage  

U.S. Dollar Cash

     100 %      100 % 

Euro Cash

     97 %      93 % 

Sterling Cash

     97 %      94 % 

Fixed Rate Negotiable Treasury Debt issued by U.S. Treasury Department with
Remaining Maturity:

   

<1 Year

     100 %      100 % 

1 to 2 years

     100 %      99 % 

2 to 3 years

     100 %      98 % 

3 to 5 years

     100 %      97 % 

5 to 7 years

     100 %      95 % 

7 to 10 years

     100 %      94 % 

10 to 20 years

     100 %      89 % 

> 20 years

     100 %      87 % 

Floating-Rate Negotiable U.S. Dollar Denominated Treasury Debt Issued by The
U.S. Treasury Department

   

All Maturities

     100 %      99 % 

Fixed-Rate U.S. Dollar Denominated U.S. Agency Debentures with Remaining
Maturity:

  

< 1 Year

     100 %      99 % 

1 to 2 years

     100 %      98 % 

2 to 3 years

     100 %      97 % 

3 to 5 years

     100 %      96 % 

5 to 7 years

     100 %      94 % 

7 to 10 years

     100 %      93 % 

10 to 20 years

     100 %      88 % 

> 20 years

     100 %      86 % 

Floating-Rate U.S. Dollar Denominated U.S. Agency Debentures

  

All maturities

     100 %      98 % 

Fixed-Rate Euro Denominated Euro-Zone Government Bonds Rated Aa3 or Above by
Moody’s with Remaining Maturity:

   

< 1 Year

     97 %      93 % 

1 to 2 years

     97 %      92 % 

2 to 3 years

     97 %      91 % 

3 to 5 years

     97 %      89 % 

5 to 7 years

     97 %      87 % 

7 to 10 years

     97 %      86 % 

10 to 20 years

     97 %      82 % 

> 20 years

     97 %      80 % 

Floating-Rate Euro Denominated Euro-Zone Government Bonds Rated Aa3 or Above by
Moody’s

   

All maturities:

     97 %      92 % 

Qualified Commercial Paper

          0 %*      0 %* 



--------------------------------------------------------------------------------

For the purposes of the above table, “Qualified Commercial Paper” means
commercial paper with a rating of at least P-1 by Moody’s and having a remaining
maturity of not more than one month.

 

* or such other percentage in respect of which Moody’s has provided a rating
affirmation.



--------------------------------------------------------------------------------

Table 1

Moody’s First Trigger Factor

 

Remaining Weighted Average Life of Hedge in Years

   Scale Factor  

1 or less

     0.25 % 

More than 1 but not more than 2

     0.50 % 

More than 2 but not more than 3

     0.70 % 

More than 3 but not more than 4

     1.00 % 

More than 4 but not more than 5

     1.20 % 

More than 5 but not more than 6

     1.40 % 

More than 6 but not more than 7

     1.60 % 

More than 7 but not more than 8

     1.80 % 

More than 8 but not more than 9

     2.00 % 

More than 9 but not more than 10

     2.20 % 

More than 10 but not more than 11

     2.30 % 

More than 11 but not more than 12

     2.50 % 

More than 12 but not more than 13

     2.70 % 

More than 13 but not more than 14

     2.80 % 

More than 14 but not more than 15

     3.00 % 

More than 15 but not more than 16

     3.20 % 

More than 16 but not more than 17

     3.30 % 

More than 17 but not more than 18

     3.50 % 

More than 18 but not more than 19

     3.60 % 

More than 19 but not more than 20

     3.70 % 

More than 20 but not more than 21

     3.90 % 

More than 21 but not more than 22

     4.00 % 

More than 22 but not more than 23

     4.00 % 

More than 23 but not more than 24

     4.00 % 

More than 24 but not more than 25

     4.00 % 

More than 25 but not more than 26

     4.00 % 

More than 26 but not more than 27

     4.00 % 

More than 27 but not more than 28

     4.00 % 

More than 28 but not more than 29

     4.00 % 

More than 29

     4.00 % 



--------------------------------------------------------------------------------

Table 2

Moody’s Second Trigger Factor for Interest Rate Swaps with Fixed Notional
Amounts

 

Remaining Weighted Average Life of Hedge in Years

   Scale Factor  

1 or less

     0.60 % 

More than 1 but not more than 2

     1.20 % 

More than 2 but not more than 3

     1.70 % 

More than 3 but not more than 4

     2.30 % 

More than 4 but not more than 5

     2.80 % 

More than 5 but not more than 6

     3.30 % 

More than 6 but not more than 7

     3.80 % 

More than 7 but not more than 8

     4.30 % 

More than 8 but not more than 9

     4.80 % 

More than 9 but not more than 10

     5.30 % 

More than 10 but not more than 11

     5.60 % 

More than 11 but not more than 12

     6.00 % 

More than 12 but not more than 13

     6.40 % 

More than 13 but not more than 14

     6.80 % 

More than 14 but not more than 15

     7.20 % 

More than 15 but not more than 16

     7.60 % 

More than 16 but not more than 17

     7.90 % 

More than 17 but not more than 18

     8.30 % 

More than 18 but not more than 19

     8.60 % 

More than 19 but not more than 20

     9.00 % 

More than 20 but not more than 21

     9.00 % 

More than 21 but not more than 22

     9.00 % 

More than 22 but not more than 23

     9.00 % 

More than 23 but not more than 24

     9.00 % 

More than 24 but not more than 25

     9.00 % 

More than 25 but not more than 26

     9.00 % 

More than 26 but not more than 27

     9.00 % 

More than 27 but not more than 28

     9.00 % 

More than 28 but not more than 29

     9.00 % 

More than 29

     9.00 % 



--------------------------------------------------------------------------------

Table 3

Moody’s Second Trigger Factor for Transaction-Specific Hedges

 

Remaining Weighted Average Life of Hedge in Years

   Scale Factor  

1 or less

     0.75 % 

More than 1 but not more than 2

     1.50 % 

More than 2 but not more than 3

     2.20 % 

More than 3 but not more than 4

     2.90 % 

More than 4 but not more than 5

     3.60 % 

More than 5 but not more than 6

     4.20 % 

More than 6 but not more than 7

     4.80 % 

More than 7 but not more than 8

     5.40 % 

More than 8 but not more than 9

     6.00 % 

More than 9 but not more than 10

     6.60 % 

More than 10 but not more than 11

     7.00 % 

More than 11 but not more than 12

     7.50 % 

More than 12 but not more than 13

     8.00 % 

More than 13 but not more than 14

     8.50 % 

More than 14 but not more than 15

     9.00 % 

More than 15 but not more than 16

     9.50 % 

More than 16 but not more than 17

     9.90 % 

More than 17 but not more than 18

     10.40 % 

More than 18 but not more than 19

     10.80 % 

More than 19 but not more than 20

     11.00 % 

More than 20 but not more than 21

     11.00 % 

More than 21 but not more than 22

     11.00 % 

More than 22 but not more than 23

     11.00 % 

More than 23 but not more than 24

     11.00 % 

More than 24 but not more than 25

     11.00 % 

More than 25 but not more than 26

     11.00 % 

More than 26 but not more than 27

     11.00 % 

More than 27 but not more than 28

     11.00 % 

More than 28 but not more than 29

     11.00 % 

More than 29

     11.00 % 



--------------------------------------------------------------------------------

Exhibit B

Form of Subordination of Property Management Agreement

CONSENT AND AGREEMENT OF MANAGER

AND SUBORDINATION OF MANAGEMENT AGREEMENT

(Mezzanine A)

THIS CONSENT AND AGREEMENT OF MANAGER AND SUBORDINATION OF MANAGEMENT AGREEMENT
(this “Agreement”), dated as of [            ], 2007, is made by and among
[                    ], a [                    ] (“Manager”), GOLDMAN SACHS
MORTGAGE COMPANY, a New York limited partnership (together with its successors
and permitted assigns, “Lender”), and, for the purpose of evidencing its consent
to the terms, covenants and conditions contained herein, is joined by W2007
EQUITY INNS SENIOR MEZZ, LLC, a Delaware limited liability company (“Borrower”),
W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company (“Realty
LLC”), and W2007 EQUITY INNS REALTY, L.P., a Delaware limited partnership
(“Realty LP”; and together with Realty LLC, individually and collectively, as
the context requires, and together with their respective successors and
permitted assigns, “Property Owner”), and the operating lessees identified on
Schedule B (the “TRS Lessees”).

W I T N E S S E T H:

WHEREAS, Borrower and Lender are parties to that certain Mezzanine A Loan
Agreement, dated as of the date hereof (as the same may be modified or replaced,
the “Loan Agreement”; all capitalized terms used but not defined herein shall
have the meaning given such terms in the Loan Agreement);

WHEREAS, Borrower is (i) the sole member of Realty LLC, (ii) the sole limited
partner of Realty LP, and (iii) the sole member of W2007 Equity Realty Gen-Par,
LLC, a Delaware limited liability company (“GP”), the general partner of Realty
LP.

WHEREAS, Property Owner owns certain fee simple and/or leasehold estates and
appurtenant interests in those certain parcels of real property identified as
the “Mortgaged Properties” in the Loan Agreement, together with the buildings,
structures and other improvements now or hereafter located thereon or thereunder
(such parcels of real property being hereinafter referred to collectively as the
“Properties”);

WHEREAS, Property Owner, as lessor, and the TRS Lessees, as lessees, are parties
to those certain operating lease agreements identified on Schedule B attached
hereto, each dated as of the date hereof (the “TRS Leases”), pursuant to which
the TRS Lessees lease and operate certain of the Properties;

WHEREAS, the Loan is evidenced by one or more promissory notes, each dated as of
the date hereof, executed by Borrower and payable to the order of Lender (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, collectively, the “Note”) and is secured by, among other things,
that certain Pledge and Security Agreement (Mezzanine A), dated as of even date
herewith (the “Pledge Agreement”), which



--------------------------------------------------------------------------------

grants to Lender, among other things, a first lien on (i) 100% of the limited
liability company interests in Realty LLC, (ii) 100% of the limited partnership
interests in Realty LP, and (iii) 100% of the limited liability company
interests in GP;

WHEREAS, pursuant to those certain hotel management agreements identified on
Schedule C attached hereto, each by and between one or more of the TRS Lessees
and Manager (the “Management Agreement”), Manager has agreed to operate, direct,
manage and supervise the Property or Properties listed on Schedule A attached
hereto (collectively, the “Managed Properties”; and each, a “Managed Property”);
and

WHEREAS, Borrower is required to cause Manager to deliver this Agreement to
Lender pursuant to the terms of the Loan Agreement and the other Loan Documents.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce Lender to accept the
Pledge Agreement, Manager hereby represents, warrants, covenants and agrees for
the benefit of Lender as follows:

1. Representations. Manager warrants and represents to Lender, as of the date
hereof, that the following are true and correct:

(a) Manager has agreed to act as manager of the Managed Properties pursuant to
the Management Agreements. A true, correct and complete copy of each of the
Management Agreements has been provided to Lender on or prior to the date
hereof, each of which is in full force and effect, and none of the Management
Agreements has been modified or amended.

(b) The entire agreement between Manager, on the one hand, and Borrower,
Property Owner and/or the TRS Lessees, on the other hand, for the management and
operation of the Managed Properties is evidenced by the Management Agreements,
together with those certain agreements identified on Schedule D attached hereto.

(c) Each of the Management Agreements has been executed by the duly authorized
officer(s) of Manager and constitutes the valid and binding agreement of
Manager, enforceable in accordance with its terms, and Manager has full
authority under all state and local laws and regulations to perform all of its
obligations under such Management Agreement.

(d) Neither the applicable TRS Lessee nor Manager is in default in the
performance of any of its respective obligations under any of the Management
Agreements. All payments and fees required to be paid by the TRS Lessees to
Manager thereunder have been paid to the date hereof and Manager has no claims
against Borrower, Property Owner or any TRS Lessee for indemnification as of the
date hereof.

(e) None of Manager, any of its affiliates or, to Manager’s knowledge, any party
other than Property Owner or the TRS Lessees, owns any interest in any fixtures,
equipment, or other articles of personal property located at each of the Managed
Properties, including without limitation, the FF&E located at each of the
Managed Properties.

2. [Intentionally Omitted.]



--------------------------------------------------------------------------------

3. Agreements. Notwithstanding the terms of the Management Agreements, so long
as the Pledge Agreement continues in effect, Manager hereby consents to and
covenants and agrees as follows:

(a) No Amendment of Management Agreements. Manager shall not make any material
modifications or amendments to any of the Management Agreements without first
obtaining Lender’s written consent (not to be unreasonably withheld or delayed)
and Rating Confirmation, and no such modification or amendment without such
written consent and Rating Confirmation shall be effective as to Lender.

(b) Notice to Lender and Right to Cure.

(i) Manager shall deliver to Lender a copy of any notice of termination or
default from Manager to any TRS Lessee under any of the Management Agreements,
which notice may be given by Manager to Lender simultaneously with such notice
to the applicable TRS Lessee.

(ii) If Manager has elected to terminate the Management Agreement with respect
to any of the Managed Properties as a result of a breach or default by any TRS
Lessee thereunder, Manager shall give Lender at least 45 days’ (or, in the case
of a breach or default by such TRS Lessee relating to its failure to provide
adequate working capital in respect of payroll and related employee expenses,
ten Business Days’ (which ten Business Day period shall begin to run from the
date Manager gives Lender notice of such default pursuant to Section 3(b)(i) in
accordance with Section 9)) prior written notice of such election to terminate
and the reasons therefor, which notice may be delivered to Lender simultaneously
with the notice to such TRS Lessee. In the event Lender (or Property Owner or
any TRS Lessee) shall cure, or cause to be cured, such breach or default within
said 45 day period (or, in the case of a breach or default by a TRS Lessee
relating to its failure to provide adequate working capital in respect of
payroll and related employee expenses, ten Business Day period), then any
termination notice related to such cause shall be null and void and of no
further force or effect.

(c) Subordination of Management Agreements to Liens of the Loan Documents. The
Management Agreements do not create an interest in real property or constitute
covenants running with any of the Managed Properties. The Management Agreements
and any and all liens, rights and interests (whether choate or inchoate and
including, without limitation, all rights to payment (including, without
limitation, any management fees and incentive fees payable to Manager under the
Management Agreements) and all mechanic’s and materialmen’s liens under
applicable law) owed or claimed by Manager or held by Manager in and to any of
the Managed Properties are and shall be in all respects subordinate and inferior
to: (i) Lender’s right to payment under the Note and the other Loan Documents,
and (ii) the liens and security interests created or to be created for the
benefit of Lender and securing the repayment of the Note, including, without
limitation, those created under the Pledge Agreement encumbering the Collateral,
and all renewals, extensions, increases, supplements, amendments, modifications
and replacements of each of the foregoing. Without limiting the generality of
the foregoing, Manager hereby specifically acknowledges and agrees to the terms
of (i) Section 5.10 of each of the Loan Agreement and the Mortgage Loan
Agreement relating to the management of the



--------------------------------------------------------------------------------

Managed Properties, (ii) Section 5.16 of each of the Loan Agreement and the
Mortgage Loan Agreement relating to the application of Loss Proceeds to the
restoration and repair of the Managed Properties following casualty and
condemnation, and (iii) Article III of each of the Loan Agreement and the
Mortgage Loan Agreement relating to management of Revenue from the Managed
Properties, as such provisions of the Loan Agreement and the Mortgage Loan
Agreement exist as of the date of this Agreement.

(d) Lender’s Right to Terminate.

(i) During the continuance of an Event of Default under the Loan Agreement,
Manager shall, at the request of Lender, continue performance, on behalf of
Lender, of all of Manager’s obligations under the terms of the Management
Agreements, notwithstanding any counterclaim, right of set-off, claim for
additional payment, defense or like right of Manager against any TRS Lessee or
any TRS Lessee’s default (including non-payment) under, or breach of, any of the
Management Agreements, provided, that Lender sends to Manager the notice set
forth in Section 3(h) hereof and performs or causes to be performed the
obligations of TRS Lessees to Manager under the applicable Management Agreements
(including payment of any management fees) accruing or arising from and after,
and with respect to the period commencing upon, the effective date of such
notice.

(ii) (A) During the continuance of an Event of Default under the Loan Agreement,
regardless of whether Lender has theretofore exercised its rights under
Section 3(d)(i) above; or (B) if Manager files or is the subject of a petition
(and, in the case of an involuntary petition, such petition is not dismissed or
discharged within 60 days) in bankruptcy, or if a trustee or receiver is
appointed for Manager’s assets or if Manager makes an assignment for the benefit
of creditors, or if Manager is adjudicated insolvent; then, in each such case,
Lender shall have the right and option to terminate, or to cause to be
terminated, the Management Agreements with respect to the applicable Managed
Property or Managed Properties or with respect to all of the Managed Properties
by giving Manager 30 days’ prior written notice of such termination, in which
event Manager shall resign as manager of the applicable Managed Property or
Managed Properties effective not later than the end of such 30 day period and,
without limiting any rights of Manager against the TRS Lessees (except that such
rights are subordinated to the repayment in full of all of the Indebtedness to
the extent set forth in Section 3(c)), Lender shall neither be bound by nor
obligated to perform the covenants and obligations of the TRS Lessees under the
Management Agreements. For purposes of this Section 3(d)(ii), an Event of
Default shall be deemed to continue even after a foreclosure or other
conveyance-in-lieu of foreclosure upon any or all of the Managed Properties
and/or the Collateral. Without limiting the rights of Manager against the TRS
Lessees prior to a foreclosure or conveyance-in-lieu of foreclosure with respect
to all or a portion of the Collateral (except that such rights are subordinated
to the repayment in full of all of the Indebtedness to the extent set forth in
Section 3(c)), Manager agrees not to look to Lender, Borrower, Property Owner or
TRS Lessee for payment of any cancellation or termination fees or payment of any
accrued but unpaid management fees relating to any of the Managed Properties
accruing prior to the effective date of the notice set forth in Section 3(h)
hereof or those which may occur prior to any notice of termination if such



--------------------------------------------------------------------------------

notice is prior to the notice set forth in Section 3(h) hereof, and shall
release Borrower, Property Owner and TRS Lessee from any and all liabilities of
any and every kind accruing prior to the date of any such foreclosure or
conveyance-in-lieu of foreclosure. In no event shall Lender be directly or
indirectly liable for any action or omission of Borrower or Property Owner or
any prior owner of any of the Managed Properties or be subject to any
counterclaim or claims which any TRS Lessee might assert or is entitled to
assert against Borrower or Property Owner, to the extent such action, omission,
claim or counterclaim occurred or arose prior to Lender’s foreclosure or
conveyance-in-lieu of foreclosure of all or any part of the Collateral.

(iii) Notwithstanding anything in the Management Agreements to the contrary, in
the event that (A) Lender becomes the owner of Property Owner through
foreclosure, conveyance in lieu of foreclosure or otherwise, and (B) the
Management Agreements with respect to one or more of the Managed Properties is
then in full force and effect, then, without the execution of any further
instrument, Manager shall fully and completely recognize Lender as the owner of
Property Owner for the balance of the term thereof and any extension or renewal
thereof (subject to the right of Lender to terminate, or cause to be terminated,
the Management Agreements pursuant to Section 3(d)(ii)). The provisions of this
Section 3(d)(iii) shall be effective and self-operative without the execution of
any further instrument.

(iv) In the event that Lender becomes the owner of Property Owner, Lender shall
have the right to (A) sell, convey, transfer or otherwise assign its interest in
Property Owner and/or (B) cause Property Owner to sell, convey, transfer or
otherwise assign Property Owner’s interest in any or all of the Managed
Properties, in each case, without the consent of Manager and immediately upon
such transfer or assignment, Lender, Property Owner and the TRS Lessees shall be
released from, and have no further liability or obligations under, the
applicable Management Agreements to Manager or to any other Person in respect of
any of such Managed Properties, except for those liabilities and obligations in
respect of any of such Managed Properties which by the express terms of such
Management Agreements survive after the termination of the Management Agreements
in respect of such Managed Properties, but only to the extent that such
liabilities and obligations first arise after the date on which Lender becomes
owner of Property Owner and only to the extent accruing during Lender’s
ownership thereof.

(v) Nothing contained in this Agreement (including, but not limited to,
Section 3(c) hereof) shall prevent Manager from terminating the Management
Agreement in accordance with its terms by reason of nonpayment when due of any
management fees or other fees and reimbursements due and owing to Manager under
the terms of the Management Agreement (in each case, after any applicable notice
and cure periods set forth therein), subject in each case to the terms of
Section 3(b) hereof.

(e) Rights of First Offer. To the extent that any Management Agreement or any
other agreement to which Manager or any affiliate of Manager is a party grants
Manager or any such affiliate a right of first offer or similar right to
purchase any one or more of the



--------------------------------------------------------------------------------

Managed Properties upon the occurrence of a sale or transfer of such Managed
Property, or a sale or transfer of any direct or indirect ownership interest in
Property Owner or any TRS Lessee, Manager agrees, for the benefit of Borrower
and Lender, that such right of first offer or similar right will not apply in
the case of (i) the acquisition of Equity Inns, Inc. and its subsidiaries by
affiliates of the Whitehall Street Global Real Estate Limited Partnership 2007,
as more fully described in that certain Agreement and Plan of Merger, dated as
of June 20, 2007 or (ii) any foreclosure by Lender or any nominee of Lender, or
the receipt of a conveyance-in-lieu of foreclosure by Lender or any such
nominee, or the first sale or transfer of any direct or indirect ownership
interest in Property Owner or any TRS Lessee by Lender or its nominee subsequent
to such foreclosure or receipt of a conveyance-in-lieu thereof.

(f) Further Assurances. Manager further agrees to: (i) furnish Lender upon
request with copies of such information as Property Owner is entitled to receive
under the Management Agreements; and (ii) subject of the rights of tenants or
other occupants, and subject to the rights of any ground lessors (as
applicable), cooperate with Lender’s representative in any inspection of all or
any portion of any of the Managed Properties. Each of Borrower and Property
Owner hereby consents to the foregoing agreements by Manager.

(g) Assignment of Leases and Rents. Manager acknowledges that, as further
security for the Note, Borrower has caused Property Owner and the TRS Lessees to
execute and deliver to Mortgage Lender, with respect to each of the Managed
Properties, certain assignments of rents and leases (which may be contained in
the applicable Mortgages), each dated as of the date hereof (each, an
“Assignment of Leases”), assigning to Mortgage Lender, among other things, all
of Property Owner’s and TRS Lessees’ right, title and interest in and to all of
the leases now or hereafter affecting such Managed Property and all rents,
income, receivables, receipts, revenues, deposits and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of the TRS Lessees or Property Owner or their respective agents or employees
from any and all sources arising from or attributable to such Managed Property.

(h) Lender Not Obligated Under Management Agreements. Manager further agrees
that nothing herein shall impose upon Lender any obligation for payment or
performance in favor of Manager, unless Lender notifies Manager in writing
during the continuance of an Event of Default under the Loan Agreement or
otherwise as permitted by the Loan Agreement, that: (i) Lender has elected to
assert or cause the assertion of the applicable TRS Lessee’s rights and/or the
rights of Borrower and Property Owner (if any) under the Management Agreement(s)
with respect to a Managed Property or Managed Properties and assume its
obligations thereunder with respect to such Managed Property or Managed
Properties, and (ii) Lender agrees to pay, or cause to be paid to, Manager the
sums due Manager with respect to such Managed Property or Managed Properties
under the terms of the relevant Management Agreements from and after the
effective date of Lender’s notice to Manager. In no event shall Lender be liable
for any action or omission of Borrower, Property Owner, the TRS Lessees or any
prior owner of any of the Managed Properties, bound by any amendment or
modification of any of the Management Agreements or any of the Related Senior
Management Consents (as defined in Schedule D attached hereto) made without
Lender’s prior written consent or subject to any counterclaim or claims which
Manager might assert or is entitled to assert against Borrower, Property Owner
or any TRS Lessee. Nothing contained in this Agreement shall be deemed a waiver
or release by



--------------------------------------------------------------------------------

Manager of any rights or remedies Manager may have against the TRS Lessees under
the Management Agreements (except that such rights are subordinated to the
repayment in full of each and all of the Indebtedness to the extent set forth in
Section 3(c)).

(i) No Joint Venture. Lender has no obligation to Manager with respect to the
Loan Agreement or the other Loan Documents, and Manager shall not be a third
party beneficiary with respect to any of Lender’s obligations to Borrower,
Property Owner or the TRS Lessees set forth in the Loan Documents. The
relationship of Lender to Borrower is one of a creditor to a debtor, and Lender
is not a joint venturer or partner of Borrower.

(j) Lender’s Reliance on Representations. Manager has executed this Agreement
with full knowledge that Lender shall rely upon the representations, warranties,
covenants and agreements herein contained.

(k) Governed by Loan Documents. Manager agrees that until such time as all of
the Liens of the Pledge Agreement encumbering the Collateral shall be released
in accordance with the terms of the Loan Documents, in the course of discharging
its duties under the Management Agreements, Manager shall not knowingly engage
in any act or activity, or knowingly fail to engage in any act or activity,
which engagement or failure to engage would constitute a violation of any
affirmative or negative covenant of Borrower under the Loan Agreement, or of
Property Owner under any of the Mortgage Loan Agreement, the Mortgages or the
Assignments of Leases encumbering any of the Managed Properties, or with respect
to the operation or management of the Managed Properties; provided, however,
that (i) Manager’s compliance with the foregoing agreement, to the extent such
compliance requires the expenditure of funds, shall at all times be expressly
conditioned upon the timely provision to Manager of such funds, (ii) the term
“knowingly” as used above shall mean that the applicable affirmative or negative
covenant of such Borrower has been disclosed and described to Manager, (iii) the
foregoing agreement shall not impose any obligation or duty on Manager to review
any of the Loan Documents (but without limiting the provisions of Section 3(c)),
and (iv) the foregoing agreement of Manager shall not impose upon Manager any
obligation to perform services not within the scope of Manager’s duties or
authority as set forth in the Management Agreements.

(l) Successors and Assigns. Manager understands that Lender may assign this
Agreement and the Loan Agreement, the Note, the Pledge Agreement and the other
Loan Documents. Manager agrees that this Agreement and its obligations hereunder
shall be binding upon it and its successors and assigns and shall inure to the
benefit of Lender and its successors and assigns, including, without limitation,
any parties to whom Lender’s interest in the Note and the Pledge Agreement is
assigned.

(m) Loan Agreement. Manager hereby agrees that Manager shall, within one
Business Day after receipt, deposit into the Mortgage Loan Cash Management
Account or the Mortgage Loan Blocked Accounts, each under the control of
Mortgage Lender, all cash receipts of Property Owner or TRS Lessees from the
operation of the Managed Properties or otherwise arising in respect thereof
(collectively, the “Operating Revenues”) received or collected by Manager; and
Manager shall cause all credit card receipts from the operation of all of the
Managed Properties to be paid directly into the Mortgage Loan Cash Management
Account or the Mortgage Loan Blocked Accounts. Manager shall not commingle any
Operating Revenues



--------------------------------------------------------------------------------

received by it with respect to any of the Managed Properties with any of its
other funds or property. Manager acknowledges and agrees that Manager shall not
have any right or authority, whether express or implied, to close, make use of
or withdraw any funds from, any such depository account.

(n) Not Entitled to Operating Revenues. Manager acknowledges and agrees that it
is collecting and processing the Operating Revenues from the Managed Properties
solely as the agent for the TRS Lessees, and Manager has no right to, or title
in, such Operating Revenues. Notwithstanding anything to the contrary contained
in the Management Agreements, Manager acknowledges and agrees that the Operating
Revenues from the Managed Properties are the sole property of the TRS Lessees,
encumbered by the liens of the Mortgages and the other Mortgage Loan Documents
in favor of Mortgage Lender. In any bankruptcy, insolvency or similar
proceeding, Manager, or any trustee acting on behalf of the Manager, waives any
claim to such Operating Revenues.

(o) Examination of Books and Records. Lender shall have the right to inspect and
make copies of the books, accounts and records of Manager that relate to the
Managed Properties or the Management Agreements up to four times per year (or at
any time during the continuance of an Event of Default under the Loan
Agreement), all at reasonable times and upon reasonable advance notice to
Manager. Each of Borrower and Property Owner hereby consents to the foregoing
rights granted to Lender.

(p) Liquor Licenses. To the extent Manager or an affiliate thereof is the holder
of the Permits required for the provision of alcoholic beverages at any of the
Managed Properties, in the event that the Management Agreement is terminated for
any reason with respect to any such Managed Properties, Borrower, Property
Owner, the applicable TRS Lessee and Manager shall cooperate with, and Manager
shall cause its affiliates to cooperate with, Lender to the extent permitted
under applicable laws (i) to facilitate the orderly transfer to Mortgage Lender
or its designee of such Permits in respect of the applicable Managed Property,
and (ii) to enable the continued provision of alcoholic beverages and operation
of liquor services at the applicable Managed Properties without interruption, in
either case, until such time as Mortgage Lender or its designee shall have
obtained such Permits.

4. Termination of the TRS Leases. The parties agree that the Management
Agreements and the rights and benefits of Manager thereunder shall not be
terminated or disturbed in any respect as a result of the termination of any TRS
Lease. Accordingly, if a TRS Lease is terminated for any reason, including,
without limitation, expiration of the term thereof or the “rejection” thereof
following bankruptcy of the applicable TRS Lessee (collectively, a “Lease
Termination”), each of Borrower and Property Owner: (a) shall recognize
Manager’s rights under the relevant Management Agreement, (b) agrees that
Manager shall not be named as a party in any eviction or other possessory action
or proceeding, and that Manager shall not be disturbed in its right to manage
the relevant Managed Property pursuant to the relevant Management Agreement, and
(c) agrees that Property Owner shall at the time of or prior to such Lease
Termination, at its option, either (x) assume all of TRS Lessee’s rights,
benefits, privileges and obligations under the relevant Management Agreement
with respect to periods after the Lease Termination, or (y) provide a substitute
lease reasonably acceptable to Manager and Lender and cause the lessee
thereunder to assume all of the applicable TRS Lessee’s rights, benefits,
privileges and obligations under the relevant Management Agreement with respect
to periods after the Lease Termination.



--------------------------------------------------------------------------------

5. Limitation on Liability. MANAGER, FOR ITSELF AND ITS OFFICERS, EMPLOYEES,
DIRECTORS AND AGENTS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, HEREBY
ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS AND LIABILITY OF LENDER UNDER THIS
AGREEMENT AND THE MANAGEMENT AGREEMENT, IF ANY, HOWSOEVER ARISING (INCLUDING,
WITHOUT LIMITATION, LIABILITY ARISING FROM LENDER’S NEGLIGENCE) SHALL BE LIMITED
TO AND ENFORCEABLE ONLY AGAINST LENDER’S INTEREST IN THE COLLATERAL AND THE
PROCEEDS THEREOF, AND NOT OUT OF OR AGAINST ANY OTHER ASSETS OR PROPERTIES OF
LENDER.

6. Borrower’s, Property Owner’s and TRS Lessees’ Consent. Borrower, Property
Owner and the TRS Lessees have joined herein to evidence their consent to the
terms, covenants and conditions contained in this Agreement.

7. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW RULES AND PRINCIPLES OF SUCH STATE.

8. Counterparts. This Agreement may be executed in any number of original
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument.

9. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and either shall be mailed by certified mail, postage
prepaid, return receipt requested, or sent by overnight air courier service, or
personally delivered to a representative of the receiving party, or sent by
telecopy (provided an identical notice is also sent simultaneously by mail,
overnight air courier, or personal delivery as otherwise provided in this
Section 9). All such communications shall be mailed, sent or delivered,
addressed to the party for whom it is intended at its address set forth below.

If to Manager:

[                                         ]

[                                         ]

Attention: [            ] Facsimile: [            ]

If to TRS Lessee:

[                                         ]

85 Broad Street

New York, New York 10004

Attention: Chief Financial Officer Facsimile: (212) 357-5505



--------------------------------------------------------------------------------

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Anthony J. Colletta, Esq. Facsimile: (212) 558-3588

If to Borrower or Property Owner:

W2007 Equity Inns Senior Mezz, LLC

W2007 Equity Inns Realty, LLC

W2007 Equity Inns Realty, L.P.

85 Broad Street

New York, New York 10004

Attention: Chief Financial Officer Facsimile: (212) 357-5505

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Anthony J. Colletta, Esq. Facsimile: (212) 558-3588

If to Lender:

Goldman Sachs Mortgage Company

85 Broad Street, 11th Floor

New York, New York 10004

Attention: Jeffrey Fastov Facsimile: (212) 346-3594

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Michael Weinberger, Esq. Facsimile: (212) 225-3999

Any communication so addressed and mailed or sent shall be deemed to be given
when actually received or on the date on which delivery is tendered but receipt
is declined, in each case to the address of the intended addressee. If given by
telecopy, a notice shall be deemed given and received when the telecopy is
transmitted to the party’s telecopy number specified above, and



--------------------------------------------------------------------------------

confirmation of complete receipt is received by the transmitting party during
the recipient’s normal business hours or on the next business day if not
confirmed during the recipient’s normal business hours, and an identical notice
is also sent simultaneously by mail, overnight air courier, or personal delivery
as otherwise provided in this Section 9. Any party may designate a change of
address by giving to the other parties at least ten days’ prior written notice
of such change of address.

10. Recitals. The recitals to this Agreement are hereby acknowledged, consented
to and agreed to by the parties hereto and are incorporated into the text of
this Agreement as if fully set forth herein.

[Remainder of page intentionally blank; Signatures follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each caused this Consent and
Agreement of Manager and Subordination of Management Agreement to be duly
executed and delivered by its respective duly authorized representatives, in
each case, as of the day and year first above written.

 

LENDER: GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership By:
Goldman Sachs Real Estate Funding Corp., a New York corporation, its general
partner By:

 

Name: Title:

[Signatures Continue on the Following Page]



--------------------------------------------------------------------------------

MANAGER: [                    ], a [                    ] By:

 

Name: Title:

[Signatures Continue on the Following Page]



--------------------------------------------------------------------------------

To evidence its consent to the terms, covenants and conditions contained herein:

 

BORROWER: W2007 EQUITY INNS SENIOR MEZZ, LLC, a Delaware limited liability
company By:

 

Name: Title: PROPERTY OWNER: PROPERTY OWNER: W2007 EQUITY INNS REALTY, LLC, a
Delaware limited liability company W2007 EQUITY INNS REALTY, L.P., a Delaware
limited partnership By: W2007 Equity Inns Gen-Par, LLC, a Delaware limited
liability company, its general partner By:

 

Name: Title: By:

 

Name: Title: TRS LESSEE: TRS LESSEE: [                    ], a
[                    ] [                    ], a [                    ] By:

 

By:

 

Name: Name: Title: Title:



--------------------------------------------------------------------------------

SCHEDULE A

Managed Properties

 

Property Name

  

City

  

County

  

State

                          



--------------------------------------------------------------------------------

SCHEDULE B

TRS Leases

 

Property Name

  

City

  

TRS Lessee

  

Lease Title

  

Date

                                   



--------------------------------------------------------------------------------

SCHEDULE C

Management Agreements

 

Property Name

  

City

  

Management
Agreement Title

  

Manager

  

Lessee

  

Date

                                            



--------------------------------------------------------------------------------

SCHEDULE D

Related Manager Consents

That certain Consent and Agreement of Manager and Subordination of Management
Agreement (Mortgage), dated as of even date herewith, by and among Manager,
Property Owner, the applicable TRS Lessees (as defined in the Loan Agreement)
and Mortgage Lender (“Mortgage Loan Manager Consent” and also, the “Related
Senior Manager Consent”).

That certain Consent and Agreement of Manager and Subordination of Management
Agreement (Mezzanine B), dated as of even date herewith, by and among Manager,
Property Owner, the applicable TRS Lessees (as defined in the Loan Agreement),
Mezzanine B Borrower and Mezzanine B Lender (“Mezzanine B Manager Consent”).

That certain Consent and Agreement of Manager and Subordination of Management
Agreement (Mezzanine C), dated as of even date herewith, by and among Manager,
Property Owner, the applicable TRS Lessees (as defined in the Loan Agreement),
Mezzanine C Borrower and Mezzanine C Lender (“Mezzanine C Manager Consent”).

That certain Consent and Agreement of Manager and Subordination of Management
Agreement (Mezzanine D), dated as of even date herewith, by and among Manager,
Property Owner, the applicable TRS Lessees (as defined in the Loan Agreement),
Mezzanine D Borrower and Mezzanine D Lender (“Mezzanine D Manager Consent”).

That certain Consent and Agreement of Manager and Subordination of Management
Agreement (Mezzanine E), dated as of even date herewith, by and among Manager,
Property Owner, the applicable TRS Lessees (as defined in the Loan Agreement),
Mezzanine E Borrower and Mezzanine E Lender (“Mezzanine E Manager Consent”).

That certain Consent and Agreement of Manager and Subordination of Management
Agreement (Mezzanine F), dated as of even date herewith, by and among Manager,
Property Owner, the applicable TRS Lessees (as defined in the Loan Agreement),
Mezzanine F Borrower and Mezzanine F Lender (“Mezzanine F Manager Consent”).

That certain Consent and Agreement of Manager and Subordination of Management
Agreement (Mezzanine G), dated as of even date herewith, by and among Manager,
Property Owner, the applicable TRS Lessees (as defined in the Loan Agreement),
Mezzanine G Borrower and Mezzanine G Lender (“Mezzanine G Manager Consent”).



--------------------------------------------------------------------------------

Schedule A-1

Mortgaged Properties

 

Franchise

  

City

  

County

  

State

  

Property Manager

Comfort    Rutland    Rutland    Vermont    Crossroads Hospitality Company,
L.L.C. Embassy    Orlando    Orange    Florida    Mississippi Management, Inc.
Hampton    Birmingham    Jefferson    Alabama    Promus Hotels, Inc. Hampton   
Colorado Springs    El Paso    Colorado    Crossroads Hospitality Company,
L.L.C. Hampton    Boynton Beach    Palm Beach    Florida    Green Park
Management, LLC Hampton    Palm Beach Gardens    Palm Beach    Florida    Green
Park Management, LLC Hampton    West Palm Beach    Palm Beach    Florida   
Green Park Management, LLC Hampton    Boca Raton    Palm Beach    Florida   
Green Park Management, LLC Hampton    Deerfield Beach    Broward    Florida   
Green Park Management, LLC Hampton    Columbus    Muscogee    Georgia   
Crossroads Hospitality Company, L.L.C. Hampton    Gurnee    Lake    Illinois   
Promus Hotels, Inc. Hampton    Kansas City    Johnson    Kansas    Crossroads
Hospitality Company, L.L.C. Hampton    Boston    Essex    Massachusetts   
Paramount Management Associates, LLC Hampton    Baltimore    Anne Arundel   
Maryland    Integral Hospitality Solutions, LLC Hampton    Northville    Wayne
   Michigan    Promus Hotels, Inc. Hampton    Madison Heights    Oakland   
Michigan    Crossroads Hospitality Company, L.L.C. Hampton    Grand Rapids   
Kent    Michigan    Hospitality Specialists, Inc. Hampton    Kansas City   
Platte    Missouri    Crossroads Hospitality Company, L.L.C. Hampton    St.
Louis    St. Louis    Missouri    Crossroads Hospitality Company, L.L.C. Hampton
   Fayetteville    Cumberland    North Carolina    Crossroads Hospitality
Company, L.L.C.



--------------------------------------------------------------------------------

Hampton Gastonia Gaston North Carolina Crossroads Hospitality Company, L.L.C.
Hampton Albany Albany New York Crossroads Hospitality Company, L.L.C. Hampton
Columbus Franklin Ohio Crossroads Hospitality Company, L.L.C. Hampton Cleveland
Cuyahoga Ohio Crossroads Hospitality Company, L.L.C. Hampton State College
Centre Pennsylvania Crossroads Hospitality Company, L.L.C. Hampton Scranton
Lackawanna Pennsylvania Crossroads Hospitality Company, L.L.C. Hampton Columbia
Lexington South Carolina Crossroads Hospitality Company, L.L.C. Hampton
Charleston Charleston South Carolina Crossroads Hospitality Company, L.L.C.
Hampton Nashville (Franklin) Williamson Tennessee MH Partners, LLC Hampton
Memphis Shelby Tennessee Promus Hotels, Inc. Hampton Chattanooga Hamilton
Tennessee Promus Hotels, Inc. Hampton Nashville (Briley) Davidson Tennessee
Promus Hotels, Inc. Hampton Pickwick Hardin Tennessee Promus Hotels, Inc.
Hampton Dallas Dallas Texas Promus Hotels, Inc. Hampton Norfolk Norfolk City
Virginia Crossroads Hospitality Company, L.L.C. Hampton Morgantown Monongalia
West Virginia Crossroads Hospitality Company, L.L.C. Hampton Beckley Raleigh
West Virginia Crossroads Hospitality Company, L.L.C. Hilton Austin Williamson
Texas Gateway Lodging Co., Inc. Homewood Phoenix Maricopa Arizona Promus Hotels,
Inc. Homewood Hartford Hartford Connecticut Promus Hotels, Inc. Homewood Chicago
Cook Illinois First Hospitality Group, Inc. Homewood Boston Essex Massachusetts
Paramount Management Associates, LLC Homewood Cincinnati Hamilton Ohio
Crossroads Hospitality Company, L.L.C.



--------------------------------------------------------------------------------

Homewood Memphis Shelby Tennessee Promus Hotels, Inc. Homewood San Antonio Bexar
Texas Promus Hotels, Inc. AmeriSuites Flagstaff Coconino Arizona Oradell Holding
Corp. AmeriSuites Miami (Kendall) Miami Dade Florida Caldwell Holding Corp.
AmeriSuites Forest Park Hamilton Ohio Oradell Holding Corp. Hyatt Place
Birmingham Jefferson Alabama Oradell Holding Corp. Hyatt Place Miami (Airport)
Miami Dade Florida Caldwell Holding Corp. Hyatt Place Tampa Hillsborough Florida
Oradell Holding Corp. Hyatt Place Indianapolis Marion Indiana Wayne Holding
Corp. Hyatt Place Kansas City Johnson Kansas Wayne Holding Corp. Hyatt Place
Baton Rouge East Baton Rouge Louisiana Caldwell Holding Corp. Hyatt Place
Baltimore Anne Arundel Maryland Oradell Holding Corp. Hyatt Place Minneapolis
Hennepin Minnesota Caldwell Holding Corp. Hyatt Place Albuquerque Bernalillo
New Mexico Oradell Holding Corp. Hyatt Place Las Vegas Clark Nevada Caldwell
Holding Corp. Hyatt Place Blue Ash Hamilton Ohio Caldwell Holding Corp. Hyatt
Place Columbus Franklin Ohio Wayne Holding Corp. Hyatt Place Memphis Shelby
Tennessee Wayne Holding Corp. Hyatt Place Nashville Williamson Tennessee
Caldwell Holding Corp. Hyatt Place Richmond Henrico Virginia Wayne Holding Corp.
Holiday Charleston Charleston South Carolina Wright Hospitality Management LLC
Holiday Bluefield Mercer West Virginia Crossroads Hospitality Company, L.L.C.
Courtyard Mobile Mobile Alabama McKibbon Hotel Management, Inc. Courtyard
Gainesville Arachua Florida McKibbon Hotel Management, Inc. Courtyard
Jacksonville Duval Florida Mississippi Management, Inc. Courtyard Orlando Orange
Florida McKibbon Hotel Management, Inc. Courtyard Sarasota Sarasota Florida
McKibbon Hotel Management, Inc. Courtyard Tallahassee Leon Florida McKibbon
Hotel Management, Inc.



--------------------------------------------------------------------------------

Courtyard Athens Clarke Georgia McKibbon Hotel Management, Inc. Courtyard
Chicago DuPage Illinois First Hospitality Group, Inc. Courtyard Louisville
Jefferson Kentucky Musselman Hotels, Inc. Courtyard Lexington Fayette Kentucky
Musselman Hotels, Inc. Courtyard Bowling Green Warren Kentucky Gateway Lodging
Co., Inc. Courtyard Asheville Buncombe North Carolina McKibbon Hotel Management,
Inc. Courtyard Knoxville Knox Tennessee McKibbon Hotel Management, Inc.
Courtyard Dallas Dallas Texas Andrus Hotel Management, LLC Residence Mobile
Mobile Alabama McKibbon Hotel Management, Inc. Residence Tucson Pima Arizona
Crossroads Hospitality Company, L.L.C. Residence Los Angeles Los Angeles
California Huntington Pacific Hotels, LLC Residence San Diego San Diego
California Huntington Pacific Hotels, LLC Residence Colorado Springs El Paso
Colorado Crossroads Hospitality Company, L.L.C. Residence Tampa (Sabal Park)
Hillsborough Florida McKibbon Hotel Management, Inc. Residence Ft. Myers Lee
Florida McKibbon Hotel Management, Inc. Residence Sarasota Sarasota Florida
McKibbon Hotel Management, Inc. Residence Tampa (North I-75) Hillsborough
Florida McKibbon Hotel Management, Inc. Residence Tallahassee Leon Florida
McKibbon Hotel Management, Inc. Residence Savannah Chatham Georgia McKibbon
Hotel Management, Inc. Residence Macon Bibb Georgia McKibbon Hotel Management,
Inc. Residence Boise Ada Idaho Crossroads Hospitality Company, L.L.C. Residence
Lexington Fayette Kentucky Musselman Hotels, Inc Residence Minneapolis Eagan
Minnesota Crossroads Hospitality Company, L.L.C.



--------------------------------------------------------------------------------

Residence Omaha Douglas Nebraska Crossroads Hospitality Company, L.L.C.
Residence Princeton Middlesex New Jersey Innkeepers Hospitality Management, Inc.
Residence Somers Point Atlantic New Jersey Island Hospitality, Inc. Residence
Tinton Falls Monmouth New Jersey Innkeepers Hospitality Management, Inc.
Residence Oklahoma City Oklahoma Oklahoma Crossroads Hospitality Company, L.L.C.
Residence Portland Multnomah Oregon Crossroads Hospitality Company, L.L.C.
Residence Knoxville Knox Tennessee McKibbon Hotel Management, Inc. Residence
Chattanooga Hamilton Tennessee McKibbon Hotel Management, Inc. Residence
Burlington Chittenden Vermont Innkeepers Hospitality Management, Inc. SpringHill
San Diego San Diego California Huntington Pacific Hotels, LLC SpringHill
Lexington Fayette Kentucky Musselman Hotels, Inc. SpringHill Grand Rapids Kent
Michigan Hospitality Specialists, Inc. SpringHill San Antonio Bexar Texas
Gateway Lodging Co., Inc. SpringHill Austin Williamson Texas Gateway Lodging
Co., Inc. SpringHill Houston Harris Texas Gateway Lodging Co., Inc. Fairfield
Atlanta Cobb Georgia Gateway Lodging Co., Inc. Fairfield Dallas Dallas Texas
Andrus Hotel Management, LLC



--------------------------------------------------------------------------------

Schedule A-2

Encumbered Properties

 

Franchise

  

City

  

State

Courtyard    San Diego    California Hampton    Milford    Connecticut Hampton
   Meriden    Connecticut Comfort    Jacksonville Beach    Florida Homewood   
Orlando    Florida Hilton    Ft. Myers    Florida Residence    Jacksonville   
Florida Hampton    Orlando    Florida SpringHill    Sarasota    Florida Homewood
   Augusta    Georgia Courtyard    Dalton    Georgia TownePlace    Savannah   
Georgia Hampton    Chicago (Naperville)    Illinois Hampton    Urbana   
Illinois Hampton    Indianapolis    Indiana Hilton    Louisville    Kentucky
Hampton    Ann Arbor    Michigan Hampton    East Lansing    Michigan Hilton   
Albuquerque    New Mexico SpringHill    Ashville    North Carolina Hampton   
Knoxville    Tennessee Hampton    College Station    Texas Hampton    Austin   
Texas Courtyard    Houston    Texas Hampton    San Antonio    Texas Homewood   
Seattle    Washington



--------------------------------------------------------------------------------

Schedule A-3

Hyatt Properties

 

Franchise

  

City

  

County

  

State

  

Property Manager

Hyatt Place    Birmingham    Jefferson    Alabama    Oradell Holding Corp. Hyatt
Place    Miami (Airport)    Miami Dade    Florida    Caldwell Holding Corp.
Hyatt Place    Tampa    Hillsborough    Florida    Oradell Holding Corp. Hyatt
Place    Indianapolis    Marion    Indiana    Caldwell Holding Corp. Hyatt Place
   Kansas City    Johnson    Kansas    Wayne Holding Corp. Hyatt Place    Baton
Rouge    East Baton Rouge    Louisiana    Caldwell Holding Corp. Hyatt Place   
Baltimore    Anne Arundel    Maryland    Oradell Holding Corp. Hyatt Place   
Minneapolis    Hennepin    Minnesota    Caldwell Holding Corp. Hyatt Place   
Albuquerque    Bernalillo    New Mexico    Oradell Holding Corp. Hyatt Place   
Las Vegas    Clark    Nevada    Caldwell Holding Corp. Hyatt Place    Blue Ash
   Hamilton    Ohio    Caldwell Holding Corp. Hyatt Place    Columbus   
Franklin    Ohio    Wayne Holding Corp. Hyatt Place    Memphis    Shelby   
Tennessee    Wayne Holding Corp. Hyatt Place    Nashville    Williamson   
Tennessee    Caldwell Holding Corp. Hyatt Place    Richmond    Henrico   
Virginia    Wayne Holding Corp.



--------------------------------------------------------------------------------

Schedule B

Exception Report

SECTION 4.37 — EXCEPTION REPORT

 

 

§4.37(ii): “the Ground Leases are in full force and effect and no ground lessee
default has occurred thereunder that has not been cured nor, to Borrower’s
knowledge, has any ground lessor default occurred thereunder that has not been
cured nor, to Borrower’s knowledge, is there any existing condition which, but
for the passage of time or the giving of notice or both, would result in a
default under the terms of any of the Ground Leases.”

Exceptions to §4.37(ii): None, except as set forth in the ground lessor
estoppels.

 

 

§4.37(iii): “the Ground Leases have original terms which extend not less than 30
years beyond the Maturity Date, taking into account any extension options that
are freely exercisable by the lessee under the Ground Lease, and all such
extension options have either been previously exercised or are first exercisable
not less than five years after the Maturity Date.”

Exceptions to §4.37(iii): In addition to such matters as set forth in the ground
lessor estoppels:

 

1. Nashville (Briley), TN: Ground Lease will expire in 2026, taking into account
all extension options freely exercisable by the lessee.

 

2. Birmingham, AL: Option to extend was exercised on January 14, 2007 and the
next option may be exercisable on January 14, 2012. With extensions, the
expiration date of this lease is January 14, 2057.

 

  •   The Estoppel provides as follows: “in the event the mortgagee should
succeed to or acquire the leasehold interest herein granted to Tenant by reason
of foreclosure or otherwise, then Landlord, at the request of such mortgagee,
will promptly after the acquisition of such leasehold interest, enter into a new
lease with such mortgagee on the same terms as herein contained for the
remaining terms of this Lease”.

 

3. Glen Burnie, MD: Ground Lease will expire on December 31, 2029.

 

4. Norfolk, VA: The first extension option will be exercisable on December 31,
2009. With extensions, the expiration date of this lease is December 31, 2039.

 

  •   The Estoppel provides as follows: “If Leasehold Pledgee exercises any
rights of Tenant under the Lease, including the right to exercise any renewal
option(s) or purchase option(s) set forth in the Lease, Landlord will accept the
exercise of rights of Lender as if they had been exercised by Tenant.”

 

5. Rutland, VT (Parking Lot): Ground Lease is renewed annually since 1996. The
lessor may terminate the Ground Lease upon 90 days notice to the lessee.

 

 

§4.37(iv): “the Ground Leases do not restrict the use of any portion of the
applicable Mortgaged Properties by the lessee, its successors or its assigns in
a manner that would cause a Material Adverse Effect.”

Exceptions to §4.37(iv): In addition to such matters as set forth in the ground
lessor estoppels:

 

1. Glen Burnie, MD: The lessee may not operate a restaurant or lounge in the
hotel other than a single restaurant and lounge area on the second floor of the
hotel and the lessee may not provide conference facilities of more than 1200
square feet.



--------------------------------------------------------------------------------

2. Birmingham, AL: Requires lessor consent for any use other than the initial
use, which shall not be unreasonably held.

 

3. Norfolk, VA: The hotel or motel operated on the premises may not contain a
restaurant.

 

4. San Antonio, TX: Must be used for a first class hotel (not defined in lease)
and the lessee may not operate a casino or restaurant in the hotel.

 

 

§4.37(v): “the Ground Leases permit the interest of the lessee thereunder to be
encumbered by leasehold mortgages and contains no restrictions on the identity
of a leasehold mortgagee.”

Exceptions to §4.37(v): None, except as set forth in the ground lessor
estoppels.

 

 

§4.37(vi): “the Ground Leases may not be amended, modified, cancelled or
terminated without the prior written consent of a leasehold mortgagee.”

Exceptions to §4.37(vi): In addition to such matters as set forth in the ground
lessor estoppels:

 

1. Nashville (Briley), TN: No provision.

 

  •   The Ground Lease provides as follows: “except for the rights to terminate
contained in this Lease, no right, privilege or option to cancel or terminate
this Lease, available to Lessee, shall be deemed to have been exercised
effectively unless joined in by any such mortgagee or holder of the
indebtedness.”

 

2. Birmingham, AL: Does not cover amendment or modification.

 

  •   The Estoppel provides as follows: “No Party will rely upon or claim to
have relied upon any correspondence, statements or conduct as having amended or
modified any of the terms and conditions of this Instrument. Rather, any
amendment or modification of this Agreement must be made only by a written
amendment signed by every Party and specifically identified as such.”

 

  •   The Estoppel defines “Party” to include the landlord, tenant and the
lender (the latter of which includes any Pledgees as defined therein).

 

3. Rutland, VT (Parking Lot): No provision.

 

4. Chattanooga, TN (Parking Lot): No provision.

 

  •   The Estoppel provides as follows: “If the Parking Lease terminates for any
reason, including a rejection by Tenant in bankruptcy, then if requested within
thirty (30) days of such termination, Landlord shall reinstate the Parking
Lease, on the same terms, as a lease between Landlord and Leasehold Pledgee
(provided such Leasehold Pledgee cures any and all defaults, and provided that
the new lessee shall not be bound by any covenant to operate under a specified
name).”

 

 

§4.37(vii): “the Ground Leases are not subject to any liens or encumbrances
superior to, or of equal priority with, the applicable Mortgage (other than
Permitted Encumbrances and the applicable ground lessor’s fee ownership interest
in the land underlying the applicable Mortgaged Property).”

Exceptions to §4.37(vii): None, except as set forth in the applicable title
policies.

 

 



--------------------------------------------------------------------------------

§4.37(viii): “there are no Liens encumbering the ground lessor’s fee interests,
and the Ground Lease shall remain prior to any Lien upon the related fee
interest that may hereafter be granted (other than Permitted Encumbrances) upon
the related fee interest.”

Exceptions to §4.37(viii): None, except as set forth in the ground lessor
estoppels.

 

 

§4.37(ix): “the Ground Leases are assignable by a holder of a leasehold mortgage
upon a foreclosure of such mortgage without the consent of the lessor
thereunder.”

Exceptions to §4.37(ix): In addition to such matters as set forth in the ground
lessor estoppels:

 

1. Nashville (Briley), TN: No provision.

 

2. Glen Burnie, MD: Requires lessor consent.

 

  •   The Estoppel provides as follows: “Notwithstanding anything in the Ground
Lease to the contrary, Landlord agrees that, without Landlord’s consent,
(i) Tenant and/or its direct or indirect equityholders may assign as collateral
security or mortgage the Ground Lease and/or pledge direct or indirect interests
in Tenant to one or more lenders to secure debt in any amount (such lenders,
together with their successors and assigns (including a purchaser at any
foreclosure sale), a “Leasehold Pledgee”), (ii) Leasehold Pledgee may acquire
interests in Tenant, through foreclosure or assignment in lieu of foreclosure,
and transfer or assign the Ground Lease, pursuant to the assignment provisions
of the Ground Lease (or such interests), in its own name or through a nominee.”

 

3. Tinton Falls, NJ: No provision.

 

  •   The Ground Lease provides as follows: “Lessee may assign this Lease, or
sublet all but not less than all of the Premises, or license operators or
concessions therein, all without obtaining the consent of Lessor, at any time
and from time to time.”

 

  •   The Ground Lease further provides as follows: “Lessor agrees that it will
take no action to effect the termination of the Term of this Lease by reason of
a default not involving the payment of Base Annual Net Rent, or the payment of
Impositions or the payment of any additional rent, and not involving any other
default which could be cured by the payment of money, without first giving to
each Registered Mortgagee reasonable time within which either (1) to obtain
possession of the Premises (including possession by a receiver) and thereafter
to cure such default in the case of a default which is not susceptible of being
cured once the Registered Mortgagee has obtained possession or (2) to institute
foreclosure proceedings and complete such foreclosure, or otherwise acquire
Lessee’s interest under this Lease, in the case of a default which is not
susceptible of being cured by the Registered Mortgagee” [provided that the
Registered Mortgagee proceeds without delay and is not required to continue
foreclosure proceedings if the default is cured, and provided further that there
is no payment default or preclusion of Lessor’s remedies with respect to other
defaults].

 

4. Mobile, AL: Requires lessor consent for any transfer to a transferee that
(a) does not operate (or retain a management company to operate) a hotel of
comparable quality, and (b) does not have a present net worth comparable to that
of the then existing lessee (or otherwise provide a guaranty of its obligations
under the lease from an entity that itself complies with this clause).

 

  •  

The Estoppel provides as follows: “Notwithstanding anything in the Ground Lease
to the contrary, Landlord agrees that, without Landlord’s consent, (i) Tenant
and/or its direct or indirect equityholders may assign or mortgage the Ground
Lease and/or pledge direct or indirect interests in Tenant to one or more
lenders to secure debt in any amount; provided however, Landlord receives
written notice of such assignment within (30) days of such assignment (such



--------------------------------------------------------------------------------

 

lenders, together with their successors and assigns, a “Leasehold Pledgee”), it
being specifically understood that “Leasehold Pledgee, as used herein and
hereinbelow shall only be such party that Landlord has received written notice,
as hereinabove stated. (ii) Leasehold Pledgee may acquire the Ground Lease or
the interests in Tenant, as applicable, through foreclosure or assignment in
lieu of foreclosure, and transfer or assign the Ground Lease (or such
interests), in its own name or through a nominee, and the resulting Tenant and
its assignees shall thereafter be bound by all applicable terms of the Ground
Lease, except that Landlord consent shall be required for any transfer to a
transferee that (a) does not operate (or retain a management company to operate)
a hotel of comparable quality to the hotel operated by the then existing Tenant,
and (b) does not have a present net worth comparable to that of the then
existing Tenant (or otherwise provide a guaranty of its obligations under the
lease from an entity that itself complies with this clause).”

 

5. San Antonio, TX: Requires lessor consent and must be to an entity flying
enumerated flags with a net worth that is greater than $10,000,000.00.

 

  •   The Estoppel provides as follows: “Notwithstanding the foregoing appearing
to the contrary, Crossroads agrees that, in the event that Lender succeeds to
(i) the interest of Ground Lessee under the Lease, whether pursuant to a
foreclosure of the Leasehold Mortgage or a conveyance in lieu thereof, or
(ii) ownership of the partnership interests in and to Ground Lessee, whether
pursuant to the exercise of any of its rights under the Pledge or any conveyance
in lieu thereof, that Crossroads will not withhold its consent to any subsequent
transfer of the lessee’s interest in and to the Lease, and/or conveyance of the
ownership interest in Ground Lessee, as applicable, by Lender pursuant to
Crossroad’s rights under Section 28 of the Lease, if and only if the following
conditions are met: (i) the proposed transferee’s contemplated use of the
Property will not conflict with the Permitted Use (as defined in the Lease);
(ii) the proposed transferee conducts business from the Property under the trade
names of “Springhill Suites”, “Shoney’s Inn”, “Shoney’s Suites”, or such other
name of regional or national recognition of a hotel company that owns, operates
or franchises hotels of a quality equal to or greater than “Shoney’s Inn”
hotels; (iii) (A) in Crossroads’ reasonable judgment the proposed transferee has
a business reputation and experience to operate a successful business of the
type and quality permitted under the Lease or has retained a third party hotel
management company reasonably acceptable to Crossroads that has such a
reputation and experience and (B) the proposed transferee has a satisfactory
relationship with Crossroads, and/or any affiliate of Crossroads, at any other
property; (iv) Crossroads’ has received (A) evidence reasonably acceptable to
Crossroads that the net worth of the proposed transferee at the time of the
proposed transfer is equal to or greater than $10,000,000.00 or (B) a guaranty
of the proposed transferee’s obligations under the Lease in form and content
reasonably acceptable to Crossroads from a parent or other affiliated entity of
the proposed transferee that has a net worth at such time of at least
$10,000,000.00 and the proposed transferee provides evidence reasonably
acceptable to Crossroads of the net worth of the guarantor at such time; (v) the
proposed transferee, together with any of its affiliates, during the twenty-four
(24) months preceding the date of proposed transfer has been operating at least
six (6) other first class hotels or has retained a third party hotel management
company reasonably acceptable to Crossroads that has such experience; (vi) the
proposed transfer would not breach any covenant binding upon Crossroads’
respecting radius location use or exclusivity in any other lease, or result in a
breach of any covenant under any financing agreement of Crossroads or any other
agreement relating to the Shopping Center (as defined in the Lease) or
Crossroads; (vii) all defaults under the Lease, other than any then existing
defaults under Section 30(a)(3) and 30(a)(4) of the Lease which are not
reasonably susceptible to cure by Lender, have then been cured; and (viii) in
the event the proposed transferee is relying on a thirty party hotel management
company to satisfy the requirements of clauses (iii) and (v) above, the proposed
transferee and Crossroads must have entered into an amendment to the Lease in
form and content reasonably acceptable to Crossroads, whereby the failure of the
“Lessee” under the Lease to continue to retain a third party management company
meeting the requirements of such clauses shall constitute a default under the
Lease.”



--------------------------------------------------------------------------------

6. Rutland, VT (Parking Lot): No provision.

 

 

§4.37(x): “the Ground Leases require the lessor thereunder to give notice of any
default by the lessee to a holder of a leasehold mortgage; and the Ground Leases
further provide that no notice given thereunder is effective against such
holder, unless a copy has been given to such holder in the manner described in
such Ground Lease.”

Exceptions to §4.37(x): In addition to such matters as set forth in the ground
lessor estoppels:

 

•   Rutland, VT (Parking Lot): No provision.

 

 

§4.37(xi): “a holder of a leasehold mortgage is permitted at least 30 days in
addition to Borrower’s applicable cure period to cure any default under each of
the Ground Leases which is curable after the receipt of notice of any such
default before the lessor thereunder may terminate such Ground Lease (and, where
necessary, is permitted the opportunity to gain possession of the interest of
the lessee under such Ground Lease through legal proceedings or to take other
action so long as such holder is proceeding diligently).”

Exceptions to §4.37(xi): In addition to such matters as set forth in the ground
lessor estoppels:

 

1. Nashville (Briley), TN: No additional cure period for mortgagee.

 

  •   The Ground Lease provides as follows: “That Lessor shall not terminate
this Lease or Lessee’s rights of possession for any uncured default of this
Lease, except Lessee’s failure to pay rent or other money due Lessor hereunder,
if, within a period of thirty (30) days after notice is given by Lessor to
mortgagee of any default under the provisions of this Lease, such mortgagee or
holder of indebtedness cures the default or, if such default cannot reasonably
be cured within that time, commence to eliminate the cause of such default and
proceeds therewith diligently and provides adequate assurance to Lessor that the
default will be cured.”

 

2. Phoenix, AZ: Only provides reasonable time to cure for mortgagee.

 

  •   The Estoppel provides as follows: “Landlord shall not terminate the Ground
Lease for a default by Tenant unless and until Landlord has given Leasehold
Pledgee notice of such default and 30 days in which to cure it. If the default
cannot reasonably be cured within 30 days, then Leasehold Pledgee shall have
such additional time as it shall reasonably require, so long as it is proceeding
with reasonable diligence. For any default that cannot be cured without
possession of the Property, Landlord shall allow such additional time as
Leasehold Pledgee shall reasonably require to prosecute and complete a
foreclosure or equivalent proceeding, then Landlord shall waive any noncurable
defaults (including covenants to operate under a specified name).”

 

3. Mobile, AL: Only provides reasonable time to cure for mortgagee, up to 90
days following the expiration of lessee’s cure period.

 

  •   The Estoppel provides as follows: “For any default that cannot be cured by
the Tenant, Leasehold Pledgee or through a nominee of such parties (i.e., a
non-monetary default by Tenant) without possession of the Property, Landlord
shall allow such additional time as Leasehold Pledgee shall reasonably require
to prosecute and complete a foreclosure or equivalent proceeding and obtain
possession provided that (i) Leasehold Pledgee shall prosecute such proceeding
with reasonable diligence and (ii) in no event shall a period of more than one
hundred and twenty days be deemed reasonable for this purpose.”

 

4. San Antonio, TX: Only for the first three defaults.

 

  •   The Ground Lease provides for coextensive notice and cure rights (if any,
that the Lessee may have under the Lease) with respect to defaults complained of
and cured more than three times.

 

5. Dallas, TX: No additional cure period for mortgagee.

 

  •   Ground Lease provides as follows: “Landlord shall have no right, and shall
take no action, to effect a termination of the Lease as to a Leasehold Mortgagee
until the Leasehold Mortgagee has had a reasonable opportunity, if reasonably
necessary to cure such default, either (a) obtain possession of the Leased
Premises by appointment of a receiver, institution of foreclosure proceedings or
otherwise, or (b) to institute and with reasonable diligence complete
foreclosure or other appropriate proceedings to acquire possession of and
control over Tenant’s leasehold estate in the Lease; but any such extension of
time to cure shall be upon condition that (A) the Leasehold Mortgagee proceeds
diligently to take the actions stated above, and (B) the Leasehold Mortgagee
shall deliver to Landlord, no later than sixty (60) days after the expiration of
the aforesaid period applicable to Tenant as to the particular default, an
instrument executed and acknowledged by such Leasehold Mortgagee by which such
Leasehold Mortgage undertakes…” [the payment and performance of obligations
under the Ground Lease].



--------------------------------------------------------------------------------

6. Rutland, VT (Parking Lot): No provision.

 

7. Chattanooga, TN (Parking Lot): No additional cure period for mortgagee.

 

  •   The Estoppel provides as follows: “If the Parking Lease terminates for any
reason, including a rejection by Tenant in bankruptcy, then if requested within
thirty (30) days of such termination, Landlord shall reinstate the Parking
Lease, on the same terms, as a lease between Landlord and Leasehold Pledgee
(provided such Leasehold Pledgee cures any and all defaults, and provided that
the new lease shall not be bound by any covenant to operate under a specified
name).”

 

 

§4.37(xii): “in the case of any default which is not curable by a holder of a
leasehold mortgage, or in the event of the bankruptcy or insolvency of the
lessee under one of the Ground Leases, such holder has the right, following
termination of such existing Ground Lease or rejection thereof by a bankruptcy
trustee or similar party, to enter into a new ground lease with the lessor on
the same terms as such existing Ground Lease, and all rights of the lessee under
such Ground Lease may be exercised by or on behalf of such holder.”

Exceptions to §4.37(xii): In addition to such matters as set forth in the ground
lessor estoppels:

 

1. Nashville (Briley), TN: No provision.

 

2. Rutland, VT (Parking Lot): No provision.

 

 

§4.37(xiii): “the Ground Lease does not impose any restrictions on subletting.”

Exceptions to §4.37(xiii): In addition to such matters as set forth in the
ground lessor estoppels:

 

1. Nashville (Briley), TN: Requires lessor consent, except to any approved
applicant for a Hampton Inn Hotel License.

 

2. Birmingham, AL: Requires lessor consent, which the lessor shall not
unreasonably withhold.

 

3. Norfolk, VA: Requires lessor consent.

 

  •   The Ground Lease provides as follows: “The Landlord agrees that it will
not unreasonably withhold its consent to any sublease by Tenant in the normal
course of Tenant’s operation of the Premises” [provided the sublease is subject
to the provisions of the lease, does not include all or substantially all of the
Premises and is not used for any Prohibited Use].

 

4. San Antonio, TX: Requires lessor consent.

 

5. Dallas, TX: Entire premises can only be sublet to a hotel operator approved
by the lessor. Concessions of the premises can only be granted for hotel related
business purposes.



--------------------------------------------------------------------------------

Schedule C

Liquor Licenses

[See Attached]



--------------------------------------------------------------------------------

   List of Whitehall/Equity Inns Properties with Liquor Licenses   12/18/2007

 

STATE

 

HOTEL NO.

 

BRAND

 

LOCATION

 

LICENSE HELD BY

AL

  168   Amerisuites   Birmingham   ENN Leasing Company V. LLC, (Lessee)   197  
Courtyard   Mobile   ENN Mobile. LLC (Lessee)   218   Residence Inn   Mobile  
ENN Mobile #2. LLC (Lessee) AZ   111   Residence Inn   Tucson   ENN Leasing
Company II, L.L.C. (Lessee) CA   213   Courtyard   San Diego   Carlsbad HHG
Hotel Development L-Pship (Manager Entity) CO   109   Residence Inn   Colorado
Springs   ENN Leasing Company, Inc. (Lessee)

 

   Prepared by Flaherty & O’Hara, P.C.   Page 1



--------------------------------------------------------------------------------

   List of Whitehall/Equity Inns Properties with Liquor Licenses   12/18/2007

 

STATE

 

HOTEL NO.

 

BRAND

 

LOCATION

 

LICENSE HELD BY

FL

  95   Comfort Inn   Jacksonville Beach   ENN Leasing Company, I LLC (Lessee)  
176   Homewood Suites   Orlando   ENN Leasing Company, Inc. (Lessee)   181  
Residence Inn   Tallahassee   McKibbon Hotel Management, Inc. (Manager Entity)  
198   Hilton Garden Inn   Ft. Myers   McKibbon Hotel Management, Inc.
(Manager Entity)   216   Courtyard   Orlando   McKibbon Hotel Management, Inc.
(Manager Entity)   178   Courtyard   Tallahassee   McKibbon Hotel Management,
Inc. (Manager Entity)   180   Courtyard   Gainesville   McKibbon Hotel
Management, Inc. (Manager Entity)   199   Residence Inn   Jacksonville  
Mississippi Management, Inc. (Manager Entity)   201   Courtyard   Jacksonville  
Mississippi Management, Inc. (Manager Entity)   203   Residence Inn   Sarasota  
McKibbon Hotel Management, Inc. (Manager Entity)   204   Courtyard   Sarasota  
McKibbon Hotel Management, Inc. (Manager Entity)   219   Embassy Suites  
Orlando   ENN Leasing Company, Inc. (Lessee) GA   147   Homewood Suites  
Augusta   Crossroads Hospitality Company, L.L.C. (Manager Entity)   192  
Courtyard   Dalton   Dalton Courtyard Bar, Inc. (Manager Entity)   185  
Courtyard   Athens   McKibbon Hotel Management, Inc. (Manager Entity)   186  
Residence Inn   Savannah   McKibbon Hotel Management, Inc. (Manager Entity)  
194   Residence Inn   Macon   McKibbon Hotel Management, Inc. (Manager Entity)

 

   Prepared by Flaherty & O’Hara, P.C.   Page 2



--------------------------------------------------------------------------------

   List of Whitehall/Equity Inns Properties with Liquor Licenses   12/18/2007

 

STATE

 

HOTEL NO.

 

BRAND

 

LOCATION

 

LICENSE HELD BY

ID   161   Residence Inn   Boise   ENN Leasing Company, Inc. (Lessee)

IL

  175   Homewood Suites   Chicago   ENN Leasing Company, Inc. (Lessee)   230  
Courtyard   Chicago  

First Elm, L.L.C. (Lessee)

(In process of being transferred to ENN Elmhurst, L.L.C.)

KY

  193   Hilton Garden Inn   Louisville   Big Blue Bar, Inc. (Manager Entity)  
200   Courtyard   Bowling Green   Big Blue Bar, Inc. (Manager Entity)   223  
Courtyard   Lexington   ENN Leasing Company, Inc. (Lessee)   224   Courtyard  
Louisville   ENN Leasing Company, Inc. (Lessee)   225   Springhill Suites  
Lexington   ENN Lexington, LLC (Lessee)   229   Residence Inn   Lexington   ENN
Lexington #2, LLC (Lessee) LA   167   Amerisuites   Baton Rouge   ENN Leasing
Company, Inc. (Lessee) NC   183   Courtyard   Ashville   ENN Asheville, L.L.C.
(Lessee) NE   90   Residence Inn   Omaha   ENN Leasing Company I, L.L.C.
(Lessee) NJ   164   Residence Inn   Somers Point   Innkeepers Hospitality
Management Inc. (Manager Entity) (In process of being transferred to Island
Hospitality Management II, Inc.) NM   226   Hilton Garden Inn   Albuquerque  
Gateway Lodging, Inc. (Manager Entity) OH   160   Homewood Suites   Cincinnati  
ENN Leasing Company II, L.L.C.   150   Amerisuites   Cincinnati   ENN Leasing
Company V. LLC, (Lessee) SC   94   Holiday Inn   Charleston   ENN Leasing
Company I, L.L.C. (Lessee)

 

   Prepared by Flaherty & O’Hara, P.C.   Page 3



--------------------------------------------------------------------------------

   List of Whitehall/Equity Inns Properties with Liquor Licenses   12/18/2007

 

STATE

 

HOTEL NO.

 

BRAND

 

LOCATION

 

LICENSE HELD BY

TN

  170   Hyatt (Formerly Amerisuites)   Memphis   ENN Leasing Company, Inc.
(Lessee)   173   Hyatt (Formerly Amerisuites Cool Springs)   Franklyn   ENN
Leasing Company, Inc. (Lessee)   184   Residence Inn   Chattanooga   McKibbon
Hotel Group of Chattanooga, (Manager Entity)   182   Residence Inn   Knoxville  
McKibbon Hotel Group of Knoxville (Manager Entity)   196   Courtyard   Knoxville
  McKibbon Hotel Group of Tennessee (Manager Entity) TX   227   Hilton Garden
Inn   Austin   Lone Rock Bar, Inc. (Manager Entity)   177   Courtyard   Houston
  Texas HMA Inc. (Manager Entity) WA   174   Homewood Suites   Seattle   ENN
Leasing Company, Inc. (Lessee) WV   79   Holiday Inn   Bluefield   ENN Leasing
Company, Inc. (Lessee)

 

   Prepared by Flaherty & O’Hara, P.C.   Page 4



--------------------------------------------------------------------------------

Schedule D

Material Agreements

None



--------------------------------------------------------------------------------

Schedule E

Aggregate Allocated Loan Amounts

 

Hampton Inn-Albany, NY

  18,398,956.98   

Hampton Inn-Cleveland, OH

  11,452,411.99   

Hampton Inn-Columbus, GA

  7,979,139.50   

Hampton Inn-Chicago (Gurnee), IL

  16,803,129.07   

Residence Inn-Minneapolis, MN

  15,676,662.32   

Residence Inn-Tinton Falls, NJ

  15,770,534.55   

Hampton Inn-Beckley, WV

  16,990,873.53   

Holiday Inn-Bluefield, WV

  4,505,867.01   

Hampton Inn-Gastonia, NC

  12,672,750.98   

Hampton Inn-Morgantown, WV

  18,492,829.20   

Hampton Inn-State College, PA

  15,864,406.78   

Comfort Inn-Rutland, VT

  6,101,694.92   

Hampton Inn-Scranton, PA

  14,737,940.03   

Residence Inn-Omaha, NE

  10,232,073.01   

Hampton Inn-Fayetteville, NC

  7,415,906.13   

Holiday Inn-Charleston, SC

  16,146,023.47   

Hampton Inn-Baltimore, MD

  13,142,112.13   

Hampton Inn-Detroit (Northville), MI

  11,734,028.68   

Homewood Suites-Hartford, CT

  15,676,662.32   

Hampton Inn-Chattanooga, TN

  4,693,611.47   

Homewood Suites-San Antonio, TX

  17,929,595.83   

Residence Inn-Burlington, VT

  13,986,962.19   

Homewood Suites-Phoenix, AZ

  20,745,762.71   

Residence Inn-Colorado Springs, CO

  10,889,178.62   

Residence Inn-Oklahoma City, OK

  15,488,917.86   

Residence Inn-Tucson, AZ

  19,994,784.88   

Hampton Inn-Norfolk, VA

  14,737,940.03   

Hampton Inn-Pickwick, TN

  2,722,294.65   

Hampton Inn-Kansas City, KS

  14,456,323.34   

Hampton Inn-Dallas, TX

  13,705,345.50   

Hampton Inn-Birmingham, AL

  17,366,362.45   

Hampton Inn-Charleston, SC

  13,423,728.81   

Hampton Inn-Colorado Springs, CO

  8,260,756.19   

Hampton Inn-Columbia, SC

  14,831,812.26   

Hampton Inn-Detroit (Madison Heights), MI

  12,860,495.44   

Hampton Inn-Columbus, OH

  15,113,428.94   

Hampton Inn-Kansas City, MO

  13,235,984.35   

Hampton Inn-Memphis, TN

  16,052,151.24   

Hampton Inn-Nashville (Briley), TN

  3,379,400.26   

Hampton Inn-St. Louis, MO

  9,481,095.18   

Homewood Suites-Memphis, TN

  10,795,306.39   

Residence Inn-Princeton, NJ

  16,615,384.62   

Hyatt Place-Cincinnatti (Blue Ash), OH

  17,272,490.22   

Hyatt Place-Cincinnatti (Forest Park), OH

  6,758,800.52   

Hyatt Place-Columbus, OH

  17,272,490.22   

Hyatt Place-Flagstaff, AZ

  16,146,023.47   

Hyatt Place-Indianapolis, IN

  19,900,912.65   

Hyatt Place-Miami (Airport), FL

  16,803,129.07   

Hyatt Place-Kansas City, KS

  17,084,745.76   

Hyatt Place-Richmond, VA

  19,900,912.65   



--------------------------------------------------------------------------------

Hyatt Place-Tampa, FL

  24,594,524.12   

Homewood Suites-Cincinnatti, OH

  10,325,945.24   

Residence Inn-Boise, ID

  12,203,389.83   

Residence Inn-Portland, OR

  29,851,368.97   

Residence Inn-Somers Point, NJ

  14,456,323.34   

Hyatt Place-Albuquerque, NM

  21,308,996.09   

Hyatt Place-Baltimore, MD

  26,941,329.86   

Hyatt Place-Baton Rouge, LA

  19,619,295.96   

Hyatt Place-Birmingham, AL

  18,868,318.12   

Hyatt Place-Las Vegas, NV

  45,715,775.75   

Hyatt Place-Memphis, TN

  18,586,701.43   

Hyatt Place-Miami (Kendall), FL

  11,921,773.14   

Hyatt Place-Minneapolis, MN

  23,092,568.45   

Hyatt Place-Nashville, TN

  20,370,273.79   

Homewood Suites-Chicago, IL

  55,196,870.93   

Courtyard-Tallahassee, FL

  13,799,217.73   

Residence Inn-Tampa (Sabal Park), FL

  18,398,956.98   

Courtyard-Gainesville, FL

  16,990,873.53   

Residence Inn-Tallahassee, FL

  12,015,645.37   

Residence Inn-Knoxville, TN

  10,795,306.39   

Courtyard-Asheville, NC

  13,517,601.04   

Residence Inn-Chattanooga, TN

  14,550,195.57   

Courtyard-Athens, GA

  10,701,434.16   

Residence Inn-Savannah, GA

  10,325,945.24   

Hampton Inn-Boca Raton, FL

  18,211,212.52   

Hampton Inn & Suites-Palm Beach (Boynton Beach), FL

  33,606,258.15   

Hampton Inn-Ft. Lauderdale (Deerfield Beach), FL

  18,586,701.43   

Hampton Inn-Palm Beach Gardens, FL

  23,468,057.37   

Hampton Inn-West Palm Beach, FL

  19,431,551.50   

Residence Inn-Macon, GA

  10,607,561.93   

Courtyard-Knoxville, TN

  15,113,428.94   

Courtyard-Mobile, AL

  10,513,689.70   

Courtyard-Bowling Green, KY

  12,578,878.75   

Courtyard-Jacksonville, FL

  12,672,750.98   

Residence Inn-Sarasota, FL

  11,076,923.08   

Courtyard-Sarasota, FL

  11,264,667.54   

Residence Inn-Ft Myers, FL

  12,109,517.60   

Hampton Inn & Suites-Nashville (Franklin), TN

  20,933,507.17   

Hampton Inn-Grand Rapids, MI

  8,448,500.65   

SpringHill Suites-Grand Rapids, MI

  8,166,883.96   

Hampton Inn-Boston, MA

  12,203,389.83   

Homewood Suites-Boston, MA

  7,040,417.21   

Courtyard-Orlando, FL

  14,174,706.65   

Residence Inn-Tampa (North I-75), FL

  13,423,728.81   

Residence Inn-Mobile, AL

  11,170,795.31   

Embassy Suites-Orlando, FL

  32,292,046.94   

Fairfield Inn & Suites-Atlanta, GA

  16,427,640.16   

SpringHill Suites-Houston, TX

  11,640,156.45   

SpringHill Suites-San Antonio, TX

  15,113,428.94   

Courtyard-Lexington, KY

  13,893,089.96   

Courtyard-Louisville, KY

  24,688,396.35   

SpringHill Suites-Lexington, KY

  15,864,406.78   

Hilton Garden Inn-Austin, TX

  17,835,723.60   

SpringHill Suites-Austin, TX

  12,203,389.83   

Residence Inn-Lexington, KY

  16,146,023.47   

Courtyard-Chicago, IL

  23,374,185.14   

Residence Inn-San Diego, CA

  22,623,207.30   

SpringHill Suites-San Diego, CA

  30,602,346.81   

Residence Inn-Los Angeles, CA

  45,809,647.98   

Courtyard-Dallas, TX

  24,876,140.81   

Fairfield Inn & Suites-Dallas, TX

  15,958,279.01   



--------------------------------------------------------------------------------

Schedule F

[Reserved]



--------------------------------------------------------------------------------

Schedule G

Organizational Chart

[See Attached]



--------------------------------------------------------------------------------

LOGO [g933018ex10_27pg176.jpg]



--------------------------------------------------------------------------------

Schedule H

Franchise Agreements*

 

Property Name

  

City

  

Franchise
Agreement Title

  

Franchisor

  

Franchisee

  

Date

AmeriSuites    Flagstaff, AZ    Franchise Agreement    AmeriSuites Franchising,
Inc.    ENN Leasing Company V, L.L.C.    1-Jan-02 AmeriSuites    Forest Park, OH
   Franchise Agreement    AmeriSuites Franchising, Inc.    ENN Leasing Company
V, L.L.C.    1-Jan-02 AmeriSuites    Miami (Kendall), FL    Franchise Agreement
   AmeriSuites Franchising, Inc.    ENN Leasing Company, Inc.    1-Jan-02
Comfort    Rutland, VT    Franchise Agreement    Choice Hotels International,
Inc.    ENN Leasing Company III, L.L.C.    25-Oct-07 Courtyard    Asheville, NC
   Relicensing Franchise Agreement    Marriot International, Inc.    ENN
Asheville, L.L.C.    25-Oct-07 Courtyard    Athens, GA    Relicensing Franchise
Agreement    Marriot International, Inc.    ENN Athens 2, L.L.C.    25-Oct-07
Courtyard    Bowling Green, KY    Relicensing Franchise Agreement    Marriot
International, Inc.    ENN Leasing Company, Inc.    25-Oct-07 Courtyard   
Chicago (Elmhurst), IL    Relicensing Franchise Agreement    Marriot
International, Inc.    ENN Elmhurst, L.L.C.    25-Oct-07 Courtyard    Dallas, TX
   Relicensing Franchise Agreement    Marriot International, Inc.    ENN Market
C Dallas, L.L.C.    25-Oct-07 Courtyard    Gainesville, FL    Relicensing
Franchise Agreement    Marriot International, Inc.    ENN Gainesville, L.L.C.   
25-Oct-07 Courtyard    Jacksonville, FL    Relicensing Franchise Agreement   
Marriot International, Inc.    ENN Jacksonville, L.L.C.    25-Oct-07 Courtyard
   Knoxville, TN    Relicensing Franchise Agreement    Marriot International,
Inc.    ENN Knoxville 4, L.L.C.    25-Oct-07 Courtyard    Lexington, KY   
Relicensing Franchise Agreement    Marriot International, Inc.    ENN Leasing
Company, Inc.    25-Oct-07 Courtyard    Louisville, KY    Relicensing Franchise
Agreement    Marriot International, Inc.    ENN Leasing Company, Inc.   
25-Oct-07 Courtyard    Mobile, AL    Relicensing Franchise Agreement    Marriot
International, Inc.    ENN Mobile, L.L.C.    25-Oct-07 Courtyard    Orlando, FL
   Relicensing Franchise Agreement    Marriot International, Inc.    ENN
Maitland, L.L.C.    25-Oct-07



--------------------------------------------------------------------------------

Courtyard Sarasota, FL Relicensing Franchise Agreement Marriot International,
Inc. ENN Sarasota, L.L.C. 25-Oct-07 Courtyard Tallahassee, FL Relicensing
Franchise Agreement Marriot International, Inc. ENN Leasing Company 25-Oct-07
Embassy Orlando, FL Amended and Restated Franchise License Agreement Promus
Hotels, Inc. ENN Leasing Company, Inc. 25-Oct-07 Fairfield Atlanta, GA
Relicensing Franchise Agreement Marriot International, Inc. ENN Leasing Company,
Inc. 25-Oct-07 Fairfield Dallas, TX Relicensing Franchise Agreement Marriot
International, Inc. ENN Market F Dallas, L.L.C. 25-Oct-07 Hampton Albany, NY
Amended and Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing
Company IV, L.L.C. 25-Oct-07 Hampton Baltimore (Glen Burnie), MD Amended and
Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company IV,
L.L.C. 25-Oct-07 Hampton Beckley, WV Amended and Restated Franchise License
Agreement Promus Hotels, Inc. ENN Leasing Company III, L.L.C. 25-Oct-07 Hampton
Boca Raton, FL Amended and Restated Franchise License Agreement Promus Hotels,
Inc. ENN Leasing Company, Inc. 25-Oct-07 Hampton Boston (Peabody), MA Amended
and Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company
II, L.L.C. 25-Oct-07 Hampton Boynton Beach, FL Amended and Restated Franchise
License Agreement Promus Hotels, Inc. ENN Leasing Company, Inc. 25-Oct-07
Hampton Charleston, SC Amended and Restated Franchise License Agreement Promus
Hotels, Inc. ENN Leasing Company III, L.L.C. 25-Oct-07 Hampton Chattanooga, TN
Amended and Restated Franchise License Agreement Promus Hotels, Inc. ENN TN IV,
L.L.C. 25-Oct-07 Hampton Colorado Springs, CO Amended and Restated Franchise
License Agreement Promus Hotels, Inc. ENN Leasing Company IV, L.L.C. 25-Oct-07
Hampton Columbus (Dublin), OH Amended and Restated Franchise License Agreement
Promus Hotels, Inc. ENN Leasing Company III, L.L.C. 25-Oct-07 Hampton Columbus,
GA Amended and Restated Franchise License Agreement Promus Hotels, Inc. ENN
Leasing Company I, L.L.C. 25-Oct-07 Hampton Dallas (Addison), TX Amended and
Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company,
Inc. 25-Oct-07 Hampton Deerfield Beach, FL Amended and Restated Franchise
License Agreement Promus Hotels, Inc. ENN Leasing Company, Inc. 25-Oct-07



--------------------------------------------------------------------------------

Hampton Detroit (Madison Heights), MI Amended and Restated Franchise License
Agreement Promus Hotels, Inc. ENN Leasing Company III, L.L.C. 25-Oct-07 Hampton
Detroit (Northville), MI Amended and Restated Franchise License Agreement Promus
Hotels, Inc. ENN Leasing Company II, L.L.C. 25-Oct-07 Hampton Fayetteville, NC
Amended and Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing
Company I, L.L.C. 25-Oct-07 Hampton Gastonia, NC Amended and Restated Franchise
License Agreement Promus Hotels, Inc. ENN Leasing Company I, L.L.C. 25-Oct-07
Hampton Grand Rapids, MI Amended and Restated Franchise License Agreement Promus
Hotels, Inc. ENN Leasing Company, Inc. 25-Oct-07 Hampton Gurnee, IL Amended and
Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company I,
L.L.C. 25-Oct-07 Hampton Kansas City (Overland Park), KS Amended and Restated
Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company II, L.L.C.
25-Oct-07 Hampton Kansas City, MO Amended and Restated Franchise License
Agreement Promus Hotels, Inc. ENN Leasing Company II, L.L.C. 25-Oct-07 Hampton
Memphis, TN Amended and Restated Franchise License Agreement Promus Hotels, Inc.
ENN TN II, L.L.C. 25-Oct-07 Hampton Morgantown, WV Amended and Restated
Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company II, L.L.C.
25-Oct-07 Hampton Nashville (Briley), TN Amended and Restated Franchise License
Agreement Promus Hotels, Inc. ENN TN, L.L.C. 25-Oct-07 Hampton Nashville
(Franklin), TN Amended and Restated Franchise License Agreement Promus Hotels,
Inc. ENN Leasing Company 25-Oct-07 Hampton Norfolk, VA Amended and Restated
Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company IV, L.L.C.
25-Oct-07 Hampton Palm Beach Gardens, FL Amended and Restated Franchise License
Agreement Promus Hotels, Inc. ENN Leasing Company, Inc. 25-Oct-07 Hampton
Pickwick Dam, TN Amended and Restated Franchise License Agreement Promus Hotels,
Inc. ENN TN, L.L.C. 25-Oct-07 Hampton Scranton, PA Amended and Restated
Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company IV, L.L.C.
25-Oct-07 Hampton St. Louis (Maryland Heights), MO Amended and Restated
Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company IV, L.L.C.
25-Oct-07 Hampton State College, PA Amended and Restated Franchise License
Agreement Promus Hotels, Inc. ENN Leasing Company III, L.L.C. 25-Oct-07



--------------------------------------------------------------------------------

Hampton West Columbia, SC Amended and Restated Franchise License Agreement
Promus Hotels, Inc. ENN Leasing Company, Inc. 25-Oct-07 Hampton West Palm Beach,
FL Amended and Restated Franchise License Agreement Promus Hotels, Inc. ENN
Leasing Company, Inc. 25-Oct-07 Hampton Westlake, OH Amended and Restated
Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company I, L.L.C.
25-Oct-07 Hampton Inn Birmingham (Mountain Brook), AL Amended and Restated
Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company III, L.L.C.
25-Oct-07 Hilton Austin (Round Rock), TX Amended and Restated Franchise License
Agreement Hilton Inns, Inc. ENN Leasing Company, Inc. 25-Oct-07 Holiday
Bluefield, WV Change of Ownership License Agreement Holiday Inn Franchising,
Inc. ENN Leasing Company, Inc. 1-Jan-01 Holiday Charleston (Mt. Pleasant), SC
Hotel Relicensing License Agreement Holiday Hospitality Franchising, Inc. ENN
Leasing Company I, L.L.C. 25-Oct-07 Homewood Boston (Peabody), MA Amended and
Restated Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company,
Inc. 25-Oct-07 Homewood Chicago, IL Amended and Restated Franchise License
Agreement Promus Hotels, Inc. ENN Leasing Company, Inc. 25-Oct-07 Homewood
Cincinnati (Sharonville), OH Amended and Restated Franchise License Agreement
Promus Hotels, Inc. ENN Leasing Company II, L.L.C. 25-Oct-07 Homewood Memphis
(Germantown), TN Amended and Restated Franchise License Agreement Promus Hotels,
Inc. ENN TN V, L.L.C. 25-Oct-07 Homewood Phoenix, AZ Amended and Restated
Franchise License Agreement Promus Hotels, Inc. ENN Leasing Company II, L.L.C.
25-Oct-07 Homewood San Antonio, TX Amended and Restated Franchise License
Agreement Promus Hotels, Inc. ENN Leasing Company II, L.L.C. 25-Oct-07 Homewood
Windsor Locks, CT Amended and Restated Franchise License Agreement Promus
Hotels, Inc. ENN Leasing Company III, L.L.C. 25-Oct-07 Hyatt Place Albuquerque,
NM Franchise Agreement AmeriSuites Franchising, Inc. ENN Leasing Company V,
L.L.C. 1-Jan-02 Hyatt Place Baltimore (Linthicum Heights), MD Franchise
Agreement AmeriSuites Franchising, Inc. ENN Leasing Company V, L.L.C. 1-Jan-02
Hyatt Place Baton Rouge, LA Franchise Agreement AmeriSuites Franchising, Inc.
ENN Leasing Company, Inc. 1-Jan-02 Hyatt Place Birmingham, AL Franchise
Agreement AmeriSuites Franchising, Inc. ENN Leasing Company V, L.L.C. 1-Jan-02



--------------------------------------------------------------------------------

Hyatt Place Blue Ash, OH Franchise Agreement AmeriSuites Franchising, Inc. ENN
Leasing Company, Inc. 1-Jan-02 Hyatt Place Columbus, OH Franchise Agreement
AmeriSuites Franchising, Inc. ENN Leasing Company II, L.L.C. 1-Jan-02 Hyatt
Place Indianapolis, IN Franchise Agreement AmeriSuites Franchising, Inc. ENN
Leasing Company II, L.L.C. 1-Jan-02 Hyatt Place Kansas City (Overland Park), KS
Franchise Agreement AmeriSuites Franchising, Inc. ENN Leasing Company II, L.L.C.
1-Jan-02 Hyatt Place Las Vegas, NV Franchise Agreement AmeriSuites Franchising,
Inc. ENN Leasing Company, Inc. 1-Jan-02 Hyatt Place Memphis, TN AmeriSuites
Franchise Agreement AmeriSuites Franchising, Inc. ENN Leasing Company II, L.L.C.
1-Jan-02 Hyatt Place Miami (Airport), FL Franchise Agreement AmeriSuites
Franchising, Inc. ENN Leasing Company, Inc. 1-Jan-02 Hyatt Place Minneapolis
(Bloomington), MN Franchise Agreement AmeriSuites Franchising, Inc. ENN Leasing
Company, Inc. 1-Jan-02 Hyatt Place Nashville (Franklin), TN AmeriSuites
Franchise Agreement AmeriSuites Franchising, Inc. ENN Leasing Company, Inc.
1-Jan-02 Hyatt Place Richmond (Glen Allen), VA Franchise Agreement AmeriSuites
Franchising, Inc. ENN Leasing Company II, L.L.C. 1-Jan-02 Hyatt Place Tampa, FL
Franchise Agreement AmeriSuites Franchising, Inc. ENN Leasing Company V, L.L.C.
1-Jan-02 Residence Boise, ID Relicensing Franchise Agreement Marriot
International, Inc. ENN Boise, L.L.C. 25-Oct-07 Residence Burlington, VT
Relicensing Franchise Agreement Marriot International, Inc. ENN Burlington,
L.L.C. 25-Oct-07 Residence Chattanooga, TN Relicensing Franchise Agreement
Marriot International, Inc. ENN Chattanooga, L.L.C. 25-Oct-07 Residence Colorado
Springs, CO Relicensing Franchise Agreement Marriot International, Inc. ENN
Leasing Company, Inc. 25-Oct-07 Residence Ft. Myers, FL Relicensing Franchise
Agreement Marriot International, Inc. ENN Fort Myers, L.L.C. 25-Oct-07 Residence
Knoxville, TN Relicensing Franchise Agreement Marriot International, Inc. ENN
Knoxville, L.L.C. 25-Oct-07 Residence Lexington, KY Relicensing Franchise
Agreement Marriot International, Inc. ENN Lexington 2, L.L.C. 25-Oct-07



--------------------------------------------------------------------------------

Residence Los Angeles (El Segundo), CA Relicensing Franchise Agreement Marriot
International, Inc. ENN El Segundo, L.L.C. 25-Oct-07 Residence Macon, GA
Relicensing Franchise Agreement Marriot International, Inc. ENN Macon, L.L.C.
25-Oct-07 Residence Minneapolis (Eagan), MN Relicensing Franchise Agreement
Marriot International, Inc. ENN Leasing Company II, L.L.C. 25-Oct-07 Residence
Mobile, AL Relicensing Franchise Agreement Marriot International, Inc. ENN
Mobile 2, L.L.C. 25-Oct-07 Residence Oklahoma City, OK Relicensing Franchise
Agreement Marriot International, Inc. ENN Leasing Company IV, L.L.C. 25-Oct-07
Residence Omaha, NE Relicensing Franchise Agreement Marriot International, Inc.
ENN Leasing Company I, L.L.C. 25-Oct-07 Residence Portland, OR Relicensing
Franchise Agreement Marriot International, Inc. ENN Leasing Company II, L.L.C.
25-Oct-07 Residence Princeton, NJ Relicensing Franchise Agreement Marriot
International, Inc. ENN Leasing Company II, L.L.C. 25-Oct-07 Residence San
Diego, CA Relicensing Franchise Agreement Marriot International, Inc. ENN San
Diego R, L.L.C. 25-Oct-07 Residence Sarasota, FL Relicensing Franchise Agreement
Marriot International, Inc. ENN Sarasota 2, L.L.C. 25-Oct-07 Residence Savannah,
GA Relicensing Franchise Agreement Marriot International, Inc. ENN Savannah,
L.L.C. 25-Oct-07 Residence Somers Point, NJ Relicensing Franchise Agreement
Marriot International, Inc. ENN Leasing Company V, L.L.C. 25-Oct-07 Residence
Tallahassee, FL Relicensing Franchise Agreement Marriot International, Inc. ENN
Tallahassee, L.L.C. 25-Oct-07 Residence Tampa (North I-75), FL Relicensing
Franchise Agreement Marriot International, Inc. ENN Tampa 2, L.L.C. 25-Oct-07
Residence Tampa (Sabal Park), FL Relicensing Franchise Agreement Marriot
International, Inc. ENN Tampa, L.L.C. 25-Oct-07 Residence Tinton Falls, NJ
Relicensing Franchise Agreement Marriot International, Inc. ENN Leasing Company
II, L.L.C. 25-Oct-07 Residence Tucson, AZ Relicensing Franchise Agreement
Marriot International, Inc. ENN Leasing Company II, L.L.C. 25-Oct-07 SpringHill
Austin (Round Rock), TX Relicensing Franchise Agreement Marriot International,
Inc. ENN Leasing Company, Inc. 25-Oct-07



--------------------------------------------------------------------------------

SpringHill Grand Rapids, MI Relicensing Franchise Agreement Marriot
International, Inc. ENN Grand Rapids, L.L.C. 25-Oct-07 SpringHill Houston, TX
Relicensing Franchise Agreement Marriot International, Inc. ENN Houston 2,
L.L.C. 25-Oct-07 SpringHill Lexington, KY Relicensing Franchise Agreement
Marriot International, Inc. ENN Lexington, L.L.C. 25-Oct-07 SpringHill San
Antonio, TX Relicensing Franchise Agreement Marriot International, Inc. ENN San
Antonio Hotel, L.L.C. 25-Oct-07 SpringHill San Diego, CA Relicensing Franchise
Agreement Marriot International, Inc. ENN San Diego S, L.L.C. 25-Oct-07

 

* All of the foregoing as may have been amended prior to the date in time
hereof.



--------------------------------------------------------------------------------

Schedule I

Management Agreements*

 

Property Name

  

City

  

Management
Agreement Title

  

Manager

  

Lessee

 

Date

AmeriSuites    Flagstaff, AZ    Management Agreement    Oradell Holding Corp.   
ENN Leasing Company V, L.L.C.   1-Jan-02 AmeriSuites    Forest Park, OH   
Management Agreement    Oradell Holding Corp.    ENN Leasing Company V, L.L.C.  
1-Jan-02 AmeriSuites    Miami (Kendall), FL    Management Agreement    Caldwell
Holding Corp.    ENN Leasing Company, Inc.   1-Jan-02 Comfort    Rutland, VT   
Master Management Agreement    Crossroads Hospitality Company, L.L.C.    ENN
Leasing Company III, L.L.C.   1-Jan-01 Courtyard    Asheville, NC    Management
Agreement    McKibbon Hotel Management, Inc.    ENN Asheville, L.L.C.  
28-May-04 Courtyard    Athens, GA    Management Agreement    McKibbon Hotel
Management, Inc.    ENN Athens, L.L.C.   3-Aug-06 Courtyard    Bowling Green, KY
   Management Agreement    Gateway Lodging Co., Inc.    ENN Leasing Company,
Inc.   29-Apr-05 Courtyard    Chicago (Elmhurst), IL    Management Agreement   
First Hospitality Group, Inc.    ENN Elmhurst, L.L.C.   21-May-07 Courtyard   
Dallas, TX    Management Agreement    Andrus Hotel Management, LLC    ENN Market
C Dallas, L.L.C.   29-Aug-07 Courtyard    Gainesville, FL    Management
Agreement    McKibbon Hotel Management, Inc.    ENN Gainesville, L.L.C.  
29-Apr-04 Courtyard    Jacksonville, FL    Management Agreement    Mississippi
Management, Inc.    ENN Jacksonville, L.L.C.   2-May-05 Courtyard    Knoxville,
TN    Management Agreement    McKibbon Hotel Management, Inc.    ENN Knoxville
2, L.L.C.   20-Dec-04 Courtyard    Lexington, KY    Management Agreement   
Musselman Hotels, L.L.C.    ENN Leasing Company, Inc.   7-Dec-06 Courtyard   
Louisville, KY    Management Agreement    Musselman Hotels, L.L.C.    ENN
Leasing Company, Inc.   13-Dec-06 Courtyard    Mobile, AL    Management
Agreement    McKibbon Hotel Management, Inc.    ENN Mobile, L.L.C.   20-Dec-04
Courtyard    Orlando, FL    Management Agreement    McKibbon Hotel Management,
Inc.    ENN Maitland, L.L.C.   16-Feb-06



--------------------------------------------------------------------------------

Courtyard Sarasota, FL Management Agreement McKibbon Hotel Management, Inc. ENN
Sarasota, L.L.C. 15-Jun-05 Courtyard Tallahassee, FL Management Agreement
McKibbon Hotel Management, Inc. ENN Leasing Company, Inc. 16-Jun-04 Embassy
Orlando, FL Management Agreement Mississippi Management, Inc. ENN Leasing
Company, Inc. 22-Jun-06 Fairfield Atlanta, GA Management Agreement Gateway
Lodging Co., Inc. ENN Leasing Company, Inc. 3-Aug-06 Fairfield Dallas, TX
Management Agreement Andrus Hotel Management, LLC ENN Market F Dallas, L.L.C.
29-Aug-07 Hampton Albany, NY Master Management Agreement Crossroads Hospitality
Company, L.L.C. ENN Leasing Company IV, L.L.C. 1-Jan-01 Hampton Baltimore (Glen
Burnie), MD Master Management Agreement Intergral Hospitality Solutions, LLC ENN
Leasing Company IV, Inc. 1-Jan-07 Hampton Beckley, WV Master Management
Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company IV, L.L.C.
1-Jan-01 Hampton Boca Raton, FL Management Agreement Green Park Management, LLC
ENN Leasing Company, Inc. 21-Oct-04 Hampton Boston (Peabody), MA Management
Agreement Paramount Management Associates, LLC ENN Leasing Company, Inc.
30-Sep-05 Hampton Boynton Beach, FL Management Agreement Green Park Management,
LLC ENN Leasing Company, Inc. 21-Oct-04 Hampton Charleston, SC Master Management
Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company III, L.L.C.
1-Jan-01 Hampton Chattanooga, TN Management Agreement Promus Hotels, Inc. ENN TN
IV, L.L.C. 1-Jan-01 Hampton Colorado Springs, CO Master Management Agreement
Crossroads Hospitality Company, L.L.C. ENN Leasing Company, Inc. 1-Jan-01
Hampton Columbus (Dublin), OH Master Management Agreement Crossroads Hospitality
Company, L.L.C. ENN Leasing Company III, L.L.C. 1-Jan-01 Hampton Columbus, GA
Master Management Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing
Company I, L.L.C. 1-Jan-01 Hampton Dallas (Addison), TX Management Agreement
Promus Hotels, Inc. ENN Leasing Company, Inc. 1-Jan-01 Hampton Deerfield Beach,
FL Management Agreement Green Park Management, L.L.C. ENN Leasing Company, Inc.
21-Oct-04



--------------------------------------------------------------------------------

Hampton Detroit (Madison Heights), MI Master Management Agreement Crossroads
Hospitality Company, L.L.C. ENN Leasing Company III, L.L.C. 1-Jan-01 Hampton
Detroit (Northville), MI Management Agreement Promus Hotels, Inc. ENN Leasing
Company II, L.L.C. 1-Jun-06 Hampton Fayetteville, NC Master Management Agreement
Crossroads Hospitality Company, L.L.C. ENN Leasing Company I, L.L.C. 1-Jan-01
Hampton Gastonia, NC Master Management Agreement Crossroads Hospitality Company,
L.L.C. ENN Leasing Company I, L.L.C. 1-Jan-01 Hampton Grand Rapids, MI
Management Agreement Hospitality Specialists, Inc. ENN Leasing Company, Inc.
2-Sep-05 Hampton Gurnee, IL Management Agreement Promus Hotels, Inc. ENN Leasing
Company II, L.L.C. 1-Jan-01 Hampton Kansas City (Overland Park), KS Master
Management Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company
II, L.L.C. 1-Jan-01 Hampton Kansas City, MO Master Management Agreement
Crossroads Hospitality Company, L.L.C. ENN Leasing Company II, L.L.C. 1-Jan-01
Hampton Memphis, TN Management Agreement Promus Hotels, Inc. ENN TN II, L.L.C.
1-Jan-01 Hampton Morgantown, WV Master Management Agreement Crossroads
Hospitality Company, L.L.C. ENN Leasing Company II, L.L.C. 1-Jan-01 Hampton
Nashville (Briley), TN Master Management Agreement Promus Hotels, Inc. ENN TN,
L.L.C. 1-Jan-01 Hampton Nashville (Franklin), TN Management Agreement MH
Partners, LLC ENN Leasing Company, Inc. 1-Jul-05 Hampton Norfolk, VA Master
Management Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company
IV, L.L.C. 1-Jan-01 Hampton Palm Beach Gardens, FL Management Agreement Green
Park Management, LLC ENN Leasing Company, Inc. 21-Oct-04 Hampton Pickwick Dam,
TN Management Agreement Promus Hotels, Inc. ENN TN, L.L.C. 1-Jan-01 Hampton
Scranton, PA Master Management Agreement Crossroads Hospitality Company, L.L.C.
ENN Leasing Company IV, L.L.C. 1-Jan-01 Hampton St. Louis (Maryland Heights), MO
Master Management Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing
Company IV, L.L.C. 1-Jan-01 Hampton State College, PA Master Management
Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company III, L.L.C.
1-Jan-01 Hampton West Columbia, SC Master Management Agreement Crossroads
Hospitality Company, L.L.C. ENN Leasing Company, Inc. 1-Jan-01



--------------------------------------------------------------------------------

Hampton West Palm Beach, FL Management Agreement Green Park Management, LLC ENN
Leasing Company, Inc. 21-Oct-04 Hampton Westlake, OH Master Management Agreement
Crossroads Hospitality Company, L.L.C. ENN Leasing Company I, L.L.C. 1-Jan-01
Hampton Inn Birmingham (Mountain Brook), AL Management Agreement Promus Hotels,
Inc. ENN Leasing Company III, L.L.C. 1-Jan-01 Hilton Austin (Round Rock), TX
Management Agreement Gateway Lodging Co., Inc. ENN Leasing Company, Inc.
1-Mar-07 Holiday Bluefield, WV Master Management Agreement Crossroads
Hospitality Company, L.L.C. ENN Leasing Company, Inc. 1-Jan-01 Holiday
Charleston (Mt. Pleasant), SC Management Agreement Wright Hospitality
Management, LLC ENN Leasing Company I, Inc. 4-Mar-03 Homewood Boston (Peabody),
MA Management Agreement Paramount Management Associates, LLC ENN Leasing
Company, Inc. 30-Sep-05 Homewood Chicago, IL Management Agreement First
Hospitality Group, Inc. ENN Leasing Company, Inc. 1-May-06 Homewood Cincinnati
(Sharonville), OH Master Management Agreement Crossroads Hospitality Company,
L.L.C. ENN Leasing Company II, L.L.C. 1-Jan-01 Homewood Memphis (Germantown), TN
Management Agreement Promus Hotels, Inc. ENN TN V, L.L.C. 1-Jan-01 Homewood
Phoenix, AZ Management Agreement Promus Hotels, Inc. ENN Leasing Company II,
L.L.C. 5-Nov-06 Homewood San Antonio, TX Management Agreement Promus Hotels,
Inc. ENN Leasing Company II, L.L.C. 1-Sep-06 Homewood Windsor Locks, CT
Management Agreement Promus Hotels, Inc. ENN Leasing Company III, L.L.C.
1-Jun-06 Hyatt Place Albuquerque, NM Management Agreement Oradell Holding Corp.
ENN Leasing Company V, L.L.C. 1-Jan-02 Hyatt Place Baltimore (Linthicum
Heights), MD Management Agreement Oradell Holding Corp. ENN Leasing Company V,
L.L.C. 1-Jan-02 Hyatt Place Baton Rouge, LA Management Agreement Caldwell
Holding Corp. ENN Leasing Company, Inc. 1-Jan-02 Hyatt Place Birmingham, AL
Management Agreement Oradell Holding Corp. ENN Leasing Company V, L.L.C.
1-Jan-02 Hyatt Place Blue Ash, OH Management Agreement Caldwell Holding Corp.
ENN Leasing Company, Inc. 1-Jan-02



--------------------------------------------------------------------------------

Hyatt Place Columbus, OH Management Agreement Wayne Holding Corp. ENN Leasing
Company II, L.L.C. 1-Jan-02 Hyatt Place Indianapolis, IN Management Agreement
Wayne Holding Corp. ENN Leasing Company II, L.L.C. 1-Jan-02 Hyatt Place Kansas
City (Overland Park), KS Management Agreement Wayne Holding Corp. ENN Leasing
Company II, L.L.C. 1-Jan-02 Hyatt Place Las Vegas, NV Management Agreement
Caldwell Holding Corp. ENN Leasing Company, Inc. 1-Jan-02 Hyatt Place Memphis,
TN Management Agreement Wayne Holding Corp. ENN Leasing Company II, L.L.C.
14-May-03 Hyatt Place Miami (Airport), FL Management Agreement Caldwell Holding
Corp. ENN Leasing Company, Inc. 1-Jan-02 Hyatt Place Minneapolis (Bloomington),
MN Management Agreement Caldwell Holding Corp. ENN Leasing Company, Inc.
1-Jan-02 Hyatt Place Nashville (Franklin), TN Management Agreement Caldwell
Corp. ENN Leasing Company, Inc. 1-Jan-02 Hyatt Place Richmond (Glen Allen), VA
Management Agreement Wayne Holding Corp. ENN Leasing Company II, L.L.C. 1-Jan-02
Hyatt Place Tampa, FL Management Agreement Oradell Holding Corp. ENN Leasing
Company V, L.L.C. 1-Jan-02 Residence Boise, ID Master Management Agreement
Crossroads Hospitality Company, L.L.C. ENN Leasing Company I, L.L.C. 1-Jan-01
Residence Burlington, VT Management Agreement Innkeepers Hospitality Management,
Inc. ENN Leasing Company, Inc. 1-Mar-04 Residence Chattanooga, TN Management
Agreement McKibbon Hotel Management, Inc. ENN Chattanooga, L.L.C. 28-May-04
Residence Colorado Springs, CO Master Management Agreement Crossroads
Hospitality Company, L.L.C. ENN Leasing Company, Inc. 1-Jan-01 Residence Ft.
Myers, FL Management Agreement McKibbon Hotel Management, Inc. ENN Fort Myers,
L.L.C. 16-Jun-05 Residence Knoxville, TN First Amended and Restated Management
Agreement McKibbon Hotel Management, Inc. ENN Knoxville, L.L.C. 30-Jul-04
Residence Lexington, KY Management Agreement Musselman Hotels, L.L.C. ENN
Lexington 2, L.L.C. 29-Jun-07 Residence Los Angeles (El Segundo), CA Management
Agreement Huntingdon Pacific Hotels, LLC ENN El Segundo, L.L.C. 4-Oct-07



--------------------------------------------------------------------------------

Residence Macon, GA Management Agreement McKibbon Hotel Management, Inc. ENN
Macon, L.L.C. 6-Dec-04 Residence Minneapolis (Eagan), MN Master Management
Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company II, L.L.C.
1-Jan-01 Residence Mobile, AL Management Agreement McKibbon Hotel Management,
Inc. ENN Mobile 2, L.L.C. 24-Apr-06 Residence Oklahoma City, OK Master
Management Agreement Crossroads Hospitality Company, L.L.C. ENN Leasing Company
IV, L.L.C. 1-Jan-01 Residence Omaha, NE Management Agreement Crossroads
Hospitality Company, L.L.C. ENN Leasing Company I, L.L.C. 1-Jan-01 Residence
Portland, OR Master Management Agreement Crossroads Hospitality Company, L.L.C.
ENN Leasing Company II, L.L.C. 1-Jan-01 Residence Princeton, NJ Management
Agreement Innkeepers Hospitality Management, Inc. ENN Leasing Company II, L.L.C.
1-Mar-04 Residence San Diego, CA Management Agreement Huntingdon Pacific Hotels,
LLC ENN San Diego S, L.L.C. 11-Sep-07 Residence Sarasota, FL Management
Agreement McKibbon Hotel Management, Inc. ENN Sarasota 2, L.L.C. 13-Jun-05
Residence Savannah, GA Management Agreement McKibbon Hotel Management, Inc. ENN
Savannah, L.L.C. 29-Jun-04 Residence Somers Point, NJ Management Agreement
Island Hospitality, Inc. ENN Leasing Company V, L.L.C. 4-Mar-03 Residence
Tallahassee, FL Management Agreement McKibbon Hotel Management, Inc. ENN
Tallahassee, L.L.C. 30-Apr-04 Residence Tampa (North I-75), FL Management
Agreement McKibbon Hotel Management, Inc. ENN Tampa 2, L.L.C. 16-Feb-06
Residence Tampa (Sabal Park), FL Management Agreement McKibbon Hotel Management,
Inc. ENN Tampa, L.L.C. 25-Mar-04 Residence Tinton Falls, NJ Management Agreement
Innkeepers Hospitality Management, Inc. ENN Leasing Company II, L.L.C. 1-Mar-04
Residence Tucson, AZ Master Management Agreement Crossroads Hospitality Company,
L.L.C. ENN Leasing Company II, L.L.C. 31-Dec-06 SpringHill Austin (Round Rock),
TX Management Agreement Gateway Lodging Co., Inc. ENN Leasing Company, Inc.
1-Mar-07 SpringHill Grand Rapids, MI Management Agreement Hospitality
Specialists, Inc. ENN Leasing Company, Inc. 2-Sep-05 SpringHill Houston, TX
Management Agreement Gateway Lodging Co., Inc. ENN Leasing Company, Inc.
3-Aug-06 SpringHill Lexington, KY Management Agreement Musselman Hotels, L.L.C.
ENN Lexington 2, L.L.C. 2007 SpringHill San Antonio, TX Management Agreement
Gateway Lodging Co., Inc. ENN Leasing Company, Inc. 3-Aug-06 SpringHill San
Diego, CA Management Agreement Huntingdon Pacific Hotels, LLC ENN San Diego R,
L.L.C. 11-Sep-07

 

* All of the foregoing as may have been amended prior to the date in time
hereof.



--------------------------------------------------------------------------------

Schedule J

TRS Leases*

 

Property Name

  

City

  

TRS Lessee

  

Lease Title

  

Date

AmeriSuites    Flagstaff, AZ    ENN Leasing Company V, L.L.C.    Consolidated
Lease Agreement    1-Jan-02 AmeriSuites    Forest Park, OH    ENN Leasing
Company V, L.L.C.    Consolidated Lease Agreement    1-Jan-02 AmeriSuites   
Miami (Kendall), FL    ENN Leasing Company, Inc.    Consolidated Lease Agreement
   1-Jan-02 Comfort    Rutland, VT    ENN Leasing Company III, L.L.C.   
Consolidated Lease Agreement    1-Jan-01 Courtyard    Asheville, NC    ENN
Asheville, L.L.C.    Lease Agreement    28-May-04 Courtyard    Athens, GA    ENN
Athens 2, L.L.C.    Lease Agreement    15-Jun-04 Courtyard    Bowling Green, KY
   ENN Leasing Company, Inc.    Lease Agreement    29-Apr-05 Courtyard   
Chicago (Elmhurst), IL    ENN Elmhurst, L.L.C.    Lease Agreement    21-Mar-07
Courtyard    Dallas, TX    ENN Market C Dallas, L.L.C.    Lease Agreement   
29-Aug-07 Courtyard    Gainesville, FL    ENN Gainesville, L.L.C.    Lease
Agreement    29-Apr-04 Courtyard    Jacksonville, FL    ENN Jacksonville, L.L.C.
   Lease Agreement    2-May-05 Courtyard    Knoxville, TN    ENN Knoxville 4,
L.L.C.    Lease Agreement    20-Dec-04 Courtyard    Lexington, KY    ENN Leasing
Company, Inc.    Lease Agreement    7-Dec-06 Courtyard    Louisville, KY    ENN
Leasing Company, Inc.    Lease Agreement    13-Dec-06 Courtyard    Mobile, AL   
ENN Mobile, L.L.C.    Lease Agreement    20-Dec-04 Courtyard    Orlando, FL   
ENN Maitland, L.L.C.    Lease Agreement    16-Feb-06 Courtyard    Sarasota, FL
   ENN Sarasota, L.L.C.    Lease Agreement    16-Jun-05 Courtyard   
Tallahassee, FL    ENN Leasing Company, Inc.    Lease Agreement    26-Jan-04
Embassy    Orlando, FL    ENN Leasing Company, Inc.    Lease Agreement   
22-Jun-06 Fairfield    Atlanta, GA    ENN Leasing Company, Inc.    Lease
Agreement    3-Aug-06 Fairfield    Dallas, TX    ENN Market F Dallas, L.L.C.   
Lease Agreement    29-Aug-07 Hampton    Albany, NY    ENN Leasing Company IV,
L.L.C.    Consolidated Lease Agreement    1-Jan-01 Hampton    Baltimore (Glen
Burnie), MD    ENN Leasing Company IV, L.L.C.    Lease Agreement    1-Jan-05
Hampton    Beckley, WV    ENN Leasing Company IV, L.L.C.    Consolidated Lease
Agreement    1-Jan-01 Hampton    Boca Raton, FL    ENN Leasing Company, Inc.   
Lease Agreement    21-Oct-04 Hampton    Boston (Peabody), MA    ENN Leasing
Company II, L.L.C.    Lease Agreement    30-Sep-05 Hampton    Boynton Beach, FL
   ENN Leasing Company, Inc.    Lease Agreement    21-Oct-04 Hampton   
Charleston, SC    ENN Leasing Company III, L.L.C.    Lease Agreement    1-Jan-05
Hampton    Chattanooga, TN    ENN TN IV, L.L.C.    Lease Agreement    1-Jan-05
Hampton    Colorado Springs, CO    ENN Leasing Company IV, L.L.C.   
Consolidated Lease Agreement    1-Jan-01 Hampton    Columbus (Dublin), OH    ENN
Leasing Company III, L.L.C.    Lease Agreement    1-Jan-05 Hampton    Columbus,
GA    ENN Leasing Company I, L.L.C.    Lease Agreement    1-Jan-01 Hampton   
Dallas (Addison), TX    ENN Leasing Company, Inc.    Consolidated Lease
Agreement    1-Jan-01 Hampton    Deerfield Beach, FL    ENN Leasing Company,
Inc.    Lease Agreement    21-Oct-04 Hampton    Detroit (Madison Heights), MI   
ENN Leasing Company III, L.L.C.    Consolidated Lease Agreement    1-Jan-01
Hampton    Detroit (Northville), MI    ENN Leasing Company II, L.L.C.    Lease
Agreement    1-Jan-05



--------------------------------------------------------------------------------

Hampton Fayetteville, NC ENN Leasing Company I, L.L.C. Consolidated Lease
Agreement 1-Jan-01 Hampton Gastonia, NC ENN Leasing Company I, L.L.C.
Consolidated Lease Agreement 1-Jan-01 Hampton Grand Rapids, MI ENN Leasing
Company, Inc. Lease Agreement 2-Sep-05 Hampton Gurnee, IL ENN Leasing Company I,
L.L.C. Consolidated Lease Agreement 1-Jan-01 Hampton Kansas City (Overland
Park), KS ENN Leasing Company II, L.L.C. Lease Agreement 1-Jan-05 Hampton Kansas
City, MO ENN Leasing Company II, L.L.C. Lease Agreement 1-Jan-05 Hampton
Memphis, TN ENN TN II, L.L.C. Lease Agreement 1-Jan-05 Hampton Morgantown, WV
ENN Leasing Company II, L.L.C. Amended and Restated Lease Agreement 1-Jan-05
Hampton Nashville (Briley), TN ENN TN, L.L.C. Consolidated Lease Agreement
1-Jan-02 Hampton Nashville (Franklin), TN ENN Leasing Company, Inc. Lease
Agreement 1-Jul-05 Hampton Norfolk, VA ENN Leasing Company IV, L.L.C.
Consolidated Lease Agreement 1-Jan-01 Hampton Palm Beach Gardens, FL ENN Leasing
Company, Inc. Lease Agreement 21-Oct-04 Hampton Pickwick Dam, TN ENN TN, L.L.C.
Consolidated Lease Agreement 1-Jan-01 Hampton Scranton, PA ENN Leasing Company
IV, L.L.C. Consolidated Lease Agreement 1-Jan-01 Hampton St. Louis (Maryland
Heights), MO ENN Leasing Company IV, L.L.C. Lease Agreement 1-Jan-05 Hampton
State College, PA ENN Leasing Company III, L.L.C. Lease Agreement 2-Jan-02
Hampton West Columbia, SC ENN Leasing Company, Inc. Consolidated Lease Agreement
1-Jan-01 Hampton West Palm Beach, FL ENN Leasing Company, Inc. Lease Agreement
21-Oct-04 Hampton Westlake, OH ENN Leasing Company I, L.L.C. Consolidated Lease
Agreement 1-Jan-01 Hampton Inn Birmingham (Mountain Brook), AL ENN Leasing
Company III, L.L.C. Lease Agreement 1-Jan-05 Hilton Austin (Round Rock), TX ENN
Leasing Company, Inc. Lease Agreement 1-Mar-07 Holiday Bluefield, WV ENN Leasing
Company, Inc. Consolidated Lease Agreement 1-Jan-01 Holiday Charleston (Mt.
Pleasant), SC ENN Leasing Company I, L.L.C. Consolidated Lease Agreement
1-Jan-01 Homewood Boston (Peabody), MA ENN Leasing Company, Inc. Lease Agreement
30-Sep-05 Homewood Chicago, IL ENN Leasing Company, Inc. Consolidated Lease
Agreement 1-Jan-01 Homewood Cincinnati (Sharonville), OH ENN Leasing Company II,
L.L.C. Lease Agreement 1-Jan-05 Homewood Memphis (Germantown), TN ENN TN V,
L.L.C. Consolidated Lease Agreement 1-Jan-01 Homewood Phoenix, AZ ENN Leasing
Company II, L.L.C. Consolidated Lease Agreement 1-Jan-01 Homewood San Antonio,
TX ENN Leasing Company II, L.L.C. Lease Agreement 1-Jan-05 Homewood Windsor
Locks, CT ENN Leasing Company III, L.L.C. Lease Agreement 1-Jan-05



--------------------------------------------------------------------------------

Hyatt Place Albuquerque, NM ENN Leasing Company V, L.L.C. Consolidated Lease
Agreement 1-Jan-02 Hyatt Place Baltimore (Linthicum Heights), MD ENN Leasing
Company V, L.L.C. Consolidated Lease Agreement 1-Jan-02 Hyatt Place Baton Rouge,
LA ENN Leasing Company, Inc. Consolidated Lease Agreement 1-Jan-02 Hyatt Place
Birmingham, AL ENN Leasing Company V, L.L.C. Consolidated Lease Agreement
1-Jan-02 Hyatt Place Blue Ash, OH ENN Leasing Company, Inc. Consolidated Lease
Agreement 1-Jan-02 Hyatt Place Columbus, OH ENN Leasing Company II, L.L.C.
Consolidated Lease Agreement 1-Jan-02 Hyatt Place Indianapolis, IN ENN Leasing
Company II, L.L.C. Consolidated Lease Agreement 1-Jan-02 Hyatt Place Kansas City
(Overland Park), KS ENN Leasing Company II, L.L.C. Consolidated Lease Agreement
1-Jan-02 Hyatt Place Las Vegas, NV ENN Leasing Company, Inc. Consolidated Lease
Agreement 1-Jan-02 Hyatt Place Memphis, TN ENN TN II, L.L.C. Consolidated Lease
Agreement 1-Jan-02 Hyatt Place Miami (Airport), FL ENN Leasing Company, Inc.
Consolidated Lease Agreement 1-Jan-02 Hyatt Place Minneapolis (Bloomington), MN
ENN Leasing Company, Inc. Consolidated Lease Agreement 1-Jan-02 Hyatt Place
Nashville (Franklin), TN ENN TN, L.L.C. Lease Agreement 1-Jul-05 Hyatt Place
Richmond (Glen Allen), VA ENN Leasing Company II, L.L.C. Consolidated Lease
Agreement 1-Jan-02 Hyatt Place Tampa, FL ENN Leasing Company V, L.L.C.
Consolidated Lease Agreement 1-Jan-02 Residence Boise, ID ENN Boise, L.L.C.
Lease Agreement 1-Jan-01 Residence Burlington, VT ENN Burlington, L.L.C.
Consolidated Lease Agreement 1-Jan-01 Residence Chattanooga, TN ENN Chattanooga,
L.L.C. Lease Agreement 28-May-04 Residence Colorado Springs, CO ENN Leasing
Company, Inc. Consolidated Lease Agreement 1-Jan-01 Residence Ft. Myers, FL ENN
Fort Myers, L.L.C. Lease Agreement 16-Jun-05 Residence Knoxville, TN ENN
Knoxville, L.L.C. Lease Agreement 10-May-04 Residence Lexington, KY ENN
Lexington 2, L.L.C. Lease Agreement 29-Jun-07 Residence Los Angeles (El
Segundo), CA EQI El Segundo, L.L.C. Lease Agreement 4-Oct-07 Residence Macon, GA
ENN Macon, L.L.C. Lease Agreement 6-Dec-04 Residence Minneapolis (Eagan), MN ENN
Leasing Company II, L.L.C. Lease Agreement 1-Jan-05 Residence Mobile, AL ENN
Mobile 2, L.L.C. Lease Agreement 24-Apr-06 Residence Oklahoma City, OK ENN
Leasing Company IV, L.L.C. Lease Agreement 1-Jan-05 Residence Omaha, NE ENN
Leasing Company I, L.L.C. Consolidated Lease Agreement 1-Jan-01 Residence
Portland, OR ENN Leasing Company II, L.L.C. Lease Agreement 1-Jan-05 Residence
Princeton, NJ ENN Leasing Company II, L.L.C. Lease Agreement 1-Jan-05 Residence
San Diego, CA ENN San Diego R, L.L.C. Lease Agreement 12-Sep-07 Residence
Sarasota, FL ENN Sarasota 2, L.L.C. Lease Agreement 13-Jun-05 Residence
Savannah, GA ENN Savannah, L.L.C. Lease Agreement 29-Jun-04 Residence Somers
Point, NJ ENN Leasing Company V, L.L.C. Lease Agreement 1-Jan-01



--------------------------------------------------------------------------------

Residence Tallahassee, FL ENN Tallahassee, L.L.C. Lease Agreement 29-Apr-04
Residence Tampa (North I-75), FL ENN Tampa 2, L.L.C. Lease Agreement 16-Feb-06
Residence Tampa (Sabal Park), FL ENN Tampa, L.L.C. Lease Agreement 25-Mar-04
Residence Tinton Falls, NJ ENN Leasing Company II, L.L.C. Lease Agreement
1-Jan-05 Residence Tucson, AZ ENN Leasing Company II, L.L.C. Lease Agreement
1-Jan-05 SpringHill Austin (Round Rock), TX ENN Leasing Company, Inc. Lease
Agreement 1-Mar-07 SpringHill Grand Rapids, MI ENN Grand Rapids, L.L.C. Lease
Agreement 2-Sep-05 SpringHill Houston, TX ENN Houston 2, L.L.C. Lease Agreement
3-Aug-06 SpringHill Lexington, KY ENN Lexington, L.L.C. Lease Agreement
15-Dec-06 SpringHill San Antonio, TX ENN San Antonio Hotel, L.L.C. Lease
Agreement 3-Aug-06 SpringHill San Diego, CA ENN San Diego S, L.L.C. Lease
Agreement 12-Sep-07

 

* All of the foregoing as may have been amended prior to the date in time
hereof.